Exhibit 10.3




INCREASE AND SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT



This INCREASE AND SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
(this “Second Amendment”) is made and entered into as of March 15, 2016 by and
among TIER OPERATING PARTNERSHIP LP, a limited partnership formed under the laws
of the State of Texas (together with its successors and assigns, the
“Borrower”), TIER REIT, INC., a corporation formed under the laws of the State
of Maryland (the “Parent”), certain Subsidiaries of the Parent signatory hereto
(the “Guarantors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent (the “Administrative Agent”).


WITNESSETH:


WHEREAS, the Borrower, the Parent, the Administrative Agent and the financial
institutions initially a signatory to the Credit Agreement (as defined below)
together with their successors and assigns under Section 13.5 of the Credit
Agreement (the “Lenders”) are parties to that certain Amended and Restated
Credit Agreement dated as of June 30, 2015 (as amended by that certain First
Amendment to Amended and Restated Credit Agreement dated as of July 20, 2015,
the “Credit Agreement”);


WHEREAS, the Credit Agreement provides in Section 2.17 thereof that any bank,
financial institution or other institutional lender may extend Revolving
Commitments and participate in tranches of Incremental Term Loans under the
Credit Agreement, subject to the terms set forth therein, by executing and
delivering to the Borrower and the Administrative Agent documentation acceptable
to the Administrative Agent;
WHEREAS, the undersigned Increasing Lenders are currently party to the Credit
Agreement and now desire to provide Incremental Term Loans having the same terms
and conditions as the Tranche A Term Loans of up to $50,000,000 and to increase
the Revolving Commitments in an aggregate amount up to $60,000,000, as
applicable, subject to the terms and conditions of this Second Amendment and up
to the amount of each such Increasing Lender’s commitment in respect of such
Incremental Term Loans (the “Incremental Term Loan Commitment”) and/or
additional Revolving Commitment, as applicable, as set forth on Exhibit B
attached hereto;
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain terms and conditions of the Credit Agreement as described
herein; and


WHEREAS, the Administrative Agent and the Lenders party to this Second Amendment
have agreed to so amend certain terms and conditions of the Credit Agreement to
implement the increase in the Revolving Commitments and such Incremental Term
Loans in accordance with Section 2.17 of the Credit Agreement and to make other
agreed upon modifications on the terms and conditions set forth below in this
Second Amendment.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:


1.
Definitions. All capitalized undefined terms used in this Second Amendment shall
have the meanings ascribed thereto in the Credit Agreement, as amended hereby.



        

--------------------------------------------------------------------------------





2.
Increasing Lender. As of the effective date of this Second Amendment pursuant to
Section 4 below, each undersigned Increasing Lender agrees to extend an
Incremental Term Loan Commitment with respect to Incremental Term Loans having
the same terms and conditions as the Tranche A Term Loans and/or additional
Revolving Commitments, as applicable, in such amounts as set forth on Exhibit B
attached hereto.

3.
Amendments to Credit Agreement. Effective as set forth in Section 4 below, the
Credit Agreement is hereby amended as set forth in the marked terms on Exhibit
A-1 attached hereto including the amended Schedules and Exhibits thereto (the
“Amended Credit Agreement”). In Exhibit A-1 hereto, deletions of text in the
Amended Credit Agreement are indicated by struck-through text, and insertions of
text are indicated by bold, double-underlined text. Exhibit A-2 attached hereto
sets forth a clean copy of the Amended Credit Agreement, after giving effect to
such amendments. As so amended, the Credit Agreement shall continue in full
force and effect.

4.
Conditions to Effectiveness.    This Second Amendment shall become effective
upon (a) the satisfaction of the conditions precedent specified in Section 2.17
of the Credit Agreement, which shall occur no later than March 15, 2016 (the
“Termination Date”), (b) receipt on or prior to the Termination Date by the
Administrative Agent, for the benefit of each Increasing Lender of such fees as
are due and owing to the Increasing Lenders in connection with the Incremental
Term Loans and additional Revolving Commitments pursuant to this Second
Amendment, (c) the payment of all other fees and expenses required to be paid on
or before the effectiveness of this Second Amendment shall have been paid and
(d) receipt by the Administrative Agent of all of the instruments, documents,
agreements, certificates, notices and opinions (except that the parties hereto
hereby consent and agree that no opinion of New Jersey counsel or Pennsylvania
counsel shall be required with respect to any New Guarantor organized under New
Jersey law or Pennsylvania law, as applicable) specified on Schedule I attached
hereto (except as otherwise specified herein and therein and as otherwise
specified by Section 6 herein), in form and substance satisfactory to the
Administrative Agent.

5.
Borrower Election. The Borrower hereby elects to increase the Revolving
Commitments and enter into one or more tranches of Incremental Term Loans in
accordance with the terms of this Amendment.

6.
Collateral Release Event. Upon the delivery to the Administrative Agent of the
instruments, documents, agreements, certificates, notices and opinions set forth
in Part I of Schedule I attached hereto and pursuant to the terms and conditions
of the Credit Agreement, the Collateral Release Event shall be deemed to have
occurred immediately prior to the effectiveness of this Second Amendment.

7.
Representations and Warranties. Except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents, the
representations and warranties of the Borrower and each other Loan Party
contained in Article VII of the Credit Agreement or any other Loan Document to
which any of them is a party, are true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date hereof with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date).



-2-

--------------------------------------------------------------------------------





8.
Limited Amendment; Ratification of Loan Documents. Except as specifically
amended or modified hereby, the terms and conditions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect, and are hereby
ratified and affirmed in all respects. This Second Amendment shall not be deemed
a waiver of, or consent to, or a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, except as
expressly set forth herein.

9.
Governing Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

10.
Miscellaneous. This Second Amendment may be executed in any number of
counterparts, which shall together constitute an entire original agreement, and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. This Second Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby. No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof. Any determination that any provision of this
Second Amendment or any application hereof is invalid, illegal, or unenforceable
in any respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provisions of this Second Amendment.
Each of the Loan Parties represents and warrants that it has consulted with
independent legal counsel of its selection in connection herewith and is not
relying on any representations or warranties of the Administrative Agent or its
counsel in entering into this Second Amendment. This Second Amendment shall
constitute a Loan Document.

*******




-3-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first above written.




TIER OPERATING PARTNERSHIP LP,
as the Borrower


By: Tier GP, Inc., a Delaware corporation, its general partner




By: /s/ Dallas E. Lucas    
Name: Dallas E. Lucas
Title: Chief Financial Officer




TIER REIT, INC.,
as the Parent




By: /s/ Dallas E. Lucas    
Name: Dallas E. Lucas
Title: Chief Financial Officer


Signature Page to
Second Amendment to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, an Issuing Bank, the Swingline Lender, and a Lender




By:    /s/ Dale Northrup    
Name:    Dale Northrup
Title:    Senior Vice President




Signature Page to
Second Amendment to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A., as an Issuing Bank, as a Lender and as an Increasing
Lender



By:
/s/ Elizabeth Johnson_____________
Name: Elizabeth Johnson
Title:     Executive Director









Signature Page to
Second Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender and as an Increasing Lender




By: /s/ Patrick Trowbridge    
Name: Patrick Trowbridge
Title: Senior Vice President    




Signature Page to
Second Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender and as an Increasing Lender




By: /s/ Frederick H. Denecke    
Name: Frederick H. Denecke
Title: Senior Vice President




Signature Page to
Second Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender and as an Increasing Lender




By: /s/ Michael J. Sedivy    
Name: Michael J. Sedivy
Title: Senior Vice President




Signature Page to
Second Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






FIFTH THIRD BANK, an Ohio banking corporation, as a Lender




By: /s/ Michael Glandt    
Name: Michael Glandt
Title: Vice President




Signature Page to
Second Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Joseph J. Seroke    
Name: Joseph J. Seroke
Title: Vice President




Signature Page to
Second Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender




By: /s/ Joanna Soliman    
Name: Joanna Soliman
Title: Vice President




By /s/ George R. Reynolds    
Name: George R. Reynolds
Title: Director




Signature Page to
Second Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







FOUR40 HOLDING BUSINESS TRUST, a Maryland statutory trust


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




FOUR40, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




FOUR40 EQUITY LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name: Dallas E. Lucas
Title: Chief Financial Officer




FOUR40 HOLDING LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




FOUR40 SERVICES LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




FOUR40 PROPERTY LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




Signature Page to
Second Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







IPC FLORIDA III HOLDINGS, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




IPC FLORIDA III, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




IPC (US), LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




IPC MARYLAND I HOLDINGS, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




IPC MARYLAND I LP, a Delaware limited partnership


By: IPC Maryland I GP, Inc.,
a Delaware corporation, its general partner


By:    /s/ Dallas E. Lucas         
    Name: Dallas E. Lucas
Title: Chief Financial Officer




Signature Page to
Second Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







101 SOUTH TRYON GP, LLC, a Delaware limited liability company




By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




101 SOUTH TRYON LP, a Delaware limited partnership


By: 101 SOUTH TRYON GP, LLC, a Delaware
limited liability company, its general partner




By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




BUENA VISTA PLAZA GP, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




BUENA VISTA PLAZA LP, a Delaware limited partnership


By: BUENA VISTA PLAZA GP, LLC, a Delaware
limited liability company, its general partner


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




BURNETT PLAZA GP, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer






Signature Page to
Second Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







BURNETT PLAZA LP, a Texas limited partnership


By: BURNETT PLAZA GP, LLC, a Delaware
limited liability company, its general partner


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




CENTREPORT OFFICE CENTRE GP, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




CENTREPORT OFFICE CENTRE LP, a Texas limited partnership


By: CentrePort Office Centre GP, LLC,
a Delaware limited liability company, its
general partner


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




TR ELDRIDGE GP, LLC, a Texas limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer








Signature Page to
Second Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







TR ELDRIDGE LP, a Texas limited partnership


By: TR Eldridge GP, LLC,
a Texas limited liability company, its
general partner


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




IPC REALTY II, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




IPC LOOP CENTRAL HOLDINGS, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




IPC LOOP CENTRAL, LP, a Delaware limited partnership


By: IPC (US), LLC, a Delaware limited liability company, its general partner


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




IPC LP/WP HOLDINGS, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer






Signature Page to
Second Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







IPC LOUISVILLE PROPERTIES, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




TR TERRACE GP, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




TR TERRACE LP, a Delaware limited partnership


By: TR TERRACE GP, LLC, a Delaware limited liability company, its general
partner


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




WOODCREST IV, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




5950 SHERRY PROPERTY, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer






Signature Page to
Second Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







WOODCREST HOLDING, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




WOODCREST I, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




WOODCREST II, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




WOODCREST III, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




WOODCREST ROAD ASSOCIATES, L.P., a Pennsylvania limited partnership


By: WOODCREST I, LLC, a Delaware limited liability company, its general partner


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer






Signature Page to
Second Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







WOODCREST ROAD URBAN RENEWAL, LLC, a New Jersey limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




TR DOMAIN, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




BURNETT PARKING LP, a Delaware limited partnership


By: Burnett Parking GP, LLC, a Delaware limited liability company, its general
partner


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer


BURNETT PARKING GP, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer


TIER PARTNERS, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer






Signature Page to
Second Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







TIER BUSINESS TRUST, a Maryland statutory trust


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer




TIER BT, Inc., a Delaware corporation


By:    /s/ Dallas E. Lucas         
    Name:    Dallas E. Lucas
Title: Chief Financial Officer










Signature Page to
Second Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






EXHIBIT A-1




MARKED CREDIT AGREEMENT


See attached.







--------------------------------------------------------------------------------


CONFORMED COPY TO AMENDMENT 1 DATED JULY 20, 2015 AND
AMENDMENT 2 DATED MARCH 15, 2016
NOT A LEGAL DOCUMENT




[download.jpg]
Loan Number: 1012683
Published CUSIP Number: 88650KAA1
Revolving Credit CUSIP Number: 88650KAB9
Tranche A Term Loan CUSIP Number: 88650KAC7
Tranche B Term Loan CUSIP Number: __________


EXECUTION COPY



--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of June 30, 2015


by and among


TIER OPERATING PARTNERSHIP LP,
as Borrower,


TIER REIT, INC.,
as Parent,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.5,
as Lenders,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


______________________________________________________


WELLS FARGO SECURITIES, LLC
AND
J.P. MORGAN SECURITIES LLC,
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers
and
Joint Bookrunners,


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
and


U.S. BANK NATIONAL ASSOCIATION
AND
FIFTH THIRD BANK,




ACTIVE 213207561213207578v.27

--------------------------------------------------------------------------------

Loan Number: _______________


as Co-Documentation Agents





--------------------------------------------------------------------------------







 

--------------------------------------------------------------------------------


CONFORMED COPY TO AMENDMENT 1 DATED JULY 20, 2015
NOT A LEGAL DOCUMENT
 


THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of June
30, 2015 by and among TIER OPERATING PARTNERSHIP LP, a limited partnership
formed under the laws of the State of Texas (the “Borrower”), TIER REIT, Inc., a
corporation formed under the laws of the State of Maryland (the “Parent”), each
of the financial institutions initially a signatory hereto together with their
successors and assignees under Section 13.5 (the “Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), with WELLS FARGO SECURITIES, LLC and J.P. MORGAN SECURITIES LLCJPMORGAN
CHASE BANK, N.A., as Joint Lead Arrangers and Joint Bookrunners (in such
capacities, the “Arrangers”), JPMORGAN CHASE BANK, N.A., as Syndication Agent
(the “Syndication Agent”) and U.S. BANK NATIONAL ASSOCIATION and FIFTH THIRD
BANK, as Co-Documentation Agents (the “Co-Documentation Agents”).


WHEREAS, the Borrower, the Parent, the lenders party thereto and Wells Fargo
Bank, National Association, as administrative agent are currently party to the
Credit Agreement (the “Existing Credit Agreement”), dated as of December 18,
2014 (the “Original Closing Date”).


WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent have
agreed to enter into this Agreement in order to (i) amend and restate the
Existing Credit Agreement in its entirety; (ii) re-evidence the “Obligations”
under, and as defined in, the Existing Credit Agreement, which shall be
repayable in accordance with the terms of this Agreement; and (iii) set forth
the terms and conditions under which the Lenders will, from time to time, make
loans to or for the benefit of the Borrower.


WHEREAS, the parties hereto intend that this Agreement not constitute a novation
of the obligations and liabilities of the parties under the Existing Credit
Agreement or be deemed to evidence or constitute full repayment of such
obligations and liabilities, but that this Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the obligations and
liabilities of the Borrower outstanding thereunder, which shall be payable in
accordance with the terms hereof.


WHEREAS, each of the Borrower and the Parent confirms that all obligations under
the applicable “Loan Documents” (as referred to and defined in the Existing
Credit Agreement) shall continue in full force and effect as modified or
restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Agreement Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


11.
Article I. Definitions

a.
Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 5.1(b).




 

--------------------------------------------------------------------------------

 


“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period minus
(b) Reserves for Replacements.


“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affected Lender” has the meaning given that term in Section 5.6.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agreement Date” means the date as of which this Agreement is dated.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to
the Borrower or its Subsidiaries from time to time concerning or relating to
bribery, corruption or money laundering.


“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Applicable Loan Party” has the meaning given that term in Section 7.1(h)(ix).


“Applicable Margin” means (a) prior to the occurrence of the Collateral Release
Event, the percentage rate set forth below corresponding to the ratio of Total
Indebtedness to Total Asset Value as determined in accordance with
Section 10.1(b):




- 2 -



--------------------------------------------------------------------------------

 




Level
Ratio of Total Indebtedness to Total Asset Value
Applicable Margin for Revolving LIBOR Loans
Applicable Margin for Revolving Base Rate Loans
Applicable Margin for Tranche A Term LIBOR Loans
Applicable Margin for Tranche A Term Base Rate Loans
Applicable Margin for Tranche B Term LIBOR Loans
Applicable Margin for Tranche B Term Base Rate Loans
1
Less than 0.45 to 1.00
1.50%
0.50%
1.45%
0.45%


1.80%
0.80%
2
Greater than or equal to 0.45 to 1.00 but less than 0.50 to 1.00
1.60%
0.60%
1.55%
0.55%
1.90%
0.90%
3
Greater than or equal to 0.50 to 1.00 but less than 0.55 to 1.00
1.85%
0.85%
1.80%
0.80%
2.15%
1.15%
4
Greater than or equal to 0.55 to 1.00 but less than 0.60 to 1.00
2.10%
1.10%
2.05%
1.05%
2.40%
1.40%
5
Greater than or equal to 0.60 to 1.00
2.30%
1.30%
2.25%
1.25%
2.60%
1.60%



and (b) from and after the Collateral Release Event, the percentage rate set
forth below corresponding to the ratio of Total Indebtedness to Total Asset
Value as determined in accordance with Section 10.1(b):




- 3 -



--------------------------------------------------------------------------------

 




Level
Ratio of Total Indebtedness to Total Asset Value
Applicable Margin for Revolving LIBOR Loans
Applicable Margin for Revolving Base Rate Loans
Applicable Margin for Tranche A Term LIBOR Loans
Applicable Margin for Tranche A Term Base Rate Loans
Applicable Margin for Tranche B Term LIBOR Loans
Applicable Margin for Tranche B Term Base Rate Loans
1
Less than 0.45 to 1.00
1.40%
0.40%
1.35%
0.35%


1.70%
0.70%
2
Greater than or equal to 0.45 to 1.00 but less than 0.50 to 1.00
1.55%
0.55%
1.50%
0.50%
1.85%
0.85%
3
Greater than or equal to 0.50 to 1.00 but less than 0.55 to 1.00
1.70%
0.70%
1.65%
0.65%
2.00%
1.00%
4
Greater than or equal to 0.55 to 1.00 but less than 0.60 to 1.00
2.00%
1.00%
1.95%
0.95%
2.30%
1.30%
5
Greater than or equal to 0.60 to 1.00
2.20%
1.20%
2.15%
1.15%
2.50%
1.50%





The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the ratio of Total Indebtedness to Total Asset Value
as set forth in the Compliance Certificate most recently delivered by the Parent
pursuant to Section 9.3. Any adjustment to the Applicable Margin shall be
effective as of the first day of the calendar month immediately following the
month during which the Parent delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 9.3. If the Parent fails
to deliver a Compliance Certificate pursuant to Section 9.3, the Applicable
Margin shall equal the percentages corresponding to Level 5 until the first day
of the calendar month immediately following the month that the required
Compliance Certificate is delivered. Notwithstanding the foregoing, for the
period from the Effective Date through but excluding the date on which the
Administrative Agent first determines the Applicable Margin for Loans as set
forth above, the Applicable Margin for Tranche B Term Loans shall be determined
based on Level 2; it is acknowledged that as of the Effective Date, the
Applicable Margin for Revolving Loans and Tranche A Term Loans is determined
based on Level 2. Thereafter, such Applicable Margin shall be adjusted from time
to time as set forth in this definition. The provisions of this definition shall
be subject to Section 2.6(c).


“Appraisal” means, with respect to any Property, an M.A.I. appraisal
commissioned by and addressed to the Administrative Agent (acceptable to the
Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser acceptable to the Administrative Agent, having at least
the minimum qualifications required under Applicable Law governing the
Administrative Agent and the Lenders, including without limitation, FIRREA, and
determining both the “as is” market value of such Property as between a willing
buyer and a willing seller and the “stabilized value” of such Property.




- 4 -



--------------------------------------------------------------------------------

 


“Appraised Value” means, with respect to any Property, the “as is” market value
of such Property as reflected in the most recent Appraisal of such Property as
the same may have been reasonably adjusted by the Administrative Agent based
upon its internal review of such Appraisal which is based on criteria and
factors then generally used and considered by the Administrative Agent, in the
exercise of its good faith business judgment, in determining the value of
similar real estate Properties, which review shall be conducted prior to
acceptance of such Appraisal by the Administrative Agent. Following the
Stabilization Date of a Property included in calculations of the Maximum Loan
Availability, the Appraised Value of such Property shall be such “stabilized
value” as the same may have been adjusted by the Administrative Agent as
provided above.


“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.


“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.


“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).


“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.6(c).


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection


- 5 -



--------------------------------------------------------------------------------

 


with, and payments of principal and interest on, any LIBOR Loan, or any Base
Rate Loan as to which the interest rate is determined by reference to LIBOR, any
day that is a Business Day described in clause (a) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market.
Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.


“Capitalization Rate” means (a) with respect to CBD Properties, 6.75% and (b)
with respect to all other Properties, 7.50%.


“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing Bank
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.


“CBD Properties” means Properties located in the metropolitan areas and central
business districts (CBD) set forth on Schedule 1.1(b) attached hereto.


“Collateral” means any real or personal property directly or indirectly securing
any of the Obligations or any other obligation of a Person under or in respect
of any Loan Document or Specified Derivatives Contract to which it is a party,
and includes, without limitation, all “Property,” “Leases,” “Rents” and
“Collateral” under and as defined in any Security Deed, all “Management
Agreements” as defined in any Property Management Contract Assignment, and all
other property subject to a Lien created by a Security Document.


- 6 -



--------------------------------------------------------------------------------

 




“Collateral Release Event” means the delivery to the Administrative Agent (and
the Administrative Agent shall promptly notify the Lenders thereof) of a
certificate duly executed by a Responsible Officer of the Parent (a) certifying
that (i) the Parent and its Subsidiaries shall be in compliance with the
Collateral Release Financial Covenants at all times during the two (2) most
recently completed fiscal quarters of the Parent and its Subsidiaries in respect
of which the financial reporting requirements set forth in Section 9.1, 9.2 and
9.3 shall have been satisfied, (ii) each of the Properties included in the
determination of the Collateral Release Financial Covenants shall be
Unencumbered Pool Properties (and such certificate shall identify each such
Property in detail reasonably acceptable to the Administrative Agent) and (iii)
no Default or Event of Default shall have occurred and is continuing, and (b)
requesting such release.


“Collateral Release Financial Covenants” shall mean, at all times during the
period of determination, the Parent shall be in compliance with the following
additional financial covenants. Only the Parent’s Ownership Share of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be considered when determining compliance with financial covenants:


(a)    Ratio of Total Indebtedness to Total Asset Value. The Parent and the
Borrower shall not permit the ratio of (i) Total Indebtedness of the Parent and
its Subsidiaries to (ii) Total Asset Value to exceed 0.55 to 1.00 at any time
during such period of determination.    


(b)    Ratio of Adjusted EBITDA to Fixed Charges. The Parent and the Borrower
shall not permit the ratio of (i) Adjusted EBITDA of the Parent and its
Subsidiaries for any two consecutive fiscal quarter period, annualized, to
(ii) Fixed Charges of the Parent and its Subsidiaries for such two consecutive
fiscal quarter period, annualized, to be less than 1.55 to 1.00 as of the last
day of such two consecutive fiscal quarter period at any time during such period
of determination.    


(c)    Unsecured Indebtedness to Unencumbered Asset Value. The Parent and the
Borrower shall not permit the ratio of (i) Unsecured Indebtedness to (ii)
Unencumbered Asset Value to be greater than 0.55 to 1.00 at any time during such
period of determination (after giving effect to the Collateral Release Event).


“Commitment” means, as to a Lender, such Lender’s Revolving Commitment or such
Lender’s Term Loan Commitment, as the context may require.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.


“Compliance Certificate” has the meaning given that term in Section 9.3.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.




- 7 -



--------------------------------------------------------------------------------

 


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.


“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.


“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


“Debt Service Coverage Amount” means an amount, determined by the Administrative
Agent, equal to the maximum principal amount of the Indebtedness hereunder
amortized over a thirty (30) year period which, when bearing interest at a rate
per annum equal to the greater of (i) the then-current annual yield on ten (10)
year obligations issued by the United States Treasury most recently prior to the
date of determination plus two hundred (200) basis points (2.0%) and (ii) six
and one-half percent (6.5%), would be payable by the monthly principal and
interest payment amount resulting from dividing (a) NOI from the Secured Pool
Properties divided by 1.35, by (b) 12.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.


“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.


“Defaulting Lender” means, subject to Section 3.9(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the


- 8 -



--------------------------------------------------------------------------------

 


subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9(f)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, the Swingline
Lender and each Lender.


“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent, the Borrower or any of
their respective Subsidiaries (i) which is a rate swap transaction, swap option,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).


“Development Property” means a Property, subject to the last sentence of this
definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development have not been completed. A
Development Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
completed for at least 12 months shall cease to constitute a Development
Property notwithstanding the fact that such Property has not achieved an
Occupancy Rate of at least 80%.


“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 6.1(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.




- 9 -



--------------------------------------------------------------------------------

 


“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including without limitation, gains
and losses from the sale of operating Properties (but not from the sale of
Properties developed for the purpose of sale); (v) equity in net income (loss)
of its Unconsolidated Affiliates; (vi) non-cash compensation expense and (vii)
non-cash asset impairments plus (b) such Person’s Ownership Share of EBITDA of
its Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805. For purposes of this
definition, nonrecurring items shall be deemed to include (x) gains and losses
on early extinguishment of Indebtedness, (y) non-cash severance and other
non-cash restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
    
“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived by all of the Lenders.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed).


“Eligible Property” means a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent: (a) such Property is
fully developed as an office Property; (b) such Property is owned in fee simple,
or leased under a Ground Lease, by the Borrower or a Guarantor; (c) such
Property is located in a State of the United States of America or in the
District of Columbia; (d) regardless of whether such Property is owned by the
Borrower or a Subsidiary, the Borrower has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person: (i) to create Liens on such Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer or otherwise dispose of such Property; (e) neither such Property,
nor if such Property is owned by a Subsidiary, any of the Borrower’s direct or
indirect ownership interest in such Subsidiary, is subject to (i) any Lien other
than Permitted Liens or (ii) any Negative Pledge; (f) such Property is not a
Development Property; and (g) such Property is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies,


- 10 -



--------------------------------------------------------------------------------

 


conditions or other matters individually or collectively which are not material
to the profitable operation of such Property.


“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, transport, treatment,
disposal or clean‑up of Hazardous Materials including, without limitation, the
following: Clean Air Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq.; Solid Waste Disposal Act, as amended by
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.;
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.;
regulations of the Environmental Protection Agency, any applicable rule of
common law and any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.


“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests (other than Equity Interests issued to the
Parent, the Borrower or any one or more of their Wholly Owned Subsidiaries in
their respective Subsidiaries).


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from


- 11 -



--------------------------------------------------------------------------------

 


any Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of
any liability under Title IV of ERISA with respect to the termination of any
Plan or Multiemployer Plan; (e) the institution of proceedings to terminate a
Plan or Multiemployer Plan by the PBGC; (f) the failure by any member of the
ERISA Group to make when due required contributions to a Multiemployer Plan or
Plan unless such failure is cured within thirty (30) days or the filing pursuant
to Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard; (g) any other event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan or the imposition of liability under
Section 4069 or 4212(c) of ERISA; (h) the receipt by any member of the ERISA
Group of any notice or the receipt by any Multiemployer Plan from any member of
the ERISA Group of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Section 4245 of ERISA), in reorganization (within the
meaning of Section 4241 of ERISA), or in “critical” status (within the meaning
of Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).


“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.    


“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary
(other than Indebtedness hereunder) and (b) that is prohibited from Guarantying
the Indebtedness of any other Person pursuant to (i) any document, instrument or
agreement evidencing such Secured Indebtedness or (ii) a provision of such
Subsidiary’s organizational documents which provision was included in such
Subsidiary’s organizational documents as a condition to the extension of such
Secured Indebtedness.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion


- 12 -



--------------------------------------------------------------------------------

 


of such Swap Obligation that is attributable to swaps for which such Guarantee
or Lien is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.6) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement” has the meaning set forth in the preliminary
statements of this Agreement.


“Existing Term Loans” has the meaning given that term in Section 2.2(a).


“Extended Letter of Credit” has the meaning given that term in Section 2.4(b).


“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
Except as otherwise provided herein, Fair Market Value shall be determined by
the Board of Directors of the Parent (or an authorized committee thereof) acting
in good faith conclusively evidenced by a board resolution thereof delivered to
the Administrative Agent or, with respect to any asset valued at no more than
$1,000,000, such determination may be made by a Responsible Officer of the
Parent evidenced by an officer’s certificate delivered to the Administrative
Agent.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the


- 13 -



--------------------------------------------------------------------------------

 


quotations for such day on such transactions received by the Administrative
Agent from three Federal Funds brokers of recognized standing selected by the
Administrative Agent; provided, that, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Fee Letters” means each of those certain fee letters dated as of September 26,
2014 and April 20, 2015, by and between the Borrower, the Arrangers, the
Administrative Agent and the Syndication Agent.


“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder or under any other Loan
Document.


“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.


“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness payable
by such Person during such period (excluding balloon, bullet or similar payments
of principal due upon the stated maturity of Indebtedness), plus (c) the
aggregate amount of all Preferred Dividends paid by such Person during such
period. The Parent’s Ownership Share of the Fixed Charges of its Unconsolidated
Affiliates will be included when determining the Fixed Charges of the Parent.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Revolving Commitment Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP minus (or plus) (b) gains (or losses)
from debt restructuring and sales of property during such period plus
(c) depreciation with respect to such Person’s real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for Unconsolidated Affiliates.
Adjustments for Unconsolidated Affiliates will be calculated to reflect funds
from operations on the same basis. For purposes of this Agreement, Funds From
Operations shall be calculated consistent with the White Paper on Funds from
Operations dated April 2002 issued by National Association of Real Estate
Investment Trusts, Inc., but without giving effect to any supplements,
amendments or other modifications promulgated after the Effective Date.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified


- 14 -



--------------------------------------------------------------------------------

 


Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board (including Statement of Financial Accounting Standards No. 168,
“The FASB Accounting Standards Codification”) or in such other statements by
such other entity as may be approved by a significant segment of the accounting
profession in the United States of America, which are applicable to the
circumstances as of the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
    
“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of thirty (30) years (or, solely with respect to the Property located
at 500 East Pratt, Baltimore, twenty (20) years) or more from the Agreement
Date; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.


“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).


“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include the Parent, all owners of Pool Properties and, from
and after the Collateral Release Event, any Subsidiary of the Parent that owns,
directly or indirectly, the Equity Interests of any owner of Pool Properties and
any other existing and future Material Subsidiary (other than an Excluded
Subsidiary).


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters


- 15 -



--------------------------------------------------------------------------------

 


of credit (including Letters of Credit), or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the amended and restated guaranty executed
and delivered pursuant to Section 6.1 or 8.14 and substantially in the form of
Exhibit C (or a joinder thereto).


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any explosives
or any radioactive materials; (d) asbestos in any form; (e) mold that is in
quantities and locations requiring removal pursuant to Environmental Laws or
commercially reasonable business practices; and (f) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business which is not more than 180 days past due and all accrued expenses);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (h) net obligations under any Derivatives
Contract (which shall be deemed to have an amount equal to the Derivatives
Termination Value thereof at such time but in no event shall be less than zero);
and (i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, voluntary
bankruptcy, collusive involuntary bankruptcy and other similar customary
exceptions to non-recourse liability) or (j) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (k) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person. Indebtedness of any Person shall include Indebtedness of any other
Person to the extent of such Person’s Ownership Share of such other Person
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s Ownership Share of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person).


- 16 -



--------------------------------------------------------------------------------

 




“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.


“Intellectual Property” has the meaning given that term in Section 7.1(t).


“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Parent, including capitalized interest not funded under
a construction loan interest reserve account, determined on a consolidated basis
in accordance with GAAP for such period, plus (b) the Parent’s Ownership Share
of Interest Expense of Unconsolidated Affiliates for such period.


“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period would otherwise end after the Revolving Termination Date or the
applicable Term Loan Maturity Date, as applicable, such Interest Period shall
end on the Revolving Termination Date or applicable Term Loan Maturity Date, as
applicable; and (ii) each Interest Period that would otherwise end on a day
which is not a Business Day shall end on the immediately following Business Day
(or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any unconditional commitment to make an Investment in any other Person, as well
as any unconditional option of another Person to require an Investment in such
Person, shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in the Loan
Documents, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.


“IPO Event” means an event in which Equity Interests of the Parent shall be
listed on the New York Stock Exchange or such other national exchange whether or
not in connection with the sale of additional Equity Interests of the Parent,
approved by the Administrative Agent, such approval not to be unreasonably
withheld.


“Issuing Bank” means Wells Fargo and JPMorgan Chase Bank, N.A., each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.4.


- 17 -



--------------------------------------------------------------------------------

 




“L/C Commitment Amount” has the meaning given to that term in Section 2.4(a).


“L/C Disbursement” has the meaning given to that term in Section 3.9(b).


“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender”, except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider.


“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Obligations and,
in each case, their respective successors and permitted assigns.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.


“Letter of Credit” has the meaning given that term in Section 2.4(a).


“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders, and under the sole dominion and control of the
Administrative Agent.


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.


“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit. For purposes of this Agreement, a Lender (other
than the Lender then acting as Issuing Bank) shall be deemed to hold a Letter of
Credit Liability in an amount equal to its participation interest under Section
2.4 in the related Letter of Credit, and the Lender then acting as the Issuing
Bank shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders (other than the Lender then acting as the Issuing
Bank) of their participation interests under such Section.


“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”


“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in U.S. dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum


- 18 -



--------------------------------------------------------------------------------

 


rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America); provided that if as so determined LIBOR shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement. If, for any
reason, the rate referred to in the preceding clause (i) does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then the rate to
be used for such clause (i) shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in U.S.
dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period; provided that if as so determined LIBOR
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. Any change in the maximum rate or reserves described in the
preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.


“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day. The LIBOR Market
Index Rate shall be determined on a daily basis.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.


“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan.


“Loan Document” means this Agreement, each Note, each Security Document, the
Guaranty, each Letter of Credit Document, the Fee Letters and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than any
Specified Derivatives Contract).


“Loan Party” means each of the Parent, the Borrower, each other Person who
guarantees all or a portion of the Obligations and/or who pledges any Collateral
to secure all or a portion of the Obligations.


- 19 -



--------------------------------------------------------------------------------

 


Schedule 1.1(a) sets forth the Loan Parties in addition to the Parent and the
Borrower as of the Agreement Date.


“Major Tenant Lease” means any Tenant Lease demising 50,000 or more rentable
square feet in any Secured Pool Property prior to the Collateral Release Event.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in the case of each of clauses (a) through
(c), on or prior to the Tranche B Term Loan Maturity Date.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Parent, the Borrower or any other Loan Party to perform
its payment or any other material obligations under any Loan Document to which
it is a party, (c) the validity or enforceability of any of the Loan Documents,
(d) the rights and remedies of the Lenders, the Issuing Banks and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.


“Material Subsidiary” means any Subsidiary to which more than 3.0% of Total
Asset Value is attributable on an individual basis.


“Maximum Loan Availability” means, on the Effective Date and all times prior to
the Collateral Release Event (including as a result of the increase pursuant to
Section 2.17) an amount equal to the lesser of, (i) 65% of the aggregate as-is
Appraised Value of all Secured Pool Properties and (ii) the Debt Service
Coverage Amount for the Secured Pool Properties. With respect to a Property
owned by a Subsidiary that is not a Wholly Owned Subsidiary, only the Borrower’s
Ownership Share of the Appraised Value of such Property or NOI of such Property
shall be used when determining Maximum Loan Availability.


“Maximum Loan Availability Certificate” means a report in substantially the form
of Exhibit N, certified by any Responsible Officer of the Borrower, setting
forth in the calculations required to establish the Appraised Value for each
Secured Pool Property, the Debt Service Coverage Amount for the Secured Pool
Properties and the Maximum Loan Availability as of a specified date, all in form
and detail reasonably satisfactory to the Administrative Agent.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.




- 20 -



--------------------------------------------------------------------------------

 


“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.


“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) (i) cash rents and other cash revenues received
in the ordinary course from such Property (including proceeds of rent loss or
business interruption insurance (but not in excess of the actual rent otherwise
payable) but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) plus
(ii) minimum base rent (based on year one base rental payment obligations adding
back the value of any rental abatement for such period) for tenants that are in
occupancy and that will be commencing the payment of rent within twelve (12)
months of occupancy; minus (b) all expenses paid (excluding interest but
including an appropriate accrual for property taxes and insurance) related to
the ownership, operation or maintenance of such Property, including but not
limited to property taxes, assessments and the like, insurance, utilities,
payroll costs, maintenance, repair and landscaping expenses, marketing expenses,
and general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding general overhead
expenses, depreciation and income taxes of the Parent and its Subsidiaries and
any property management fees) minus (c) the Reserves for Replacements for such
Property as of the end of such period minus (d) the greater of (i) the actual
property management fee paid during such period with respect to such Property
and (ii) an imputed management fee in the amount of 3.0% of the gross revenues
for such Property for such period.


“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.


“Non-Defaulting Lender” means, at any time, each Revolving Lender that is not a
Defaulting Lender at such time.


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar


- 21 -



--------------------------------------------------------------------------------

 


customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.


“Note” means a Revolving Note, Term Note or a Swingline Note.


“Notice of Borrowing” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.


“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.5(b) evidencing the Borrower’s request
for a Swingline Loan.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note,
and including interest and fees that accrue following the commencement of a
proceeding by or against any Loan Party under a Debtor Relief Law. For the
avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not affiliated with the Borrower
(subject to the terms of the following sentence) and who are not subject to a
proceeding under the Bankruptcy Code or other federal or similar bankruptcy laws
unless and until the applicable Tenant Lease has been affirmed, and who are
paying rent at rates not materially less than rates generally prevailing at the
time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default with respect to regularly scheduled payments (such as
base rent and scheduled payments of pass-through or other costs reimbursements,
but excluding payment for work orders, direct utility recovery and CAM
reconciliations) has occurred and has continued unremedied for sixty (60) or
more days to (b) the aggregate net rentable square footage of such Property. The
existing lease to the Parent for the Parent’s Louisville office, and any
subsequent lease to the Parent of equal or lesser square footage for the same
purpose will be considered a bona fide lease as will any space for 5,500 square
feet or less of net rentable area used by or


- 22 -



--------------------------------------------------------------------------------

 


leased to a property manager (including any Subsidiary of the Parent) for
providing property management services to any Property owned by the Parent, the
Borrower or their Subsidiaries plus the square footage of any conference center
and/or fitness center space leased to a property manager.


“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10‑Q or Form 10‑K (or their
equivalents) which the Parent is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).


“OFAC” has the meaning given that term in Section 7.1(y).


“Original Closing Date” has the meaning set forth in the preliminary statements
of this Agreement.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).


“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.


“Parent” means TIER REIT, Inc., a Maryland corporation.


“Participant” has the meaning given that term in Section 13.5(d).


“Participant Register” has the meaning given that term in Section 13.5(d).


“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.




- 23 -



--------------------------------------------------------------------------------

 


“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which are not at the
time required to be paid or discharged under Section 8.6, (b) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are either being contested in accordance with Section 8.6
or not at the time required to be paid or discharged under Section 8.6;
(c) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar Applicable Laws;
(d) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (e) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (f) Liens in favor of the Administrative Agent for its benefit
and the benefit of the other Lender Parties; and (g) Liens in existence on the
Agreement Date and set forth on Schedule 1.1(c).


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


“Pool Properties” means Secured Pool Properties or Unencumbered Pool Properties,
as the context may require.


“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional five
percent (5.0)% per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus five percent (5.0)%.


“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent, the Borrower or a Subsidiary. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent, the Borrower or a
Subsidiary, or (c) constituting or resulting in the redemption of Preferred
Equity Interests, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.


“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.


“Prepayment Premium” has the meaning given that term in Section 2.9(a).


- 24 -



--------------------------------------------------------------------------------

 




“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.


“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402‑1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.


“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the amount of such Lender’s Revolving Commitment plus (ii) the amount
of such Lender’s outstanding Term Loans to (b) (i) the aggregate amount of the
Revolving Commitments of all Lenders plus (ii) the aggregate amount of all
outstanding Term Loans; provided, however, that if at the time of determination
the Revolving Commitments have terminated or been reduced to zero, the “Pro Rata
Share” of each Lender shall be the ratio, expressed as a percentage of (A) the
sum of the unpaid principal amount of all outstanding Revolving Loans, Term
Loans, Swingline Loans and Letter of Credit Liabilities owing to such Lender as
of such date to (B) the sum of the aggregate unpaid principal amount of all
outstanding Revolving Loans, Term Loans, Swingline Loans and Letter of Credit
Liabilities of all Lenders as of such date. If at the time of determination the
Commitments have terminated and there are no outstanding Loans or Letter of
Credit Liabilities, then the Pro Rata Shares of the Lenders shall be determined
as of the most recent date on which Commitments were in effect or Loans or
Letters of Credit Liabilities were outstanding.


“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) by the Parent, the Borrower, any Subsidiary or
any Unconsolidated Affiliate.


“Property Management Agreements” means, collectively, all agreements entered
into by the Parent, the Borrower or any other Loan Party pursuant to which the
Parent, the Borrower or such other Loan Party engages a Person to advise it with
respect to the management of a given Property and/or to manage a given Property.


“Property Management Contract Assignment” means an Assignment and Subordination
of Management Agreement executed by the Borrower or any other Loan Party in
favor of the Administrative Agent for its benefit and the benefit of the
Lenders, the Issuing Banks and each Specified Derivatives Provider substantially
in form and substance reasonably satisfactory to the Administrative Agent. Such
document may, at the Administrative Agent’s election, constitute a subordination
of Property Management Agreement, rather than an assignment thereof.


“Protective Advance” means all sums expended as determined by the Administrative
Agent to be necessary or appropriate after the Borrower or any other Loan Party
fails to do so when required: (a) to protect the validity, enforceability,
perfection or priority of the Liens in any of the Collateral and the instruments
evidencing the Obligations; (b) to prevent the value of any Collateral from
being materially diminished (assuming the lack of such a payment within the
necessary time frame could potentially cause such Collateral to lose value); or
(c) to protect any of the Collateral from being materially damaged, impaired,
mismanaged or taken, including, without limitation, any amounts expended in
connection therewith in accordance with Section 13.2.




- 25 -



--------------------------------------------------------------------------------

 


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.


“Recourse Indebtedness” means any Indebtedness of a Person that is not
Non-Recourse Indebtedness.


“Recurring Capital Expenditures” means capital expenditures made in respect of a
Property for maintenance of such Property and replacement of items due to
ordinary wear and tear including, but not limited to, expenditures made for
maintenance or replacement of carpeting, roofing materials, mechanical systems,
electrical systems and other structural systems and expenditures relating to
tenant improvements and leasing commissions. “Recurring Capital Expenditures”
shall not include any of the following: (a) improvements to the appearance of
such Property or any other major upgrade or renovation of such Property not
necessary for proper maintenance or marketability of such Property; (b) capital
expenditures for seismic upgrades; or (c) capital expenditures for deferred
maintenance for such Property existing at the time such Property was acquired by
the Borrower or a Subsidiary.


“Register” has the meaning given that term in Section 13.5(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.


“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse any Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit.




- 26 -



--------------------------------------------------------------------------------

 


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.


“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the Revolving Commitments, the outstanding Term Loans of
all Lenders, and, during the Tranche B Term Loan Availability Period, the unused
Tranche B Term Loan Commitments of all Lenders, or (b) if the Revolving
Commitments and Term Loan Commitments have been terminated or reduced to zero,
Lenders holding more than 50% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders. For purposes
of this definition, a Lender shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.


“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
holding more than 50% of the aggregate amount of the Revolving Commitments of
all Revolving Lenders, or (b) if the Revolving Commitments have been terminated
or reduced to zero, the Revolving Lenders holding more than 50% of the principal
amount of the aggregate outstanding Revolving Loans and Swingline Loans and
Letter of Credit Liabilities; provided that (i) in determining such percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Revolving Lenders (excluding
Defaulting Lenders) are party to this Agreement, the term “Requisite Revolving
Lenders” shall in no event mean less than two Revolving Lenders. For purposes of
this definition, a Revolving Lender (other than the Swingline Lender) shall be
deemed to hold a Swingline Loan and a Revolving Lender (other than any Issuing
Bank) shall be deemed to hold a Letter of Credit Liability, in each case, to the
extent such Revolving Lender has acquired a participation therein under the
terms of this Agreement and has not failed to perform its obligations in respect
of such participation.


“Requisite Tranche A Term Loan Lenders” means, as of any date, Tranche A Term
Loan Lenders having more than 50% of the aggregate outstanding principal amount
of the Tranche A Term Loans; provided that (i) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Tranche A Term Loan Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Tranche A Term Loan Lenders” shall in no event mean less than two Tranche A Term
Loan Lenders.


“Requisite Tranche B Term Loan Lenders” means, as of any date, Tranche B Term
Loan Lenders having more than 50% of the aggregate outstanding principal amount
of the Tranche B Term Loans and, during the Tranche B Term Loan Availability
Period, unused Tranche B Term Loan Commitments; provided that (i) in determining
such percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and (ii) at all times when two or more Tranche B Term
Loan Lenders (excluding Defaulting Lenders) are party to this Agreement, the
term “Requisite Tranche B Term Loan Lenders” shall in no event mean less than
two Tranche B Term Loan Lenders.


“Reserves for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate square footage of all completed
space of such Property times (b) $0.25 times (c) the


- 27 -



--------------------------------------------------------------------------------

 


number of days in such period divided by (d) 365. If the term Reserves for
Replacements is used without reference to any specific Property, then it shall
be determined on an aggregate basis with respect to all Properties and the
applicable Ownership Shares of all Properties of all Unconsolidated Affiliates.


“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, chief
accounting officer or senior vice president of capital markets of the Parent,
the Borrower or such Subsidiary.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interest to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Parent or any of its Subsidiaries now or hereafter outstanding;
(c) any payment or prepayment of principal of, premium, if any, or interest on,
redemption, conversion, exchange, purchase, retirement, defeasance, sinking fund
or similar payment with respect to, any Subordinated Debt; and (d) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Parent or any of its
Subsidiaries now or hereafter outstanding.


“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1, to issue (in the case of any Issuing Bank) and to participate (in
the case of the other Lenders) in Letters of Credit pursuant to Section 2.4(i),
and to participate in Swingline Loans pursuant to Section 2.5(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Revolving Commitment Amount” or as set forth in any applicable
Assignment and Assumption, or agreement executed by a Person becoming a Lender
in accordance with Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.13 or increased or reduced as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 13.5 or
increased as appropriate to reflect any increase effected in accordance with
Section 2.17.


“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.


“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.


“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.


“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1(a).


“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.


- 28 -



--------------------------------------------------------------------------------

 




“Revolving Termination Date” means December 18, 2018, or such later date to
which the Revolving Termination Date may be extended pursuant to Section 2.14.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.    


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Second Amendment” means that certain Increase and Second Amendment to Amended
and Restated Credit Agreement, dated as of the Second Amendment Agreement Date,
by and among the Parent, the Borrower, the Administrative Agent and the Lenders
party thereto.


“Second Amendment Agreement Date” means March 15, 2016.


“Second Amendment Effective Date” means the later of (a) the Second Amendment
Agreement Date and (b) the date on which all of the conditions precedent set
forth in Section 4 of the Second Amendment shall have been fulfilled or waived
by all of the Lenders party thereto.
    
“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien, and in the case of the
Parent, shall include (without duplication) the Parent’s Ownership Share of the
Secured Indebtedness of its Unconsolidated Affiliates.


“Secured Pool Property” means an Eligible Property that the Administrative Agent
and the Lenders have agreed to include in calculations of the Maximum Loan
Availability pursuant to Section 4.1. A Property shall be excluded from
determinations of the Maximum Loan Availability if (a) at any time such Property
shall cease to be an Eligible Property, (b) the Administrative Agent shall cease
to hold a valid and perfected first priority Lien in such Property, or (c) there
shall have occurred and be continuing a default (after giving effect to any
applicable cure period) under the Security Deed or any other Security Document
relating to such Property. For the avoidance of doubt, from and after the
Collateral Release Event, no Property shall be deemed to be a Secured Pool
Property.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Security Deed” means a Deed to Secure Debt, Deed of Trust or other Mortgage
executed by the Borrower or a Subsidiary of the Borrower in favor of the
Administrative Agent for its benefit and the benefit of the Lenders, the Issuing
Banks and each Specified Derivatives Provider in form and substance satisfactory
to the Administrative Agent.


“Security Document” means the Guaranty, any Security Deed, any Property
Management Contract Assignments, and any security agreement, pledge agreement,
financing statement, or other document, instrument or agreement creating,
evidencing or perfecting the Administrative Agent’s Liens in any of the
Collateral.




- 29 -



--------------------------------------------------------------------------------

 


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.


“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
this Agreement when made or entered into.


“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Derivatives Contract with a Loan Party, is a Lender or an Affiliate of a
Lender or (b) at the time it (or its Affiliate) becomes a Lender (including on
the Effective Date), is a party to a Derivatives Contract with a Loan Party, in
each case in its capacity as a party to such Derivatives Contract.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.
    
“Stabilization Date” means, with respect to any Pool Property, the last day of
the month in which the Net Operating Income of such Property equals or exceeds
the corresponding Net Operating Income levels used in the applicable Appraisal
to determine the “stabilized value” of such Property for thirty (30) consecutive
days as certified by the Borrower. If a new Appraisal is obtained in accordance
with any of the provisions of Section 4.1(c), the Stabilization Date shall be
reestablished as the last day of the month to occur following acceptance of such
Appraisal by the Administrative Agent during which month the Net Operating
Income of such Property equals or exceeds the corresponding Net Operating Income
levels used in such Appraisal to determine the “stabilized value” of such
Property as certified by the Borrower.


“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.


“Subordinated Debt” means Indebtedness for money borrowed of the Parent, the
Borrower or any of its Subsidiaries that is subordinated in right of payment and
otherwise to the Loans, the other Obligations and the Specified Derivatives
Contracts, if any, in a manner satisfactory to the Administrative Agent in its
reasonable discretion.


“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.




- 30 -



--------------------------------------------------------------------------------

 


“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 10.0% of total consolidated assets (exclusive of depreciation) at such
time of the Parent and its Subsidiaries determined on a consolidated basis.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.5 in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.5(a), as such amount may be reduced
from time to time in accordance with the terms hereof.


“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.


“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.5.


“Swingline Maturity Date” means the date which is five (5) Business Days prior
to the Revolving Termination Date.


“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.


“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Parent and its Subsidiaries determined on a consolidated basis plus accumulated
depreciation and amortization, minus (to the extent included when determining
stockholders’ equity of the Borrower and its Subsidiaries): (a) the amount of
any write-up in the book value of any assets reflected in any balance sheet
resulting from revaluation thereof or any write‑up in excess of the cost of such
assets acquired, and (b) the aggregate of all amounts appearing on the assets
side of any such balance sheet for franchises, licenses, permits, patents,
patent applications, copyrights, trademarks, service marks, trade names,
goodwill, treasury stock, experimental or organizational expenses and other like
assets which would be classified as intangible assets under GAAP, all determined
on a consolidated basis.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Tenant Lease” means any lease entered into by the Parent, the Borrower, any
Loan Party or any Subsidiary with respect to any portion of a Secured Pool
Property prior to the occurrence of a Collateral Release Event.


“Term Loan” means, a Tranche A Term Loan or a Tranche B Term Loan, as
applicable.


“Term Loan Commitment” means, collectively, the Tranche A Term Loan Commitment
and the Tranche B Term Loan Commitment.




- 31 -



--------------------------------------------------------------------------------

 


“Term Loan Lender” means, Tranche A Term Loan Lenders or Tranche B Term Loan
Lenders, as applicable.


“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date or the
Tranche B Term Loan Maturity Date, as applicable.
        
“Term Note” means a Tranche A Term Note or a Tranche B Term Note, as applicable.


“Tie‑In Jurisdiction” means a jurisdiction in which a “tie-in” endorsement may
be obtained for a Title Policy covering property located in such jurisdiction
which endorsement effectively ties coverage to other Title Policies covering
properties located in other jurisdictions.


“Titled Agent” has the meaning given that term in Section 12.9.


“Title Insurance Company”  means Republic Title of Texas, Inc., Fidelity
National, Chicago Title or First American and/or any other title insurance
company or companies approved by the Administrative Agent and the Borrower.
 
“Title Policy”  With respect to each Secured Pool Property, an ALTA standard
form title insurance policy (or, if such form is not available, an equivalent,
legally promulgated form of mortgagee title insurance policy reasonably
acceptable to the Administrative Agent) issued by a Title Insurance Company
(with such reinsurance as the Administrative Agent may reasonably require, any
such reinsurance to be with direct access endorsements to the extent available
under Applicable Law) in an amount as the Administrative Agent may reasonably
require based upon the fair market value of the applicable Secured Pool Property
insuring the priority of the Mortgage thereon and that the Borrower or a Loan
Party, as applicable, holds marketable or indefeasible (with respect to Texas)
fee simple title to such parcel, subject only to the encumbrances acceptable to
Administrative Agent in its reasonable discretion and which shall not contain
standard exceptions for mechanics liens, persons in occupancy (other than
tenants as tenants only under Tenant Leases) or matters which would be shown by
a survey, shall not insure over any matter except to the extent that any such
affirmative insurance is acceptable to the Administrative Agent in its
reasonable discretion, and shall contain (a) a revolving credit endorsement and
(b) such other endorsements and affirmative insurance as the Administrative
Agent may reasonably require and is available in the state in which the Secured
Pool Property is located, including but not limited to (i) a comprehensive
endorsement, (ii) a variable rate of interest endorsement, (iii) a usury
endorsement, (iv) a doing business endorsement, (v) an ALTA form 3.1 zoning
endorsement, (vi) a “tie-in” endorsement relating to all Title Policies issued
by such Title Insurance Company in respect of other Secured Pool Property in any
Tie-In Jurisdiction, (vii) “first loss” and “last dollar” endorsements, and
(viii) a utility location endorsement.


“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP applied on a consistent basis: (a) cash and Cash
Equivalents (other than tenant deposits and other cash and Cash Equivalents that
are subject to a Lien or a Negative Pledge or the disposition of which is
restricted in any way); plus (b) with respect to all Properties owned (or leased
pursuant to a Ground Lease) by the Borrower or any Subsidiary for the 12-month
period ending on such date of determination, the quotient of (i) Net Operating
Income of the Parent and its Subsidiaries for such 12-month period, divided by
(ii) the Capitalization Rate; plus (c) with respect to any Property acquired
during the 12-month period ending on such date of determination, the acquisition
price paid for all such Properties; plus (d) the GAAP book value of all
Development Properties; plus (e) the acquisition price of Unimproved Land, less
any GAAP impairment charges specific to any such asset; plus (f) the acquisition
price of all mortgage notes receivable and mezzanine


- 32 -



--------------------------------------------------------------------------------

 


loans, less any GAAP impairment charges specific to any such asset. The
Borrower’s Ownership Share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in the immediately preceding clause (a))
will be included in the calculation of Total Asset Value consistent with the
above described treatment for wholly owned assets. For purposes of determining
Total Asset Value, Properties which are not valued under subsections (c), (d),
or (e), of this definition above, and which either have an Occupancy Rate of
less than 85% as of the applicable date of determination or shall have had an
Occupancy Rate of 85% or more for less than two (2) consecutive fiscal quarters
during the 6-month period ending on such date of determination, shall be valued
at the greater of (i) gross book value (undepreciated) reported for GAAP
purposes and (ii) the capitalized value obtained under subsection (b) of this
definition above, provided, however, that any such Property (x) may only be
included in the calculation of Total Asset Value with a valuation calculated
pursuant to this clause for a maximum of six (6) consecutive fiscal quarters
(and thereafter any such Property shall be valued in accordance with subsection
(b) above), and (y) may not be included in the calculation of Total Asset Value
with a valuation calculated pursuant to this clause if such Property has already
been valued pursuant to this clause and subsequently valued in any other manner.
Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the amount of Total Asset Value attributable to (A) Properties leased
under Ground Leases would exceed 20% of Total Asset Value, such excess shall be
excluded, and (B) Properties subject to adjustment above for having an Occupancy
Rate of less than 85% would exceed 30% of Total Asset Value (or, from and after
the Collateral Release Event, 25% of Total Asset Value), such excess shall be
excluded.


“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Parent, the Borrower, a Subsidiary of the
Parent or an Unconsolidated Affiliate with respect to such Property to achieve
an Occupancy Rate of 100%, including without limitation, all amounts budgeted
with respect to all of the following: (a) acquisition of land and any related
improvements; (b) a reasonable and appropriate reserve for construction
interest; (c) a reasonable and appropriate operating deficit reserve; (d) tenant
improvements; (e) leasing commissions and (f) other hard and soft costs
associated with the development or redevelopment of such Property. With respect
to any Property to be developed in more than one phase, the Total Budgeted Cost
shall exclude budgeted costs (other than costs relating to acquisition of land
and related improvements) to the extent relating to any phase for which
(i) construction has not yet commenced and (ii) a binding construction contract
has not been entered into by the Parent, the Borrower, any other Subsidiary of
the Parent or any Unconsolidated Affiliate, as the case may be.


“Total Indebtedness” means all Indebtedness of the Parent and its Ownership
Share of all Indebtedness of all Subsidiaries.


“Tranche A Term Loan” means a loan made by a Tranche A Term Loan Lender to the
Borrower pursuant to Section 2.2 and the Existing Term Loans.


“Tranche A Term Loan Commitment” means, as to each Tranche A Term Loan Lender,
such Lender’s obligation to make Tranche A Term Loans pursuant to Section 2.2 of
the Existing Credit Agreement. The aggregate Tranche A Term Loan Commitments as
of the Effective Date are $0.


“Tranche A Term Loan Lender” means a Lender holding a Tranche A Term Loan.


“Tranche A Term Loan Maturity Date” means December 18, 2019.




- 33 -



--------------------------------------------------------------------------------

 


“Tranche A Term Note” means a promissory note of the Borrower substantially in
the form of Exhibit J-1, payable to the order of a Tranche A Term Loan Lender in
a principal amount equal to the amount of such Tranche A Term Loan Lender’s
Tranche A Term Loan.


“Tranche B Term Loan” means a loan made by a Tranche B Term Loan Lender to the
Borrower pursuant to Section 2.2.


“Tranche B Term Loan Availability Period” means the period commencing on the
Effective Date and ending on September 30, 2015.


“Tranche B Term Loan Commitment” means, as to each Tranche B Term Loan Lender,
such Lender’s obligation to make Tranche B Term Loans during the Tranche B Term
Loan Availability Period pursuant to Section 2.2, in an amount up to, but not
exceeding, the amount set forth for such Lender on Schedule I as such Lender’s
“Tranche B Term Loan Commitment Amount”.


“Tranche B Term Loan Commitment Percentage” means, as to each Lender with a
Tranche B Term Loan Commitment, the ratio, expressed as a percentage, of (a) the
amount of such Lender’s Tranche B Term Loan Commitment to (b) the aggregate
amount of the Tranche B Term Loan Commitments of all Tranche B Term Loan
Lenders.


“Tranche B Term Loan Lender” means a Lender having a Tranche B Term Loan
Commitment, or if the Tranche B Term Loan Commitments have terminated, a Lender
holding a Tranche B Term Loan.


“Tranche B Term Loan Maturity Date” means June 30, 2022.


“Tranche B Term Note” means a promissory note of the Borrower substantially in
the form of Exhibit J-2, payable to the order of a Tranche B Term Loan Lender in
a principal amount equal to the amount of such Tranche B Term Loan Lender’s
Tranche B Term Loan.


“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Unencumbered Asset Value” means, at a given time, the sum (without duplication)
of all of the following of the Parent and its Subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis: (a)
with respect to all Unencumbered Pool Properties owned (or leased pursuant to a
Ground Lease) by the Borrower or any Subsidiary for the 12-month period ending
on such date of determination, the quotient of (i) Unencumbered NOI (excluding
NOI attributable to Development Properties) for 12-month period ending on such
date of determination divided by (ii) the Capitalization Rate, plus (b) with
respect to any Unencumbered Pool Property acquired during the 12-month period
ending on such date of determination, the acquisition price paid for all such
Unencumbered Pool Properties. Notwithstanding the foregoing, for purposes of
determining Unencumbered Asset Value, to the extent the


- 34 -



--------------------------------------------------------------------------------

 


amount of Unencumbered Asset Value attributable to Unencumbered Pool Properties
leased under Ground Leases would exceed 10% of Unencumbered Asset Value, such
excess shall be excluded.


“Unencumbered NOI” means, for any period, NOI for all Unencumbered Pool
Properties.


“Unencumbered Pool Property” means an Eligible Property included in the
calculation of Unencumbered Asset Value, subject to the provisions of Section
10.1(j). A Property shall be excluded from determining Unencumbered Asset Value
if at any time such Property shall cease to be an Eligible Property.


“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following 12 months.


“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.


“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such period (calculated at the greater
of the actual rate or 6.0% per annum) attributable to Unsecured Indebtedness of
such Person.


“Unsecured Liabilities” means, as to any Person as of a given date, the
following (without duplication): (a) all liabilities which would, in conformity
with GAAP, be properly classified as a liability on the balance sheet of such
Person as of such date, plus (b) all Indebtedness of such Person (to the extent
not included in the preceding clause (a)), minus (c) all liabilities included in
the preceding clauses (a) and (b) that are secured by a Lien.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(III).


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.


“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In


- 35 -



--------------------------------------------------------------------------------

 


Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.


b.
Section 1.2. General; References to Central Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the appropriate Lenders pursuant to
Section 13.6); provided further that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding the preceding sentence, the
calculation of liabilities shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) except as expressly
provided otherwise in any Loan Document, shall include all documents,
instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent or a Subsidiary of such Subsidiary
and a reference to an “Affiliate” means a reference to an Affiliate of the
Parent. Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Unless otherwise indicated, all references to time
are references to Central time daylight or standard, as applicable.


c.
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining the Applicable Margin and compliance by the Parent or the
Borrower with any financial covenant contained in any of the Loan Documents (a)
only the Ownership Share of the Parent or the Borrower, as applicable, of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included and (b) the Parent’s Ownership Share of the Borrower shall be deemed
to be 100.0%.


d.
Section 1.4. Amendment and Restatement of the Existing Credit Agreement.

The parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 6.1, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute


- 36 -



--------------------------------------------------------------------------------

 


a novation. All “Loans” made, “Obligations” incurred and “Letters of Credit”
issued under the Existing Credit Agreement which are outstanding on the
Agreement Date shall continue as Obligations and Letters of Credit under (and
shall be governed by the terms of) this Agreement and the other Loan Documents.
Without limiting the foregoing, upon the effectiveness hereof: (a) all
references in the “Loan Documents” (as defined in the Existing Credit Agreement)
to the “Administrative Agent”, the “Credit Agreement” and the “Loan Documents”
shall be deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, (b) all obligations constituting “Obligations” with any Lender
or any Affiliate of any Lender which are outstanding on the Agreement Date shall
continue as Obligations under this Agreement and the other Loan Documents, (c)
all liens and security interests in favor of the Administrative Agent for the
benefit of the Lenders, the Issuing Banks and each Specified Derivatives
Provider securing payment of the Specified Derivatives Contracts are in all
respects continuing and in full force and effect with respect to all of the
Obligations and the obligations under the Specified Derivatives Contracts, (d)
the Administrative Agent shall make such reallocations, sales, assignments or
other relevant actions in respect of each Lender’s credit and loan exposure
under the Existing Credit Agreement as are necessary in order that each such
Lender’s outstanding Loans and Commitments hereunder reflect such Lender’s pro
rata share of the outstanding aggregate Loans and Commitments on the Agreement
Date, and (e) the Borrower hereby agrees to compensate each Lender for any and
all losses, costs and expenses, if any, incurred by such Lender in connection
with the sale and assignment of any LIBOR Loans (including the “LIBOR Loans”
under the Existing Credit Agreement) and such reallocation described above, in
each case on the terms and in the manner set forth in Section 5.4 hereof.


12.
Article II. Credit Facility

a.
Section 2.1. Revolving Loans.

(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.16, each Revolving
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
during the period from and including the Effective Date to but excluding the
Revolving Termination Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, such Lender’s Revolving Commitment. Each
borrowing of Revolving Loans that are to be (i) Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof and (ii) LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $250,000 in excess thereof. Notwithstanding
the immediately preceding two sentences but subject to Section 2.16, a borrowing
of Revolving Loans may be in the aggregate amount of the unused Revolving
Commitments. Within the foregoing limits and subject to the terms and conditions
of this Agreement, the Borrower may borrow, repay and reborrow Revolving Loans.


(b)    Requests for Revolving Loans. Not later than 11:00 a.m. Central time at
least one (1) Business Day prior to a borrowing of Revolving Loans that are to
be Base Rate Loans and not later than 11:00 a.m. Central time at least three (3)
Business Days prior to a borrowing of Revolving Loans that are to be LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing. Each Notice of Borrowing shall specify the aggregate principal amount
of the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), a general statement as to the use of
the proceeds of such Revolving Loans, the Type of the requested Revolving Loans,
and if such Revolving Loans are to be LIBOR Loans, the initial Interest Period
for such Revolving Loans. Each Notice of Borrowing shall be irrevocable once
given and binding on the Borrower. Prior to delivering a Notice of Borrowing,
the Borrower may (without specifying whether a Revolving Loan will be a Base
Rate Loan or a LIBOR Loan) request that the Administrative Agent provide the
Borrower with the most recent LIBOR available to the


- 37 -



--------------------------------------------------------------------------------

 


Administrative Agent. The Administrative Agent shall provide such quoted rate to
the Borrower on the date of such request or as soon as possible thereafter.


(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Revolving Lender of the proposed borrowing. Each
Revolving Lender shall deposit an amount equal to the Revolving Loan to be made
by such Lender to the Borrower with the Administrative Agent at the Principal
Office, in immediately available funds not later than 11:00 a.m. Central time on
the date of such proposed Revolving Loans. Subject to fulfillment of all
applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower in the account specified in the Disbursement
Instruction Agreement, not later than 2:00 p.m. Central time on the date of the
requested borrowing of Revolving Loans, the proceeds of such amounts received by
the Administrative Agent.


(d)    Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Lender will not
make available to the Administrative Agent a Revolving Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender. In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the Administrative Agent on demand the
amount of such Revolving Loan with interest thereon, for each day from and
including the date such Revolving Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay the amount of such interest to the Administrative
Agent for the same or overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays to the Administrative Agent the amount of
such Revolving Loan, the amount so paid shall constitute such Lender’s Revolving
Loan included in the borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Revolving Lender that
shall have failed to make available the proceeds of a Revolving Loan to be made
by such Lender.


b.
Section 2.2. Term Loans.

(a)    Making of Term Loans. Prior to the Effective Date, certain “Term Loans”
were made to the Borrower under (and as defined in) the Existing Credit
Agreement which remain outstanding as of the date of this Agreement (such
outstanding loans being hereinafter referred to as the “Existing Term Loans”).
Subject to the terms and conditions set forth in this Agreement, the Borrower
and each of the Lenders agree that on the Effective Date but subject to the
satisfaction of the conditions precedent set forth in Article VI, the Existing
Term Loans shall be reevidenced as Tranche A Term Loans under this Agreement.
Subject to the terms and conditions hereof, each Tranche B Term Loan Lender
severally and not jointly agrees to make Tranche B Term Loans to the Borrower in
up to three (3) installments during the Tranche B Term Loan Availability Period
in an aggregate principal amount for all such Tranche B Term Loan Lenders and
Tranche B Term Loans not to exceed $275,000,000 and, with respect to each
Tranche B Term Loan Lender, in a principal amount equal to such Lender’s Tranche
B Term Loan Commitment Percentage of the aggregate principal amount of the
Tranche B Term Loans being requested by the Borrower; provided, that after
giving


- 38 -



--------------------------------------------------------------------------------

 


effect thereto, the aggregate amount of all Tranche B Term Loans made by each
Tranche B Term Loan Lender shall not exceed such Tranche B Term Loan Lender’s
Tranche B Term Loan Commitment. Upon a Lender’s funding of all or any portion of
its Tranche B Term Loan Commitment, such Tranche B Term Loan Commitment of such
Lender shall terminate by the amount so funded. Any undrawn portion of the
Tranche B Term Loan Commitments shall be reduced to zero at the expiration of
the Tranche B Term Loan Availability Period.


(b)    Requests for Term Loans. With respect to Term Loans made by the Term Loan
Lenders after the Effective Date, not later than 11:00 a.m. Central time at
least one (1) Business Day prior to a borrowing of Term Loans that are to be
Base Rate Loans and not later than 11:00 a.m. Central time at least three (3)
Business Days prior to a borrowing of Term Loans that are to be LIBOR Loans, the
Borrower shall notify the Administrative Agent of such requested borrowing by
hand delivery or telecopy of a Notice of Borrowing or by telephone (which, in
the case of notification by telephone, shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a Notice of Borrowing). Each
such Notice of Borrowing, whether telephonic or written, shall specify the
aggregate principal amount of the Term Loans to be borrowed, the date such Term
Loans are to be borrowed (which must be a Business Day), the Type of the
requested Term Loans, whether such Term Loans shall be Tranche A Term Loans or
Tranche B Term Loans, and if such Term Loans are to be LIBOR Loans, the initial
Interest Period for such Term Loans. Each Notice of Borrowing, whether
telephonic or written, shall be irrevocable once given and binding on the
Borrower.


(c)    Funding of Term Loans. Each Term Loan Lender shall deposit an amount
equal to the Term Loan to be made or made available by such Term Loan Lender to
the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds by 11:00 a.m. Central time on such other date
specified by the Borrower in any Notice of Borrowing. Subject to fulfillment of
all applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower in the account specified by the Borrower in the
Disbursement Instruction Agreement, not later than 2:00 p.m. Central time on the
date specified by the Borrower in any Notice of Borrowing, the proceeds of such
amounts received by the Administrative Agent. The Borrower may not reborrow any
portion of the Term Loans once repaid.


(d)    Assumptions Regarding Funding by Lenders. With respect to Term Loans to
be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender that such Lender will not make available to the
Administrative Agent a Term Loan to be made by such Lender in connection with
any borrowing, the Administrative Agent may assume that such Lender will make
the proceeds of such Term Loan available to the Administrative Agent in
accordance with this Section, and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Term Loan to be provided by such Lender. In such event, if
such Lender does not make available to the Administrative Agent the proceeds of
such Term Loan, then such Lender and the Borrower severally agree to pay to the
Administrative Agent on demand the amount of such Term Loan with interest
thereon, for each day from and including the date such Term Loan is made
available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Term Loan, the
amount so paid shall constitute such Lender’s Term Loan included in the
borrowing. Any payment by the Borrower


- 39 -



--------------------------------------------------------------------------------

 


shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make available the proceeds of a Term Loan to be made
by such Lender.


c.
Section 2.3. [Reserved].

d.
Section 2.4. Letters of Credit.

(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.16, each Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date thirty
(30) days prior to the Revolving Termination Date, one or more standby letters
of credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed $25,000,000 as such amount may be reduced
from time to time in accordance with the terms hereof (the “L/C Commitment
Amount”); provided that unless the applicable Issuing Bank shall otherwise
consent, no Issuing Bank shall be obligated to issue Letters of Credit hereunder
having a maximum aggregate Stated Amount in excess of $12,500,000 at any one
time outstanding.


(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower. Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the date that is thirty (30) days prior to
the Revolving Termination Date, or (ii) any Letter of Credit have an initial
duration in excess of one year; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the applicable Issuing Bank but
in no event shall any such provision permit the extension of the expiration date
of such Letter of Credit beyond the date that is thirty (30) days prior to the
Revolving Termination Date. Notwithstanding the foregoing, a Letter of Credit
may, as a result of its express terms or as the result of the effect of an
automatic extension provision, have an expiration date of not more than one year
beyond the Revolving Termination Date (any such Letter of Credit being referred
to as an “Extended Letter of Credit”), so long as the Borrower delivers to the
Administrative Agent for its benefit and the benefit of the applicable Issuing
Bank and the Revolving Lenders no later than thirty (30) days prior to the
Revolving Termination Date, Cash Collateral for such Letter of Credit for
deposit into the Letter of Credit Collateral Account in an amount equal to the
Stated Amount of such Letter of Credit; provided, that the obligations of the
Borrower under this Section in respect of such Extended Letters of Credit shall
survive the termination of this Agreement and shall remain in effect until no
such Extended Letters of Credit remain outstanding. If the Borrower fails to
provide Cash Collateral with respect to any Extended Letter of Credit by the
date thirty (30) days prior to the Revolving Termination Date, such failure
shall be treated as a drawing under such Extended Letter of Credit (in an amount
equal to the maximum Stated Amount of such Letter of Credit), which shall be
reimbursed (or participations therein funded) by the Revolving Lenders in
accordance with the immediately following subsections (i) and (j), with the
proceeds being utilized to provide Cash Collateral for such Letter of Credit.
The initial Stated Amount of each Letter of Credit shall be at least $100,000
(or such lesser amount as may be acceptable to the applicable Issuing Bank, the
Administrative Agent and the Borrower).


(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
applicable Issuing Bank and the Administrative Agent written notice at least
five (5) Business Days prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such


- 40 -



--------------------------------------------------------------------------------

 


customary applications and agreements for standby letters of credit, and other
forms as requested from time to time by each Issuing Bank. Provided the Borrower
has given the notice prescribed by the first sentence of this subsection and
delivered such applications and agreements referred to in the preceding
sentence, subject to the other terms and conditions of this Agreement, including
the satisfaction of any applicable conditions precedent set forth in
Section 6.2, the applicable Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in no event prior to the date five (5) Business Days following
the date after which such Issuing Bank has received all of the items required to
be delivered to it under this subsection. No Issuing Bank shall at any time be
obligated to issue any Letter of Credit if such issuance would conflict with, or
cause such Issuing Bank or any Revolving Lender to exceed any limits imposed by,
any Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. Upon
the written request of the Borrower, the applicable Issuing Bank shall deliver
to the Borrower a copy of each issued Letter of Credit within a reasonable time
after the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control.


(d)    Reimbursement Obligations. Upon receipt by any Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, such Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by such Issuing Bank as a result
of such demand and the date on which payment is to be made by such Issuing Bank
to such beneficiary in respect of such demand; provided, however, that such
Issuing Bank’s failure to give, or delay in giving, such notice shall not
discharge the Borrower in any respect from the applicable Reimbursement
Obligation. The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse such Issuing Bank for the amount of each demand for
payment under such Letter of Credit at or prior to the date on which payment is
to be made by such Issuing Bank to the beneficiary thereunder, without
presentment, demand, protest or other formalities of any kind. Upon receipt by
any Issuing Bank of any payment in respect of any Reimbursement Obligation, such
Issuing Bank shall promptly pay to each Revolving Lender that has acquired a
participation therein under the second sentence of the immediately following
subsection (i) such Lender’s Revolving Commitment Percentage of such payment.


(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and such Issuing Bank, or if the Borrower fails to
reimburse such Issuing Bank for a demand for payment under a Letter of Credit by
the date of such payment, the failure of which such Issuing Bank shall promptly
notify the Administrative Agent, then (i) if the applicable conditions contained
in Article VI would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 12:00 noon Central time and (ii) if such conditions would not
permit the making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply. The limitations set forth in the second sentence of Section
2.1(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.


(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by any Issuing Bank of any Letter of Credit and until such Letter of Credit
shall have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in


- 41 -



--------------------------------------------------------------------------------

 


an amount equal to the product of (i) such Lender’s Revolving Commitment
Percentage and (ii) (A) the Stated Amount of such Letter of Credit plus (B) any
related Reimbursement Obligations then outstanding.


(g)    Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, each Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Banks,
the Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Lenders. None of
the above shall affect, impair or prevent the vesting of any of each Issuing
Bank’s or the Administrative Agent’s rights or powers hereunder. Any action
taken or omitted to be taken by the applicable Issuing Bank under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against such
Issuing Bank any liability to the Borrower, the Administrative Agent or any
Lender. In this connection, the obligation of the Borrower to reimburse any
Issuing Bank for any drawing made under any Letter of Credit, and to repay any
Revolving Loan made pursuant to the second sentence of the immediately preceding
subsection (e), shall be absolute, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against such Issuing Bank, the Administrative Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between the Borrower, such Issuing Bank, the Administrative Agent, any Lender or
any other Person; (E) any demand, statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non‑application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by such
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s


- 42 -



--------------------------------------------------------------------------------

 


Reimbursement Obligations. Notwithstanding anything to the contrary contained in
this Section or Section 13.9, but not in limitation of the Borrower’s
unconditional obligation to reimburse any Issuing Bank for any drawing made
under a Letter of Credit as provided in this Section and to repay any Revolving
Loan made pursuant to the second sentence of the immediately preceding
subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, such Issuing Bank or any Lender in respect of any
liability incurred by the Administrative Agent, such Issuing Bank or such Lender
arising solely out of the gross negligence or willful misconduct of the
Administrative Agent, such Issuing Bank or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Administrative Agent, any
Issuing Bank or any Lender with respect to any Letter of Credit.


(h)    Amendments, Etc. The issuance by any Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through such Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Revolving Lenders, if any, required by
Section 13.6. shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5(c).


(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
the issuance by any Issuing Bank of any Letter of Credit each Revolving Lender
shall be deemed to have absolutely, irrevocably and unconditionally purchased
and received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage of the liability of such Issuing Bank with respect to such Letter of
Credit and each Revolving Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to such Issuing Bank to pay and discharge when due,
such Lender’s Revolving Commitment Percentage of such Issuing Bank’s liability
under such Letter of Credit. In addition, upon the making of each payment by a
Revolving Lender to the Administrative Agent for the account of any Issuing Bank
in respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of such Issuing Bank, the Administrative Agent or such Lender,
acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to such Issuing Bank by the Borrower in respect
of such Letter of Credit and (ii) a participation in a percentage equal to such
Lender’s Revolving Commitment Percentage in any interest or other amounts
payable by the Borrower in respect of such Reimbursement Obligation (other than
the Fees payable to each Issuing Bank pursuant to the second and the last
sentences of Section 3.5(c)).


(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, on demand in immediately available funds in Dollars the amount of
such Lender’s Revolving Commitment Percentage of each drawing paid by such
Issuing Bank under each Letter of Credit to the extent such amount is not
reimbursed by the Borrower pursuant to the immediately preceding subsection (d);
provided, however, that in respect of any drawing under any Letter of Credit,
the maximum amount that any Revolving Lender shall be required to fund, whether
as a Revolving Loan or as a participation, shall not exceed such Lender’s
Revolving Commitment Percentage of such drawing except as otherwise provided in
Section 3.9(d). If the notice referenced in the second sentence of Section
2.4(e) is received by a Revolving Lender not later than 11:00 a.m. Central time,
then such Lender shall make such payment available to the Administrative Agent
not later


- 43 -



--------------------------------------------------------------------------------

 


than 2:00 p.m. Central time on the date of demand therefor; otherwise, such
payment shall be made available to the Administrative Agent not later than 1:00
p.m. Central time on the next succeeding Business Day. Each Revolving Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same for the
account of the applicable Issuing Bank, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Revolving
Lender to make its payment under this subsection, (ii) the financial condition
of the Borrower or any other Loan Party, (iii) the existence of any Default or
Event of Default, including any Event of Default described in Section 11.1(e) or
(f), (iv) the termination of the Revolving Commitments or (v) the delivery of
Cash Collateral in respect of any Extended Letter of Credit. Each such payment
to the Administrative Agent for the account of any Issuing Bank shall be made
without any offset, abatement, withholding or deduction whatsoever.


(k)    Information to Lenders. Promptly following any change in Letters of
Credit outstanding, the applicable Issuing Bank shall deliver to the
Administrative Agent, which shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit outstanding at such time. Upon the request of any Revolving Lender
from time to time, the applicable Issuing Bank shall deliver any other
information reasonably requested by such Lender with respect to each Letter of
Credit then outstanding. Other than as set forth in this subsection, no Issuing
Bank shall have the duty to notify the Lenders regarding the issuance or other
matters regarding Letters of Credit issued hereunder. The failure of any Issuing
Bank to perform its requirements under this subsection shall not relieve any
Revolving Lender from its obligations under the immediately preceding subsection
(j).


(l)    Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.


e.
Section 2.5. Swingline Loans.

(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.16, the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, $25,000,000, as such amount may
be reduced from time to time in accordance with the terms hereof; provided that
the Swingline Lender shall not be obligated to make Swingline Loans in an
aggregate outstanding principal amount in excess of the amount of the Revolving
Commitment of the Swingline Lender in its capacity as a Revolving Lender
hereunder, minus the sum of (i) the aggregate outstanding amount of all
Swingline Loans and (ii) the aggregate outstanding principal amount of such
Revolving Lender’s Revolving Loans and Letter of Credit Liabilities. If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess. Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.


(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 11:00 a.m. Central time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing


- 44 -



--------------------------------------------------------------------------------

 


and shall be promptly confirmed in writing by the Borrower pursuant to a Notice
of Swingline Borrowing sent to the Swingline Lender by telecopy on the same day
of the giving of such telephonic notice. Not later than 1:00 p.m. Central time
on the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Section 6.2 for such borrowing, the Swingline
Lender will make the proceeds of such Swingline Loan available to the Borrower
in Dollars, in immediately available funds, at the account specified by the
Borrower in the Notice of Swingline Borrowing.


(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans accruing interest at the Base Rate or at such other rate or
rates as the Borrower and the Swingline Lender may agree from time to time in
writing. Interest on Swingline Loans is solely for the account of the Swingline
Lender (except to the extent a Revolving Lender acquires a participating
interest in a Swingline Loan pursuant to subsection (e) of this Section 2.5).
All accrued and unpaid interest on Swingline Loans shall be payable on the dates
and in the manner provided in Section 2.6 with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).


(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof, or
such other minimum amounts agreed to by the Swingline Lender and the Borrower.
Any voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender and the Administrative Agent prior written notice thereof
no later than 12:00 noon Central time on the day prior to the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.


(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one (1) Business Day of demand therefor by the
Swingline Lender and, in any event, within five (5) Business Days after the date
such Swingline Loan was made (or, if earlier, the date on which any Revolving
Loan shall be made following the date such Swingline Loan shall be made);
provided, that the proceeds of a Swingline Loan may not be used to pay a
Swingline Loan. Notwithstanding the foregoing, the Borrower shall repay the
entire outstanding principal amount of, and all accrued but unpaid interest on,
the Swingline Loans on the Swingline Maturity Date (or such earlier date as the
Swingline Lender and the Borrower may agree in writing). In lieu of demanding
repayment of any outstanding Swingline Loan from the Borrower, the Swingline
Lender may, on behalf of the Borrower (which hereby irrevocably directs the
Swingline Lender to act on its behalf), request a borrowing of Revolving Loans
that are Base Rate Loans from the Revolving Lenders in an amount equal to the
principal balance of such Swingline Loan. The amount limitations contained in
the second sentence of Section 2.1(a) shall not apply to any borrowing of such
Revolving Loans made pursuant to this subsection. The Swingline Lender shall
give notice to the Administrative Agent of any such borrowing of Revolving Loans
not later than 11:00 a.m. Central time at least one (1) Business Day prior to
the proposed date of such borrowing. Promptly after receipt of such notice of
borrowing of Revolving Loans from the Swingline Lender under the immediately
preceding sentence, the Administrative Agent shall notify each Revolving Lender
of the proposed borrowing. Not later than 11:00 a.m. Central time on the
proposed date of such borrowing, each Revolving Lender will make available to
the Administrative Agent at the Principal Office for the account of the
Swingline Lender, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Lender. The Administrative Agent shall pay the proceeds
of such Revolving Loans to the Swingline Lender, which shall apply such proceeds
to repay such Swingline Loan. If the Revolving Lenders are prohibited from
making Revolving Loans required to be made under this subsection for any reason
whatsoever, including without limitation, the existence of any of the Defaults
or Events of Default described in Sections 11.1(e) or (f), each


- 45 -



--------------------------------------------------------------------------------

 


Revolving Lender shall purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation to the extent of such Lender’s
Revolving Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of the Swingline Lender in
Dollars and in immediately available funds. A Revolving Lender’s obligation to
purchase such a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Administrative Agent, the Swingline Lender or any other Person
whatsoever, (ii) the existence of a Default or Event of Default (including
without limitation, any of the Defaults or Events of Default described in
Sections 11.1(e) or (f)), or the termination of any Revolving Lender’s Revolving
Commitment, (iii) the existence (or alleged existence) of an event or condition
which has had or could have a Material Adverse Effect, (iv) any breach of any
Loan Document by the Administrative Agent, any Lender, the Borrower or any other
Loan Party, or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. If such amount is not in fact
made available to the Swingline Lender by any Revolving Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with accrued interest thereon for each day from the date of demand
thereof, at the Federal Funds Rate. If such Lender does not pay such amount
forthwith upon the Swingline Lender’s demand therefor, and until such time as
such Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Revolving Lenders to purchase a
participation therein). Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other amounts due it hereunder, to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).


f.
Section 2.6. Rates and Payment of Interest on Loans.

(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:


(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate
Loans; and


(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans.


Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and each
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).


(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance


- 46 -



--------------------------------------------------------------------------------

 


of such Loan is due and payable in full (whether at maturity, due to
acceleration or otherwise). Interest payable at the Post-Default Rate shall be
payable from time to time on demand. All determinations by the Administrative
Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.


(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent’s, any Issuing Bank’s, or any
Lender’s other rights under this Agreement.


g.
Section 2.7. Number of Interest Periods.

There may be no more than eighteleven (811) different Interest Periods
outstanding at the same time.


h.
Section 2.8. Repayment of Loans.

(a)    Revolving Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Revolving Termination Date.


(b)    Term Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Tranche A Term Loans on
the Tranche A Term Loan Maturity Date. The Borrower shall repay the entire
outstanding principal amount of, and all accrued but unpaid interest on, the
Tranche B Term Loans on the Tranche B Term Loan Maturity Date.


i.
Section 2.9. Prepayments.

(a)    Optional. Subject to Section 5.4, the Borrower may prepay any Tranche A
Term Loan or Revolving Loan at any time without premium or penalty. The Borrower
shall give the Administrative Agent at least three (3) Business Days prior
written notice of the prepayment of any Loan. Each voluntary prepayment of Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$100,000 in excess thereof. Subject to Section 5.4, the Borrower may prepay any
Tranche B Term Loan at any time subject to the payment of a prepayment premium
(the “Prepayment Premium”) equal to the percentage of the principal amount so
prepaid set forth in the following table corresponding to the period during
which such prepayment is made:


    


- 47 -



--------------------------------------------------------------------------------

 


Period
Prepayment Premium
After the Effective Date and prior to the 1-year anniversary of the Effective
Date
2.0
%
On or after the 1-year anniversary of the Effective Date and prior to the 2-year
anniversary of the Effective Date
1.0
%
On or after the 2-year anniversary of the Effective Date
0.0
%



Any Prepayment Premium shall be non-refundable and payable concurrently with any
such payment of any Tranche B Term Loan.


(b)    Mandatory.


(i)    Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans and Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Revolving Commitments, the Borrower shall immediately upon demand
pay to the Administrative Agent for the account of the Lenders then holding
Revolving Commitments (or if the Revolving Commitments have been terminated,
then holding outstanding Revolving Loans, Swingline Loans and/or Letter of
Credit Liabilities), the amount of such excess.


(ii)    Maximum Loan Availability Overadvance. If at any time the aggregate
principal amount of all outstanding Loans, together with the aggregate amount of
all Letter of Credit Liabilities, exceeds the Maximum Loan Availability, the
Borrower shall within three (3) days of the Borrower obtaining knowledge of the
occurrence of any such excess, repay first, the outstanding principal amount of
all Revolving Loans and Cash Collateralize any outstanding Letters of Credit and
second, the Term Loans, ratably, by such excess. Any sums repaid in connection
with the immediately preceding sentence in respect of the Revolving Loans can be
reborrowed provided the Maximum Loan Availability supports such borrowing.


(iii)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsections (b)(i) shall be applied to pay all amounts of principal outstanding
on the Loans and any Reimbursement Obligations pro rata in accordance with
Section 3.2 and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations. If the Borrower is
required to pay any outstanding LIBOR Loans by reason of this Section prior to
the end of the applicable Interest Period therefor, the Borrower shall pay all
amounts due under Section 5.4.


(c)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section shall affect any of the Borrower’s obligations
under any Derivatives Contracts entered into with respect to the Loans.




- 48 -



--------------------------------------------------------------------------------

 


j.
Section 2.10. Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $250,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. Central
time on the third (3rd) Business Day prior to the date of any such Continuation.
Such notice by the Borrower of a Continuation shall be by telecopy, electronic
mail or other similar form of communication in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans and portions thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given. Promptly after receipt of a Notice of Continuation, the
Administrative Agent shall notify each Lender of the proposed Continuation. If
the Borrower shall fail to select in a timely manner a new Interest Period for
any LIBOR Loan in accordance with this Section, such Loan will automatically, on
the last day of the current Interest Period therefor, continue as a LIBOR Loan
with an Interest Period of one month; provided, however that if a Default or
Event of Default exists, such Loan will automatically, on the last day of the
current Interest Period therefor, Convert into a Base Rate Loan notwithstanding
the first sentence of Section 2.11 or the Borrower’s failure to comply with any
of the terms of such Section.


k.
Section 2.11. Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess of that
amount. Each such Notice of Conversion shall be given not later than 11:00 a.m.
Central time three (3) Business Days prior to the date of any proposed
Conversion. Promptly after receipt of a Notice of Conversion, the Administrative
Agent shall notify each Lender of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telecopy,
electronic mail or other similar form of communication in the form of a Notice
of Conversion specifying (a) the requested date of such Conversion, (b) the Type
of Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.


l.
Section 2.12. Notes.

(a)    Notes. To the extent requested by any Revolving Lender, the Revolving
Loans made by such Revolving Lender shall, in addition to this Agreement, also
be evidenced by a Revolving Note, payable to the order of such Revolving Lender
in a principal amount equal to the amount of its Revolving Commitment as
originally in effect and otherwise duly completed. The Swingline Loans made by
the Swingline Lender to the Borrower shall, in addition to this Agreement, also
be evidenced by a Swingline Note payable to the order of the Swingline Lender.
To the extent requested by any Term Loan Lender, the Term Loan made by a Term
Loan Lender shall, in addition to this Agreement, also be evidenced by a Term
Note, payable to the


- 49 -



--------------------------------------------------------------------------------

 


order of such Term Loan Lender in a principal amount equal to the amount of its
Term Loan and otherwise duly completed.


(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8, in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8 shall be
controlling.


(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at such Lender’s
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.


m.
Section 2.13. Voluntary Reductions of the Revolving Commitment.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than five (5) Business Days prior written notice to the
Administrative Agent of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Revolving Commitments shall not be
less than $5,000,000 and integral multiples of $100,000 in excess of that amount
in the aggregate) and shall be irrevocable once given and effective only upon
receipt by the Administrative Agent (“Commitment Reduction Notice”); provided,
however, the Borrower may not reduce the aggregate amount of the Revolving
Commitments below $100,000,000 unless the Borrower is terminating the Revolving
Commitments in full. Promptly after receipt of a Commitment Reduction Notice the
Administrative Agent shall notify each Lender of the proposed termination or
Revolving Commitment reduction. Except to the extent expressly set forth in
Section 2.17, the Revolving Commitments, once reduced or terminated pursuant to
this Section, may not be increased or reinstated. The Borrower shall pay all
interest and fees on the Revolving Loans accrued to the date of such reduction
or termination of the Revolving Commitments to the Administrative Agent for the
account of the Revolving Lenders, including but not limited to any applicable
compensation due to each Revolving Lender in accordance with Section 5.4.


n.
Section 2.14. Extension of Revolving Termination Date.

The Borrower shall have the right, exercisable one time, to request that the
Administrative Agent and the Revolving Lenders agree to extend the Revolving
Termination Date by one year. The Borrower may exercise such right only by
executing and delivering to the Administrative Agent at least 90 days but not
more than 180 days prior to the current Revolving Termination Date, a written
request for such extension (an “Extension Request”). The Administrative Agent
shall notify the Revolving Lenders if it receives an Extension Request promptly
upon receipt thereof. Subject to satisfaction of the following conditions, the
Revolving Termination Date shall be extended for one year effective upon receipt
by the Administrative


- 50 -



--------------------------------------------------------------------------------

 


Agent of the Extension Request and payment of the fee referred to in the
following clause (y): (x) immediately prior to such extension and immediately
after giving effect thereto, (A) no Default or Event of Default shall exist and
(B) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents, (y) the Borrower
shall have paid the Fees payable under Section 3.5(d) and (z) the Borrower shall
have delivered duly executed copies of such additional documents (including
without limitation, amendments to the Security Documents) as the Administrative
Agent may reasonably request and the Borrower shall pay the cost of any
mortgages, Title Policy or any endorsement or update thereto, and any and all
costs, fees, taxes, assessments or charges required to be paid in connection
therewith. At any time prior to the effectiveness of any such extension, upon
the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent a certificate from any Responsible Officer certifying the
matters referred to in the immediately preceding clauses (x)(A) and (x)(B). The
Administrative Agent shall promptly notify the Borrower once the foregoing
conditions have been satisfied as of the new Revolving Termination Date.


o.
Section 2.15. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise)
there are any Letters of Credit outstanding hereunder and the aggregate Stated
Amount of such Letters of Credit exceeds the balance of available funds on
deposit in the Letter of Credit Collateral Account, then the Borrower shall, on
such date, provide additional Cash Collateral to the Administrative Agent, for
its benefit and the benefit of the Lenders and the Issuing Banks, for deposit
into the Letter of Credit Collateral Account, in an amount equal to the amount
of such excess.


p.
Section 2.16. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, no Issuing Bank shall be required to
issue a Letter of Credit and no reduction of the Revolving Commitments pursuant
to Section 2.13 shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Revolving
Commitments:


(a)    the aggregate principal amount of all outstanding Revolving Loans and
Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities, would exceed the aggregate amount of the Revolving Commitments at
such time; or


(b)    the aggregate principal amount of all outstanding Loans, together with
the aggregate amount of all Letter of Credit Liabilities, would exceed the
Maximum Loan Availability at such time.


q.
Section 2.17. Increase in Revolving Commitments and Incremental Term Loans.

The Borrower shall have the right to request increases in the aggregate amount
of the Revolving Commitments or enter into one or more tranches of term loans
(each an “Incremental Term Loan”) by


- 51 -



--------------------------------------------------------------------------------

 


providing written notice to the Administrative Agent, which notice shall be
irrevocable once given; provided, however, that any such increases and all such
Incremental Term Loans (exclusive of increases and Incremental Term Loans
pursuant to the terms of the Second Amendment) shall not exceed $225,000,000 in
the aggregate. Each such increase in the Revolving Commitments or issuance of
Incremental Term Loans must be an aggregate minimum amount of $25,000,000 and
integral multiples of $5,000,000 in excess thereof. The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Revolving Commitments or issuance of Incremental Term
Loans, including decisions as to the selection of the existing Lenders and/or
other banks, financial institutions and other institutional lenders to be
approached with respect to such increase and the allocations of the increase in
the Revolving Commitments or issuance of Incremental Term Loans among such
existing Lenders and/or other banks, financial institutions and other
institutional lenders. No Lender shall be obligated in any way whatsoever to
increase its Revolving Commitment or provide a new Revolving Commitment or
participate in such Incremental Term Loans, and any new Lender becoming a party
to this Agreement in connection with any such requested increase must be an
Eligible Assignee. If a new Lender becomes a party to this Agreement, or if any
existing Lender is increasing its Revolving Commitment, such Lender shall on the
date it becomes a Lender hereunder (or in the case of an existing Lender,
increases its Revolving Commitment) (and as a condition thereto) purchase from
the other Lenders its Revolving Commitment Percentage (determined with respect
to the Lenders’ respective Revolving Commitments and after giving effect to the
increase of Revolving Commitments) of any outstanding Revolving Loans, by making
available to the Administrative Agent for the account of such other Lenders, in
same day funds, an amount equal to (A) the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Revolving Lenders
under Section 2.4(j) that have not been repaid, plus (C) interest accrued and
unpaid to and as of such date on such portion of the outstanding principal
amount of such Revolving Loans. The Borrower shall pay to the Revolving Lenders
amounts payable, if any, to such Revolving Lenders under Section 5.4 as a result
of the prepayment of any such Revolving Loans. Revolving Loans made pursuant to
any increased Revolving Commitment and the Incremental Term Loans (a) shall rank
pari passu in right of payment with the Revolving Loans and the Term Loans, and
(b) in the case of Incremental Term Loans (x) shall not mature earlier than the
Tranche B Term Loan Maturity Date and (y) shall have the weighted average life
to maturity no shorter than the weighted average life to maturity of the Tranche
B Term Loans, and (c) shallshall be treated substantially the same as (and in
any event no more favorably than) the Revolving Loans and the Term Loans;
provided that (i) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the Tranche B Term Loan Maturity Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Tranche B Term
Loan Maturity Date and (ii) Applicable Margins applicable to the Incremental
Term Loans may deviate from the pricing of the Revolving Loans and the existing
Term Loans. Incremental Term Loans may be made hereunder pursuant to an
amendment or an amendment and restatement (an “Incremental Term Loan Amendment”)
of this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender participating in such tranche and the Administrative
Agent. The Incremental Term Loan Amendment may, without the consent of any other
Lenders and consistent with the foregoing provisions of this Section 2.17,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.17 and such Incremental Term Loan
Amendment shall include customary provisions with respect to remedial rights
under the Agreement to ensure that the existing Term Loans shall not be
adversely affected by such Incremental Term Loans. Effecting the increase of the
Revolving Commitments or issuance of Incremental Term Loans under this Section
is subject to the following conditions precedent: (x) no Default or Event of
Default shall be in existence on the effective date of such increase, (y) the
representations and warranties made or deemed made by the Borrower and any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality,


- 52 -



--------------------------------------------------------------------------------

 


in which case such representation or warranty shall be true and correct in all
respects) on the effective date of such increase except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder,
and (z)  the Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate, partnership, member or
other necessary action taken by the Borrower to authorize such increase and (B)
all corporate, partnership, member or other necessary action taken by each
Guarantor authorizing the guaranty of such increase; (ii) an opinion of counsel
to the Borrower and the Guarantors, and addressed to the Administrative Agent
and the Lenders covering such matters as reasonably requested by the
Administrative Agent including matters related to such increase with respect to
the Security Documents; (iii) new Revolving Notes or Term Notes executed by the
Borrower, payable to any new Lenders and replacement Revolving Notes or Term
Notes executed by the Borrower, payable to any existing Lenders increasing their
Revolving Commitments or participating in the issuance of the Incremental Term
Loans, in the amount of such Revolving Lender’s Revolving Commitment at the time
of the effectiveness of the applicable increase in the aggregate amount of the
Revolving Commitments or such Term Loan Lender’s Term Loan Commitment at the
time of the effectiveness of such Incremental Term Loans and (iv) the Borrower
shall have delivered duly executed copies of such additional documents
(including without limitation, amendments to the Security Documents) as the
Administrative Agent may reasonably request and the Borrower shall pay the cost
of any mortgages, Title Policy or any endorsement or update thereto, and any and
all costs, fees, taxes, assessments or charges required to be paid in connection
therewith. In connection with any increase in the aggregate amount of the
Revolving Commitments or issuance of Incremental Term Loans pursuant to this
Section 2.17 any Lender becoming a party hereto shall (1) execute such documents
and agreements as the Administrative Agent may reasonably request and (2) in the
case of any Lender that is organized under the laws of a jurisdiction outside of
the United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.


r.
Section 2.18. Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.


13.
Article III. Payments, Fees and Other General Provisions

a.
Section 3.1. Payments.

(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10),
to the Administrative Agent at the Principal Office, not later than 1:00 p.m.
Central time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on


- 53 -



--------------------------------------------------------------------------------

 


the next succeeding Business Day). Subject to Section 11.5, the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the Administrative Agent for the account of a Lender under this Agreement or
any Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. Each payment received by the
Administrative Agent for the account of any Issuing Bank under this Agreement
shall be paid to such Issuing Bank by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Issuing Bank
to the Administrative Agent from time to time, for the account of such Issuing
Bank. In the event the Administrative Agent fails to pay such amounts to such
Lender or such Issuing Bank, as the case may be, within one (1) Business Day of
receipt of such amounts, the Administrative Agent shall pay interest on such
amount until paid at a rate per annum equal to the Federal Funds Rate from time
to time in effect. If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.


(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Banks hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Banks, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or each Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or such Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.


b.
Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1(a), 2.4(e) and 2.5(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5(a), 3.5(b),
the first sentence of 3.5(c), and 3.5(e) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.13. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9, if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with such respective Revolving Commitments; (c) the making of
Tranche B Term Loans under Section 2.2(a) shall be made from the Tranche B Term
Loan Lenders, pro rata according to the amounts of their respective Tranche B
Term Loan Commitments, as designated by the Borrower; (d) each payment or
prepayment of principal of any tranche of Term Loans shall be made for the


- 54 -



--------------------------------------------------------------------------------

 


account of the applicable Tranche A Term Loan Lenders or Tranche B Term Loan
Lenders, as applicable as designated by the Borrower, pro rata in accordance
with the respective unpaid principal amounts of the applicable tranche of Term
Loans held by them; (e) each payment of interest on Revolving Loans or Term
Loans shall be made for the account of the Revolving Lenders or Term Loan
Lenders, as applicable, pro rata in accordance with the amounts of interest on
such Revolving Loans or Term Loans, as applicable, then due and payable to the
respective Lenders; (f) the Conversion and Continuation of Revolving Loans or
Term Loans of a particular Type (other than Conversions provided for by
Sections 5.1(c) and 5.5) shall be made pro rata among the Revolving Lenders or
Term Loan Lenders, as applicable, according to the amounts of their respective
Revolving Loans or Term Loans, as applicable, and the then current Interest
Period for each Lender’s portion of each such Loan of such Type shall be
coterminous; (g) the Revolving Lenders’ participation in, and payment
obligations in respect of, Swingline Loans under Section 2.5, shall be in
accordance with their respective Revolving Commitment Percentages; and (h) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.4, shall be in accordance with their
respective Revolving Commitment Percentages. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Lender shall
have acquired a participating interest in any such Swingline Loan pursuant to
Section 2.5(e), in which case such payments shall be pro rata in accordance with
such participating interests).


c.
Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.2 or
Section 11.5, as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2 or Section 11.5, as applicable.
To such end, all the Lenders shall make appropriate adjustments among themselves
(by the resale of participations sold or otherwise) if such payment is rescinded
or must otherwise be restored. The Borrower agrees that any Lender so purchasing
a participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.


d.
Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


- 55 -



--------------------------------------------------------------------------------

 




e.
Section 3.5. Fees.

(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.


(b)    Facility Fees. During the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders an unused facility fee equal to
the sum of the daily amount (the “Unused Amount”) by which the aggregate amount
of the Revolving Commitments exceeds the aggregate outstanding principal balance
of Revolving Loans and Letter of Credit Liabilities set forth in the table below
multiplied by the corresponding per annum rate:


Unused Amount
Unused Fee
(percent per annum)
Greater than or equal to 50% of the aggregate amount of Revolving Commitments
0.25
%
Less than 50% of the aggregate amount of Revolving Commitments
0.15
%



Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero. For the avoidance of doubt, for purposes of calculating an
unused facility fee, the outstanding principal balance of Swingline Loans shall
not be factored into the computation.


(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for LIBOR Loans times the daily average
Stated Amount of each Letter of Credit for the period from and including the
date of issuance of such Letter of Credit (x) to and including the date such
Letter of Credit expires or is cancelled or terminated or (y) to but excluding
the date such Letter of Credit is drawn in full. In addition to such fees, the
Borrower shall pay to each Issuing Bank solely for its own account, a fronting
fee in respect of each Letter of Credit pursuant to the Fee Letters. The fees
provided for in this subsection shall be nonrefundable and payable, in the case
of the fee provided for in the first sentence, in arrears (i) quarterly on the
first day of January, April, July and October, (ii) on the Revolving Termination
Date, (iii) on the date the Revolving Commitments are terminated or reduced to
zero and (iv) thereafter from time to time on demand of the Administrative
Agent. The Borrower shall pay directly to each Issuing Bank from time to time on
demand all commissions, charges, costs and expenses in the amounts customarily
charged or incurred by such Issuing Bank from time to time in like circumstances
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or any other transaction relating thereto.


(d)    Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Termination Date in accordance with Section 2.14, the
Borrower shall pay to the Administrative Agent for the account of each Revolving
Lender a fee equal to two tenths of one percent (0.20%) of the amount of such
Revolving Lender’s Revolving Commitment (whether or not utilized). Such fee
shall be due and payable in full on the effective date of such extension.


- 56 -



--------------------------------------------------------------------------------

 




(e)    Ticking Fee. From and after August 31, 2015, the Borrower agrees to pay
to the Administrative Agent for the account of each Tranche B Term Loan Lender,
in respect of each Tranche B Term Loan Lender’s Tranche B Term Loan Commitment,
a ticking fee, which shall accrue at one quarter of one percent (0.25%) per
annum on the daily amount of such Lender’s remaining Tranche B Term Loan
Commitment. Such fee shall be payable (i) upon any date on which an installment
of the Tranche B Term Loan Commitments has been drawn and (ii) on the earlier of
the expiration date of the Tranche B Term Loan Availability Period and the date
the Tranche B Term Loan Commitments have been terminated or reduced to zero. The
Borrower acknowledges that the fee payable hereunder is a bona fide commitment
fee and is intended as reasonable compensation to the Lenders for committing to
make funds available to the Borrower as described herein and for no other
purposes.


(f)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letters and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.


All fees payable hereunder shall be paid on the dates due and in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees, to the applicable Lenders. Fees paid shall not be
refundable under any circumstances.


f.
Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed.


g.
Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.6(a)(i) through (iv) and,
with respect to Swingline Loans, in Section 2.5(c). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.


- 57 -



--------------------------------------------------------------------------------

 




h.
Section 3.8. Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.


i.
Section 3.9. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Revolving Lender becomes a Defaulting Lender, then, until such time as such
Revolving Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:


(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 13.6.


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks or the Swingline Lender
hereunder; third, to Cash Collateralize each Issuing Bank’s Fronting Exposure
with respect to such Defaulting Lender in accordance with subsection (e) below;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize each Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with subsection (e) below; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Banks or the Swingline Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or amounts owing by such Defaulting
Lender under Section 2.4(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article VI were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and


- 58 -



--------------------------------------------------------------------------------

 


Swingline Loans are held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitment Percentages (determined without giving
effect to the immediately following subsection (d)). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this subsection shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.


(c)    Certain Fees.


(i)    Each Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.5(b) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the outstanding principal amount of
the Revolving Loans funded by it, and (2) its Revolving Commitment Percentage of
the Stated Amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).


(ii)    Each Defaulting Lender shall be entitled to receive the Fee payable
under Section 3.5(c) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Revolving Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).


(iii)    No Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.5(d) or (e) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been paid to that Defaulting Lender).
(iv)    With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) through (iii), the Borrower
shall (x) pay to each Non‑Defaulting Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such Non‑Defaulting Lender pursuant to the immediately
following subsection (d), (y) pay to the Issuing Banks and the Swingline Lender,
as applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent not reallocated to Non-Defaulting Lenders pursuant to the
immediately following Subsection (d) and allocable to such Issuing Bank’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender and not, in the
case of the Issuing Bank, Cash Collateralized in accordance with Subsection (e)
of this Section 3.9, and (z) not be required to pay the remaining amount of any
such Fee.


(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Article VI are satisfied at the time
of such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. NoSubject to Section 13.22, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Revolving Lender having become a Defaulting
Lender, including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.




- 59 -



--------------------------------------------------------------------------------

 


(e)    Cash Collateral, Repayment of Swingline Loans.


(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize each Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in this
subsection.


(ii)    At any time that there shall exist a Defaulting Lender, within one (1)
Business Day following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize such Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of such Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.


(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the applicable Issuing Bank, and agree to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letter of Credit Liabilities, to
be applied pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the applicable
Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of such Issuing Bank
with respect to Letters of Credit issued and outstanding at such time, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).


(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and such Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and such Issuing Bank may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.


(f)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Banks agree in writing that a Revolving Lender
is no longer a Defaulting Lender, the


- 60 -



--------------------------------------------------------------------------------

 


Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Revolving Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Revolving Lenders in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately preceding subsection (d)), whereupon such Revolving Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to Fees accrued or payments made by or on behalf of
the Borrower while that Revolving Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Revolving Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Revolving Lender’s having been a Defaulting Lender.


(g)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
(after giving effect to any reallocations in accordance with Subsection (a) of
this Section 3.9) after giving effect to such Swingline Loan and (ii) no Issuing
Bank shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure (after giving
effect to any reallocations in accordance with subsection (d) of this Section
3.9, Cash Collateral provided by the Borrower and any defaulting Lenders at such
time) after giving effect thereto.


(h)    Purchase of Defaulting Lender’s Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.5(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 13.5(b). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 13.5(b),
shall pay to the Administrative Agent an assignment fee in the amount of $7,500.
The exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent or any of the Lenders.


j.
Section 3.10. Taxes.

(a)    Issuing Bank. For purposes of this Section, the term “Lender” includes
each Issuing Bank and the term “Applicable Law” includes FATCA.


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then


- 61 -



--------------------------------------------------------------------------------

 


the sum payable by the Borrower or other applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings for Indemnified Taxes applicable to
additional sums payable under this Section) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.


(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.


(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.5 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)    Status of Lenders.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by


- 62 -



--------------------------------------------------------------------------------

 


Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Internal
Revenue Code, (x) a certificate substantially in the form of Exhibit K-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or




- 63 -



--------------------------------------------------------------------------------

 


(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit K-4 on behalf of each such direct and
indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection


- 64 -



--------------------------------------------------------------------------------

 


(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this subsection
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.


(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


14.
Article IV. Pool Properties

a.
Section 4.1. Eligibility of Properties.

(a)    Initial Secured Pool Properties. The Properties identified on
Schedule 4.1 shall, on the Effective Date, be Secured Pool Properties, and the
Appraised Value initially attributable to such Property shall be as approved by
the Lenders and set forth on Schedule 4.1.


(b)    Additional Secured Pool Properties. If after the Effective Date the
Parent desires that the Lenders include any additional Property in calculations
of the Maximum Loan Availability, the Parent shall so notify the Administrative
Agent in writing. No Property will be evaluated by the Lenders unless and until
the Parent delivers to the Administrative Agent the following, in form and
substance reasonably satisfactory to the Administrative Agent:


(i)    An executive summary of the Property including, at a minimum, the
following information relating to such Property: (A) a description of such
Property, such description to include the age, location, site plan, current
occupancy rate and physical condition of such Property; (B) the purchase price
paid or to be paid for such Property; (C) the current and projected condition of
the regional market and specific submarket in which such Property is located;
and (D) the current projected capital plans and, if applicable, current
renovation plans for such Property;


(ii)    An operating statement for such Property audited or certified by a
representative of the Parent as being true and correct in all material respects
and prepared in accordance with GAAP for the previous three fiscal years,
provided that, with respect to any period such Property was owned by the Parent
or a Subsidiary of the Parent for less than three years, such information shall
only be required to be delivered to the extent reasonably available to the
Parent and such certification may be based upon the best of the Parent’s
knowledge and provided further, that if such Property has been operating for
less than three years, the Parent shall provide such projections and other
information concerning the anticipated operation of such Property as the
Administrative Agent may reasonably request;


(iii)    A current rent roll for such Property certified by a representative of
the Parent as being true and correct in all material respects, and three‑year
occupancy history of such Property


- 65 -



--------------------------------------------------------------------------------

 


certified by a representative of the Parent to be true and correct, provided
that, with respect to any period such Property was owned by the Parent or a
Subsidiary of the Parent for less than three years, such information shall only
be required to be delivered to the extent reasonably available to the Parent and
such certification may be based upon the best of the Parent’s knowledge;


(iv)    A copy of a recent ALTA Owner’s Policy of Title Insurance (“Owner’s
Policy”) covering such Property showing the identity of the fee titleholder
thereto and all matters of record;


(v)    Copies of all documents of record reflected in Schedule A and Schedule B
of the Owner’s Policy and a copy of the most recent real estate tax bill and
notice of assessment;


(vi)    A current or currently certified survey of such Property certified by a
surveyor licensed in the applicable jurisdiction to have been prepared in
accordance with the then effective Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys;


(vii)    If not adequately covered by the survey certification provided for
above, a certificate from a licensed engineer or other professional satisfactory
to the Administrative Agent that such Property is not located in a special flood
hazard area as defined by the Federal Emergency Management Agency;


(viii)    A “Phase I” environmental assessment of such Property not more than
twelve (12) months old, which report (1) has been prepared by an environmental
engineering firm acceptable to the Administrative Agent and (2) complies with
the requirements contained in the Administrative Agent’s guidelines adopted from
time to time by the Administrative Agent to be used in its lending practice
generally and any other environmental assessments or other reports relating to
such Property, including any “Phase II” environmental assessment prepared or
recommended by such environmental engineering firm to be prepared for such
Property;


(ix)    A property condition report for such Property not more than twelve (12)
months old and prepared by a firm or firms acceptable to the Administrative
Agent;


(x)    Copies of (1) all Property Management Agreements relating to the use,
occupancy, operation, maintenance, enjoyment or ownership of such Property, if
any, and (2)  copies of all Tenant Leases with respect to such Property in
excess of 75,000 square feet (or, if acceptable to the Administrative Agent, a
summary of the terms thereof);


(xi)    A property zoning report indicating that such Property complies with
applicable zoning and land use laws;


(xii)    UCC, tax, judgment and lien search reports with respect to the Parent
and the Borrower (or Subsidiary if such Property is owned by a Subsidiary) and
such Property in all necessary or appropriate jurisdictions indicating that
there are no Liens of record on such Property other than Permitted Liens;


(xiii)    Plans and specifications for such Property, provided the same shall
only be required to the extent reasonably available to the Parent;


(xiv)    Final certificates of occupancy and any other Governmental Approvals
relating to such Property;


- 66 -



--------------------------------------------------------------------------------

 




(xv)    Copies of all policies of insurance required by Section 8.5; and


(xvi)    Such other information the Administrative Agent may reasonably request
in order to evaluate the Property (including any supplements to the Schedules
hereto with respect to such Property reasonably acceptable to the Administrative
Agent).


Upon its receipt and approval of the foregoing documents and information, if the
Administrative Agent shall recommend acceptance of such Property as a Secured
Pool Property, the Administrative Agent will so notify the Borrower and each
Lender within ten (10) Business Days after receipt and review of all of such
documents and information. Within five (5) Business Days of the Administrative
Agent’s giving such notice to the Lenders, the Administrative Agent will send
the foregoing documents and information to each of the Lenders.


(c)    Appraisal; Final Approval. Promptly upon giving notice to the Lenders
under the immediately preceding subsection (b) that the Administrative Agent
recommends acceptance of such Property as a Secured Pool Property because it
satisfies the requirements of an Eligibility Property, the Administrative Agent
shall commission, at the Administrative Agent’s discretion and the Borrower’s
expense, an Appraisal of such Property, to be in form and substance satisfactory
to the Administrative Agent. Within ten (10) Business Days of receipt of such
Appraisal, the Administrative Agent shall review such Appraisal and shall
determine the Appraised Value of such Property. If after such review and
determination the Administrative Agent is unwilling to recommend acceptance of
such Property as a Secured Pool Property, the Administrative Agent shall
promptly notify the Borrower and the Lenders and the consideration by the
Administrative Agent and the Lenders of such Property shall cease. If after such
review and determination the Administrative Agent remains prepared to recommend
acceptance of such Property as a Secured Pool Property, the Administrative Agent
shall forward a copy of such Appraisal to the Lenders together with notice of
such Appraised Value. Within ten (10) Business Days of the date on which a
Lender has received all of the items referred to in this subsection and the
immediately preceding subsection (b), such Lender shall notify the
Administrative Agent in writing whether or not such Lender accepts such Property
as a Secured Pool Property. If a Lender fails to give such notice within such
time period, such Lender shall be deemed to have approved such Property as a
Secured Pool Property. Such Property shall become a Secured Pool Property upon
written approval of the Requisite Lenders and upon execution and delivery to the
Administrative Agent of (i) a Maximum Loan Availability Certificate showing the
Maximum Loan Availability after inclusion of such Property as a Secured Pool
Property, (ii) if such property is owned by a Subsidiary of the Borrower, all of
the items required to be delivered to the Administrative Agent under Section
8.14 if not previously delivered, (iii) the documents and items described on
Schedule 6.1 (to the extent requested by the Administrative Agent) and (iv) such
other items or documents as may be appropriate under the circumstances,
including updates of the documents described in the immediately preceding
subsections (b)(i), (b)(ii), (b)(vi), and (b)(viii), and satisfaction of all
other closing requirements reasonably imposed by the Administrative Agent.


Section 4.2. Release of Secured Pool Property.


From time to time the Borrower may request, upon not less than thirty (30) days
prior written notice to the Administrative Agent or such shorter period as may
be acceptable to the Administrative Agent, that any Property (if then a Secured
Pool Property) in its entirety be released from the Liens created by the
Security Documents applicable thereto, which release (the “Property Release”)
shall be effected by the Administrative Agent if the Administrative Agent
determines all of the following conditions are satisfied as of the date of such
Property Release:




- 67 -



--------------------------------------------------------------------------------

 


(a)    No Default or Event of Default exists or will exist immediately after
giving effect to such Property Release and the reduction in the Maximum Loan
Availability by reason of the release of such Property;


(b)    The Borrower shall have delivered to the Administrative Agent a Maximum
Loan Availability Certificate demonstrating on a pro forma basis, and the
Administrative Agent shall have determined to its satisfaction (which
determination may be based on Appraisals ordered pursuant to
Section 4.3(b)(iii)), that the outstanding principal balance of the Loans,
together with the Letter of Credit Liabilities and the Derivatives Termination
Value of all Specified Derivatives Contracts, will not exceed the Maximum Loan
Availability after giving effect to such request and any prepayment to be made
and/or the acceptance of any Property as an additional or replacement Secured
Pool Property to be given concurrently with such request;


(c)    The Borrower shall have delivered to the Administrative Agent all
documents and instruments reasonably requested by the Administrative Agent in
connection with such Property Release;


(d)    The Administrative Agent shall have determined that the market values of
the remaining Secured Pool Properties have not materially deteriorated since the
respective dates of acceptance as Secured Pool Properties;


(e)     The Borrower remains in compliance with the covenants contained in this
Section 4.2 and Sections 10.1(a) through (d) inclusive and Section 10.1(k), in
each case on a pro forma basis after giving effect to such release;


(f)     The Borrower states in writing that release is required as part of a
sale or secured refinancing which shall be secured by such Secured Pool
Property; and


(g)     All representations and warranties in the Loan Documents are true and
accurate in all material respects at the time of such release and immediately
after giving effect to such release except to the extent that any such
representation or warranty relates to a specific earlier date in which case they
are true and correct in all material respects as of such earlier date; provided,
that to the extent any representation or warranty is qualified by materiality or
Material Adverse Effect or similar language, such representation and warranty
shall be true and correct in all respects.


Except as set forth in this Section 4.2, prior to the Collateral Release Event,
no Secured Pool Property shall be released from the Liens created by the
Security Documents applicable thereto.


b.
Section 4.3. Frequency of Appraisals.

Prior to the Collateral Release Event, the Appraised Value of a Secured Pool
Property shall be determined or redetermined, as applicable, under each of the
following circumstances:


(a)    In connection with the acceptance of a Property as a Secured Pool
Property the Administrative Agent will determine the Appraised Value thereof as
provided in Section 4.1; or


(b)    From time to time upon at least five (5) Business Days written notice to
the Borrower and at the Borrower’s expense, the Administrative Agent may (and
shall at the direction of the Requisite Lenders) redetermine the Appraised Value
of a Secured Pool Property (based on a new Appraisal obtained by the
Administrative Agent) in any of the following circumstances:


- 68 -



--------------------------------------------------------------------------------

 




(i)    if a material adverse change occurs with respect to such Secured Pool
Property, including, without limitation, a material deterioration in the Net
Operating Income of such Property, a major casualty at such Property that is not
fully covered by insurance, a material condemnation of any part of such
Property, a material change in the market conditions affecting such Property or
a material decrease in the leasing level of such Property; or


(ii)    if necessary in order to comply with FIRREA or other Applicable Law
relating to the Administrative Agent or the Lenders; or


(iii)     if the Administrative Agent determines an Appraisal of such Property
is necessary in connection with its determination under Section 4.2(b) regarding
the release of a Secured Pool Property; or


(c)    Once during the period prior to the Collateral Release Event (but not
during the six month period prior to the Tranche B Term Loan Maturity Date), or
more frequently if any Default or Event of Default has occurred and is
continuing, upon written notice from the Administrative Agent to the Borrower,
all at the Borrower’s expense;


(d)    At any time by the request of the Borrower, at the Borrower’s expense; or


(e)    At any time and from time to time, the Administrative Agent may (and
shall at the written direction of the Requisite Lenders) redetermine the
Appraised Value of a Secured Pool Property (based on a new Appraisal obtained by
the Administrative Agent), all at the Lenders’ expense.


All Appraisals shall be engaged by the Administrative Agent and subject to
satisfactory review and approval of the Administrative Agent.




c.
Section 4.4. Frequency of Calculations of Maximum Loan Availability.

Initially, the Maximum Loan Availability shall be the amount set forth as such
in the Maximum Loan Availability Certificate delivered under Section 6.1.
Thereafter, the Maximum Loan Availability shall be the amount set forth as such
in the Maximum Loan Availability Certificate delivered from time to time under
Article IX or Section 4.2(b). Any increase in the Appraised Value of a Secured
Pool Property shall become effective as of the next determination of the Maximum
Loan Availability as provided in this Section, provided that prior to such date
of determination (a) if such increase is the result of an increase in the
Appraised Value of such Secured Pool Property, the Requisite Lenders shall have
given their written approval of such increase, the applicable Maximum Loan
Availability Certificate substantiates such increase and (b) the Borrower
delivers to the Administrative Agent the following: (i) if the Property is not
located in a Tie‑In Jurisdiction and such increase is the result of an increase
in the Appraised Value of such Property, an endorsement to the Title Policy in
favor of the Administrative Agent with respect to such Property increasing the
coverage amount thereof as related to such Property to not less than 70% of the
Appraised Value (based on the “stabilized value” of such Property and excluding
the value of personal property) for such Property and (ii) if the Property is
located in a Tie‑In Jurisdiction, an endorsement to the Title Policy in favor of
the Administrative Agent with respect to such Property increasing the coverage
amount thereof as related to such Property to not less than the portion of the
Maximum Loan Availability attributable to such Property, as well as endorsements
to all other existing Title Policies issued to the Administrative Agent with
respect to all other Properties located in Tie‑In Jurisdictions reflecting an
increase in the aggregate insured amount under the “tie-in”


- 69 -



--------------------------------------------------------------------------------

 


endorsements to an amount equal to the Maximum Loan Availability (including the
Property which experienced the increase in Appraised Value) but in no event in
an amount in excess of the aggregate amount of the Commitments and Term Loans.




15.
Article V. Yield Protection, Etc.

a.
Section 5.1. Additional Costs; Capital Adequacy.

(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.


(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making,
Continuing, Converting to or maintaining of any Loans or its obligation to make
any Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect
of its Loans or its Commitments (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:


(i)    changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes);


(ii)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation),


- 70 -



--------------------------------------------------------------------------------

 


or any commitment of such Lender (including, without limitation, the Commitments
of such Lender hereunder); or


(iii)    imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.


(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 5.5 shall
apply).


(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy, liquidity or similar requirement against or with
respect to or measured by reference to Letters of Credit and the result shall be
to increase the cost to the Issuing Banks of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by any Issuing Bank or any Lender hereunder in respect of any Letter
of Credit, then, upon demand by such Issuing Bank or such Lender, the Borrower
shall pay immediately to such Issuing Bank or, in the case of such Lender, to
the Administrative Agent for the account of such Lender, from time to time as
specified by such Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate such Issuing Bank or such Lender for such increased
costs or reductions in amount.


(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank or a Lender,
to notify the Administrative Agent) of any event occurring after the Agreement
Date entitling the Administrative Agent, such Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Issuing Bank or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder. The Administrative Agent, each
Issuing Bank and each Lender, as the case may be, agrees to furnish to the
Borrower (and in the case of an Issuing Bank or a Lender to the Administrative
Agent as well) a certificate setting forth the basis and amount of each request
for compensation under this Section. Determinations by the Administrative Agent,
such Issuing Bank or such Lender, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all


- 71 -



--------------------------------------------------------------------------------

 


purposes, absent manifest error. The Borrower shall pay the Administrative
Agent, any such Issuing Bank and or any such Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.


b.
Section 5.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:


(a)    the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for the ascertaining
LIBOR for such Interest Period;


(b)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein; or


(c)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;




then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.


c.
Section 5.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5 shall be applicable).


d.
Section 5.4. Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:




- 72 -



--------------------------------------------------------------------------------

 


(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or


(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2 to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.


e.
Section 5.5. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), Section 5.2 or Section 5.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c), Section 5.2, or Section 5.3 on such earlier date as
such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1, Section 5.2
or Section 5.3 that gave rise to such Conversion no longer exist:


(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and


(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.


- 73 -



--------------------------------------------------------------------------------

 




If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1(c), 5.2 or 5.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.


f.
Section 5.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1(c) or 5.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 13.5(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) the aggregate
amount of payments previously made by the Affected Lender under Section 2.4(j)
that have not been repaid, plus (z) any accrued but unpaid interest thereon and
accrued but unpaid fees owing to the Affected Lender, or any other amount as may
be mutually agreed upon by such Affected Lender and Eligible Assignee. Each of
the Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Administrative Agent, such Affected Lender, any other Lender
or any Titled Agent be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. The exercise by the
Borrower of its rights under this Section shall be at the Borrower’s sole cost
and expense and at no cost or expense to the Administrative Agent, the Affected
Lender or any of the other Lenders. The terms of this Section shall not in any
way limit the Borrower’s obligation to pay to any Affected Lender compensation
owing to such Affected Lender pursuant to this Agreement (including, without
limitation, pursuant to Sections 3.10, 5.1 or 5.4) with respect to any period up
to the date of replacement.


g.
Section 5.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10, 5.1 or 5.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.


h.
Section 5.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing


- 74 -



--------------------------------------------------------------------------------

 


interest at the rate applicable to such LIBOR Loans in an amount equal to the
amount of the LIBOR Loans and having a maturity comparable to the relevant
Interest Period; provided, however, that each Lender may fund each of its LIBOR
Loans in any manner it sees fit and the foregoing assumption shall be used only
for calculation of amounts payable under this Article.
 
16.
Article VI. Conditions Precedent

a.
Section 6.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:


(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:


(i)    counterparts of this Agreement executed by each of the parties hereto;


(ii)    Revolving Notes and Term Notes executed by the Borrower, payable to each
applicable Lender (excluding any Lender that has requested that it not receive
Notes) and complying with the terms of Section 2.12(a) and the Swingline Note
executed by the Borrower;


(iii)    the Guaranty executed by each of the Guarantors initially to be a party
thereto;


(iv)    an opinion of Akin Gump Strauss Hauer & Feld LLP, counsel to the Parent,
the Borrower and the other Loan Parties, addressed to the Administrative Agent
and the Lenders and covering the matters set forth in Exhibit L;


(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party (or certification from the Secretary of the applicable Loan Party that
there have been no changes thereto since the Original Closing Date);


(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party;


(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;


(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal


- 75 -



--------------------------------------------------------------------------------

 


entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;


(ix)    a Maximum Loan Availability Certificate calculated as of the Effective
Date;


(x)    Appraisals of all Secured Pool Properties, together with all other due
diligence reasonably requested by the Administrative Agent with respect to each
Secured Pool Property, including, to the extent requested by the Administrative
Agent, the items set forth on Schedule 6.1 hereto;


(xi)    a Compliance Certificate calculated on a pro forma basis for the
Parent’s fiscal quarter ending March 31, 2015;


(xii)    a Disbursement Instruction Agreement effective as of the Agreement
Date;


(xiii)    evidence that all accrued and unpaid interest, fees and expenses then
due and owing by the Loan Parties under the Existing Credit Agreement as of the
Effective Date shall have been paid in full;


(xiv)    copies of all Specified Derivatives Contracts in existence on the
Agreement Date;


(xv)    copies of the form of Tenant Lease to be used for each Property from the
Effective Date until the Revolving Termination Date and each Tenant Lease
entered into as of the Agreement Date with respect to such Property;


(xvi)    evidence that the Fees, if any, then due and payable under Section 3.5,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent, the Arrangers and any of the Lenders pursuant to
the Fee Letters or pursuant to the terms of this Agreement, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;


(xvii)    insurance certificates, or other evidence, providing that the
insurance coverage required under Section 8.5 (including, without limitation,
both property and liability insurance) is in full force and effect and stating
that the coverage shall not be cancelable or materially changed without ten (10)
days prior written notice to the Administrative Agent of any cancellation for
nonpayment of premiums, and not less than thirty (30) days prior written notice
to the Administrative Agent of any other cancellation or any modification
(including a reduction in coverage), together with appropriate evidence that the
Administrative Agent, for its benefit and the benefit of the Lenders, the
Issuing Banks, and the Specified Derivatives Providers is named as a mortgagee
lender’s loss payee and additional insured, as appropriate, on all insurance
policies that the Borrower, any Loan Party or any other Subsidiary actually
maintains with respect to any Property and improvements on such Property; and


(xviii) such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;


(b)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Parent and its Subsidiaries


- 76 -



--------------------------------------------------------------------------------

 


delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;


(c)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Parent or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;


(d)    the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (A) any Applicable Law or (B) any
agreement, document or instrument to which any Loan Party is a party or by which
any of them or their respective properties is bound;


(e)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act; and


(f)    there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.


b.
Section 6.2. Conditions Precedent to All Loans and Letters of Credit.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1, the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Banks to issue Letters of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.16 would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except that, to the extent
any representation or warranty is qualified by materiality or Material Adverse
Effect or similar language, such representation or warranty shall be true and
correct in all respects) on and as of the date of the making of such Loan or
date of issuance of such Letter of Credit with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except that, to the extent any representation or warranty is qualified
by materiality or Material Adverse Effect or similar language, such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Borrowing, in the case of a Swingline Loan, the Swingline
Lender shall have received a timely Notice of Swingline Borrowing, and in the
case of the issuance of a Letter of Credit the applicable Issuing Bank and the
Administrative Agent shall have received a timely request for the issuance of
such Letter of Credit. Each Credit Event shall constitute a certification by the
Borrower to the effect set forth in the preceding sentence (both as of the date
of the giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event). In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time any Loan is


- 77 -



--------------------------------------------------------------------------------

 


made or any Letter of Credit is issued that all conditions to the making of such
Loan or issuing of such Letter of Credit contained in this Article VI have been
satisfied. Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a certification by such Lender to the
Administrative Agent for the benefit of the Administrative Agent, the Borrower
and the Lenders that the conditions precedent for initial Loans set forth in
Sections 6.1 and 6.2 that have not previously been waived by the Lenders in
accordance with the terms of this Agreement have been satisfied.


17.
Article VII. Representations and Warranties

a.
Section 7.1. Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, each of the Parent and the Borrower represents and warrants
to the Administrative Agent, each Issuing Bank and each Lender as follows:


(a)    Organization; Power; Qualification. Each of the Parent and the Borrower,
the other Loan Parties and the other Subsidiaries of the Parent (i) is a
corporation, limited liability company, partnership or other legal entity, duly
organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, (ii) has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and (iii) is in good standing as a foreign corporation, limited
liability company, partnership or other legal entity, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization and where
the failure to be so qualified or authorized could reasonably be expected to
have, in each instance, a Material Adverse Effect.


(b)    Ownership Structure. Part I of Schedule 7.1(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Parent setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
As of the Agreement Date, except as disclosed in such Schedule and, in the case
of clause (A), Schedule 1.1(c), (A) each of the Parent, the Borrower and the
Subsidiaries of the Parent owns, free and clear of all Liens, and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on such Schedule, (B) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (C) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other Equity Interests of any type in, any such Person. As of the
Agreement Date, Part II of Schedule 7.1(b) correctly sets forth all
Unconsolidated Affiliates of the Parent, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Parent.


(c)    Authorization of Loan Documents and Borrowings. Each of the Parent and
the Borrower has the right and power, and has taken all necessary corporate,
limited liability company, or partnership action required to authorize it, to
borrow and obtain other extensions of credit hereunder. Each of the Parent, the
Borrower and each other Loan Party has the right and power, and has taken all
necessary corporate, limited liability company or partnership action required to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents to which
the Parent, the Borrower


- 78 -



--------------------------------------------------------------------------------

 


or any other Loan Party is a party have been duly executed and delivered by the
duly authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.


(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Parent, the Borrower or any other Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of any Loan
Party, or any indenture, agreement or other instrument to which the Parent, the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the other Lender Parties.


(e)    Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries of the Parent is in
compliance with each Governmental Approval and all other Applicable Laws
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to cause a Default or Event of Default or have a Material
Adverse Effect.


(f)    Title to Properties; Liens. Schedule 7.1(f) is a complete and correct
listing of all real estate assets of the Borrower, each other Loan Party and
each other Subsidiary, as of the date of the financial statements for the fiscal
quarter most recently ended prior to the Agreement Date, and sets forth all
material adjustments thereto as of the Agreement Date occurring as a result of
any transaction occurring after the date of such financial statements, and for
each such Property, the current occupancy status of such Property and whether
such Property is a Development Property and, if such Property is a Development
Property, the status of completion of such Property. Except as indicated on
Schedule 7.1(f) or other adjustments which are not material in amount, the
Borrower, each other Loan Party and each other Subsidiary owns or leases the
assets reflected in the most recent consolidated balance sheet of the Parent as
of the date thereof or acquired or leased since that date (except property sold
or otherwise disposed of in the ordinary course since such date). Schedule 4.1
is, as of the Agreement Date, a complete and correct listing of all Pool
Properties. As of the occurrence of the Collateral Release Event, the list of
Properties attached to the certificate referenced in the definition of
“Collateral Release Event” will be a complete and correct listing of all
Unencumbered Pool Properties. Each of the Borrower and the Parent, each other
Loan Party and each other Subsidiary has good, marketable and legal title to, or
a valid leasehold interest in, its respective assets. None of the Collateral is
subject to any Lien other than Permitted Liens. No Pool Property is subject to
any Lien other than Permitted Liens. Each Property included in the calculation
of the Maximum Loan Availability satisfies all requirements under the Loan
Documents for being an Eligible Property.


(g)    Existing Indebtedness; Total Indebtedness. Part I of Schedule 7.1(g) is a
complete and correct listing of all Indebtedness (including all Guarantees other
than Guarantees entered into in the ordinary course of business guaranteeing the
payment of tenant improvement allowances under Tenant Leases) in excess of
$1,000,000 of each of the Parent, the Borrower, the other Loan Parties and the
other Subsidiaries of the Parent, as of the date of the financial statements for
the fiscal quarter most recently ended prior to the


- 79 -



--------------------------------------------------------------------------------

 


Agreement Date, and sets forth all material adjustments thereto as of the
Agreement Date occurring as a result of any transaction occurring after the date
of such financial statements and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. As of the Agreement
Date, the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries of the Parent have performed and are in compliance with all of the
terms of such Indebtedness and all instruments and agreements relating thereto,
and no default or event of default, or event or condition which with the giving
of notice, the lapse of time, or both, would constitute a default or event of
default, exists with respect to any such Indebtedness. There are no liabilities,
contingent or otherwise, of Parent or any of its Subsidiaries involving material
amounts not disclosed in the financial statements of Parent and the related
notes thereto as of the date of such financial statements. Part II of Schedule
7.1(g) is a complete and correct listing of all total liabilities of the Parent,
the Borrower, the other Loan Parties and the other Subsidiaries of the Parent
included in the calculation of total liabilities as of the date of the financial
statements for the fiscal quarter most recently ended prior to the Agreement
Date, and sets forth all material adjustments thereto as of the Agreement Date
occurring as a result of any transaction occurring after the date of such
financial statements.


(h)    Secured Pool Properties. Prior to the Collateral Release Event,


(i)    Americans with Disabilities Act Compliance. To each Loan Party’s
knowledge, the Secured Pool Properties comply in all material respects with the
requirements and regulations of the Americans with Disabilities Act, of July 26,
1990, Pub. L. No. 101-336, 104 Stat. 327, 42 U.S.C. § 12101, et seq., as amended
from time to time.
(ii)    Property Agreements. The Parent and the Borrower have delivered to the
Administrative Agent true, correct and complete copies of each Property
Management Agreement. To each Loan Party’s knowledge, each Property Management
Agreement is in full force and effect, has not been amended or modified, and
there are no defaults or events of default thereunder.
(iii)    Certificate of Occupancy; Licenses. To each Loan Party’s knowledge, all
material certificates, permits, licenses and approvals, including certificates
of completion and occupancy permits, required for the legal use, occupancy and
operation of each Secured Pool Property as an office building (excluding,
however, certificates of occupancy for tenant spaces and improvements) have been
obtained and are in full force and effect. The Parent and the Borrower shall
cause all such certificates, permits, licenses and approvals to be maintained in
full force and effect. The use being made of each Secured Pool Property is in
conformity with all certificates, permits, licenses and approvals issued for and
currently applicable to each Secured Pool Property.
(iv)    Physical Condition. Except as disclosed in the building condition
reports addressed and certified to the Administrative Agent in connection with
the disbursements of the Loans on the Agreement Date, to each Loan Party’s
knowledge: (a) each Secured Pool Property (including all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, as applicable) is in good condition,
order and repair in all material respects subject to ordinary wear and tear; and
(b) there exist no structural or other material defects in or damage to any
Secured Pool Property, whether latent or otherwise. No Loan Party has received
or has any knowledge of: (i) any written notice from any insurance company or
bonding company of any defects or inadequacies in any Property, or


- 80 -



--------------------------------------------------------------------------------

 


any part thereof, which would adversely affect the insurability of the same or
cause the imposition of extraordinary premiums or charges thereon; or (ii) any
written notice of any termination or threatened termination of any policy of
insurance or bond.
(v)    Boundaries. Except as disclosed in the Title Policies or on the surveys
delivered by the Borrower to the Administrative Agent in connection with the
disbursements of the Loans on the Agreement Date, all of the improvements at
each Secured Pool Property lie wholly within the boundaries and building
restriction lines of such Secured Pool Property, and no improvements on
adjoining properties encroach upon any Secured Pool Property, and no
improvements encroach upon or violate any easements or other encumbrances upon
any Secured Pool Property, except those which are insured against by title
insurance.
(vi)    Flood Zone. Except as set forth on Schedule 7.1(h)(vi), no portion of
any Secured Pool Property is located in an area identified by the Federal
Emergency Management Agency as a special flood hazard area.
(vii)    Filing and Recording Taxes. To Borrower’s knowledge, all transfer
taxes, deed stamps, intangible taxes, personal property taxes or other amounts
in the nature of transfer or debt taxes required to be paid under applicable law
in connection with the transfer of or debt on the Secured Pool Properties, if
any, have been paid. Any mortgage or deed of trust recording, stamp, intangible,
personal property or other similar taxes required to be paid under applicable
law in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, the Security Documents, have been paid or are being paid
simultaneously herewith. Except as disclosed in the Title Policies, to each Loan
Party’s knowledge, all taxes and governmental assessments due and owing in
respect of the Secured Pool Properties have been paid.
(viii)    Reserved.
(ix)    Tenant Leases. Except as disclosed on Schedule 7.1(h)(ix) and in the
rent roll for the Secured Pool Properties delivered to and approved by the
Administrative Agent in connection with the disbursement of Loan proceeds on the
Agreement Date (the “Rent Roll”), and on the estoppel certificates from the
tenants at the Secured Pool Properties delivered to the Administrative Agent on
the Agreement Date, with respect to the Secured Pool Properties: (a) the Loan
Party owning the fee interest in the Secured Pool Property relating to such Rent
Roll (the “Applicable Loan Party”) is the sole owner of the entire lessor’s
interest in the Tenant Leases; provided, with respect to the Secured Pool
Properties known as “250 W. Pratt” and “Colorado Building”, the Loan Parties
owning such properties are tenants-in-common which own undivided interests in
such properties; (b) to each Loan Party’s knowledge, the Tenant Leases are valid
and enforceable against the Applicable Loan Party and the tenants set forth
therein and are in full force and effect; (c) all of the Tenant Leases are
arms-length agreements with bona fide, independent third parties; (d) to each
Loan Party’s knowledge, no party under any Tenant Lease is in default beyond any
applicable notice and/or grace period thereunder; (e) all rents due have been
paid in full and no tenant is in arrears in its payment of rent (other than
payment of work orders, direct utility recovery and CAM reconciliation not more
than 60 days past due); (f) neither the Parent, the Borrower nor the Applicable
Loan Party nor any of their Affiliates has assigned or otherwise pledged or
hypothecated the rents reserved in the Tenant Leases; (g) none of the rents has
been collected for more than one (1) month in advance (except security deposits,
percentage rent, if any, and other amounts collected and subject to later
reconciliation pursuant to the terms of the applicable Tenant Leases, which
shall not be deemed rent collected in advance); (h) the premises demised under
the


- 81 -



--------------------------------------------------------------------------------

 


Tenant Leases have been completed and the tenants have accepted the same and
have taken possession of the same on a rent-paying basis with no rent
concessions to any tenants; (i) to each Loan Party’s knowledge, there exist no
offsets or defenses to the payment of any portion of the rents and Applicable
Loan Party has no monetary obligation to any tenant under any Tenant Lease which
has not been disclosed in writing to the Administrative Agent; (j) neither the
Parent, the Borrower nor the Applicable Loan Party has received any written
notice from any tenant challenging the validity or enforceability of any Tenant
Lease; (k) to each Loan Party’s knowledge, there are no agreements with the
tenants other than expressly set forth in each Tenant Lease; (l) no Tenant Lease
contains an option to purchase, right of first refusal to purchase, or any other
similar provision; (m) to each Loan Party’s knowledge, no Person has any
possessory interest in, or right to occupy, such Secured Pool Property except
under and pursuant to a Tenant Lease; (n) to each Loan Party’s knowledge, no
event has occurred that, but for the giving of notice and/or passage of time,
would give any tenant any right to terminate any Tenant Lease at such Secured
Pool Property; (o) all security deposits relating to the Tenant Leases reflected
on the Rent Roll have been collected by the Applicable Loan Party and, if
required pursuant to the terms hereof, delivered to the Administrative Agent;
(p) no brokerage commissions or finder’s fees are due and payable regarding any
Tenant Lease; (q) to each Loan Party’s knowledge, each tenant is in actual,
physical occupancy of the premises demised under its Tenant Lease; and (r) no
Tenant is a debtor in any state or federal bankruptcy, insolvency or similar
proceeding. Notwithstanding the foregoing, when the representations in this
section are remade from time to time in accordance with this Agreement, such
representations shall be made with respect to the Rent Rolls of the applicable
Secured Pool Properties delivered to the Administrative Agent from time to time.
(x)    Property Information. Except as set forth on the Title Policy or surveys
delivered in connection with the disbursement of the Loans on the Agreement
Date, or in the zoning reports delivered to the Administrative Agent in
connection with the disbursement of the Loans on the Agreement Date: to
Borrower’s knowledge, (a) the Secured Pool Properties include sufficient on-site
parking to comply with Applicable Law; (b) the Secured Pool Properties currently
abut completed and dedicated public thoroughfares; and (c) no Loan Party has any
knowledge, or reason to believe that any archaeological ruins, discoveries or
specimens, or cemeteries exist on any Secured Pool Property.


(xi)    Brokers. Except as set forth on Schedule 7.1(h)(xi), no agreements exist
which are binding on any of the Loan Parties relating to the leasing of premises
within the Secured Pool Properties by brokers or other similar agents.


(xii)    Parking. Except as set forth on Schedule 7.1(h)(xii), no agreements
exist which are binding on any of the Loan Parties relating to the rights of
tenants at the Secured Pool Properties to park at locations other than at the
Secured Pool Properties


(xiii)    Management. Except as set forth on Schedule 7.1(h)(xiii), no
agreements exist which are binding on any of the Loan Parties relating to the
management of the Secured Pool Properties
        
(i)    Litigation. Except as set forth on Schedule 7.1(i), there are no actions,
suits or proceedings pending (or, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Parent, the
Borrower, any other Loan Party, any other Subsidiary of the Parent or any of
their respective property in any court or before any arbitrator of any kind or
before or by any other Governmental Authority which, (i) could reasonably be
expected to have a Material Adverse Effect or (ii) in any manner draws into
question the


- 82 -



--------------------------------------------------------------------------------

 


validity or enforceability of any Loan Document. There are no strikes, slow
downs, work stoppages or walkouts or other labor disputes in progress or
threatened relating to, the Parent, the Borrower, any Loan Party or any other
Subsidiary of the Parent.


(j)    Taxes. All federal, state and other tax returns of each of the Parent,
the Borrower, each other Loan Party and each other Subsidiary of the Parent
required by Applicable Law to be filed have been duly filed (or the applicable
Loan Party has obtained an extension for filing in respect thereof), and all
federal, state and other taxes, assessments and other governmental charges or
levies upon, each of the Parent, the Borrower, each Loan Party, each other
Subsidiary of the Parent and their respective properties, income, profits and
assets which are due and payable have been paid, except any such nonpayment or
non-filing which is at the time permitted under Section 8.6. As of the Agreement
Date, none of the United States income tax returns of the Parent, the Borrower,
any other Loan Party or any other Subsidiary of the Parent is under audit. All
charges, accruals and reserves on the books of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries of the Parent in respect of any
taxes or other governmental charges are in accordance with GAAP.


(k)    Financial Statements. The Borrower has furnished to the Administrative
Agent copies of (i) the audited consolidated balance sheets of the Parent and
its consolidated Subsidiaries for the fiscal years ended December 31, 2013 and
December 31, 2014, and the related audited consolidated statements of
operations, changes in shareholders’ equity and cash flow for the fiscal years
ended on such dates, with the opinion thereon of Deloitte & Touche LLP, and (ii)
the unaudited condensed consolidated balance sheets of the Parent and its
consolidated Subsidiaries for the fiscal quarter ended March 31, 2015, and the
related unaudited consolidated statements of operations, changes in
shareholders’ equity and cash flow of the Parent and its consolidated
Subsidiaries for the fiscal quarter period ended on such date. Such financial
statements (including in each case related schedules and notes) are complete and
correct in all material respects and present fairly as of the respective dates
thereof, in accordance with GAAP consistently applied throughout the periods
involved, the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments). None of the Parent, the
Borrower or any of their respective Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.


(l)    No Material Adverse Change. Since December 31, 2014, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. EachExcept as set forth on Schedule 7.1(l), each
of the Parent, the Borrower, the other Loan Parties and the other Subsidiaries
of the Parent is Solvent.


(m)    Operating Statements. Each of the operating summaries pertaining to each
of the Properties then included in calculations of the Appraised Value delivered
by the Borrower to the Administrative Agent in accordance with Section 9.4(d)
fairly presents the Net Operating Income of each such Property for the period
then ended.


(n)    ERISA.


(i)    Except as set forth on Schedule 7.1(n), each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws in all material respects. Except with respect to
Multiemployer Plans, each Qualified Plan (A) has


- 83 -



--------------------------------------------------------------------------------

 


received a favorable determination from the Internal Revenue Service applicable
to such Qualified Plan’s current remedial amendment cycle (as defined in Revenue
Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a favorable
determination letter from the Internal Revenue Service during its staggered
remedial amendment cycle (as defined in 2007-44) and such application is
currently being processed by the Internal Revenue Service, (C) had filed for a
determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of the Parent
and the Borrower, nothing has occurred which would cause the loss of its
reliance on each Qualified Plan’s favorable determination letter or opinion
letter.


(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.


(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Parent and the Borrower, threatened, claims, actions or lawsuits or other action
by any Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.


(o)    Absence of Default. None of the Parent, the Borrower, the other Loan
Parties or any of the other Subsidiaries of the Parent is in default under its
certificate or articles of incorporation or formation, bylaws, partnership
agreement or other similar organizational documents, and no event has occurred,
which has not been remedied, cured or waived: (i) which constitutes a Default or
an Event of Default; or (ii) which constitutes, or which with the passage of
time, the giving of notice, or both, would constitute, a default or event of
default by, the Parent, the Borrower, any Loan Party or any other Subsidiary of
the Parent under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(p)    Environmental Laws. Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary of the Parent: (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals with respect to the Secured Pool Properties, and, with
respect to Properties other than Secured Pool Properties only, where the failure
to obtain or comply with each of the immediately preceding clauses (i) through
(iii) could reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 7.1(p), no Loan Party has any knowledge of, or has
received notice of, any past, present, or pending releases, events, conditions,
circumstances,


- 84 -



--------------------------------------------------------------------------------

 


activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to the Parent, the Borrower, each other Loan Party and each other
Subsidiary of the Parent, their respective businesses, operations or with
respect to the Secured Pool Properties or, with respect to the Properties other
than the Secured Pool Properties, where the same could reasonably be expected to
have a Material Adverse Effect, in each case where the same may: (x) cause or
contribute to a violation of or noncompliance with Environmental Laws, (y) cause
or contribute to any other potential common‑law or legal claim or other
liability, or (z) cause any of the Properties to become subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law or require the filing or recording of any notice, approval or
disclosure document under any Environmental Law which has not been filed or
recorded and, with respect to the immediately preceding clauses (x) through (z)
is based on or related to the on-site or off-site manufacture, generation,
processing, distribution, use, treatment, storage, disposal, transport, removal,
clean up or handling, or the emission, discharge, release or threatened release
of any wastes or Hazardous Material, or any other requirement under
Environmental Law. Except as set forth on Schedule 7.1(p), there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, mandate, order, lien, request, investigation, or proceeding
pending or, to the Parent’s or the Borrower’s knowledge threatened, against the
Parent, the Borrower, any other Loan Party or any other Subsidiary of the Parent
relating in any way to Environmental Laws with respect to the Secured Pool
Properties and, with respect to Properties that are not Secured Pool Properties
only, which, reasonably could be expected to have a Material Adverse Effect.
Except as set forth on Schedule 7.1(p), none of the Properties is listed on or
proposed for listing on the National Priority List promulgated pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 and
its implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law. Except as set forth on Schedule
7.1(p), to the Parent’s and the Borrower’s knowledge, no Hazardous Materials
generated at or transported from the Properties are or have been transported to,
or disposed of at, any location that is listed or proposed for listing on the
National Priority List or any analogous state or local priority list, or any
other location that is or has been the subject of a clean-up, removal or
remedial action pursuant to any Environmental Law, except, with respect to
Properties that are not Secured Pool Properties only, to the extent that such
generation, transportation or disposal could not reasonably be expected to
result in a Material Adverse Effect.


(q)    Investment Company. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other extensions of credit or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.


(r)    Margin Stock. None of the Parent, the Borrower, any other Loan Party or
any Subsidiary of the Parent is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.


(s)    Affiliate Transactions. Except as permitted by Section 10.9 or as
otherwise set forth on Schedule 7.1(s), none of the Borrower, any other Loan
Party or any other Subsidiary is a party to or bound by any agreement or
arrangement with any Affiliate.


(t)    Intellectual Property. Each of the Parent, the Borrower, any other Loan
Party and any other Subsidiary of the Parent owns or has the right to use, under
valid license agreements or otherwise, all patents, licenses, franchises,
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of


- 85 -



--------------------------------------------------------------------------------

 


its businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person. All such
Intellectual Property is fully protected and/or duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances. No material claim has been asserted by any
Person against Parent, the Borrower, any other Loan Party or any other
Subsidiary with respect to the use of any such Intellectual Property by the
Parent, the Borrower, any other Loan Party or any other Subsidiary of the
Parent, or challenging or questioning the validity or effectiveness of any such
Intellectual Property. The use of such Intellectual Property by the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries of the Parent does
not infringe on the rights of any Person, subject to such claims and
infringements as do not, in the aggregate, give rise to any liabilities on the
part of the Parent, the Borrower, any other Loan Party or any other Subsidiary
of the Parent that could reasonably be expected to have a Material Adverse
Effect.


(u)    Business. As of the Agreement Date, the Borrower, the other Loan Parties
and the other Subsidiaries are engaged in the business of ownership, operation
and development of office properties, non-office properties and business
consistent with operation of the Parent and the Borrower as of the Agreement
Date, together with other business activities incidental thereto.


(v)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent ancillary to the transactions
contemplated hereby.


(w)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Parent, the Borrower, any other
Loan Party or any other Subsidiary of the Parent were, at the time the same were
so furnished, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter, or, in the case of financial statements, present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments and absence of full footnote
disclosure). All financial projections and other forward looking statements
prepared by or on behalf of the Parent, the Borrower, any other Loan Party or
any other Subsidiary of the Parent that have been or may hereafter be made
available to the Administrative Agent or any Lender were or will be prepared in
good faith based on reasonable assumptions. No fact is known to any Loan Party
which has had, or may in the future have (so far as any Loan Party can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 7.1(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders. No document furnished or written statement
made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary in order
to make the statements contained therein not misleading; provided that such
representation shall not include any such information prepared by any third
party at the request of and for the benefit of the Administrative Agent or any
Lender and that has not otherwise been made available to the Administrative
Agent or any Lender in writing by the Borrower, or any of the Borrower’s
representatives, subsidiaries or affiliates (or on the Borrower’s or the
Borrower’s representatives’, subsidiaries’ or affiliates’ behalf).




- 86 -



--------------------------------------------------------------------------------

 


(x)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary of the Parent constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.


(y)    OFAC. None of the Parent, the Borrower, any of the other Loan Parties,
any of the other Subsidiaries of the Parent, or any other Affiliate of the
Parent: (i) is a person named on the list of Specially Designated Nationals or
Blocked Persons maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to or the target of a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and no Letter of Credit, will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person. The Borrower,
its Subsidiaries and their respective officers and to the knowledge of the
Borrower its directors, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. No Loan
or Letter of Credit, use of the proceeds of any Loan or Letter of Credit, or
other transactions contemplated hereby will violate Anti-Corruption Laws.
Neither the making of the Loans nor the use of the proceeds thereof will violate
the Patriot Act, the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or successor statute thereto. The Borrower and
its Subsidiaries are in compliance in all material respects with the Patriot
Act.


(z)    REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.


(aa)    Collateral Release Event. Prior to the Collateral Release Event, each
Secured Pool Property, and from and after the Collateral Release Event each
Unencumbered Pool Property, is an Eligible Property.


(bb)    Security Interests. Each of the Security Documents creates, as security
for the Obligations and the Specified Derivatives Contracts, a valid and
enforceable Lien on all of the Collateral, superior to and prior to the rights
of all third Persons and subject to no other Liens (except for Permitted Liens),
in favor of the Administrative Agent for its benefit and the benefit of the
Lenders, the Issuing Banks and each Specified Derivatives Provider.




b.
Section 7.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent to the Administrative Agent or any
Lender pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such statement made in or in
connection with any


- 87 -



--------------------------------------------------------------------------------

 


amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Loan Party prior
to the Agreement Date and delivered to the Administrative Agent or any Lender in
connection with the underwriting or closing the transactions contemplated
hereby) shall constitute representations and warranties made by the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Parent under this
Agreement. All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be made at and as of the Agreement Date,
the Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.14, the date on which any increase of
the Revolving Commitments or Term Loan Commitments are effectuated pursuant to
Section 2.17, the date of funding of any Term Loans after the Agreement Date and
at and as of the date of the occurrence of each Credit Event, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder. All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.


18.
Article VIII. Affirmative Covenants

For so long as this Agreement is in effect, the Parent and the Borrower shall,
and shall cause each other Loan Party and Subsidiary thereof to, comply with the
following covenants:


a.
Section 8.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4, each of the Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
of the Parent to, preserve and maintain its respective existence, rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation and qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization and where the failure to
be so authorized and qualified could reasonably be expected to have a Material
Adverse Effect.


b.
Section 8.2. Compliance with Applicable Law.

The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary of the Parent to comply, and the Parent and the
Borrower shall use, and shall cause each other Loan Party and each other
Subsidiary of the Parent to use, commercially reasonable efforts to cause all
other Persons occupying, using or present on the Properties to comply, with all
Applicable Law (including, without limitation, Anti-Corruption Laws and
Sanctions), including the obtaining of all Governmental Approvals, the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect.


c.
Section 8.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary of the Parent to, protect and preserve all of its respective material
properties, including, but not limited to, all Intellectual Property necessary
to the conduct of its respective business, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted.




- 88 -



--------------------------------------------------------------------------------

 


d.
Section 8.4. Conduct of Business.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, carry on its respective businesses
substantially in the same manner as described in Section 7.1(u).


e.
Section 8.5. Insurance.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary of the Parent to, maintain insurance (on a replacement cost basis)
with financially sound and reputable insurance companies against such risks and
in such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law. The Parent and the Borrower
shall from time to time deliver to the Administrative Agent upon request a
detailed list, together with copies of all policies of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby and/or insurance certificates, in form acceptable to the
Administrative Agent, providing that the insurance coverage required under this
Section 8.5 (including without limitation, both property and liability
insurance) is in full force and effect and, prior to the Collateral Release
Event, stating that coverage shall not be cancelable or materially changed
without ten (10) days prior written notice to the Administrative Agent of any
cancelation for nonpayment of premiums, and not less than thirty (30) days prior
written notice to the Administrative Agent of any other cancellation or any
modification (including a reduction in coverage), together with appropriate
evidence that the Administrative Agent, for the benefit of the Lenders, the
Issuing Banks and the Specified Derivatives Providers, is named as mortgagee
lender’s loss payee and additional insured, as appropriate, on all insurance
policies that the Parent, the Borrower, any Loan Party or any other Subsidiary
of the Parent actually maintains with respect to any Property and improvements
on such Property. Such insurance shall, in any event, include terrorism coverage
and all of the following:


(a)    Insurance against loss to such Properties on an “all risk” policy form,
covering insurance risks no less broad than those covered under a Special Multi
Peril (SMP) policy form, which contains a Commercial ISO “Causes of Loss-Special
Form,” in the then current form, and such other risks as the Administrative
Agent may reasonably require, in amounts equal to the full replacement cost of
the Properties including fixtures and equipment, the Borrower’s interest in
leasehold improvements, and the cost of debris removal, with, if required by the
Administrative Agent, an agreed amount endorsement, and with deductibles of not
more than $25,000 (or such higher commercially reasonable deductible as the
Administrative Agent shall determine in its sole discretion), except that any
deductibles for any insurance covering damage by windstorm may be in amounts up
to 5% of the value of the Property insured;


(b)    Business income insurance in amounts sufficient to pay during any period
in which a Property may be damaged or destroyed, for a period of twenty-four
(24) months; (i) at least 100% of all rents and (ii) all amounts (including, but
not limited to, all taxes, assessments, utility charges and insurance premiums)
required to be paid by tenants of the Property;


(c)    During the making of any alterations or improvements to a Property, carry
or cause to be carried builder’s completed value risk insurance against “all
risks of physical loss” for the full replacement cost of the construction
Properties;


(d)    Insurance against loss or damage by flood or mud slide in compliance with
the Flood Disaster Protection Act of 1973, as amended from time to time, if the
Properties are now, or at any time while the


- 89 -



--------------------------------------------------------------------------------

 


Obligations or any portion thereof remains unpaid shall be, situated in any area
which an appropriate Governmental Authority designates as a special flood hazard
area, in amounts equal to the full replacement value of all above grade
structures on the Properties, or as such lesser amounts as may be available
under Federal flood insurance programs;


(e)    Commercial general public liability insurance, with the location of the
Properties designated thereon, against death, bodily injury and property damage
arising on, about or in connection with the Properties, with the Parent, the
Borrower or the applicable Subsidiary listed as the named insured, with such
limits as the Parent, the Borrower or the applicable Subsidiary may reasonably
require (but in no event less than $5,000,000 per occurrence including any
excess coverage); and


(f)    Such other insurance, including, without limitation, earthquake and
environmental coverages, relating to the Properties and the uses and operation
thereof as the Administrative Agent may, from time to time, reasonably require.


All insurance (except for auto, earthquake or flood insurance) shall be written
by carriers with a claims paying ability of “A” or better by Standard & Poor’s
(and the equivalent by any other rating agency) or having a rating of A VII or
better in the current Best’s insurance reports.


f.
Section 8.6. Payment of Taxes and Claims.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, pay and discharge when due (a) all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP.


g.
Section 8.7. Books and Records; Inspections.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, keep proper books of record and account
in which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities. The Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
of the Parent to, permit representatives of the Administrative Agent or any
Lender to visit and inspect any of their respective properties (subject to the
rights of tenants under any applicable Tenant Lease), to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants (in the presence of an officer of
the Borrower if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and so
long as no Event of Default exists, with reasonable prior notice. The Parent and
the Borrower shall be obligated to reimburse the Administrative Agent and the
Lenders for their costs and expenses incurred in connection with the exercise of
their rights under this Section only if such exercise occurs while a Default or
Event of Default exists. The Parent hereby authorizes and instructs its
accountants to discuss the financial affairs of the Parent, the Borrower, any
other Loan Party or any other Subsidiary of the Parent with the Administrative
Agent or any Lender. The Lenders shall use good faith efforts to coordinate such
visits and inspections so as to minimize the interference with and disruption to
the normal business operations of the Parent and its Subsidiaries.


- 90 -



--------------------------------------------------------------------------------

 




h.
Section 8.8. Use of Proceeds.

The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Parent or any Subsidiary of the Parent; (b) to finance acquisitions
otherwise permitted under this Agreement; (c) to finance capital expenditures
and the repayment of Indebtedness of the Parent and its Subsidiaries; and (d) to
provide for the general working capital needs of the Parent and its Subsidiaries
and for other general corporate purposes of the Parent and its Subsidiaries. The
Borrower shall only use Letters of Credit for the same purposes for which it may
use the proceeds of Loans. The Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, use any part of such proceeds to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any margin stock (within the meaning of Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock. The Borrower shall not request any Loan or Letter of Credit, shall
not use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents do not use the proceeds of any Loan or
Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (ii) in any manner that
would result in the violation of any applicable Sanctions.


i.
Section 8.9. Environmental Matters.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, comply with all Environmental Laws with
respect to the Secured Pool Properties. The Parent and the Borrower shall, and
shall cause each other Loan Party and each other Subsidiary of the Parent to,
comply with all Environmental Laws with respect to Properties that are not
Secured Pool Properties, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect. The Parent and the Borrower shall
comply, and shall cause each other Loan Party and each other Subsidiary of the
Parent to comply, and the Parent and the Borrower shall use, and shall cause
each other Loan Party and each other Subsidiary of the Parent to use,
commercially reasonable efforts to cause all other Persons occupying, using or
present on the Properties to comply, with all Environmental Laws with respect to
the Secured Pool Properties, and, with respect to the Properties that are not
Secured Pool Properties, with all Environmental Laws to the extent the failure
to comply could reasonably be expected to have a Material Adverse Effect. The
Parent and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary of the Parent to, promptly take all actions and pay or arrange
to pay all costs necessary for it and for the Properties to comply: (a) with
respect to the Secured Pool Properties, in all respects; and (b) with respect to
Properties that are not Secured Pool Properties, to the extent the failure to
comply could reasonably be expected to have a Material Adverse Effect, in each
case with all Environmental Laws and all Governmental Approvals, including
actions to remove and dispose of all Hazardous Materials and to clean up the
Properties as required under Environmental Laws. The Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary of the
Parent to, promptly take all actions necessary to prevent the imposition of any
Liens on any of their respective properties arising out of or related to any
Environmental Laws. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender. Notwithstanding
anything in this Agreement or any other Loan Document to the contrary, after
prior written notice to the Administrative Agent, either the Borrower or any
Guarantor, at its own expense, shall have the right to contest by appropriate
legal proceedings, promptly initiated and conducted at all times in good faith
with due diligence, without cost or expense to the Administrative Agent or any
Lender, the validity or application of any Environmental Laws which do not
subject the Administrative Agent or any Lender to any civil or criminal
liability, provided that continually and at all times (i) no Event of Default
shall occur


- 91 -



--------------------------------------------------------------------------------

 


under this Agreement or the other Loan Documents, (ii) neither any Property nor
any part thereof or interest therein will be in danger of being sold, attached,
liened, forfeited, terminated, canceled or lost, and (iii) the Borrower or a
Guarantor shall have furnished security to the Administrative Agent,
satisfactory to the Administrative Agent, in its reasonable discretion, against
any loss or injury by reason of such contest or delay.


j.
Section 8.10. Further Assurances.

At the Parent’s or the Borrower’s cost and expense and upon request of the
Administrative Agent, the Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary of the Parent to, duly execute and
deliver or cause to be duly executed and delivered, to the Administrative Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.


k.
Section 8.11. Liens.

If a claim of Lien is recorded which affects any Property, the Borrower shall,
within thirty (30) days after the Administrative Agent’s demand, or any Loan
Party obtains knowledge thereof, whichever occurs first: (a) pay and discharge
the claim of Lien; (b) effect the release thereof by recording or depositing
with a court of competent jurisdiction a surety bond in sufficient form and
amount; (c) contest such Lien as provided below; or (d) provide the
Administrative Agent with other assurances which the Administrative Agent deems,
in its reasonable discretion, to be satisfactory for the payment of such claim
of Lien and for the full and continuous protection of the Administrative Agent
from the effect of such Lien. The Borrower may contest in good faith any Lien,
claim, demand, levy or assessment by any Person if: (a) the Borrower pursues the
contest diligently, in a manner which does not materially impair the rights of
the Administrative Agent under any of the Loan Documents; and (b) the Borrower
deposits with the Administrative Agent any funds or other forms of assurance
which the Administrative Agent in good faith determines from time to time
appropriate to protect the Administrative Agent from the consequences of the
contest being unsuccessful.


l.
Section 8.12. REIT Status.

The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.


m.
Section 8.13. Exchange Listing.

Following an IPO Event, the Parent shall maintain at least one class of common
shares of the Parent having trading privileges on the New York Stock Exchange or
NYSE Amex Equities or which is subject to price quotations on The NASDAQ Stock
Market’s National Market System.


n.
Section 8.14. Guarantors.

(a)    With respect to any owner of any Secured Pool Property, as of the date
such Secured Pool Property shall be included in the calculation of Maximum Loan
Availability, and from and after the Collateral Release Event, within five (5)
Business Days of (x) with respect to any Subsidiary of the Parent (other than
the Borrower) that owns, directly or indirectly, any Equity Interests of any
owner of any Unencumbered Pool Property, the Collateral Release Event (or if
later, the date such Subsidiary acquires such Equity Interests) and (y) any
other Person becoming a Material Subsidiary (other than an Excluded Subsidiary)
after the


- 92 -



--------------------------------------------------------------------------------

 


Agreement Date, the Borrower shall deliver to the Administrative Agent each of
the following in form and substance satisfactory to the Administrative Agent:
(i) an Accession Agreement executed by such Subsidiary and (ii) the items that
would have been delivered under subsections (iv) through (viii) and (xviii) of
Section 6.1(a) and under Section 6.1(e) if such Subsidiary had been a Material
Subsidiary on the Agreement Date; provided, however, promptly (and in any event
within five (5) Business Days) upon any Excluded Subsidiary ceasing to be
subject to the restriction which prevented it from becoming a Guarantor on the
Effective Date or delivering an Accession Agreement pursuant to this Section, as
the case may be, such Subsidiary shall comply with the provisions of this
Section.


(b)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) such Guarantor owns no
Pool Property, nor any direct or indirect Equity Interest in any Subsidiary that
owns a Pool Property; (ii) such Guarantor is not otherwise required to be a
party to the Guaranty under the immediately preceding subsection (a); (iii) no
Default or Event of Default shall then be in existence or would occur as a
result of such release, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 10.1; (iv) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such release with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents; and (v) the
Administrative Agent shall have received such written request at least ten (10)
Business Days (or such shorter period as may be acceptable to the Administrative
Agent) prior to the requested date of release. Delivery by the Borrower to the
Administrative Agent of any such request shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.


Section 8.15. Tenant Leases.


Unless consented to in writing by the Administrative Agent or otherwise
permitted under any other provision of the Loan Documents (including, without
limitation, Section 10.8 below), prior to the Collateral Release Event, the
Borrower and/or the Applicable Loan Party shall not, with respect to any Secured
Pool Property:
a)
    (a)    grant any tenant under any Tenant Lease any option, right of first
refusal or other right to purchase all or any portion of such Secured Pool
Property under any circumstances;

b)
    (b)    grant any tenant under any Tenant Lease any right to prepay rent more
than one month in advance (other than the initial rental payment payable upon
execution of a Tenant Lease and other than security deposits);

c)
    (c)    execute any assignment of landlord’s interest in any Tenant Lease;



- 93 -



--------------------------------------------------------------------------------

 


d)
    (d)    collect rent or other sums due under any Tenant Lease in advance,
other than to collect rent one month in advance of the time when it becomes due;

e)
    (e)    permit any sublease or assignment of a Major Tenant Lease to which
the landlord’s consent is expressly required pursuant to the terms of such
Tenant Lease;

f)
    (f)    terminate, modify, restate or amend any Tenant Lease in any material
manner if such Tenant Lease demises space in excess of 50,000 rentable square
feet (including, without limitation, any changes to the economic provisions
thereof); or



(g)    release or discharge the tenant or any guarantor under any Major Tenant
Lease from any material obligation thereunder.


19.
Article IX. Information

For so long as this Agreement is in effect, the Parent and the Borrower shall
furnish to the Administrative Agent for distribution to each of the Lenders:


a.
Section 9.1. Quarterly Financial Statements.

As soon as available and in any event within five (5) days after the same is
required to be filed with the SEC (but in no event later than forty-five (45)
days after the end of each of the first, second and third fiscal quarters of the
Borrower), the unaudited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of operations, stockholders’ equity and cash flows of the Parent and
its Subsidiaries for such period, setting forth in each case in comparative form
the figures as of the end of the previous fiscal year, all of which shall be
certified by any Responsible Officer of the Parent, in his or her opinion, to
present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year‑end audit adjustments).


b.
Section 9.2. Year‑End Statements.

As soon as available and in any event within five (5) days after the same is
required to be filed with the SEC (but in no event later than ninety-five (95)
days after the end of each fiscal year of the Parent), the audited consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
year and the related audited consolidated statements of operations, changes in
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be (a) certified by any
Responsible Officer of the Parent, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects, the financial position of the
Parent and its Subsidiaries as at the date thereof and the result of operations
for such period and (b) accompanied by the report thereon of Deloitte & Touche
LLP or any other independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent, whose report shall
not be subject to (i) any “going concern” or like qualification or exception or
(ii) any qualification or exception as to the scope of such audit.




- 94 -



--------------------------------------------------------------------------------

 


c.
Section 9.3. Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 9.1 and
9.2, a certificate substantially in the form of Exhibit M (a “Compliance
Certificate”) executed on behalf of the Parent by any Responsible Officer of the
Parent (a) setting forth in reasonable detail as of the end of such fiscal
quarter or fiscal year, as the case may be, the calculations required to
establish whether the Parent was in compliance with the covenants contained in
Section 10.1; and (b) stating that no Default or Event of Default exists, or, if
such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Parent with respect to
such event, condition or failure.


d.
Section 9.4. Other Information.

(a)    Promptly upon receipt thereof, copies of all reports, if any, submitted
to the Parent or the Borrower or its Board of Directors by its independent
public accountants including, without limitation, any management report (all of
which may be made available and deemed delivered in accordance with Section 9.5
below);


(b)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S‑8 or its
equivalent), reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary of the
Parent shall file with the SEC or any national securities exchange;


(c)    Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Parent, the Borrower, any Subsidiary of the Parent or any other
Loan Party;


(d)    Within forty-five (45) days after the end of each fiscal quarter of the
Parent, (i) prior to the Collateral Release Event, (x) a Maximum Loan
Availability Certificate setting forth the information to be contained therein,
as of the last day of such fiscal quarter and (y) all financial information
maintained on the Secured Pool Properties, including, but not limited to,
property cash flow projections, operating statements, a current rent roll, note
receivable summary, and summary of cash and Cash Equivalents and (ii) from and
after the Collateral Release Event, financial information maintained on the
Unencumbered Pool Properties, including operating statements and a current rent
roll;


(e)    (i) Prior to the end of each fiscal year of the Parent, prior to the
Collateral Release Event, property budgets and overhead budgets, and (ii)
applicable investment memorandums within 60 days from the beginning of the
current fiscal year;


(f)    No later than sixty (60) days before the end of each fiscal year of the
Parent ending prior to the Revolving Termination Date, projected balance sheets,
operating statements, profit and loss projections and cash flow budgets of the
Parent and its Subsidiaries on a consolidated basis for each quarter of the next
succeeding fiscal year, all itemized in reasonable detail, including in the case
of the cash flow budgets, excess operating cash flow, availability under this
Agreement, unused availability under committed development loans, unfunded
committed equity and any other committed sources of funds, as well as, cash
obligations for acquisitions, unfunded development costs, capital expenditures,
debt service, overhead, dividends, maturing Property loans, hedge settlements
and other anticipated uses of cash. The foregoing shall be accompanied by pro
forma calculations, together with detailed assumptions, required to establish
whether


- 95 -



--------------------------------------------------------------------------------

 


or not the Parent, and when appropriate its consolidated Subsidiaries, will be
in compliance with the covenants contained in Sections 10.1 and at the end of
each fiscal quarter of the next succeeding fiscal year;


(g)    [RESERVED];


(h)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of any Responsible Officer of the Parent
setting forth details as to such occurrence and the action, if any, which the
Parent or applicable member of the ERISA Group is required or proposes to take;


(i)    To the extent the Parent or the Borrower is aware of the same, prompt
notice of the commencement of any proceeding or investigation by or before any
Governmental Authority and any action or proceeding in any court or other
tribunal or before any arbitrator against or in any other way relating to, or
affecting, the Parent, the Borrower, any Loan Party or any other Subsidiary of
the Parent or any of their respective properties, assets or businesses which
could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of the
Parent, the Borrower, any Loan Party or, to the extent any such audit could
reasonably be expected to have a Material Adverse Effect, any other Subsidiary
of the Parent, are being audited;


(j)    A copy of any amendment to the certificate or articles of incorporation
or formation, bylaws, partnership agreement or other similar organizational
documents of the Parent, the Borrower, any other Loan Party or to the extent
could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary of the Parent within five (5) Business Days after the effectiveness
thereof;


(k)    Prompt notice of (i) any change in the senior management of the Parent,
the Borrower, any other Loan Party or any other Subsidiary of the Parent,
(ii) any change in the business, assets, liabilities, financial condition,
results of operations or business prospects of the Parent, the Borrower, any
Loan Party or any other Subsidiary of the Parent or (iii) the occurrence of any
other event which, in the case of any of the immediately preceding clauses (i)
through (iii), has had, or could reasonably be expected to have, a Material
Adverse Effect;


(l)    Prompt notice of the occurrence of any Default or Event of Default;


(m)    Promptly upon entering into any Specified Derivatives Contract after the
Agreement Date, a copy of such contract;


(n)    Prompt notice of (a) any litigation pending or credibly threatened in
writing against any Loan Party with respect to any Secured Pool Property that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (b) any casualty (other than de minimus loss) affecting
any portion of the Secured Pool Properties, which is insured or uninsured or
partially uninsured loss through fire, theft, liability or damage; and (c) any
order, judgment or decree having been entered against any Loan Party or any
other Subsidiary of the Parent or any of their respective properties or assets
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;


(o)    Any notification of a material violation of any Applicable Law or any
inquiry that shall have been received by any Loan Party or, to the extent could
reasonably be expected to have a Material Adverse Effect, any other Subsidiary
of the Parent from any Governmental Authority;


(p)    [RESERVED];


- 96 -



--------------------------------------------------------------------------------

 




(q)    Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;


(r)    Promptly, upon any change in the Parent’s Credit Rating, a certificate
stating that the Parent’s Credit Rating has changed and the new Credit Rating
that is in effect;


(s)    Promptly, upon each request, information identifying the Borrower as a
Lender may request in order to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act;


(t)    Promptly, and in any event within three (3) Business Days after the
Parent or the Borrower obtains knowledge thereof, written notice of the
occurrence of any of the following: (i) the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent shall receive notice that any
violation of or noncompliance with any Environmental Law has or may have been
committed or is threatened; (ii) the Parent, the Borrower, any other Loan Party
or any other Subsidiary of the Parent shall receive notice that any
administrative or judicial complaint, order or petition has been filed or other
proceeding has been initiated, against any such Person alleging any violation of
or noncompliance with any Environmental Law or requiring any such Person to take
any action in connection with the release or threatened release of Hazardous
Materials; (iii) the Parent, the Borrower, any other Loan Party or any other
Subsidiary of the Parent shall receive any notice from a Governmental Authority
or private party alleging that any such Person may be liable or responsible for
any costs associated with a response to, or remediation or cleanup of, a release
or threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Parent, the Borrower, any other Loan Party or any other Subsidiary of
the Parent shall receive notice of any other fact, circumstance or condition
that could reasonably be expected to form the basis of an Environmental Claim,
in each of the cases described in the preceding clauses (i) through (iv) with
respect to the Secured Pool Properties, and with respect to the Properties that
are not Secured Pool Properties only, where the matters covered by notices
referred to in any of the immediately preceding clauses (i) through (iv),
whether individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;


(u)    Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding; and


(v)    From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower, any Subsidiaries of the Parent, or any other Loan Party as the
Administrative Agent or any Lender may reasonably request.


e.
Section 9.5. Electronic Delivery of Certain Information.

(a)    Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent, the Parent or the Borrower) provided that
the foregoing shall not apply to (i) notices to any Lender (or any Issuing Bank)
pursuant to Article II and (ii) any Lender that has notified the Administrative
Agent, the Parent and the Borrower that it cannot or does not want to receive
electronic communications. The Administrative Agent, the Parent or the Borrower
may, in its


- 97 -



--------------------------------------------------------------------------------

 


discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered on the date and time on which the
Administrative Agent, the Parent or the Borrower posts such documents or the
documents become available on a commercial website and the Administrative Agent,
the Parent or the Borrower notifies each Lender of said posting and provides a
link thereto provided if such notice or other communication is not sent or
posted during the normal business hours of the recipient, said posting date and
time shall be deemed to have commenced as of 9:00 a.m. Central time on the
opening of business on the next Business Day for the recipient. Notwithstanding
anything contained herein, the Parent or the Borrower shall deliver paper copies
of any documents to the Administrative Agent or to any Lender that requests such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender. The Administrative Agent shall have
no obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Parent or the Borrower with any such
request for delivery. Each Lender shall be solely responsible for requesting
delivery to it of paper copies and maintaining its paper or electronic
documents.


(b)    Documents required to be delivered pursuant to Article II may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Parent and the
Borrower by the Administrative Agent.


(c)    Any materials to be delivered pursuant to Section 9.4(b) or (c) may be
delivered to the Administrative Agent by posting such materials to the
Borrower’s website (at www.tierreit.com) or on EDGAR (www.sec.gov/edgar) and
simultaneously notifying the Administrative Agent of the availability of such
materials at such website (or such other website as the Borrower may designate
in writing to the Administrative Agent). In the event that the Administrative
Agent receives paper copies of any material delivered pursuant to Section 9.4
for the benefit of all of the Lenders and which is not made available by
Intralinks, Syndtrak or any other electronic information dissemination system
(or by posting to the Borrower’s website as provided above), upon written
instruction of the Borrower the Administrative Agent shall promptly deliver
copies of such material to each Lender.


f.
Section 9.6. Public/Private Information.

Each of the Parent and the Borrower shall cooperate with the Administrative
Agent in connection with the publication of certain materials and/or information
provided by or on behalf of the Parent or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the Parent
and the Borrower shall designate Information Materials (a) that are either
available to the public or not material with respect to the Parent, the Borrower
and the Subsidiaries of the Parent or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information” and (b) that are not Public Information as “Private Information”.


g.
Section 9.7. USA Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Parent and the
Borrower shall, and shall cause the other Loan Parties and Subsidiaries of the
Parent to, provide promptly upon any such request to such Lender, such Loan
Party’s or Subsidiary’s name, address, tax identification number and/or such
other identification


- 98 -



--------------------------------------------------------------------------------

 


information as shall be necessary for such Lender to comply with federal law,
including without limitation, applicable “know your customer” and anti-money
laundering rules and regulations). An “account” for this purpose may include,
without limitation, a deposit account, cash management service, a transaction or
asset account, a credit account, a loan or other extension of credit, and/or
other financial services product.


h.
Section 9.8. Post-Closing Deliveries.

Notwithstanding the conditions precedent set forth in Section 6.1, the Borrower
has informed the Administrative Agent and the Lenders that certain of such items
required to be delivered to the Administrative Agent or otherwise satisfied as
conditions precedent to the effectiveness of this Agreement will not be
delivered to the Administrative Agent as of the date hereof. Therefore, with
respect to the items set forth on Schedule 9.8 (collectively, the “Outstanding
Items”), and notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Borrower shall deliver or otherwise satisfy each
Outstanding Item to the Administrative Agent in the form, manner and time set
forth thereon for such Outstanding Item, or as the Administrative Agent may
otherwise agree in its sole discretion.


20.
Article X. Negative Covenants

For so long as this Agreement is in effect, the Parent and the Borrower shall,
and shall cause each other Loan Party or Subsidiary thereof to, comply with the
following covenants:


a.
Section 10.1. Financial Covenants.

(a)    Minimum Tangible Net Worth. The Parent and the Borrower shall not permit
Tangible Net Worth at any time to be less than (i) $1,153,000,0001,053,000,000
plus (ii) 75% of the Net Proceeds of all Equity Issuances effected at any time
after the Second Amendment Effective Date by the Parent, the Borrower or any of
the Subsidiaries of the Parent to any Person other than the Parent, the Borrower
or any of the Subsidiaries of the Parent.


(b)    Ratio of Total Indebtedness to Total Asset Value. The Parent and the
Borrower shall not permit the ratio of (i) Total Indebtedness of the Parent and
its Subsidiaries to (ii) Total Asset Value to exceed at any time (x) 0.65 to
1.00 for the period from the Effective Date through and including December 31,
2015 and (y) 0.60 to 1.00 at any time thereafter; provided, that, from and after
the Collateral Release Event, the Parent and the Borrower shall not permit the
ratio of (i) Total Indebtedness of the Parent and its Subsidiaries to (ii) Total
Asset Value to exceed 0.60 to 1.00 at any time.


(c)    Ratio of Adjusted EBITDA to Fixed Charges. The Parent and the Borrower
shall not permit the ratio of (i) Adjusted EBITDA of the Parent and its
Subsidiaries for any two consecutive fiscal quarter period, annualized, to
(ii) Fixed Charges of the Parent and its Subsidiaries for such two consecutive
fiscal quarter period, annualized, to be less than (x) 1.25 to 1.00 as of the
last day of such two consecutive fiscal quarter period for the period from the
Effective Date through and including June 30, 2015, (y) 1.35 to 1.00 as of the
last day of such two consecutive fiscal quarter period for the period from July
1, 2015 through and including December 31, 2015 and (z) 1.45 to 1.00 as of the
last day of such two consecutive fiscal quarter period at any time thereafter;
provided, that, from and after the Collateral Release Event, the Parent and the
Borrower shall not permit the ratio of (i) Adjusted EBITDA of the Parent and its
Subsidiaries for any two consecutive fiscal quarter period to (ii) Fixed Charges
of the Parent and its Subsidiaries for such two consecutive fiscal quarter
period, to be less than 1.50 to 1.00 as of the last day of such two consecutive
fiscal quarter period.


- 99 -



--------------------------------------------------------------------------------

 




(d)    Maximum Recourse Indebtedness. The Parent and the Borrower shall not
permit the Recourse Indebtedness (excluding the Obligations) to be greater than
10% of Total Asset Value at any time.


(e)    Permitted Investments. The Parent and the Borrower shall not, and shall
not permit any Loan Party or other Subsidiary of the Parent to, make an
Investment in or otherwise own the following items which would cause the
aggregate value of such holdings of such Persons to exceed the following
percentages of Total Asset Value at any time:


(i)    Unimproved Land (which shall not include any Development Property) such
that the aggregate book value thereof exceeds 5.0% of Total Asset Value;


(ii)    Common stock, Preferred Equity Interests, other capital stock,
beneficial interest in trust, membership interest in limited liability companies
and other equity interests in Persons (other than consolidated Subsidiaries and
Unconsolidated Affiliates), such that the aggregate value of such interests
calculated on the basis of the lower of cost or market, exceeds 5.0% of Total
Asset Value;


(iii)    Mortgage Receivables, such that the aggregate book value thereof
exceeds 5.0% of Total Asset Value;


(iv)    Investments in Unconsolidated Affiliates, such that the aggregate value
of such Investments (determined in accordance with GAAP) in Unconsolidated
Affiliates exceeds 10.0% of Total Asset Value;


(v)    the aggregate amount of Total Budgeted Costs for Development Properties
in which the Borrower either has a direct or indirect ownership interest such
that the aggregate amount thereof exceeds 10.0% of Total Asset Value. If a
Development Property is owned by an Unconsolidated Affiliate of the Borrower or
any Subsidiary, then the greater of (1) the product of (A) the Borrower’s or
such Subsidiary’s Ownership Share in such Unconsolidated Affiliate and (B) the
amount of the Total Budgeted Costs for such Development Property or (2) the
recourse obligations of the Borrower or any Subsidiary relating to the
Indebtedness of such Unconsolidated Affiliate, shall be used in calculating such
investment limitation.


In addition to the foregoing limitations, the aggregate value of (i), (ii),
(iii) (iv) and (v) shall not exceed 25.0% of Total Asset Value.


(f)    Secured Indebtedness to Total Asset Value. From and after the Collateral
Release Event, the Parent and the Borrower shall not permit the ratio of (i)
Secured Indebtedness of the Parent and its Subsidiaries to (ii) Total Asset
Value to exceed at any time (x) 0.55 to 1.00 during the period commencing on the
Collateral Release Event to but not including the first anniversary of the
Collateral Release Event, (y) 0.50 to 1.00 during the period commencing on the
first anniversary of the Collateral Release Event to but not including the
second anniversary of the Collateral Release Event and (z) 0.45 to 1.00 at any
time thereafter.


(g)    Unsecured Indebtedness to Unencumbered Asset Value. From and after the
Collateral Release Event, the Parent and the Borrower shall not permit the ratio
of (i) Unsecured Indebtedness to (ii) Unencumbered Asset Value to be greater
than 0.60 to 1.00 at any time.




- 100 -



--------------------------------------------------------------------------------

 


(h)    Unsecured Indebtedness to Unsecured Interest Expense. From and after the
Collateral Release Event, the Parent and the Borrower shall not permit the ratio
of (i) Unencumbered NOI to (ii) Unsecured Interest Expense to be less than 1.75
to 1.00 at any time.


(i)    Dividends and Other Restricted Payments. Each of the Parent and the
Borrower shall not, and shall not permit any of its Subsidiaries to, declare or
make any Restricted Payment; provided, however, that each of the Parent, the
Borrower and its Subsidiaries may declare and make the following Restricted
Payments so long as no Default or Event of Default is continuing or would result
therefrom:


(i)    the Borrower may pay cash dividends to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute, cash dividends to its shareholders
in an aggregate amount not to exceed the greater of (i) the amount required to
be distributed for the Parent to remain in compliance with Section 8.12 or
(ii) 95% of Funds From Operation;


(ii)    the Borrower may pay cash dividends to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute cash distributions to its
shareholders of capital gains resulting from gains from certain asset sales to
the extent necessary to avoid payment of taxes on such asset sales imposed under
Sections 857(b)(3) and 4981 of the Internal Revenue Code;


(iii)    a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary so long
as such distributions are made ratably according to the holders’ respective
holdings of the type of Equity Interest in respect of which such distributions
are being made;


(iv)    Subsidiaries may pay Restricted Payments to the Parent, the Borrower or
any other Subsidiary; and


(v)    to the extent consummated in advance of or in connection with and made
substantially concurrently with an IPO Event, Restricted Payments made pursuant
to any tender offer for the Equity Interests of the Parent.; and


(vi)    the Parent may from time to time purchase, redeem or otherwise acquire
Equity Interests of the Parent, provided that the aggregate amount of payments
pursuant to this clause (vi) shall not exceed $50,000,000 during any twelve
consecutive month period, and the Borrower may pay cash dividends to the Parent
to the extent necessary to enable the Parent to make such purchases, redemptions
and acquisitions.


Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare and make cash
distributions to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year to the extent necessary for the Parent
to distribute, and the Parent may so distribute, an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 8.12. If a Default or Event of Default specified in Section 11.1(a) or
Section 11.1(f) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 11.2(a), the Parent and the Borrower shall not make


- 101 -



--------------------------------------------------------------------------------

 


any Restricted Payments. Subsidiaries of the Parent (other than the Borrower)
may make Restricted Payments to the Borrower and other Subsidiaries at any time.


b.        (j)    Unencumbered Pool Properties. For purposes of determination of
the occurrence of the Collateral Release Event and from and after the Collateral
Release Event, the Borrower shall not permit:
(i)    the aggregate value of the Unencumbered Pool Properties to be less than
$500,000,000;


(ii)    there to be less than ten (10) Properties included in the Unencumbered
Asset Value at any time;


(iii)    more than 20% of the unadjusted aggregate NOI from the Unencumbered
Pool Properties, as used in calculating Unencumbered Asset Value to be
attributable to any tenant (other than the federal General Services
Administration); or


(iv)    more than 30% of the unadjusted aggregate NOI from the Unencumbered Pool
Properties, as used in calculating Unencumbered Asset Value to be attributable
to any Unencumbered Pool Property (other than the Property identified as
“Burnett Plaza” in Fort Worth, Texas).


c.        (k)    Secured Pool Properties. At all times prior to the Collateral
Release Event, the Borrower shall not permit:
(i)    the aggregate value of the Secured Pool Properties included in the
calculation of Maximum Loan Availability to be less than $350,000,000;


(ii)    there to be less than six (6) Secured Pool Properties included in the
calculation of Maximum Loan Availability at any time;


(iii)    more than 20% of the unadjusted aggregate NOI from the Secured Pool
Properties, as used in calculating Debt Service Coverage Amount, to be
attributable to any tenant (other than the federal General Services
Administration);


(iv)    more than 30% of the unadjusted aggregate as-is Appraised Value of all
Secured Pool Properties, as used in calculating Maximum Loan Availability, to be
attributable to any Secured Pool Property (other than the Property identified as
“Burnett Plaza” in Fort Worth, Texas); or


(v)    more than 30% of the unadjusted aggregate NOI from the Secured Pool
Properties, as used in calculating Debt Service Coverage Amount, to be
attributable to any Secured Pool Property (other than the Property identified as
“Burnett Plaza” in Fort Worth, Texas).




d.
Section 10.2. Negative Pledge.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or Subsidiary of the Parent to, (a) create, assume, incur, permit or suffer to
exist any Lien on any Pool Property or any direct or indirect ownership interest
of the Parent in any Person owning any Pool Property, now owned or hereafter
acquired, except for Permitted Liens, (b) permit any Pool Property or any direct
or indirect ownership interest


- 102 -



--------------------------------------------------------------------------------

 


of the Borrower or in any Person owning a Pool Property, to be subject to a
Negative Pledge or (c) create, assume, incur, permit or suffer to exist any Lien
on other Collateral, or any direct or indirect ownership interest of the Parent
in any Person owning any other Collateral, except for Permitted Liens.


e.
Section 10.3. Restrictions on Intercompany Transfers.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any Subsidiary of the Parent (other than an Excluded Subsidiary) to, create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (other
than the Borrower) to: (a) pay dividends or make any other distribution on any
of such Subsidiary’s capital stock or other equity interests owned by the
Parent, the Borrower or any Subsidiary of the Parent; (b) pay any Indebtedness
owed to the Parent, the Borrower or any Subsidiary of the Parent; (c) make loans
or advances to the Parent, the Borrower or any Subsidiary of the Parent; or
(d) transfer any of its property or assets to the Parent, the Borrower or any
Subsidiary of the Parent; other than (i) with respect to clauses (a) through (d)
those encumbrances or restrictions contained in any Loan Document or, (ii) with
respect to clause (d), customary provisions restricting assignment of any
agreement entered into by the Parent, the Borrower, any other Loan Party or any
other Subsidiary of the Parent in the ordinary course of business.


f.
Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent to, (a) enter into any transaction of
merger or consolidation; (b) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); (c) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; or (d) acquire a Substantial Amount of the assets of, or make an
Investment of a Substantial Amount in, any other Person; provided, however,
that:


(i)    any Subsidiary of the Parent (other than the Borrower) may merge with (x)
Parent or the Borrower, provided that Parent or the Borrower, as applicable,
shall be the continuing or surviving Person, or (y) any other Subsidiary of the
Parent, provided that if such merger involves a Loan Party (other than the
Parent or the Borrower), such Loan Party shall be the survivor, and any
Subsidiary of the Parent, which is not a Loan Party and does not own, directly
or indirectly, any Equity Interests of any Loan Party, may be dissolved;


(ii)    any Subsidiary of the Parent may sell, transfer or dispose of its assets
to any other Subsidiary of the Parent;


(iii)    a Loan Party (other than the Borrower or any Loan Party that owns a
Pool Property) and any Subsidiary of the Parent that is not (and is not required
to be) a Loan Party may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries,


- 103 -



--------------------------------------------------------------------------------

 


and immediately thereafter liquidate, provided that immediately prior to any
such conveyance, sale, transfer, disposition or liquidation and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence;


(iv)    any Loan Party and any other Subsidiary may, directly or indirectly,
(A) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result of a merger or consolidation) a Substantial Amount of the assets
of, or make an Investment of a Substantial Amount in, any other Person and
(B) sell, lease or otherwise transfer, whether by one or a series of
transactions, a Substantial Amount of assets (including capital stock or other
securities of Subsidiaries) to any other Person, so long as, in each case,
(1) the Borrower shall have given the Administrative Agent and the Lenders at
least 30‑days’ prior written notice of such consolidation, merger, acquisition,
Investment, sale, lease or other transfer; (2) immediately prior thereto, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, including, without limitation, a Default or
Event of Default resulting from a breach of Section 10.1; (3) in the case of a
consolidation or merger involving the Borrower or a Loan Party that owns a Pool
Property, the Borrower or such Loan Party shall be the survivor thereof and
(4) at the time the Borrower gives notice pursuant to clause (1) of this
subsection, the Borrower shall have delivered to the Administrative Agent for
distribution to each of the Lenders a Compliance Certificate, calculated on a
pro forma basis, evidencing the continued compliance by the Loan Parties with
the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the financial covenants contained in Section 10.1,
after giving effect to such consolidation, merger, acquisition, Investment,
sale, lease or other transfer; and


(v)    the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries of the Parent may lease and sublease their respective assets, as
lessor or sublessor (as the case may be), in the ordinary course of their
business.


Further, no Loan Party nor any Subsidiary of the Parent, shall enter into any
sale‑leaseback transactions or other transaction by which such Person shall
remain liable as lessee (or the economic equivalent thereof) of any real or
personal property that it has sold or leased to another Person.


g.
Section 10.5. Plans.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent to, permit any of its respective assets to
become or be deemed to be “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder. The
Parent and the Borrower shall not cause or permit to occur, and shall not permit
any other member of the ERISA Group to cause or permit to occur, any ERISA Event
if such ERISA Event could reasonably be expected to have a Material Adverse
Effect.


h.
Section 10.6. Fiscal Year.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary of the Parent to, change its fiscal year from that in effect
as of the Agreement Date.


i.
Section 10.7. Modifications of Organizational Documents.



- 104 -



--------------------------------------------------------------------------------

 


The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent to, amend, supplement, restate or
otherwise modify or waive the application of any provision of its certificate or
articles of incorporation or formation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification (a) is
adverse to the interest of the Administrative Agent, the Issuing Banks or the
Lenders or (b) could reasonably be expected to have a Material Adverse Effect;
provided that notwithstanding anything to the contrary herein or in any other
Loan Document, so long as (i) the Administrative Agent shall have received at
least thirty (30) days prior written notice thereof (or such shorter period of
notice as the Administrative Agent shall agree in its sole discretion) and (ii)
during the period prior to the occurrence of the Collateral Release Event the
Administrative Agent shall have acknowledged in writing that either (x) such
change will not adversely affect the validity, perfection or priority of the
Administrative Agent's security interest in the Collateral, or (y) any
reasonable action requested by the Administrative Agent in connection therewith
has been completed or taken (including any action to continue the perfection of
any Liens in favor of the Administrative Agent, on behalf of Lenders, in any
Collateral), any Loan Party or other Subsidiary may change its name as it
appears in official filings in the state of its incorporation or organization.


j.
Section 10.8. Approval of Tenant Leases; Security Deposits.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent to, prior to the Collateral Release Event,
terminate, modify, restate, amend, permit the sublease or assignment requiring
landlord’s consent under or release or discharge any tenant or Guarantor from
any material obligation under any Major Tenant Lease or enter into any Major
Tenant Lease (or extension, renewal, modification or amendment of such lease) of
space in any Secured Pool Property without the Administrative Agent’s prior
written approval. Notwithstanding anything to the contrary contained herein, to
the extent the Administrative Agent’s prior approval is required for any leasing
matters set forth in this Section 10.8, the Administrative Agent shall have ten
(10) Business Days from its receipt of written request and all required
information and documentation (including a copy of the proposed lease to be
approved) relating thereto (the “Leasing Request”), in which to approve or
disapprove such matter; provided that: (i) the Leasing Request to the
Administrative Agent is received by not less than two representatives of the
Administrative Agent and marked at the top in bold lettering with the following
language: “LEASING REQUEST – THE ADMINISTRATIVE AGENT’S RESPONSE IS REQUIRED
WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS
OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND THE ADMINISTRATIVE AGENT AND
FAILURE OF THE ADMINISTRATIVE AGENT TO RESPOND MAY RESULT IN THE ADMINISTRATIVE
AGENT’S CONSENT BEING DEEMED TO HAVE BEEN GRANTED” and the envelope containing
the request must be marked “PRIORITY” and (ii) the applicable Tenant Lease shall
conform to the form of lease for the applicable Property previously delivered to
the Administrative Agent in all material respects unless the Parent or the
Borrower obtains the prior written approval of the Requisite Lenders of any
modified or additional terms included therein. In the event that the
Administrative Agent fails to grant or withhold its consent to such leasing
matter within the ten (10) Business Day period following receipt of any Leasing
Request, then Administrative Agent’s approval shall be deemed to have been
granted. The Borrower shall deliver to the Administrative Agent all security
deposits under any Tenant Lease (whether in the form of cash or letter of
credit), which deposit is in excess of $500,000. Such security deposit shall be
held by the Administrative Agent as Collateral and delivered to the applicable
Guarantor upon a tenant default under such Tenant Lease, or to be returned to
such tenant in accordance with the terms of the applicable Tenant Lease.
k.    


- 105 -



--------------------------------------------------------------------------------

 


l.
Section 10.9. Transactions with Affiliates.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent to, permit to exist or enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (other than any Loan Party or
any other Subsidiary of the Parent), except (a) as set forth on Schedule 7.1(s),
(b) the provision of services under any Property Management Agreement or
(c) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Parent, the Borrower, such other Loan Party
or such other Subsidiary of the Parent and upon fair and reasonable terms which
are no less favorable to the Parent, the Borrower, such other Loan Party or such
other Subsidiary of the Parent than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, no payments may be made with respect to any items set forth on such
Schedule 7.1(s) if a Default or Event of Default exists or would result
therefrom.


m.
Section 10.10. Environmental Matters.

The Parent and the Borrower shall not, and shall not permit any other Loan
Party, any other Subsidiary of the Parent or any other Person to, use, generate,
discharge, emit, manufacture, handle, process, store, release, transport,
remove, dispose of or clean up any Hazardous Materials on, under or from the
Properties: (a) with respect to the Secured Pool Properties, in violation of any
Environmental Law or in a manner that would reasonably be expected to lead to
any Environmental Claim or pose a risk to human health, safety or the
environment; and (b) with respect to Properties that are not Secured Pool
Properties, in material violation of any Environmental Law or in a manner that
could reasonably be expected to result in a Material Adverse Effect. Nothing in
this Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.


n.
Section 10.11. Derivatives Contracts.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent to, enter into or become obligated in
respect of Derivatives Contracts other than Derivatives Contracts entered into
by the Parent, the Borrower, any such Loan Party or any such Subsidiary of the
Parent in the ordinary course of business and which establish an effective hedge
in respect of liabilities, commitments or assets held or reasonably anticipated
by the Parent, the Borrower, such other Loan Party or such other Subsidiary of
the Parent.


21.
Article XI. Default

a.
Section 11.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)    Default in Payment. The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) (i) the principal of any of the Loans or
any Reimbursement Obligation, or (ii) interest or any of the other payment
Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
obligation owing by such Loan Party, as applicable under any


- 106 -



--------------------------------------------------------------------------------

 


Loan Document to which it is a party and such failure under this clause (ii)
only shall continue for a period of two (2) days after the due date thereof.


(b)    Default in Performance.


(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.1 (solely with respect to the existence of any Loan Party), Section
8.8, Article IX or Article X; or


(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Parent or the Borrower or such other Loan Party obtains knowledge
of such failure or (y) the date upon which the Parent has received written
notice of such failure from the Administrative Agent.


(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent, any Issuing Bank or any Lender, shall at
any time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.


(d)    Indebtedness Cross‑Default.


(i)    The Parent, the Borrower, any other Loan Party or any other Subsidiary of
the Parent shall fail to make any payment when due and payable in respect of any
Indebtedness (other than the Loans and Reimbursement Obligations) having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having, without regard to the effect of any close-out netting
provision, a Derivatives Termination Value), in each case individually or in the
aggregate with all other Indebtedness as to which such a failure exists, of
$10,000,000 or more for Recourse Indebtedness, $75,000,000 or more for
Non-Recourse Indebtedness or $10,000,000 in the aggregate in respect of
Derivatives Contracts (“Material Indebtedness”); or


(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof; or


(iii)    Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity; or


(iv)    There occurs an “Event of Default” under and as defined in any
Derivatives Contract as to which the Borrower, any Loan Party or any other
Subsidiary of the Parent is a “Defaulting Party” (as defined therein), or there
occurs an “Early Termination Date” (as defined therein) in


- 107 -



--------------------------------------------------------------------------------

 


respect of any Specified Derivatives Contract as a result of a “Termination
Event” (as defined therein) as to which the Parent, the Borrower or any of its
Subsidiaries is an “Affected Party” (as defined therein).


(e)    Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party, or any other Subsidiary of the Parent to which more than 5% of Total
Asset Value is attributable shall: (i) commence a voluntary case under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.


(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party, or any
Subsidiary of the Parent to which more than 5% of Total Asset Value is
attributable in any court of competent jurisdiction seeking: (i) relief under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding‑up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of sixty (60) consecutive days, or an order granting the remedy or other relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.


(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to
by any action at law, suit in equity or other legal proceeding) disavow, revoke
or terminate any Loan Document to which it is a party or shall otherwise
challenge or contest in any action, suit or proceeding in any court or before
any Governmental Authority the validity or enforceability of any Loan Document
or any Loan Document shall cease to be in full force and effect (except as a
result of the express terms thereof).


(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party, or any other Subsidiary of the Parent by any
court or other tribunal and (i) (x) such judgment or order shall continue for a
period of 45 days or (y) any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of such Person to enforce any such
judgment, in each case, without being paid, stayed or dismissed through
appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order for which insurance has not been acknowledged in writing by
the applicable insurance carrier (or the amount as to which the insurer has
denied liability) exceeds, individually or together with all other such
judgments or orders entered against the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent, $50,000,000 or (B) in the case of
an injunction or other non-monetary relief, such injunction or judgment or order
could reasonably be expected to have a Material Adverse Effect.




- 108 -



--------------------------------------------------------------------------------

 


(i)    Security Documents. Prior to the Collateral Release Event, any provision
of any Security Documents shall for any reason cease to be valid and binding on,
enforceable against, any Loan Party, or any Lien created under any Security
Document ceases to be a valid and perfected first priority Lien in any of the
Collateral purported to be covered thereby.


(j)    ERISA. Any ERISA Event shall have occurred that results or could
reasonably be expected to result in a Material Adverse Effect.
(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.


(l)    Change of Control/Change in Management.


(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 30% of the total voting power of the then
outstanding voting stock of the Parent or the Borrower;


(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12‑month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Borrower then
in office, other than in preparation for an IPO Event to the extent the
Administrative Agent shall have consented thereto in writing prior to the
occurrence thereof;


(iii)    The Parent shall cease to own and control, directly or indirectly, at
least 70% of the outstanding Equity Interests of the Borrower, free and clear of
any liens (other than in favor of the Administrative Agent);


(iv)    The Parent or a Wholly Owned Subsidiary of the Parent shall cease to be
the sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower; or


(v)    The Borrower shall fail to own and control, directly or indirectly, 100%
of the outstanding Equity Interests of each Guarantor (other than the Parent),
free and clear of any liens (other than in favor of the Administrative Agent).


b.
Section 11.2. Remedies Upon Event of Default.



- 109 -



--------------------------------------------------------------------------------

 


Upon the occurrence of an Event of Default until such time as such Event of
Default is waived in accordance with the terms of the Loan Documents the
following provisions shall apply:


(a)    Acceleration; Termination of Facilities.


(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1(e) or 11.1(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Parent and the Borrower, each on behalf of itself and the other Loan Parties,
and (2) the Commitments and the Swingline Commitment and the obligation of the
Issuing Banks to issue Letters of Credit hereunder, shall all immediately and
automatically terminate.


(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders (or, with respect to
any Event of Default occurring under Section 11.1(a) in respect of the Tranche A
Term Loans on the Tranche A Term Loan Maturity Date, at the direction of the
Requisite Tranche A Term Loan Lenders with respect to the Tranche A Term Loans
and all other related Obligations) shall: (1) declare the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding, all of the
other Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Parent and
the Borrower, each on behalf of itself and the other Loan Parties, (2) require
an amount equal to the Stated Amount of all Letters of Credit outstanding as of
the date of the occurrence of such Event of Default to be deposited into the
Letter of Credit Collateral Account and (3) terminate the Commitments and the
Swingline Commitment and the obligation of the Issuing Banks to issue Letters of
Credit hereunder.


(b)    Loan Documents. The Requisite Lenders (or, with respect to any Event of
Default occurring under Section 11.1(a) in respect of the Tranche A Term Loans
on the Tranche A Term Loan Maturity Date, at the direction of the Requisite
Tranche A Term Loan Lenders with respect to the Tranche A Term Loans and all
other related Obligations) may direct the Administrative Agent to, and the
Administrative Agent if so directed shall, exercise any and all of its rights
under any and all of the other Loan Documents.


(c)    Applicable Law. The Requisite Lenders (or, with respect to any Event of
Default occurring under Section 11.1(a) in respect of the Tranche A Term Loans
on the Tranche A Term Loan Maturity Date, at the direction of the Requisite
Tranche A Term Loan Lenders with respect to the Tranche A Term Loans and all
other related Obligations) may direct the Administrative Agent to, and the
Administrative Agent if so directed shall, exercise all other rights and
remedies it may have under any Applicable Law.


(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of


- 110 -



--------------------------------------------------------------------------------

 


all or any portion of the Collateral, the property and/or the business
operations of the Parent and its Subsidiaries and to exercise such power as the
court shall confer upon such receiver.


(e)    Remedies in Respect of Specified Derivatives Contracts. Notwithstanding
any other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent, the Issuing Banks or the Lenders, and without
limitation of other remedies available to such Specified Derivatives Provider
under contract or Applicable Law, to undertake any of the following: (a) to
declare an event of default, termination event or other similar event under any
Specified Derivatives Contract and to create an “Early Termination Date” (as
defined therein) in respect thereof, (b) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c) to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider and (d) to
prosecute any legal action against the Borrower, any Loan Party or other
Subsidiary to enforce or collect net amounts owing to such Specified Derivatives
Provider pursuant to any Specified Derivatives Contract.


c.
Section 11.3. Remedies Upon Default.

Upon the occurrence of a Default specified in Section 11.1(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.


d.
Section 11.4. Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.


e.
Section 11.5. Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3) under any of the Loan Documents in respect of any Guaranteed
Obligations, or any other amounts payable by any Loan Party hereunder or
thereunder, shall be applied in the following order and priority:


(a)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, each Issuing Bank in its
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, each Issuing Bank and Swingline Lender in proportion
to the respective amounts described in this clause (a) payable to them;




- 111 -



--------------------------------------------------------------------------------

 


(b)    to amounts due to the Administrative Agent and the Lenders in respect of
Protective Advances;


(c)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;


(d)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;


(e)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (e) payable to them;


(f)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Swingline Loans;


(g)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Banks and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (g) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and


(h)    the balance, if any, after all of the Guaranteed Obligations (other than
any contingent obligation for which no claim has been made) have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.


Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII for itself and its Affiliates as if a “Lender” party hereto.


f.
Section 11.6. Letter of Credit Collateral Account.

(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Banks


- 112 -



--------------------------------------------------------------------------------

 


as provided herein. Anything in this Agreement to the contrary notwithstanding,
funds held in the Letter of Credit Collateral Account shall be subject to
withdrawal only as provided in this Section.


(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.


(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Banks for the payment made by the
Issuing Banks to the beneficiary with respect to such drawing.


(d)    During the continuance of an Event of Default, the Administrative Agent
may (and, if instructed by the Requisite Lenders, shall) in its (or their)
discretion at any time and from time to time elect to liquidate any such
investments and reinvestments and apply the proceeds thereof to the Obligations
in accordance with Section 11.5. Notwithstanding the foregoing, the
Administrative Agent shall not be required to liquidate and release any such
amounts if such liquidation or release would result in the amount available in
the Letter of Credit Collateral Account to be less than the Stated Amount of all
Extended Letters of Credit that remain outstanding.


(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within ten (10) Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.4(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever. When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.




- 113 -



--------------------------------------------------------------------------------

 


(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.




g.
Section 11.7. Performance by Administrative Agent.

If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Parent or the Borrower, perform or
attempt to perform such covenant, duty or agreement on behalf of the Parent, the
Borrower or such other Loan Party after the expiration of any cure or grace
periods set forth herein. In such event, the Parent or the Borrower shall, at
the request of the Administrative Agent, promptly pay any amount reasonably
expended by the Administrative Agent in such performance or attempted
performance to the Administrative Agent, together with interest thereon at the
applicable rate or Post-Default Rate from the date of such expenditure until
paid. Notwithstanding the foregoing, neither the Administrative Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Parent, the Borrower or any other Loan Party under this
Agreement or any other Loan Document.


h.
Section 11.8. Rights Cumulative.

(a)    Generally. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders under this Agreement and each of the other Loan
Documents, of the Specified Derivatives Providers under the Specified
Derivatives Contracts, shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by any such Lender Party in exercising any
right shall operate as a waiver of it, nor shall any single or partial exercise
of any power or right preclude its other or further exercise or the exercise of
any other power or right.


(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as the Administrative Agent) hereunder and under the
other Loan Documents, (ii) the Issuing Banks or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Bank or Swingline Lender, as the case may be) hereunder
or under the other Loan Documents, (iii) any Specified Derivatives Provider from
exercising the rights and remedies that inure to its benefit under any Specified
Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 13.3 (subject to the terms of Section 3.3), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as the Administrative Agent hereunder and under the other Loan Documents,
then (x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article XI and (y) in addition to the matters
set forth in clauses (ii),


- 114 -



--------------------------------------------------------------------------------

 


(iv) and (v) of the preceding proviso and subject to Section 3.3, any Lender
may, with the consent of the Requisite Lenders, enforce any rights and remedies
available to it and as authorized by the Requisite Lenders.


22.
Article XII. The Administrative Agent

a.
Section 12.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX that the Parent or
the Borrower is not otherwise required to deliver directly to the Lenders. The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Parent, the Borrower, any other Loan Party or any other Affiliate of the
Borrower, pursuant to this Agreement or any other Loan Document not already
delivered or otherwise made available to such Lender pursuant to the terms of
this Agreement or any such other Loan Document. As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of any of the Obligations), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or, subject to the
terms of Section 13.6, the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
directed the Administrative Agent otherwise. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.


b.
Section 12.2. Administrative Agent as Lender.



- 115 -



--------------------------------------------------------------------------------

 


The Lender acting as the Administrative Agent shall have the same rights and
powers as a Lender or a Specified Derivatives Provider under this Agreement, any
other Loan Document or any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Parent, the Borrower, any
other Loan Party or any other Affiliate thereof as if it were any other bank and
without any duty to account therefor to the Issuing Banks, the other Lenders or
any Specified Derivatives Providers. Further, the Administrative Agent and any
Affiliate may accept fees and other consideration from the Borrower for services
in connection with this Agreement or any Specified Derivatives Contract, or
otherwise without having to account for the same to the Issuing Banks, the other
Lenders or any Specified Derivatives Providers. The Issuing Banks and the
Lenders acknowledge that, pursuant to such activities, Wells Fargo or its
Affiliates may receive information regarding the Parent, the Borrower, other
Loan Parties, other Subsidiaries of the Parent and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.


c.
Section 12.3. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Parent, the Borrower in
respect of the matter or issue to be resolved. Solely with respect to any
request for consent or approval requiring only the consent of the Requisite
Lenders, Requisite Revolving Lenders or Requisite Term Loan Lenders, as
applicable, pursuant to Section 13.6, unless a Lender shall give written notice
to the Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such.


d.
Section 12.4. Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender, the Parent or the Borrower referring to this
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.” If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”; provided, a Lender’s failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.


e.
Section 12.5. Administrative Agent’s Reliance.



- 116 -



--------------------------------------------------------------------------------

 


Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Parent, the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, any Issuing Bank or any other Person, or shall be
responsible to any Lender, any Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Parent, the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Parent, the Borrower or other Persons, or to inspect the property, books
or records of the Parent, the Borrower or any other Person; (c) shall be
responsible to any Lender or any Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders Parties in
any such collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; and (e) shall incur any liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties. The Administrative Agent may
execute any of its duties under the Loan Documents by or through agents,
employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.


f.
Section 12.6. Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as the Administrative Agent but not as a Lender) in any way relating to
or arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limiting the


- 117 -



--------------------------------------------------------------------------------

 


generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out‑of‑pocket expenses (including reasonable attorneys’ fees, expenses
and charges) incurred by the Administrative Agent in connection with the
preparation, negotiation, execution, administration, or enforcement (whether
through negotiations, legal proceedings, or otherwise) of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Administrative Agent to enforce the
terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Administrative Agent and/or the
Lenders, and any claim or suit brought against the Administrative Agent and/or
the Lenders arising under any Environmental Laws. Such out‑of‑pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.


g.
Section 12.7. Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Parent, the Borrower, any other Loan Party or any other
Subsidiary or Affiliate, shall be deemed to constitute any such representation
or warranty by the Administrative Agent to any Issuing Bank or any Lender. Each
of the Lenders and the Issuing Banks acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective Related Parties, and based on the financial
statements of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries of the Parent and other Affiliates, and inquiries of such Persons,
its independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries of the Parent and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders and
the Issuing Banks also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Parent, the Borrower
or any other Loan Party of the Loan Documents or any other document referred to
or provided for therein or to inspect the properties or books of, or make any
other investigation of, the Parent, the Borrower, any other Loan Party or any
other Subsidiary. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders and the Issuing
Banks by the Administrative Agent under this Agreement or any of the other Loan
Documents, the Administrative Agent shall have no duty or responsibility to
provide any Lender or any Issuing Bank with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Parent, the Borrower, any other


- 118 -



--------------------------------------------------------------------------------

 


Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its Related Parties. Each of the Lenders and the
Issuing Banks acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender or any Issuing Bank.


h.
Section 12.8. Successor Administrative Agent.

The Administrative Agent may resign at any time as the Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. The Administrative Agent may be removed as administrative agent by all
of the Lenders (other than the Lender then acting as Administrative Agent) and
the Borrower upon 30 days’ prior written notice if (a) the Administrative Agent
is found by a court of competent jurisdiction in a final, non-appealable
judgment to have committed gross negligence or willful misconduct in the course
of performing its duties hereunder or (b) the Lender then acting in the capacity
of Administrative Agent shall be a Defaulting Lender. Upon any such resignation
or removal, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender and any of its Affiliates as a
successor Administrative Agent). If no successor Administrative Agent shall have
been so appointed in accordance with the immediately preceding sentence, and
shall have accepted such appointment, within thirty (30) days after the current
Administrative Agent’s giving of notice of resignation or the Lenders’ removal
of the current Administrative Agent, then the current Administrative Agent may,
on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no Lender
has accepted such appointment, then such resignation or removal shall
nonetheless become effective in accordance with such notice, or, in the case of
removal, at the end of such 30-day period and (1) the Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made to each
Lender and each Issuing Bank directly, until such time as a successor
Administrative Agent has been appointed as provided for above in this Section;
provided, further that such Lenders and such Issuing Bank so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender or such Issuing Bank were itself the Administrative Agent. Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. Any resignation by or removal of an Administrative Agent shall also
constitute the resignation or removal as an Issuing Bank and as the Swingline
Lender by the Lender then acting as the Administrative Agent (the “Resigning
Lender”). Upon the acceptance of a successor’s appointment as the Administrative
Agent hereunder (i) the Resigning Lender shall be discharged from all duties and
obligations of an Issuing Bank and the Swingline Lender hereunder and under the
other Loan Documents and (ii) the successor Issuing Bank shall issue letters of
credit in substitution for all Letters of Credit issued by the Resigning Lender
as an Issuing Bank outstanding at the time of such succession (which letters of
credit issued in substitutions shall be deemed to be Letters of Credit issued
hereunder) or make other arrangements satisfactory to the Resigning Lender to
effectively assume the obligations of the Resigning Lender with respect to such
Letters of Credit. After any Administrative Agent’s resignation or removal
hereunder as the Administrative Agent, the provisions of this Article XII shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Administrative Agent under the Loan Documents.
Notwithstanding anything contained herein to the contrary,


- 119 -



--------------------------------------------------------------------------------

 


the Administrative Agent may assign its rights and duties under the Loan
Documents to any of its Affiliates by giving the Borrower and each Lender prior
written notice.


i.
Section 12.9. Titled Agents.

Each of the Arrangers, Syndication Agent and Co-Documentation Agents (each a
“Titled Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Administrative
Agent, any Lender, any Issuing Bank, the Parent, the Borrower or any other Loan
Party and the use of such titles does not impose on the Titled Agents any duties
or obligations greater than those of any other Lender or entitle the Titled
Agents to any rights other than those to which any other Lender is entitled.


Section 12.10. Specified Derivatives Contracts.
No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.


j.
Section 12.11. Collateral Matters; Protective Advances.

(a)    Each Lender hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to any of the Loan Documents.


(b)    The Lenders hereby authorize the Administrative Agent, at its option and
in its discretion (or, in the case of clause (ii) below, promptly following the
occurrence of the Collateral Release Event), to release any Lien granted to or
held by the Administrative Agent upon any Collateral (i) upon termination of the
Commitments and indefeasible payment and satisfaction in full of all of the
Obligations and all of the obligations under Specified Derivatives Contracts;
(ii) upon the occurrence of the Collateral Release Event; (iii) as expressly
permitted by, but only in accordance with, the terms of the applicable Loan
Document; and (iv) if approved, authorized or ratified in writing by the
Requisite Lenders (or such greater number of Lenders as this Agreement or any
other Loan Document may expressly provide). Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant to
this Section.


(c)    Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least five (5) Business
Days’ prior written request by the Borrower, the Administrative Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to the
Administrative Agent for its benefit


- 120 -



--------------------------------------------------------------------------------

 


and the benefit of the Lenders, the Issuing Banks and the Specified Derivatives
Providers herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or the obligations under any
Specified Derivatives Contracts or any Liens upon (or obligations of the
Borrower or any other Loan Party in respect of) all interests retained by the
Borrower or any other Loan Party, including (without limitation) the proceeds of
such sale or transfer, all of which shall continue to constitute part of the
Collateral. In the event of any sale or transfer of Collateral, or any
foreclosure with respect to any of the Collateral, the Administrative Agent
shall be authorized to deduct all of the expenses reasonably incurred by the
Administrative Agent from the proceeds of any such sale, transfer or
foreclosure.


(d)    The Administrative Agent shall have no obligation whatsoever to the
Lenders, the Issuing Banks or the Specified Derivatives Providers or to any
other Person to assure that the Collateral exists or is owned by the Borrower,
any other Loan Party or any other Subsidiary or is cared for, protected or
insured or that the Liens granted to the Administrative Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Administrative Agent in this Section or in any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Administrative Agent may act in
any manner it may deem appropriate, in its sole discretion, and that the
Administrative Agent shall have no duty or liability whatsoever to the Lenders,
except to the extent resulting from its gross negligence or willful misconduct.


(e)    The Administrative Agent may make, and shall be reimbursed by the Lenders
(in accordance with their Pro Rata Shares) to the extent not reimbursed by the
Borrower for, Protective Advances during any one calendar year with respect to
each Property that is Collateral up to the sum of (i) amounts expended to pay
real estate taxes, assessments and governmental charges or levies imposed upon
such Property; (ii) amounts expended to pay insurance premiums for policies of
insurance related to such Property; and (iii) $500,000. Protective Advances in
excess of said sum during any calendar year for any Property that is Collateral
shall require the consent of the Requisite Lenders. The Borrower agrees to pay
on demand all Protective Advances.


(f)    By their acceptance of the benefits of the Security Documents, each
Lender that is at any time itself a Specified Derivatives Provider, or having an
Affiliate that is a Specified Derivatives Provider, hereby, for itself, and on
behalf of any such Affiliate, in its capacity as a Specified Derivatives
Provider, irrevocably appoints and authorizes the Administrative Agent as its
collateral agent, to take such action as contractual representative on such
Specified Derivative’s Provider’s behalf and to exercise such powers under the
Security Documents as are specifically delegated to the Administrative Agent by
the terms of this Section 12.11, Section 12.12 and any Security Document,
together with such powers as are reasonably incidental thereto; provided, that
this subsection (f) shall not affect any of the terms of a Specified Derivatives
Contract or restrict a Specified Derivatives Provider from taking any action
permitted by a Specified Derivatives Contract. For the avoidance of doubt, all
references in this Section 12.11 to “Lender” or “Lenders” shall be deemed to
include each Lender (and Affiliate thereof) in its capacity as a Specified
Derivatives Provider.


k.
Section 12.12. Post‑Foreclosure Plans.



- 121 -



--------------------------------------------------------------------------------

 


If all or any portion of the Collateral is acquired by the Administrative Agent
as a result of a foreclosure or the acceptance of a deed or assignment in lieu
of foreclosure, or is retained in satisfaction of all or any part of the
Obligations and/or the obligations under the Specified Derivatives Contracts,
the title to any such Collateral, or any portion thereof, shall be held in the
name of the Administrative Agent or a nominee or Subsidiary of the
Administrative Agent, as “Administrative Agent”, for the ratable benefit of all
Lenders, the Issuing Banks and the Specified Derivatives Providers. The
Administrative Agent shall prepare a recommended course of action for such
Collateral (a “Post-Foreclosure Plan”), which shall be subject to the approval
of the Requisite Lenders. In accordance with the approved Post-Foreclosure Plan,
the Administrative Agent shall manage, operate, repair, administer, complete,
construct, restore or otherwise deal with the Collateral acquired, and shall
administer all transactions relating thereto, including, without limitation,
employing a management agent, leasing agent and other agents, contractors and
employees, including agents for the sale of such Collateral, and the collecting
of rents and other sums from such Collateral and paying the expenses of such
Collateral. Actions taken by the Administrative Agent with respect to the
Collateral, which are not specifically provided for in the approved
Post-Foreclosure Plan or reasonably incidental thereto, shall require the
written consent of the Requisite Lenders by way of supplement to such
Post-Foreclosure Plan. Upon demand therefor from time to time, each Lender will
contribute its share (based on its Pro Rata Share) of all reasonable costs and
expenses incurred by the Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral. In addition, the
Administrative Agent shall render or cause to be rendered to each Lender, the
Issuing Banks and each Specified Derivatives Provider, on a monthly basis, an
income and expense statement for such Collateral, and each Lender shall promptly
contribute its Pro Rata Share of any operating loss for such Collateral, and
such other expenses and operating reserves as the Administrative Agent shall
deem reasonably necessary pursuant to and in accordance with the approved
Post-Foreclosure Plan. To the extent there is Net Operating Income from such
Collateral, the Administrative Agent shall, in accordance with the approved
Post-Foreclosure Plan, determine the amount and timing of distributions to the
Lenders, the Issuing Banks and the Specified Derivatives Providers. All such
distributions shall be made to the Lenders in accordance with their respective
Pro Rata Shares. The Lenders, the Issuing Banks and the Specified Derivatives
Providers acknowledge and agree that if title to any Collateral is obtained by
the Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated and the proceeds of such liquidation
will be distributed in accordance with Section 11.5. as soon as practicable. The
Administrative Agent shall undertake to sell such Collateral, at such price and
upon such terms and conditions as the Requisite Lenders reasonably shall
determine to be most advantageous to the Lenders, the Issuing Banks and the
Specified Derivatives Providers. Any purchase money mortgage or deed of trust
taken in connection with the disposition of such Collateral in accordance with
the immediately preceding sentence shall name the Administrative Agent, as
Administrative Agent for the Lenders, as the beneficiary or mortgagee. In such
case, the Administrative Agent and the Lenders shall enter into an agreement
with respect to such purchase money mortgage or deed of trust defining the
rights of the Lenders in the same Pro Rata Shares as provided hereunder, which
agreement shall be in all material respects similar to this Article insofar as
the same is appropriate or applicable.


23.
Article XIII. Miscellaneous

a.
Section 13.1. Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:




- 122 -



--------------------------------------------------------------------------------

 


If to the Borrower:


Tier Operating Partnership LP
17300 Dallas Parkway5950 Sherry Lane, Suite 1010700
Dallas, TX 7524875225
Attention: Telisa Webb Schelin
Telecopy Number:    (214469) 365232-71122081
Telephone Number:    (469972) 341483-23942430
with a copy to:


Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue, Suite 4100
Dallas, TX 75201-4624
Attention: Randall M. Ratner
Telecopy Number:    (214) 969-4343
Telephone Number:    (469) 969-2893


If to the Administrative Agent:


Wells Fargo Bank, National Association
401 B Street, Suite 1100
San Diego, California 92101
Attn: Dale Northup
Telecopier:    619-699-3105
Telephone:    619-699-3025
With a copy, solely for purposes of Section 10.8, to:


Wells Fargo Bank, National Association
REIT Finance Group
10 South Wacker Dr.
Chicago, IL 60606
Attn: Craig Koshkarian
Telecopier:    312-345-7666
Telephone:    312-782-0969


If to the Administrative Agent under Article II:


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: Kirby Wilson
Telecopier:    866-595-7863
Telephone:    612-667-6009
    


- 123 -



--------------------------------------------------------------------------------

 


If to the Issuing Banks:


Wells Fargo Bank, National Association
401 B Street, Suite 1100
San Diego, California 92101
Attn: Dale Northup
Telecopier:    619-699-3105
Telephone:    619-699-3025


JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, IL 60603
Attn: Elizabeth R. Johnson
Telecopier:    312-325-5174
Telephone:    312-325-5008


If to any other Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent, the Issuing Banks and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 9.5 to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, any Issuing Bank or any Lender under
Article II shall be effective only when actually received. None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.


b.
Section 13.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including reasonable attorneys’
fees, expenses and charges and costs and expenses of the Administrative Agent in
connection with the use of IntraLinks, SyndTrak or other similar


- 124 -



--------------------------------------------------------------------------------

 


information transmission systems in connection with the Loan Documents and of
the Administrative Agent in connection with the review of Properties for
inclusion in calculations of the Maximum Loan Availability and the
Administrative Agent’s other activities under Article IV and the reasonable fees
and disbursements of counsel to the Administrative Agent relating to all such
activities, (b) to pay or reimburse the Administrative Agent, the Issuing Banks
and the Lenders for all their reasonable and documented costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Loan Documents, including the reasonable fees and disbursements of their
respective counsel and any payments in indemnification or otherwise payable by
the Lenders to the Administrative Agent pursuant to the Loan Documents, (c) to
pay, and indemnify and hold harmless the Administrative Agent, the Issuing Banks
and the Lenders from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the fees and disbursements of counsel
to the Administrative Agent, any Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, any Issuing Bank
or such Lender in any matter relating to or arising out of any bankruptcy or
other proceeding of the type described in Sections 11.1(e) or 11.1(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor‑in‑possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.


c.
Section 13.3. Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2, and although such Obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a


- 125 -



--------------------------------------------------------------------------------

 


statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.


d.
Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers.

(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANKS, THE PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN CONNECTION WITH
ANY COLLATERAL OR ANY LIEN OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE
AGENT, THE ISSUING BANKS OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.


(b)    THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE COLLATERAL AGAINST THE PARENT, THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE


- 126 -



--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.


e.
Section 13.5. Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Parent, the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (e) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or the Loans at the time
owing to it, or in the case of an assignment of the entire remaining amount of
an assigning Term Loan Lender’s Term Loans at the time owing to it, or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and


(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, and the principal
outstanding balance of the Term Loan subject to such assignment (in each case,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than


- 127 -



--------------------------------------------------------------------------------

 


$5,000,000 in the case of any assignment of a Revolving Commitment and
$1,000,000 in the case of any assignment in respect of a Term Loan, and unless
each of the Administrative Agent and, so long as no Default or Event of Default
shall exist, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Commitment held by such assigning
Lender or the outstanding principal balance of the Loans of such assigning
Lender, as applicable, would be less than $5,000,000 in the case of a Commitment
or Revolving Loans or $1,000,000 in the case of a Term Loan, then such assigning
Lender shall assign the entire amount of its Commitment and the Loans at the
time owing to it.


(ii)    Proportionate Amounts; Specified Swap Obligations. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Revolving Commitment assigned. If the assigning Lender (or its
Affiliate) is a Specified Derivatives Provider and if after giving effect to
such assignment such Lender will hold no further Loans or Commitments under this
Agreement, such Lender shall undertake such assignment only contemporaneously
with an assignment by such Lender (or its Affiliate, as the case may be) of all
of its Specified Derivatives Contracts to the Assignee or another Lender (or
Affiliate thereof).


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Revolving Commitment or any unfunded Term Loan Commitments if such
assignment is to a Person that is not already a Lender with a Commitment, an
Affiliate of such a Lender or an Approved Fund with respect to such a Lender or
(y) a Term Loan to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and


(C)    the consent of the Issuing Banks and the Swingline Lender shall be
required for any assignment in respect of a Revolving Commitment.


(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment (or
$7,500 for any assignment with respect to a Defaulting Lender pursuant to
Section 3.9(h), which fee, in each case, the Administrative Agent may, in its
sole discretion, elect to waive), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire. If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the assignee
and such transferor Lender, as appropriate.




- 128 -



--------------------------------------------------------------------------------

 


(v)    No Assignment to Certain Persons. No such assignment shall be made (A)
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.9 and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded


- 129 -



--------------------------------------------------------------------------------

 


in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) increase such Lender’s Commitment,
(x) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, (y) reduce the rate at which interest is payable
thereon or (z) release any Guarantor from its Obligations under the Guaranty
except as contemplated by Section 8.14(b), in each case, as applicable to that
portion of such Lender’s rights and/or obligations that are subject to the
participation. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10, 5.1, 5.4 (subject to the requirements and
limitations therein, including the requirements under Section 3.10(g) (it being
understood that the documentation required under Section 3.10(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6 as if it were an assignee under subsection (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.1 or 3.10, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Regulatory Change that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.3 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or


- 130 -



--------------------------------------------------------------------------------

 


assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.


(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.


f.
Section 13.6. Amendments and Waivers.

(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Parent, the Borrower, any other Loan Party or any other
Subsidiary of the Parent of any terms of this Agreement or such other Loan
Document may be waived, and (iv) the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (or the Administrative Agent at the written direction of the
Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is party thereto. Subject to the
immediately following subsection (b), any term of this Agreement or of any other
Loan Document relating to the rights or obligations of the Revolving Lenders,
and not any other Lenders, may be amended, and the performance or observance by
the Parent, the Borrower or any other Loan Party or any other Subsidiary of the
Parent of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Revolving Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto). Subject to the immediately following subsection (b), any term of this
Agreement or of any other Loan Document relating to the rights or obligations of
the Term Loan Lenders, and not any other Lenders, may be amended, and the
performance or observance by the Parent, the Borrower or any other Loan Party or
any other Subsidiary of the Parent of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Requisite Term Loan Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto). Notwithstanding anything to the contrary
contained in this Section, the Fee Letters may only be amended, and the
performance or observance by any Loan Party thereunder may only be waived, in a
writing executed by the parties thereto.


(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:




- 131 -



--------------------------------------------------------------------------------

 


(i)    increase (or reinstate) the Commitments of a Lender or subject a Lender
to any additional obligations without the written consent of such Lender;


(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Revolving Lenders with respect to any Revolving Loans and Reimbursement
Obligations, the Requisite Tranche A Term Loan Lenders with respect to any
Tranche A Term Loans, and the Requisite Tranche B Term Loan Lenders with respect
to the Tranche B Term Loans, shall be required for the waiver of interest on
such applicable Loans and Obligations payable at the Post-Default Rate,
retraction of the imposition of interest at the Post-Default Rate and amendment
of the definition of “Post-Default Rate”;


(iii)    reduce the amount of any Fees (including any Prepayment Premium)
payable to a Lender without the written consent of such Lender;


(iv)    modify the definitions of “Revolving Termination Date” (except in
accordance with Section 2.14) or “Revolving Commitment Percentage”, otherwise
postpone any date fixed for, or forgive, any payment of principal of, or
interest on, any Revolving Loans or for the payment of Fees or any other
Obligations owing to the Revolving Lenders, or extend the expiration date of any
Letter of Credit beyond the Revolving Termination Date (except for Extended
Letters of Credit extended pursuant to Section 2.4 hereof), in each case,
without the written consent of each Revolving Lender;


(v)    modify the definition of “Tranche A Term Loan Maturity Date” or “Tranche
B Term Loan Maturity Date”, or otherwise postpone any date fixed for, or
forgive, any payment of principal of, or interest on, any tranche of Term Loans
or for the payment of Fees or any other Obligations owing to the applicable Term
Loan Lenders, in each case, without the written consent of each Term Loan Lender
in the applicable tranche;


(vi)    while any Term Loans remain outstanding, amend, modify or waive (A)
Section 6 or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans when such Lenders would not otherwise be required to do so,
(B) the amount of the Swingline Commitment or (C) the L/C Commitment Amount, in
each case, without the prior written consent of the Requisite Revolving Lenders;


(vii)    modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 3.2 or, in any manner that would alter the pro rata
sharing of payments required thereof, Section 11.5, without the written consent
of each Lender;


(viii)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;


- 132 -



--------------------------------------------------------------------------------

 




(ix)    modify the definition of the term “Requisite Revolving Lenders” or
modify in any other manner the number or percentage of the Revolving Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Revolving Lender;


(x)    modify the definition of the term “Requisite Tranche A Term Loan Lenders”
or modify in any other manner the number or percentage of the Tranche A Term
Loan Lenders required to make any determinations or waive any rights hereunder
or to modify any provision hereof without the written consent of each Tranche A
Term Loan Lender;


(xi)    modify the definition of the term “Requisite Tranche B Term Loan
Lenders” or modify in any other manner the number or percentage of the Tranche B
Term Loan Lenders required to make any determinations or waive any rights
hereunder or to modify any provision hereof without the written consent of each
Tranche B Term Loan Lender;


(xii)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;


(xiii)    release any Guarantor from its obligations under the Guaranty (except
as contemplated by Section 8.14(b)) without the written consent of each Lender;


(xiv)    release or dispose of any Collateral unless released or disposed of as
permitted by, and in accordance with, Section 12.3, Section 12.11(b) or Section
4.2 without the written consent of each Lender; or


(xv)    amend, or waive the Borrower’s compliance with, Section 2.16 without the
written consent of each Lender.


(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.5 or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.4 or the obligations of any Issuing Bank
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
such Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or (ii)
increases the liabilities or obligations of a Specified Derivatives Provider
shall, in addition to the Lenders required hereinabove to take such action,
require the consent of the Lender that is (or having an Affiliate that is) such
Specified Derivatives Provider.


- 133 -



--------------------------------------------------------------------------------

 


Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the written consent of such Defaulting
Lender. No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Parent, the Borrower,
any other Loan Party or any other Person subsequent to the occurrence of such
Event of Default. Except as otherwise explicitly provided for herein or in any
other Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.


(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.6, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.


g.
Section 13.7. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Parent, the Borrower, any Subsidiary of the Parent or
any other Loan Party. None of the Administrative Agent, any Issuing Bank or any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.


h.
Section 13.8. Confidentiality.

The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or


- 134 -



--------------------------------------------------------------------------------

 


pursuant to legal process or in connection with any legal proceedings, or as
otherwise required by Applicable Law (in which case such Person shall, to the
extent permitted by Applicable Law, inform the Borrower promptly in advance
thereof); (d) to the Administrative Agent’s, such Issuing Bank’s or such
Lender’s independent auditors and other professional advisors (provided they
shall be notified of the confidential nature of the information); (e) in
connection with the exercise of any remedies under any Loan Document (or any
Specified Derivatives Contract) or any action or proceeding relating to any Loan
Document (or any Specified Derivatives Contract) or the enforcement of rights
hereunder or thereunder; (f) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section actually known by
the Administrative Agent, such Issuing Bank or such Lender to be a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank, any Lender or any Affiliate of the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Borrower
or any Affiliate of the Borrower; (g) to the extent requested by, or required to
be disclosed to, any nationally recognized rating agency or regulatory or
similar authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist solely of structure and amount of the facilities provided hereunder,
role of the agents and arrangers and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower. Notwithstanding the foregoing, the Administrative Agent, each Issuing
Bank and each Lender may disclose any such confidential information, without
notice to the Parent, the Borrower or any other Loan Party, to Governmental
Authorities in connection with any regulatory examination of the Administrative
Agent, such Issuing Bank or such Lender or in accordance with the regulatory
compliance policy of the Administrative Agent, such Issuing Bank or such Lender.
As used in this Section, the term “Information” means all information received
from the Parent, the Borrower, any other Loan Party, any other Subsidiary or
Affiliate relating to any Loan Party or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or any Issuing Bank on a nonconfidential basis prior to disclosure by
the Parent, the Borrower, any other Loan Party, any other Subsidiary of the
Parent or any Affiliate, provided that, in the case of any such information
received from the Parent, the Borrower, any other Loan Party, any other
Subsidiary of the Parent or any Affiliate after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


i.
Section 13.9. Indemnification.

(a)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Issuing Bank, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all losses, claims (including
without limitation, Environmental Claims), damages, liabilities and related
expenses (including without limitation, the reasonable fees, charges and
disbursements of any counsel for any Indemnified Party, incurred by any
Indemnified Party or asserted against any Indemnified Party by any Person
(including the Parent, the Borrower, any other Loan Party or any other
Subsidiary of the Parent) other than such Indemnified Party and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand


- 135 -



--------------------------------------------------------------------------------

 


do not strictly comply with the terms of such Letter of Credit), (iii) either or
both of the following: (A) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower,
any other Loan Party or any other Subsidiary of the Parent; or (B) any
Environmental Claim related in any way to the Borrower, any other Loan Party or
any other Subsidiary of the Parent, it being agreed that, with respect to the
foregoing clauses (A) and (B), such indemnification shall include, without
limitation: (1) the costs, whether foreseeable or unforeseeable, of any repair,
cleanup or detoxification of the Property, or the removal or remediation of any
Hazardous Materials (regardless of the medium) from the Property, or the taking
of any emergency action, which is required by any Governmental Authority or is
otherwise necessary to render the Property in compliance with all Environmental
Laws; (2) all other direct or indirect consequential damages (including any
third party tort claims or governmental claims, fines or penalties against any
and all Indemnified Parties); and (3) all court costs and reasonable attorneys’
fees and expenses paid or incurred by any and all Indemnified Parties; (iv) any
actual or prospective claim, litigation, investigation or proceeding (an
“Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or any other Subsidiary of the Parent, and
regardless of whether any Indemnified Party is a party thereto or (v) any claim
(including without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent, any
Issuing Bank or any Lender is a party thereto) and the prosecution and defense
thereof, arising out of or in any way connected with the Loans, this Agreement,
any other Loan Document, or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby, or the
foreclosure upon, or seizure of, any Collateral or the exercise of any other
right of a secured party including without limitation, reasonable attorneys and
consultant’s fees; provided, however, that such indemnity shall not, as to any
Indemnified Party, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnified Party.


(b)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.


(c)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.


(d)    Notwithstanding the foregoing indemnification set forth in Section
13.9(a)(iii), Borrower shall not have any obligations or liabilities under
Section 13.9(a)(iii) with respect to a Secured Pool Property if: (i) Borrower
shall have satisfied the Post-Foreclosure Conditions; (ii) such matters first
arise from Hazardous Materials that Borrower proves were first introduced to or
at any Secured Pool Property following the date on which a Foreclosing Successor
takes title to such Secured Pool Property; and (iii) such matters do not arise
or result from (and are not exacerbated by) any act or negligence of Borrower or
any Affiliate, or any of their respective agents or contractors. Borrower agrees
that if any Hazardous Materials are discovered in, on under or about the Secured
Pool Property that are consistent with the ownership, occupancy, use or
operation of the Secured Pool Property during the applicable Guarantor’s
ownership, occupancy, use or operation of such Secured Pool Property, then there
shall be a rebuttable presumption that the use, generation, manufacture,
storage, disposal of, transportation or presence of any of such Hazardous
Materials in, on, under, about, or migrating from, the Secured Pool Property
occurred during such Guarantor’s ownership, occupancy, use or operation of the
Secured Pool Property, and notwithstanding anything herein


- 136 -



--------------------------------------------------------------------------------

 


to the contrary, Borrower shall continue to be obligated to indemnify
Administrative Agent and the Lenders under Section 13.9(a) hereunder unless
Borrower overcomes said presumption with the burden of proof.


For purposes of this Section 13.9(d), the following terms shall have the
following meanings:


“Foreclosing Successor” means: (A) Administrative Agent or Administrative
Agent’s designee or affiliate who takes title to the Secured Pool Property,
either through an Uncontested Foreclosure or through a deed-in-lieu of
foreclosure; or (B) any other successful bidder at an Uncontested Foreclosure.


“Uncontested Foreclosure” means a foreclosure or power of sale proceeding
conducted pursuant to Administrative Agent’s exercise of remedies under the Loan
Documents, as to which Borrower (or any Affiliate thereof) has not contested or
objected, and as to which Borrower (or any Affiliate thereof) has not filed any
litigation or other legal proceeding that impedes or interferes with the efforts
of Administrative Agent to exercise its rights and remedies under the Loan
Documents.


“Post-Foreclosure Conditions” means both of the following: (A) Borrower shall
have delivered a Clean Audit, at Borrower’s sole cost and expense, which is
dated no earlier than ten (10) Business Days prior to the date the Foreclosing
Successor takes title to the Secured Pool Property and on which the Foreclosing
Successor is entitled to rely; and (B) no claims, litigation, demands, defenses,
judgments, suits or proceedings with respect to a matter covered by Section
13.9(a)(iii) shall have occurred or been threatened in writing prior to the date
the Foreclosing Successor shall have taken title to the Property.


“Clean Audit” means a then current Phase I environmental site assessment with
respect to the Secured Pool Property (and a follow up Phase II environmental
assessment report if required by the Phase I), ordered by Administrative Agent
at Borrower’s expense upon the request of Borrower, from an environmental
consultant reasonably acceptable to Administrative Agent and certified to
Administrative Agent and the Lenders (and, if applicable, the Foreclosing
Successor), which is dated not more than ten (10) Business Days prior to the
effective date of the transfer of the Secured Pool Property pursuant to the
Uncontested Foreclosure or deed-in-lieu, together with such other information
and investigations as Administrative Agent may require in its reasonable
discretion, which assessments indicate no release, threatened release,
discharge, disposal, or presence of any Hazardous Substances in, on, under,
about or migrating from the Secured Pool Property, and indicates that the
Secured Pool Property is not subject to any risk of contamination from any off
site Hazardous Substances, in each case, in violation of the representations,
warranties, and covenants set forth in this Agreement, all as determined by
Administrative Agent in its reasonable discretion.


References in this Section 13.9 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.


j.
Section 13.10. Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.4(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Banks are no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and


- 137 -



--------------------------------------------------------------------------------

 


satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Banks and the Lenders are entitled under the provisions of
Sections 3.10, 5.1, 5.4, 12.6, 13.2 and 13.9 and any other provision of this
Agreement and the other Loan Documents, and the provisions of Section 13.4,
shall continue in full force and effect and shall protect the Administrative
Agent, the Issuing Banks and the Lenders (i) notwithstanding any termination of
this Agreement, or of the other Loan Documents, against events arising after
such termination as well as before and (ii) at all times after any such party
ceases to be a party to this Agreement with respect to all matters and events
existing on or prior to the date such party ceased to be a party to this
Agreement.


k.
Section 13.11. Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


l.
Section 13.12. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


m.
Section 13.13. Stamp, Intangible and Recording Taxes.

n.    The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.
o.
Section 13.14. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.


Section 13.15. No Advisory or Fiduciary Relationship.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Parent and the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i)(A) the
arranging and other services regarding this Agreement provided by Administrative
Agent and


- 138 -



--------------------------------------------------------------------------------

 


Arrangers are arm’s-length commercial transactions between the Parent, the
Borrower each other Loan Party and their respective Affiliates, on the one hand,
and the Administrative Agent and the Arrangers, on the other hand, (B) each of
the Parent, the Borrower, and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Parent, the Borrower and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii)(A) the Administrative Agent, each Lender, each Issuing Bank and
each Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Parent, the
Borrower, any other Loan Party, or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent, any Lender, any Issuing
Bank nor any Arranger has any obligation to the Parent, the Borrower, any other
Loan Party, or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, each
Lender, each Issuing Bank and each Arranger and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Parent, the Borrower, the other Loan Parties, and their
respective Affiliates, and neither the Administrative Agent, any Lender, any
Issuing Bank nor any Arranger has any obligation to disclose any of such
interests to the Parent, the Borrower, any other Loan Party, or any of their
respective Affiliates. To the fullest extent permitted by Applicable Law, each
of the Parent, the Borrower, and the other Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent, each
Lender, each Issuing Bank and each Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


p.
Section 13.16. Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Parent or the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties or Subsidiaries.


q.
Section 13.17. Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


r.
Section 13.18. Limitation of Liability.

None of the Administrative Agent, any Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents.


s.
Section 13.19. Entire Agreement.

This Agreement, the Notes and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and


- 139 -



--------------------------------------------------------------------------------

 


understandings, whether written or oral, relating to the subject matter hereof
and thereof and may not be contradicted or varied by evidence of prior,
contemporaneous, or subsequent oral agreements or discussions of the parties
hereto. To the extent any term of this Agreement is inconsistent with a term of
any other Loan Document to which the parties of this Agreement are party, the
term of this Agreement shall control to the extent of such inconsistency. There
are no oral agreements among the parties hereto.


t.
Section 13.20. Construction.

The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.


u.
Section 13.21. Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


v.
Section 13.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)     a reduction in full or in part or cancellation of any such liability;


(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or



(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

w.    




[Signatures on Following Pages]




- 140 -



--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.




TIER OPERATING PARTNERSHIP LP, as Borrower




By:    
Name:    
Title:    






TIER REIT, INC., as Parent




By:    
Name:    
Title:    












































[Signatures Continued on Next Page]


 

--------------------------------------------------------------------------------

 


[Signature Page to Amended and Restated Credit Agreement with Tier Operating
Partnership LP]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Swingline
Lender, as an Issuing Bank and as a Lender




By:    
Name:    
Title:    












[Signatures Continued on Next Page]






 

--------------------------------------------------------------------------------

 


[Signature Page to Amended and Restated Credit Agreement with Tier Operating
Partnership LP]




JPMORGAN CHASE BANK, N.A., as an Issuing Bank and as a Lender




By:    
Name:    
Title:    




















 

--------------------------------------------------------------------------------


 


SCHEDULE I


Commitments


LENDER
Revolving Commitment
Tranche A Term Loan Commitment
Tranche A Term Loans as of the Second Amendment Effective Date
Tranche B Term Loan Commitment
TotalRevolving Commitment and Tranche A Term Loans as of the Second
Amendment Effective Date
Wells Fargo Bank, National Association
$42,500,00057,500,000
$0
$47,500,00062,500,000
$62,500,000
$152,500,000182,500,000
JPMorgan Chase Bank, N.A.
$42,500,00057,500,000
$0
$47,500,00062,500,000
$62,500,000
$152,500,000182,500,000
U.S. Bank National Association
$35,500,00048,000,000
$0
$39,500,00052,000,000
$55,000,000
$130,000,000155,000,000
Deutsche Bank AG, New York Branch
$28,500,000
$0
$31,500,000
$0
$60,000,000
Fifth Third Bank
$28,500,000
$0
$31,500,000
$40,000,000
$100,000,000
Capital One, National Association
$23,750,00031,250,000
$0
$26,250,00033,750,000
$0
$50,000,00065,000,000
PNC Bank, National Association
$23,750,000
$0
$26,250,000
$35,000,000
$85,000,000
Associated Bank, National Association
$10,000,000
$0
$0
$20,000,000
$20,000,00030,000,000
TOTAL
$225,000,000285,000,000
$0
$250,000,000300,000,000
$275,000,000
$750,000,000860,000,000



















 

--------------------------------------------------------------------------------






EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the] [any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:        ______________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:        ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower(s):        ______________________________





A-1



--------------------------------------------------------------------------------





4.
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement



5.
Credit Agreement:    The Amended and Restated Credit Agreement dated as of June
30, 2015 among Tier Operating Partnership LP, a Texas limited partnership, TIER
REIT, Inc., a Maryland corporation, the Lenders parties thereto, Wells Fargo
Bank, National Association, as Administrative Agent, and the other parties
thereto



6.
Assigned Interest[s]:



Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]


[Page break]


A-2

--------------------------------------------------------------------------------











Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________




[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________




A-3

--------------------------------------------------------------------------------





[Consented to and] Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent




By: _________________________________
Name: _____________________________
Title: ______________________________


[Consented to:]


[NAME OF RELEVANT PARTY]




By: _________________________________
Name: _____________________________
Title: ______________________________






A-4

--------------------------------------------------------------------------------






ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 7.1(k) thereof
or of the most recent financial statements delivered pursuant to Section 9.1 or
9.2 thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate


A-5



--------------------------------------------------------------------------------





adjustments in payments by the Administrative Agent for periods prior to such
Effective Date or with respect to the making of this assignment directly between
themselves.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




A-6



--------------------------------------------------------------------------------






EXHIBIT B


FORM OF DISBURSEMENT INSTRUCTION AGREEMENT




Borrower: TIER OPERATING PARTNERSHIP LP, A TEXAS LIMITED PARTNERSHIP




Administrative Agent: Wells Fargo Bank, National Association




Loan:  Loan number 1012683 made pursuant to that certain “Amended and Restated
Credit Agreement” dated as of June 30, 2015 between Borrower, TIER REIT, Inc., a
Maryland corporation, as Parent, Administrative Agent, Wells Fargo Securities,
LLC and Lenders, as amended from time to time




Effective Date: June 30, 2015




Check applicable box:



New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.





This Agreement must be signed by the Borrower and is used for the following
purposes:


(1)
to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)
to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)
to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.



Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”


Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.5(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.


B-1

--------------------------------------------------------------------------------








Disbursement of Loan Proceeds at Origination/Closing




Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):


 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING


Permitted Wire Transfers:  Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.


 
Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)
1.
 
2.
 
3.
 



DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING


Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:









B -2

--------------------------------------------------------------------------------








Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination




Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):


 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):  
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED


Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.


 
Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)
1.
 
2.
 
3.
 



DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED


Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:





B-3

--------------------------------------------------------------------------------










Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.


TIER OPERATING PARTNERSHIP LP




By: _________________________________
Name: _____________________________
Title: ______________________________






B-5

--------------------------------------------------------------------------------






Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.


Limitation of Liability. Administrative Agent , Issuing Banks, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for: (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Banks,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, any Issuing Bank’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, any Issuing Bank,
Swingline Lender any Lender or Borrower knew or should have known the likelihood
of these damages in any situation. Neither Administrative Agent, any Issuing
Bank, Swingline Lender nor any Lender makes any representations or warranties
other than those expressly made in this Agreement. IN NO EVENT WILL
ADMINISTRATIVE AGENT, ANY ISSUING BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE
FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED
BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.


B-6

--------------------------------------------------------------------------------






CLOSING EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)









B-7

--------------------------------------------------------------------------------






SUBSEQUENT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)













B-8

--------------------------------------------------------------------------------






RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)





















B-9



--------------------------------------------------------------------------------






EXHIBIT C


FORM OF AMENDED AND RESTATED GUARANTY




THIS AMENDED AND RESTATED GUARANTY dated as of June 30, 2015 (this “Guaranty”)
executed and delivered by each of the undersigned and the other Persons from
time to time party hereto pursuant to the execution and delivery of an Accession
Agreement in the form of Annex I hereto (all of the undersigned, together with
such other Persons each a “Guarantor” and collectively, the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Amended and Restated Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Tier Operating Partnership LP, a Texas limited
partnership (the “Borrower”), TIER REIT, Inc., a Maryland corporation (the
“Parent”), the financial institutions party thereto and their assignees under
Section 13.5 thereof (the “Lenders”), the Administrative Agent, for its benefit
and the benefit of the Lenders, the Issuing Banks and the Specified Derivatives
Providers (the Administrative Agent, the Lenders, the Swingline Lender, the
Issuing Banks and the Specified Derivatives Providers, each individually a
“Guarantied Party” and collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks, the Swingline Lender and the other Lenders have agreed to make available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;


WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;


WHEREAS, certain Guarantors (the “Existing Guarantors”) are party to that
certain Guaranty, dated December 18, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Existing Guaranty”);


WHEREAS, the parties hereto wish to amend and restate the Existing Guaranty in
its entirety and each Existing Guarantor wishes to affirm its obligations under
the Existing Guaranty;


WHEREAS, each Guarantor is owned or controlled by the Borrower, owns or controls
the Borrower, or is otherwise an Affiliate of the Borrower;


WHEREAS, the Borrower and the Guarantors have determined it to be in their
mutual best interests to obtain financial accommodations from the Guarantied
Parties through their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and


WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:




C-
 



--------------------------------------------------------------------------------





Section 1. Guaranty. Each Existing Guarantor affirms its obligations under, and
the terms and conditions of, the Existing Guaranty and agrees that such
obligations remain in full force and effect and are hereby ratified, reaffirmed
and confirmed. Each Guarantor hereby absolutely, irrevocably and unconditionally
guaranties the due and punctual payment and performance when due, whether at
stated maturity, by acceleration or otherwise, of all of the following
(collectively referred to as the “Guarantied Obligations” (provided, however,
that the definition of “Guarantied Obligations” shall not create any guarantee
by any Guarantor of (or grant of security interest by any Guarantor to support,
as applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor)): (a) all indebtedness and
obligations owing by the Borrower or any other Loan Party to any Lender, the
Issuing Banks or the Administrative Agent under or in connection with the Credit
Agreement or any other Loan Document, including without limitation, the
repayment of all principal of the Revolving Loans, Term Loans and Swingline
Loans, and the Reimbursement Obligations, and the payment of all interest, fees,
charges, attorneys’ fees and other amounts required to be paid to any Lender,
the Issuing Banks or the Administrative Agent thereunder or in connection
therewith; (b) all existing or future payment and other obligations owing by any
Loan Party under any Specified Derivatives Contract (other than any Excluded
Swap Obligation) and any Specified Cash Management Agreement; (c) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (d) all expenses, including, without limitation, attorneys’ fees and
disbursements, that are incurred by the Administrative Agent or any other
Guarantied Party in the enforcement of any of the foregoing or any obligation of
such Guarantor hereunder; and (e) all other Obligations.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.


Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same. The liability of each Guarantor under this Guaranty shall
be absolute, irrevocable and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, subject to the termination provisions
contained in Section 20, including without limitation, the following (whether or
not such Guarantor consents thereto or has notice thereof) to the extent
permitted by Applicable Law:


(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, any Specified
Derivatives Contract or any other document, instrument or agreement evidencing
or relating to any Guarantied Obligations (the “Guarantied Documents”), or (iv)
any waiver, renewal, extension, addition, or supplement to, or deletion from, or
any other action or inaction under or in respect of, any Guarantied Document or
any assignment or transfer of any Guarantied Document;




C-
 



--------------------------------------------------------------------------------





(b)    any lack of validity or enforceability of any Guarantied Document or any
assignment or transfer of any Guarantied Document;


(c)    any furnishing to any of the Guarantied Parties of any security for any
of the Guarantied Obligations, or any sale, exchange, release or surrender of,
or realization on, any collateral securing any of the Guarantied Obligations;


(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to any of
the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;


(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
any other Loan Party or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;


(f)    any act or failure to act by any Loan Party or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against any other
Loan Party or any other Person to recover payments made under this Guaranty;


(g)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;


(h)    any application of sums paid by any Loan Party or any other Person with
respect to the liabilities of any Loan Party to any of the Guarantied Parties,
regardless of what liabilities of the Borrower remain unpaid;


(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;


(j)    any defense, set off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by any Loan Party or any other Person against any Guarantied Party;


(k)    any change in the corporate existence, structure or ownership of any Loan
Party;


(l)    any statement, representation or warranty made or deemed made by or on
behalf of any Loan Party under any Guarantied Document, or any amendment hereto
or thereto, proves to have been incorrect or misleading in any respect; or


(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).


Section 4. Action with Respect to Guarantied Obligations. The Guaranteed Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations in accordance with the terms thereof, including, but not limited to,
extending or shortening the time of payment of any of the


C-
 



--------------------------------------------------------------------------------





Guarantied Obligations or changing the interest rate that may accrue on any of
the Guarantied Obligations; (b) amend, modify, alter or supplement any
Guarantied Document; (c) sell, exchange, release or otherwise deal with all, or
any part, of any collateral securing any of the Guarantied Obligations;
(d) release any Loan Party or other Person liable in any manner for the payment
or collection of any of the Guarantied Obligations; (e) exercise, or refrain
from exercising, any rights against any Loan Party or any other Person; and (f)
apply any sum, by whomsoever paid or however realized, to the Guarantied
Obligations in such order as the Guarantied Parties shall elect.


Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Parent or the Borrower with respect to or in any way
relating to such Guarantor in the Credit Agreement and the other Guarantied
Documents, as if the same were set forth herein in full.


Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Parent or the Borrower is to cause such Guarantor to comply under the terms
of the Credit Agreement or any of the other Guarantied Documents.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate. To the extent permitted by Applicable Law,
if the Guarantied Parties or any of them are prevented under Applicable Law or
otherwise from demanding or accelerating payment of any of the Guarantied
Obligations by reason of any automatic stay or otherwise, the Administrative
Agent and/or the other Guarantied Parties shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of any of the
Guarantied Documents and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guarantied Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guarantied Party, to the extent permitted
by Applicable Law.


Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full. If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation


C-
 



--------------------------------------------------------------------------------





rights or other claims or causes of action, such Guarantor shall hold such
amount in trust for the benefit of the Guarantied Parties and shall forthwith
pay such amount to the Administrative Agent to be credited and applied against
the Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or to be held by the Administrative Agent as
collateral security for any Guarantied Obligations existing.


Section 11. Payments Free and Clear. Section 3.10 of the Credit Agreement shall
be applicable, mutatis mutandis, to all payments required to be made by any
Guarantor under this Guaranty.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, subject to Section 13.3 of the Credit Agreement,
each Guarantor hereby authorizes each Guarantied Party, each Affiliate of a
Guarantied Party, and each Participant, at any time while an Event of Default
exists, without any prior notice to such Guarantor or to any other Person, any
such notice being hereby expressly waived, but in the case of a Guarantied Party
(other than the Administrative Agent), an Affiliate of a Guarantied Party (other
than the Administrative Agent), or a Participant, subject to receipt of the
prior written consent of the Requisite Lenders exercised in their sole
discretion, to set-off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by a Guarantied Party, an Affiliate of a
Guarantied Party or such Participant to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured. Each Guarantor agrees, to the
fullest extent permitted by Applicable Law, that any Participant may exercise
rights of setoff or counterclaim and other rights with respect to its
participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any other Loan Party to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from any
other Loan Party (collectively, the “Junior Claims”) shall be subordinate and
junior in right of payment to all Guarantied Obligations. During the continuance
of an Event of Default, no Guarantor shall accept any direct or indirect payment
(in cash, property or securities, by setoff or otherwise) from or any other Loan
Party on account of or in any manner in respect of any Junior Claim until all of
the Guarantied Obligations have been indefeasibly paid in full.


Section 14. Avoidance Provisions. It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of any Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance


C-
 



--------------------------------------------------------------------------------





Provisions. This Section is intended solely to preserve the rights of the
Administrative Agent and the other Guarantied Parties hereunder to the maximum
extent that would not cause the obligations of any Guarantor hereunder to be
subject to avoidance under the Avoidance Provisions, and no Guarantor or any
other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.


Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Loan Parties, and of
all other circumstances bearing upon the risk of nonpayment of any of the
Guarantied Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither of the
Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.


Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


SECTION 17. WAIVER OF JURY TRIAL.


(a)    EACH GUARANTOR, AND EACH OF THE GUARANTIED PARTIES BY ACCEPTING THE
BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG
SUCH GUARANTOR AND ANY OF THE GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.


(b)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY


C-
 



--------------------------------------------------------------------------------





OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY
GUARANTIED PARTY OR THE ENFORCEMENT BY ANY GUARANTIED PARTY OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.


Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Loan Documents, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until the earliest of the (x) the date on which
all of the Guarantied Obligations have been indefeasibly paid and performed in
full or (y) solely with respect to such Guarantor (but not any other Guarantor),
release or termination of the obligations of such Guarantor hereunder in
accordance with the terms of the Credit Agreement, at which point this Guaranty
shall (solely with respect to such Guarantor, in the case of clause (y)),
automatically terminate and have no further force and effect (other than any
provisions of this Guaranty that expressly survive the termination hereof). The
Administrative Agent agrees to execute and deliver such documents as are
reasonably requested in accordance with the terms of the Credit Agreement by the
Borrower or any such Guarantor to evidence such termination or release, at the
Borrower’s or such Guarantor’s sole cost and expense.


Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Guarantied Documents, assign, transfer or sell any


C-
 



--------------------------------------------------------------------------------





Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder. Each Guarantor hereby consents to the delivery by the Administrative
Agent and any other Guarantied Party to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor. No Guarantor may assign or transfer its
obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.


Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.


Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 13.6
of the Credit Agreement.


Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 1:00 p.m. Central
time, on the date one Business Day after demand therefor.


Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Guarantied Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties. Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of 3 days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of a
Guarantor or Guarantied Party at the addresses specified; (ii) if telecopied,
when transmitted; or (iii) if hand delivered or sent by overnight courier, when
delivered; provided, however, that in the case of the immediately preceding
clauses (i) through (iii), non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.


Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 28. Limitation of Liability. None of the Administrative Agent, any other
Guarantied Party or any of their respective Related Parties shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Guarantied Documents, or any of the transactions contemplated by this
Guaranty or any of the other Guarantied Documents. Each Guarantor hereby waives,
releases, and agrees not to sue the Administrative Agent, any other Guarantied
Party or any of their respective Related


C-
 



--------------------------------------------------------------------------------





Parties for punitive damages in respect of any claim in connection with, arising
out of, or in any way related to, this Guaranty, any of the other Guarantied
Documents, or any of the transactions contemplated by thereby.


Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.


Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated. Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Applicable Law
against any other Loan Party in respect of any payment of Guarantied
Obligations. Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall cease to be a Guarantor in accordance with the applicable
provisions of the Loan Documents.


Section 31. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


Section 32. Definitions. (a) For the purposes of this Guaranty:


“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.


C-
 



--------------------------------------------------------------------------------







“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.


(b)    As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) the Parent, (b) each Subsidiary identified as a “Guarantor” on
the signature pages hereto, (c) each Person that joins this Guaranty as a
Guarantor pursuant to Section 8.14 of the Credit Agreement, (d) with respect to
(i) any Specified Derivatives Obligations between any Loan Party (other than the
Borrower) and any Specified Derivatives Provider, the Borrower and (ii) the
payment and performance by each other Loan Party of its obligations under the
Guaranty with respect to all Swap Obligations, the Borrower, and (e) the
successors and permitted assigns of the foregoing.


(c)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.


C-
 



--------------------------------------------------------------------------------







[Signatures on Following Page]




C-
 



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.


GUARANTORS:


TIER REIT, INC.


By:    
Name:    
Title:    




[SUBSIDIARY]


By:    
Name:    
Title:    


Address for Notices for all Guarantors:


c/o TIER OPERATING PARTNERSHIP LP
_____________________
_____________________
Attention:______________________
Telecopier: (_____) ______________
Telephone: (_____) ______________


BORROWER:


TIER OPERATING PARTNERSHIP LP


By:    
Name:    
Title:    






C-
 



--------------------------------------------------------------------------------





ANNEX I


FORM OF ACCESSION AGREEMENT


THIS ACCESSION AGREEMENT dated as of ____________, ____, executed and delivered
by ______________________, a _____________ (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) under that certain Amended and Restated Credit
Agreement dated as of June 30, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among TIER
OPERATING PARTNERSHIP LP, a Texas limited partnership (the “Borrower”), TIER
REIT, INC., a Maryland corporation (the “Parent”), the financial institutions
party thereto and their assignees under Section 13.5 thereof (the “Lenders”),
the Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the other Guarantied Parties.


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lender, the Issuing Banks and the other Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;


WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;


WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;


WHEREAS, the Borrower, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Guarantied Parties through their collective efforts;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available ; and


WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under the Amended and Restated Guaranty dated as of June 30, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), made by the Guarantors party thereto in favor of the Administrative
Agent, for its benefit and the benefit of the other Guarantied Parties, and
assumes all obligations of a “Guarantor” thereunder, all as if the New Guarantor
had been an original signatory to the Guaranty. Without limiting the generality
of the foregoing, the New Guarantor hereby:


(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);




C-
 



--------------------------------------------------------------------------------





(b)    makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and


(c)    consents and agrees to each provision set forth in the Guaranty.


SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.




[Signatures on Following Page]




C-
 



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


[NEW GUARANTOR]




By:    
Name:    
Title:    


([CORPORATE] SEAL)


Address for Notices:


c/o TIER OPERATING PARTNERSHIP LP
____________________________
____________________________
Attention:______________________
Telecopier: (_____) ______________
Telephone: (_____) ______________




Accepted:


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent




By:    
Name:    
Title:    




C-
 



--------------------------------------------------------------------------------






EXHIBIT D


FORM OF NOTICE OF BORROWING


____________, 20__


Wells Fargo Bank, National Association, as Administrative Agent
__________________________
__________________________
Attn: _____________________


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


1.
Pursuant to Section [2.1(b)][2.2(b)] of the Credit Agreement, the Borrower
hereby requests that the Lenders make [Revolving][Tranche B Term] Loans to the
Borrower in an aggregate amount equal to $___________________.



2.
The Borrower requests that such [Revolving][Tranche B Term] Loans be made
available to the Borrower on ____________, 20__.



3.
The proceeds of such [Revolving][Tranche B Term] Loans will be used for
___________________________________________.



4.
The Borrower hereby requests that such [Revolving][Tranche B Term] Loans be of
the following Type:



[Check one box only]    
ž¨    Base Rate Loan
ž¨    LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]
ž¨    one month
ž¨    three months
ž¨    six months


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested
[Revolving][Tranche B Term] Loans, and immediately after making such
[Revolving][Tranche B Term] Loans, (a) no Default or Event of Default exists or
would exist, and none of the limits specified in Section 2.16 would be violated;
and (b) the representations and warranties


D-



--------------------------------------------------------------------------------





made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party are and shall be true and correct in
all material respects (except that, to the extent any representation or warranty
is qualified by materiality or Material Adverse Effect or similar language, such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except that, to the extent any representation
or warranty is qualified by materiality or Material Adverse Effect or similar
language, such representation or warranty shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents. In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested [Revolving][Tranche B Term]
Loans contained in Article VI of the Credit Agreement will have been satisfied
at the time such [Revolving][Tranche B Term] Loans are made.


[Signatures on Following Page]


D-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.


TIER OPERATING PARTNERSHIP LP




By:    
Name:    
Title:    






D-



--------------------------------------------------------------------------------






EXHIBIT E


FORM OF NOTICE OF CONTINUATION


____________, 20__


Wells Fargo Bank, National Association, as Administrative Agent
__________________________
__________________________
Attn: _____________________


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


Pursuant to Section 2.10 of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:


1.
The requested date of such Continuation is ____________, 20__.



[2.
The Loans subject to such Continuation are [Revolving] [Tranche A Term] [Tranche
B Term] Loans.]



[2.][3.]
The aggregate principal amount of the Loans subject to such Continuation is
$________________________ and the portion of such principal amount subject to
such Continuation is $__________________________.



[3.][4.]
The current Interest Period of the Loans subject to such Continuation ends on
________________, 20__.



[4.][5.]
The duration of the Interest Period for the Loans or portion thereof subject to
such Continuation is:



[Check one box only]


ž¨    one month
ž¨    three months
ž¨    six months


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and immediately after giving effect to such


E-



--------------------------------------------------------------------------------





Continuation, (a) no Default or Event of Default exists or would exist, and none
of the limits specified in Section 2.16 would be violated; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects (except that, to the extent
any representation or warranty is qualified by materiality or Material Adverse
Effect or similar language, such representation or warranty shall be true and
correct in all respects) with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
that, to the extent any representation or warranty is qualified by materiality
or Material Adverse Effect or similar language, such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents.


[Signatures on Following Page]


E-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.


TIER OPERATING PARTNERSHIP LP




By:    
Name:    
Title:    






E-



--------------------------------------------------------------------------------






EXHIBIT F


FORM OF NOTICE OF CONVERSION


____________, 20__


Wells Fargo Bank, National Association, as Administrative Agent
_______________________
_______________________
Attn: __________________


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


Pursuant to Section 2.11 of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:


1.
The requested date of such Conversion is ______________, 20__.



[2.
The Loans to be Converted are [Revolving][Tranche A Term][Tranche B Term]
Loans.]



[2.][3.]
The Type of Loans to be Converted pursuant hereto is currently:



[Check one box only]


ž¨
Base Rate Loan

ž¨
LIBOR Loan



[3.][4.]
The aggregate principal amount of the Loans subject to the requested Conversion
is $_____________________ and the portion of such principal amount subject to
such Conversion is $___________________.





F-



--------------------------------------------------------------------------------





[4.][5.]
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:



[Check one box only]    


ž¨
Base Rate Loan

ž¨
LIBOR Loan, with an initial Interest Period for a duration of:



[Check one box only]


ž¨    one month
ž¨    three months
ž¨    six months


[The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
immediately after giving effect to such Conversion, (a) no Default or Event of
Default exists or would exist, and none of the limits specified in Section 2.16
would be violated; and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects (except that, to the extent any representation or warranty is qualified
by materiality or Material Adverse Effect or similar language, such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except that, to the extent any representation
or warranty is qualified by materiality or Material Adverse Effect or similar
language, such representation or warranty shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents]








[Signatures on Following Page]




F-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.




TIER OPERATING PARTNERSHIP LP




By:    
Name:    
Title:    






F-



--------------------------------------------------------------------------------






EXHIBIT G


FORM OF NOTICE OF SWINGLINE BORROWING


____________, 20___


Wells Fargo Bank, National Association, as Administrative Agent
_______________________
_______________________
Attn: __________________


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


1.
Pursuant to Section 2.5(b) of the Credit Agreement, the Borrower hereby requests
that the Swingline Lender make a Swingline Loan to the Borrower in an amount
equal to $___________________.



2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on ____________, 20___.



The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the other Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and after making such Swingline Loan, (a) no
Default or Event of Default exists or would exist, and none of the limits
specified in Section 2.16 would be violated; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects (except that, to the extent any representation or
warranty is qualified by materiality or Material Adverse Effect or similar
language, such representation or warranty shall be true and correct in all
respects) with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except that, to the
extent any representation or warranty is qualified by materiality or Material
Adverse Effect or similar language, such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Loan Documents. In addition, the Borrower certifies to the Administrative Agent
and the Lenders that all conditions to the making of the requested Swingline
Loan contained in Article VI of the Credit Agreement will have been satisfied at
the time such Swingline Loan is made.


If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.5(b) of the Credit Agreement.


G-





--------------------------------------------------------------------------------







[Signatures on Following Page]


G-





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.




TIER OPERATING PARTNERSHIP LP




By:    
Name:    
Title:    








G-





--------------------------------------------------------------------------------






EXHIBIT H


FORM OF REVOLVING NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, TIER OPERATING PARTNERSHIP LP, a Texas
limited partnership (the “Borrower”) hereby unconditionally promises to pay to
___________________________ or registered assigns (the “Lender”), in care of
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address as 608 Second Avenue S., 11th Floor,
Minneapolis, Minnesota 55402‑1916, or at such other address as may be specified
by the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________)(or such lesser amount
as shall equal the aggregate unpaid principal amount of Revolving Loans made by
the Lender to the Borrower under the Credit Agreement (defined below)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.


This Revolving Note is one of the “Revolving Notes” referred to in the Amended
and Restated Credit Agreement dated as of June 30, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.5 thereof, the Administrative Agent, and the other
parties thereto, and is subject to, and entitled to, all provisions and benefits
thereof. Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement. The Credit
Agreement provides for the acceleration of the maturity of this Revolving Note
upon the occurrence of certain events and for prepayments of Revolving Loans
upon the terms and conditions specified therein.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Revolving Note.


THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


[Signatures on Following Page]


H-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.


TIER OPERATING PARTNERSHIP LP




By:    
Name:    
Title:    










H-



--------------------------------------------------------------------------------






EXHIBIT I


FORM OF SWINGLINE NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, TIER OPERATING PARTNERSHIP LP, a Texas
limited partnership (the “Borrower”), hereby promises to pay to WELLS FARGO
BANK, NATIONAL ASSOCIATION or registered assigns (the “Swingline Lender”) to its
address at 608 Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402‑1916,
or at such other address as may be specified by the Swingline Lender to the
Borrower, the principal sum of __________________ AND NO/100 DOLLARS
($________________) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Swingline Loans made by the Swingline Lender to the Borrower
under the Credit Agreement (defined below)), on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount owing hereunder, at the rates and on the dates provided in the
Credit Agreement.


This Swingline Note is the “Swingline Note” referred to in the Amended and
Restated Credit Agreement dated as of June 30, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.5 thereof, the Administrative Agent, and the other
parties thereto, and evidences Swingline Loans made to the Borrower thereunder.
Terms used but not otherwise defined in this Swingline Note have the respective
meanings assigned to them in the Credit Agreement. The Credit Agreement provides
for the acceleration of the maturity of this Swingline Note upon the occurrence
of certain events and for prepayments of Swingline Loans upon the terms and
conditions specified therein.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Swingline Note.


THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


[Signatures on Following Page]


I-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.


TIER OPERATING PARTNERSHIP LP




By:    
Name:    
Title:    












I-



--------------------------------------------------------------------------------






EXHIBIT J-1


FORM OF TRANCHE A TERM NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, TIER OPERATING PARTNERSHIP LP, a Texas
limited partnership (the “Borrower”) hereby unconditionally promises to pay to
___________________________ or registered assigns (the “Lender”), in care of
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address at 608 Second Avenue S., 11th Floor,
Minneapolis, Minnesota 55402‑1916, or at such other address as may be specified
by the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________)(or such lesser amount
as shall equal the aggregate unpaid principal amount of the Tranche A Term Loan
made by the Lender to the Borrower under the Credit Agreement (defined below)),
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Credit Agreement.


This Tranche A Term Note is one of the “Term Notes” referred to in the Amended
and Restated Credit Agreement dated as of June 30, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.5 thereof, the Administrative Agent, and the other
parties thereto, and is subject to, and entitled to, all provisions and benefits
thereof. Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement. The Credit
Agreement provides for the acceleration of the maturity of this Tranche A Term
Note upon the occurrence of certain events and for prepayments of Tranche A Term
Loans upon the terms and conditions specified therein.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Tranche A Term Note.


THIS TRANCHE A TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.


[Signatures on Following Page]


J-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche A
Term Note under seal as of the date written above.


TIER OPERATING PARTNERSHIP LP




By:    
Name:    
Title:    










J-



--------------------------------------------------------------------------------









J-



--------------------------------------------------------------------------------







EXHIBIT J-2


FORM OF TRANCHE B TERM NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, TIER OPERATING PARTNERSHIP LP, a Texas
limited partnership (the “Borrower”) hereby unconditionally promises to pay to
___________________________ or registered assigns (the “Lender”), in care of
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address at 608 Second Avenue S., 11th Floor,
Minneapolis, Minnesota 55402‑1916, or at such other address as may be specified
by the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________)(or such lesser amount
as shall equal the aggregate unpaid principal amount of the Tranche B Term Loan
made by the Lender to the Borrower under the Credit Agreement (defined below)),
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Credit Agreement.


This Tranche B Term Note is one of the “Term Notes” referred to in the Amended
and Restated Credit Agreement dated as of June 30, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.5 thereof, the Administrative Agent, and the other
parties thereto, and is subject to, and entitled to, all provisions and benefits
thereof. Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement. The Credit
Agreement provides for the acceleration of the maturity of this Tranche B Term
Note upon the occurrence of certain events and for prepayments of Tranche B Term
Loans upon the terms and conditions specified therein.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Tranche B Term Note.


THIS TRANCHE B TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.


[Signatures on Following Page]


J-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche B
Term Note under seal as of the date written above.


TIER OPERATING PARTNERSHIP LP




By:    
Name:    
Title:    




J-



--------------------------------------------------------------------------------






EXHIBIT K-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.


Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]




By:    
Name:    
Title:    


Date: ________ __, 20__






K-1-
Rev 9-25-14



--------------------------------------------------------------------------------






EXHIBIT K-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.
  
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:    
Name:    
Title:    


Date: ________ __, 20__






K-2-



--------------------------------------------------------------------------------






EXHIBIT K-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.
  
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:    
Name:    
Title:    


Date: ________ __, 20__




K-3-



--------------------------------------------------------------------------------






EXHIBIT K-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.
  
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By:    
Name:    
Title:    


Date: ________ __, 20__






K-4-



--------------------------------------------------------------------------------









K-4-



--------------------------------------------------------------------------------






EXHIBIT L


FORM OF OPINION OF COUNSELTO THE BORROWER AND GUARANTORS




(Attached)




L-



--------------------------------------------------------------------------------








EXHIBIT M


FORM OF COMPLIANCE CERTIFICATE




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


Pursuant to Section 9.3 of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent, the Issuings Banks and the Lenders that:


1.    The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Parent and its Subsidiaries as of, and during the relevant accounting period
ending on, _______________, 20__.


2.    Schedule I attached hereto sets forth in reasonable detail as of the end
of such fiscal quarter or fiscal year, as the case may be, the calculations
required to establish whether the Parent was in compliance with the covenants
contained in Section 10.1 of the Credit Agreement


3.    As of the date hereof the aggregate outstanding principal amount of all
outstanding Term Loans and Revolving Loans, together with the aggregate
principal amount of all outstanding Swingline Loans are less than or equal to
the Maximum Loan Availability at such time.


4.    No Default or Event of Default exists [except as set forth on Attachment A
hereto, which accurately describes the nature of the conditions(s) or event(s)
that constitute (a) Default(s) or (an) Event(s) of Default and the actions which
the Borrower (is taking)(is planning to take) with respect to such condition(s)
or event(s)].


    
IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of ___________, 20__.




    
Name:     
Title:     






M-



--------------------------------------------------------------------------------






EXHIBIT N
FORM OF MAXIMUM LOAN AVAILABILITY CERTIFICATE




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


Pursuant to Section [4.1(c)][4.2(b)][6.1(a)(ix)][9.4(d)] of the Credit
Agreement, the undersigned hereby certifies to the Lenders and the
Administrative Agent that:


1.    With respect to each of the Properties listed on Schedule 1 attached
hereto, that:


(a)
such Property is fully developed as an office Property;



(b)
such Property is owned in fee simple or leased under a Ground Lease by the
Borrower or a Guarantor;



(c)
such Property is located in a State of the United States of America or in the
District of Columbia;



(d)
regardless of whether such Property is owned by the Borrower or a Subsidiary,
the Borrower has the right directly, or indirectly through a Subsidiary, to take
the following actions without the need to obtain the consent of any Person:



(i)
to create Liens on such Property as security for Indebtedness of the Borrower or
such Subsidiary, as applicable; and



(ii)
to sell, transfer or otherwise dispose of such Property;



(e)
neither such Property, nor if such Property is owned by a Subsidiary, any of the
Borrower’s direct or indirect ownership interest in such Subsidiary is subject
to:



(i)
any Lien other than the Permitted Liens (but not Permitted Liens described in
clause (g) of the definition of that term) or



(ii)
any Negative Pledge;



(f)
such Property is not a Development Property; and



(g)
such Property is free of all structural defects, title defects, environmental
conditions or other adverse matters except for defects, conditions or matters
individually or collectively which are not material to the profitable operation
of such Property.





M-



--------------------------------------------------------------------------------





2.    Schedule 2 attached hereto accurately and completely sets forth for each
Secured Pool Property as of ___________, 20____:


(a)
As-is Appraised Value for such Property;



(b)
(i) Net Operating Income of such Property for the 12-month period ending on the
date of determination; and (ii) aggregate NOI from all Secured Pool Properties
determined under clause (b)(i) divided by 1.35.



(c)
The maximum principal amount of the Indebtedness under the Credit Agreement
amortized over a thirty (30) year period which, when bearing interest at a rate
per annum equal to the greater of (i) the then-current annual yield on ten (10)
year obligations issued by the United States Treasury most recently prior to the
date of determination plus two hundred (200) basis points (2.0%) and (ii) six
and one-half percent (6.5%), would be payable by the monthly principal and
interest payment amount resulting from dividing (a) the calculation set forth in
clause (b)(ii) above, by (b) 12.



(d)
The Maximum Loan Availability, which is the amount equal to the lesser of (i)
65% of the as-is Appraised Value for all Secured Pool Properties set forth in
clause (a) above, and (ii) the amount derived from the calculations set forth in
clause (c) above (the “Debt Service Coverage Amount”).



3.    As of the date hereof (a) no Default or Event of Default exists or would
exist, and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects (except that,
to the extent any representation or warranty is qualified by materiality or
Material Adverse Effect or similar language, such representation or warranty
shall be true and correct in all respects) with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except that, to the extent any representation or warranty is qualified
by materiality or Material Adverse Effect or similar language, such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.


IN WITNESS WHEREOF, the undersigned has signed this Maximum Loan Availability
Certificate on and as of ___________, 20__.




    
Name:     
Title:     










M-



--------------------------------------------------------------------------------






EXHIBIT A-2




CLEAN CREDIT AGREEMENT


See attached.


M-



--------------------------------------------------------------------------------


CONFORMED COPY TO AMENDMENT 1 DATED JULY 20, 2015 AND
AMENDMENT 2 DATED MARCH 15, 2016
NOT A LEGAL DOCUMENT




[downloada01.jpg]


Loan Number: 1012683
Published CUSIP Number: 88650KAA1
Revolving Credit CUSIP Number: 88650KAB9
Tranche A Term Loan CUSIP Number: 88650KAC7
Tranche B Term Loan CUSIP Number: __________


EXECUTION COPY



--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of June 30, 2015


by and among


TIER OPERATING PARTNERSHIP LP,
as Borrower,


TIER REIT, INC.,
as Parent,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.5,
as Lenders,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


______________________________________________________


WELLS FARGO SECURITIES, LLC
AND
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers
and
Joint Bookrunners,


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
and


U.S. BANK NATIONAL ASSOCIATION
AND
FIFTH THIRD BANK,







--------------------------------------------------------------------------------

Loan Number: _______________


as Co-Documentation Agents





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of June
30, 2015 by and among TIER OPERATING PARTNERSHIP LP, a limited partnership
formed under the laws of the State of Texas (the “Borrower”), TIER REIT, Inc., a
corporation formed under the laws of the State of Maryland (the “Parent”), each
of the financial institutions initially a signatory hereto together with their
successors and assignees under Section 13.5 (the “Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), with WELLS FARGO SECURITIES, LLC and JPMORGAN CHASE BANK, N.A., as
Joint Lead Arrangers and Joint Bookrunners (in such capacities, the
“Arrangers”), JPMORGAN CHASE BANK, N.A., as Syndication Agent (the “Syndication
Agent”) and U.S. BANK NATIONAL ASSOCIATION and FIFTH THIRD BANK, as
Co-Documentation Agents (the “Co-Documentation Agents”).


WHEREAS, the Borrower, the Parent, the lenders party thereto and Wells Fargo
Bank, National Association, as administrative agent are currently party to the
Credit Agreement (the “Existing Credit Agreement”), dated as of December 18,
2014 (the “Original Closing Date”).


WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent have
agreed to enter into this Agreement in order to (i) amend and restate the
Existing Credit Agreement in its entirety; (ii) re-evidence the “Obligations”
under, and as defined in, the Existing Credit Agreement, which shall be
repayable in accordance with the terms of this Agreement; and (iii) set forth
the terms and conditions under which the Lenders will, from time to time, make
loans to or for the benefit of the Borrower.


WHEREAS, the parties hereto intend that this Agreement not constitute a novation
of the obligations and liabilities of the parties under the Existing Credit
Agreement or be deemed to evidence or constitute full repayment of such
obligations and liabilities, but that this Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the obligations and
liabilities of the Borrower outstanding thereunder, which shall be payable in
accordance with the terms hereof.


WHEREAS, each of the Borrower and the Parent confirms that all obligations under
the applicable “Loan Documents” (as referred to and defined in the Existing
Credit Agreement) shall continue in full force and effect as modified or
restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Agreement Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:







--------------------------------------------------------------------------------






24.
Article I. Definitions


a.
Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 5.1(b).


“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period minus
(b) Reserves for Replacements.


“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affected Lender” has the meaning given that term in Section 5.6.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agreement Date” means the date as of which this Agreement is dated.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to
the Borrower or its Subsidiaries from time to time concerning or relating to
bribery, corruption or money laundering.


“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Applicable Loan Party” has the meaning given that term in Section 7.1(h)(ix).


“Applicable Margin” means (a) prior to the occurrence of the Collateral Release
Event, the percentage rate set forth below corresponding to the ratio of Total
Indebtedness to Total Asset Value as determined in accordance with
Section 10.1(b):




- 2 -



--------------------------------------------------------------------------------







Level
Ratio of Total Indebtedness to Total Asset Value
Applicable Margin for Revolving LIBOR Loans
Applicable Margin for Revolving Base Rate Loans
Applicable Margin for Tranche A Term LIBOR Loans
Applicable Margin for Tranche A Term Base Rate Loans
Applicable Margin for Tranche B Term LIBOR Loans
Applicable Margin for Tranche B Term Base Rate Loans
1
Less than 0.45 to 1.00
1.50%
0.50%
1.45%
0.45%


1.80%
0.80%
2
Greater than or equal to 0.45 to 1.00 but less than 0.50 to 1.00
1.60%
0.60%
1.55%
0.55%
1.90%
0.90%
3
Greater than or equal to 0.50 to 1.00 but less than 0.55 to 1.00
1.85%
0.85%
1.80%
0.80%
2.15%
1.15%
4
Greater than or equal to 0.55 to 1.00 but less than 0.60 to 1.00
2.10%
1.10%
2.05%
1.05%
2.40%
1.40%
5
Greater than or equal to 0.60 to 1.00
2.30%
1.30%
2.25%
1.25%
2.60%
1.60%



and (b) from and after the Collateral Release Event, the percentage rate set
forth below corresponding to the ratio of Total Indebtedness to Total Asset
Value as determined in accordance with Section 10.1(b):




- 3 -



--------------------------------------------------------------------------------







Level
Ratio of Total Indebtedness to Total Asset Value
Applicable Margin for Revolving LIBOR Loans
Applicable Margin for Revolving Base Rate Loans
Applicable Margin for Tranche A Term LIBOR Loans
Applicable Margin for Tranche A Term Base Rate Loans
Applicable Margin for Tranche B Term LIBOR Loans
Applicable Margin for Tranche B Term Base Rate Loans
1
Less than 0.45 to 1.00
1.40%
0.40%
1.35%
0.35%


1.70%
0.70%
2
Greater than or equal to 0.45 to 1.00 but less than 0.50 to 1.00
1.55%
0.55%
1.50%
0.50%
1.85%
0.85%
3
Greater than or equal to 0.50 to 1.00 but less than 0.55 to 1.00
1.70%
0.70%
1.65%
0.65%
2.00%
1.00%
4
Greater than or equal to 0.55 to 1.00 but less than 0.60 to 1.00
2.00%
1.00%
1.95%
0.95%
2.30%
1.30%
5
Greater than or equal to 0.60 to 1.00
2.20%
1.20%
2.15%
1.15%
2.50%
1.50%





The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the ratio of Total Indebtedness to Total Asset Value
as set forth in the Compliance Certificate most recently delivered by the Parent
pursuant to Section 9.3. Any adjustment to the Applicable Margin shall be
effective as of the first day of the calendar month immediately following the
month during which the Parent delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 9.3. If the Parent fails
to deliver a Compliance Certificate pursuant to Section 9.3, the Applicable
Margin shall equal the percentages corresponding to Level 5 until the first day
of the calendar month immediately following the month that the required
Compliance Certificate is delivered. Notwithstanding the foregoing, for the
period from the Effective Date through but excluding the date on which the
Administrative Agent first determines the Applicable Margin for Loans as set
forth above, the Applicable Margin for Tranche B Term Loans shall be determined
based on Level 2; it is acknowledged that as of the Effective Date, the
Applicable Margin for Revolving Loans and Tranche A Term Loans is determined
based on Level 2. Thereafter, such Applicable Margin shall be adjusted from time
to time as set forth in this definition. The provisions of this definition shall
be subject to Section 2.6(c).


“Appraisal” means, with respect to any Property, an M.A.I. appraisal
commissioned by and addressed to the Administrative Agent (acceptable to the
Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser acceptable to the Administrative Agent, having at least
the minimum qualifications required under Applicable Law governing the
Administrative Agent and the Lenders, including without limitation, FIRREA, and
determining both the “as is” market value of such Property as between a willing
buyer and a willing seller and the “stabilized value” of such Property.




- 4 -



--------------------------------------------------------------------------------





“Appraised Value” means, with respect to any Property, the “as is” market value
of such Property as reflected in the most recent Appraisal of such Property as
the same may have been reasonably adjusted by the Administrative Agent based
upon its internal review of such Appraisal which is based on criteria and
factors then generally used and considered by the Administrative Agent, in the
exercise of its good faith business judgment, in determining the value of
similar real estate Properties, which review shall be conducted prior to
acceptance of such Appraisal by the Administrative Agent. Following the
Stabilization Date of a Property included in calculations of the Maximum Loan
Availability, the Appraised Value of such Property shall be such “stabilized
value” as the same may have been adjusted by the Administrative Agent as
provided above.


“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.


“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.


“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).


“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.6(c).


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection


- 5 -



--------------------------------------------------------------------------------





with, and payments of principal and interest on, any LIBOR Loan, or any Base
Rate Loan as to which the interest rate is determined by reference to LIBOR, any
day that is a Business Day described in clause (a) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market.
Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.


“Capitalization Rate” means (a) with respect to CBD Properties, 6.75% and (b)
with respect to all other Properties, 7.50%.


“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing Bank
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.


“CBD Properties” means Properties located in the metropolitan areas and central
business districts (CBD) set forth on Schedule 1.1(b) attached hereto.


“Collateral” means any real or personal property directly or indirectly securing
any of the Obligations or any other obligation of a Person under or in respect
of any Loan Document or Specified Derivatives Contract to which it is a party,
and includes, without limitation, all “Property,” “Leases,” “Rents” and
“Collateral” under and as defined in any Security Deed, all “Management
Agreements” as defined in any Property Management Contract Assignment, and all
other property subject to a Lien created by a Security Document.


- 6 -



--------------------------------------------------------------------------------







“Collateral Release Event” means the delivery to the Administrative Agent (and
the Administrative Agent shall promptly notify the Lenders thereof) of a
certificate duly executed by a Responsible Officer of the Parent (a) certifying
that (i) the Parent and its Subsidiaries shall be in compliance with the
Collateral Release Financial Covenants at all times during the two (2) most
recently completed fiscal quarters of the Parent and its Subsidiaries in respect
of which the financial reporting requirements set forth in Section 9.1, 9.2 and
9.3 shall have been satisfied, (ii) each of the Properties included in the
determination of the Collateral Release Financial Covenants shall be
Unencumbered Pool Properties (and such certificate shall identify each such
Property in detail reasonably acceptable to the Administrative Agent) and (iii)
no Default or Event of Default shall have occurred and is continuing, and (b)
requesting such release.


“Collateral Release Financial Covenants” shall mean, at all times during the
period of determination, the Parent shall be in compliance with the following
additional financial covenants. Only the Parent’s Ownership Share of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be considered when determining compliance with financial covenants:


(a)    Ratio of Total Indebtedness to Total Asset Value. The Parent and the
Borrower shall not permit the ratio of (i) Total Indebtedness of the Parent and
its Subsidiaries to (ii) Total Asset Value to exceed 0.55 to 1.00 at any time
during such period of determination.    


(b)    Ratio of Adjusted EBITDA to Fixed Charges. The Parent and the Borrower
shall not permit the ratio of (i) Adjusted EBITDA of the Parent and its
Subsidiaries for any two consecutive fiscal quarter period, annualized, to
(ii) Fixed Charges of the Parent and its Subsidiaries for such two consecutive
fiscal quarter period, annualized, to be less than 1.55 to 1.00 as of the last
day of such two consecutive fiscal quarter period at any time during such period
of determination.    


(c)    Unsecured Indebtedness to Unencumbered Asset Value. The Parent and the
Borrower shall not permit the ratio of (i) Unsecured Indebtedness to (ii)
Unencumbered Asset Value to be greater than 0.55 to 1.00 at any time during such
period of determination (after giving effect to the Collateral Release Event).


“Commitment” means, as to a Lender, such Lender’s Revolving Commitment or such
Lender’s Term Loan Commitment, as the context may require.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.


“Compliance Certificate” has the meaning given that term in Section 9.3.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.




- 7 -



--------------------------------------------------------------------------------





“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.


“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.


“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


“Debt Service Coverage Amount” means an amount, determined by the Administrative
Agent, equal to the maximum principal amount of the Indebtedness hereunder
amortized over a thirty (30) year period which, when bearing interest at a rate
per annum equal to the greater of (i) the then-current annual yield on ten (10)
year obligations issued by the United States Treasury most recently prior to the
date of determination plus two hundred (200) basis points (2.0%) and (ii) six
and one-half percent (6.5%), would be payable by the monthly principal and
interest payment amount resulting from dividing (a) NOI from the Secured Pool
Properties divided by 1.35, by (b) 12.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.


“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.


“Defaulting Lender” means, subject to Section 3.9(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the


- 8 -



--------------------------------------------------------------------------------





subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9(f)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, the Swingline
Lender and each Lender.


“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent, the Borrower or any of
their respective Subsidiaries (i) which is a rate swap transaction, swap option,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).


“Development Property” means a Property, subject to the last sentence of this
definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development have not been completed. A
Development Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
completed for at least 12 months shall cease to constitute a Development
Property notwithstanding the fact that such Property has not achieved an
Occupancy Rate of at least 80%.


“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 6.1(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.




- 9 -



--------------------------------------------------------------------------------





“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including without limitation, gains
and losses from the sale of operating Properties (but not from the sale of
Properties developed for the purpose of sale); (v) equity in net income (loss)
of its Unconsolidated Affiliates; (vi) non-cash compensation expense and (vii)
non-cash asset impairments plus (b) such Person’s Ownership Share of EBITDA of
its Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805. For purposes of this
definition, nonrecurring items shall be deemed to include (x) gains and losses
on early extinguishment of Indebtedness, (y) non-cash severance and other
non-cash restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
    
“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived by all of the Lenders.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed).


“Eligible Property” means a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent: (a) such Property is
fully developed as an office Property; (b) such Property is owned in fee simple,
or leased under a Ground Lease, by the Borrower or a Guarantor; (c) such
Property is located in a State of the United States of America or in the
District of Columbia; (d) regardless of whether such Property is owned by the
Borrower or a Subsidiary, the Borrower has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person: (i) to create Liens on such Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer or otherwise dispose of such Property; (e) neither such Property,
nor if such Property is owned by a Subsidiary, any of the Borrower’s direct or
indirect ownership interest in such Subsidiary, is subject to (i) any Lien other
than Permitted Liens or (ii) any Negative Pledge; (f) such Property is not a
Development Property; and (g) such Property is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies,


- 10 -



--------------------------------------------------------------------------------





conditions or other matters individually or collectively which are not material
to the profitable operation of such Property.


“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, transport, treatment,
disposal or clean‑up of Hazardous Materials including, without limitation, the
following: Clean Air Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq.; Solid Waste Disposal Act, as amended by
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.;
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.;
regulations of the Environmental Protection Agency, any applicable rule of
common law and any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.


“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests (other than Equity Interests issued to the
Parent, the Borrower or any one or more of their Wholly Owned Subsidiaries in
their respective Subsidiaries).


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from


- 11 -



--------------------------------------------------------------------------------





any Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of
any liability under Title IV of ERISA with respect to the termination of any
Plan or Multiemployer Plan; (e) the institution of proceedings to terminate a
Plan or Multiemployer Plan by the PBGC; (f) the failure by any member of the
ERISA Group to make when due required contributions to a Multiemployer Plan or
Plan unless such failure is cured within thirty (30) days or the filing pursuant
to Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard; (g) any other event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan or the imposition of liability under
Section 4069 or 4212(c) of ERISA; (h) the receipt by any member of the ERISA
Group of any notice or the receipt by any Multiemployer Plan from any member of
the ERISA Group of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Section 4245 of ERISA), in reorganization (within the
meaning of Section 4241 of ERISA), or in “critical” status (within the meaning
of Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).


“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.    


“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary
(other than Indebtedness hereunder) and (b) that is prohibited from Guarantying
the Indebtedness of any other Person pursuant to (i) any document, instrument or
agreement evidencing such Secured Indebtedness or (ii) a provision of such
Subsidiary’s organizational documents which provision was included in such
Subsidiary’s organizational documents as a condition to the extension of such
Secured Indebtedness.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion


- 12 -



--------------------------------------------------------------------------------





of such Swap Obligation that is attributable to swaps for which such Guarantee
or Lien is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.6) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement” has the meaning set forth in the preliminary
statements of this Agreement.


“Existing Term Loans” has the meaning given that term in Section 2.2(a).


“Extended Letter of Credit” has the meaning given that term in Section 2.4(b).


“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
Except as otherwise provided herein, Fair Market Value shall be determined by
the Board of Directors of the Parent (or an authorized committee thereof) acting
in good faith conclusively evidenced by a board resolution thereof delivered to
the Administrative Agent or, with respect to any asset valued at no more than
$1,000,000, such determination may be made by a Responsible Officer of the
Parent evidenced by an officer’s certificate delivered to the Administrative
Agent.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the


- 13 -



--------------------------------------------------------------------------------





quotations for such day on such transactions received by the Administrative
Agent from three Federal Funds brokers of recognized standing selected by the
Administrative Agent; provided, that, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Fee Letters” means each of those certain fee letters dated as of September 26,
2014 and April 20, 2015, by and between the Borrower, the Arrangers, the
Administrative Agent and the Syndication Agent.


“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder or under any other Loan
Document.


“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.


“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness payable
by such Person during such period (excluding balloon, bullet or similar payments
of principal due upon the stated maturity of Indebtedness), plus (c) the
aggregate amount of all Preferred Dividends paid by such Person during such
period. The Parent’s Ownership Share of the Fixed Charges of its Unconsolidated
Affiliates will be included when determining the Fixed Charges of the Parent.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Revolving Commitment Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP minus (or plus) (b) gains (or losses)
from debt restructuring and sales of property during such period plus
(c) depreciation with respect to such Person’s real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for Unconsolidated Affiliates.
Adjustments for Unconsolidated Affiliates will be calculated to reflect funds
from operations on the same basis. For purposes of this Agreement, Funds From
Operations shall be calculated consistent with the White Paper on Funds from
Operations dated April 2002 issued by National Association of Real Estate
Investment Trusts, Inc., but without giving effect to any supplements,
amendments or other modifications promulgated after the Effective Date.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified


- 14 -



--------------------------------------------------------------------------------





Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board (including Statement of Financial Accounting Standards No. 168,
“The FASB Accounting Standards Codification”) or in such other statements by
such other entity as may be approved by a significant segment of the accounting
profession in the United States of America, which are applicable to the
circumstances as of the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
    
“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of thirty (30) years (or, solely with respect to the Property located
at 500 East Pratt, Baltimore, twenty (20) years) or more from the Agreement
Date; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.


“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).


“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include the Parent, all owners of Pool Properties and, from
and after the Collateral Release Event, any Subsidiary of the Parent that owns,
directly or indirectly, the Equity Interests of any owner of Pool Properties and
any other existing and future Material Subsidiary (other than an Excluded
Subsidiary).


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters


- 15 -



--------------------------------------------------------------------------------





of credit (including Letters of Credit), or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the amended and restated guaranty executed
and delivered pursuant to Section 6.1 or 8.14 and substantially in the form of
Exhibit C (or a joinder thereto).


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any explosives
or any radioactive materials; (d) asbestos in any form; (e) mold that is in
quantities and locations requiring removal pursuant to Environmental Laws or
commercially reasonable business practices; and (f) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business which is not more than 180 days past due and all accrued expenses);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (h) net obligations under any Derivatives
Contract (which shall be deemed to have an amount equal to the Derivatives
Termination Value thereof at such time but in no event shall be less than zero);
and (i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, voluntary
bankruptcy, collusive involuntary bankruptcy and other similar customary
exceptions to non-recourse liability) or (j) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (k) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person. Indebtedness of any Person shall include Indebtedness of any other
Person to the extent of such Person’s Ownership Share of such other Person
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s Ownership Share of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person).


- 16 -



--------------------------------------------------------------------------------







“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.


“Intellectual Property” has the meaning given that term in Section 7.1(t).


“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Parent, including capitalized interest not funded under
a construction loan interest reserve account, determined on a consolidated basis
in accordance with GAAP for such period, plus (b) the Parent’s Ownership Share
of Interest Expense of Unconsolidated Affiliates for such period.


“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period would otherwise end after the Revolving Termination Date or the
applicable Term Loan Maturity Date, as applicable, such Interest Period shall
end on the Revolving Termination Date or applicable Term Loan Maturity Date, as
applicable; and (ii) each Interest Period that would otherwise end on a day
which is not a Business Day shall end on the immediately following Business Day
(or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any unconditional commitment to make an Investment in any other Person, as well
as any unconditional option of another Person to require an Investment in such
Person, shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in the Loan
Documents, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.


“IPO Event” means an event in which Equity Interests of the Parent shall be
listed on the New York Stock Exchange or such other national exchange whether or
not in connection with the sale of additional Equity Interests of the Parent,
approved by the Administrative Agent, such approval not to be unreasonably
withheld.


“Issuing Bank” means Wells Fargo and JPMorgan Chase Bank, N.A., each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.4.


- 17 -



--------------------------------------------------------------------------------







“L/C Commitment Amount” has the meaning given to that term in Section 2.4(a).


“L/C Disbursement” has the meaning given to that term in Section 3.9(b).


“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender”, except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider.


“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Obligations and,
in each case, their respective successors and permitted assigns.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.


“Letter of Credit” has the meaning given that term in Section 2.4(a).


“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders, and under the sole dominion and control of the
Administrative Agent.


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.


“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit. For purposes of this Agreement, a Lender (other
than the Lender then acting as Issuing Bank) shall be deemed to hold a Letter of
Credit Liability in an amount equal to its participation interest under Section
2.4 in the related Letter of Credit, and the Lender then acting as the Issuing
Bank shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders (other than the Lender then acting as the Issuing
Bank) of their participation interests under such Section.


“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”


“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in U.S. dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum


- 18 -



--------------------------------------------------------------------------------





rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America); provided that if as so determined LIBOR shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement. If, for any
reason, the rate referred to in the preceding clause (i) does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then the rate to
be used for such clause (i) shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in U.S.
dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period; provided that if as so determined LIBOR
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. Any change in the maximum rate or reserves described in the
preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.


“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day. The LIBOR Market
Index Rate shall be determined on a daily basis.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.


“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan.


“Loan Document” means this Agreement, each Note, each Security Document, the
Guaranty, each Letter of Credit Document, the Fee Letters and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than any
Specified Derivatives Contract).


“Loan Party” means each of the Parent, the Borrower, each other Person who
guarantees all or a portion of the Obligations and/or who pledges any Collateral
to secure all or a portion of the Obligations.


- 19 -



--------------------------------------------------------------------------------





Schedule 1.1(a) sets forth the Loan Parties in addition to the Parent and the
Borrower as of the Agreement Date.


“Major Tenant Lease” means any Tenant Lease demising 50,000 or more rentable
square feet in any Secured Pool Property prior to the Collateral Release Event.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in the case of each of clauses (a) through
(c), on or prior to the Tranche B Term Loan Maturity Date.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Parent, the Borrower or any other Loan Party to perform
its payment or any other material obligations under any Loan Document to which
it is a party, (c) the validity or enforceability of any of the Loan Documents,
(d) the rights and remedies of the Lenders, the Issuing Banks and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.


“Material Subsidiary” means any Subsidiary to which more than 3.0% of Total
Asset Value is attributable on an individual basis.


“Maximum Loan Availability” means, on the Effective Date and all times prior to
the Collateral Release Event (including as a result of the increase pursuant to
Section 2.17) an amount equal to the lesser of, (i) 65% of the aggregate as-is
Appraised Value of all Secured Pool Properties and (ii) the Debt Service
Coverage Amount for the Secured Pool Properties. With respect to a Property
owned by a Subsidiary that is not a Wholly Owned Subsidiary, only the Borrower’s
Ownership Share of the Appraised Value of such Property or NOI of such Property
shall be used when determining Maximum Loan Availability.


“Maximum Loan Availability Certificate” means a report in substantially the form
of Exhibit N, certified by any Responsible Officer of the Borrower, setting
forth in the calculations required to establish the Appraised Value for each
Secured Pool Property, the Debt Service Coverage Amount for the Secured Pool
Properties and the Maximum Loan Availability as of a specified date, all in form
and detail reasonably satisfactory to the Administrative Agent.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.




- 20 -



--------------------------------------------------------------------------------





“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.


“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) (i) cash rents and other cash revenues received
in the ordinary course from such Property (including proceeds of rent loss or
business interruption insurance (but not in excess of the actual rent otherwise
payable) but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) plus
(ii) minimum base rent (based on year one base rental payment obligations adding
back the value of any rental abatement for such period) for tenants that are in
occupancy and that will be commencing the payment of rent within twelve (12)
months of occupancy; minus (b) all expenses paid (excluding interest but
including an appropriate accrual for property taxes and insurance) related to
the ownership, operation or maintenance of such Property, including but not
limited to property taxes, assessments and the like, insurance, utilities,
payroll costs, maintenance, repair and landscaping expenses, marketing expenses,
and general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding general overhead
expenses, depreciation and income taxes of the Parent and its Subsidiaries and
any property management fees) minus (c) the Reserves for Replacements for such
Property as of the end of such period minus (d) the greater of (i) the actual
property management fee paid during such period with respect to such Property
and (ii) an imputed management fee in the amount of 3.0% of the gross revenues
for such Property for such period.


“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.


“Non-Defaulting Lender” means, at any time, each Revolving Lender that is not a
Defaulting Lender at such time.


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar


- 21 -



--------------------------------------------------------------------------------





customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.


“Note” means a Revolving Note, Term Note or a Swingline Note.


“Notice of Borrowing” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.


“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.5(b) evidencing the Borrower’s request
for a Swingline Loan.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note,
and including interest and fees that accrue following the commencement of a
proceeding by or against any Loan Party under a Debtor Relief Law. For the
avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not affiliated with the Borrower
(subject to the terms of the following sentence) and who are not subject to a
proceeding under the Bankruptcy Code or other federal or similar bankruptcy laws
unless and until the applicable Tenant Lease has been affirmed, and who are
paying rent at rates not materially less than rates generally prevailing at the
time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default with respect to regularly scheduled payments (such as
base rent and scheduled payments of pass-through or other costs reimbursements,
but excluding payment for work orders, direct utility recovery and CAM
reconciliations) has occurred and has continued unremedied for sixty (60) or
more days to (b) the aggregate net rentable square footage of such Property. The
existing lease to the Parent for the Parent’s Louisville office, and any
subsequent lease to the Parent of equal or lesser square footage for the same
purpose will be considered a bona fide lease as will any space for 5,500 square
feet or less of net rentable area used by or


- 22 -



--------------------------------------------------------------------------------





leased to a property manager (including any Subsidiary of the Parent) for
providing property management services to any Property owned by the Parent, the
Borrower or their Subsidiaries plus the square footage of any conference center
and/or fitness center space leased to a property manager.


“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10‑Q or Form 10‑K (or their
equivalents) which the Parent is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).


“OFAC” has the meaning given that term in Section 7.1(y).


“Original Closing Date” has the meaning set forth in the preliminary statements
of this Agreement.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).


“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.


“Parent” means TIER REIT, Inc., a Maryland corporation.


“Participant” has the meaning given that term in Section 13.5(d).


“Participant Register” has the meaning given that term in Section 13.5(d).


“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.




- 23 -



--------------------------------------------------------------------------------





“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which are not at the
time required to be paid or discharged under Section 8.6, (b) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are either being contested in accordance with Section 8.6
or not at the time required to be paid or discharged under Section 8.6;
(c) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar Applicable Laws;
(d) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (e) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (f) Liens in favor of the Administrative Agent for its benefit
and the benefit of the other Lender Parties; and (g) Liens in existence on the
Agreement Date and set forth on Schedule 1.1(c).


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


“Pool Properties” means Secured Pool Properties or Unencumbered Pool Properties,
as the context may require.


“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional five
percent (5.0)% per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus five percent (5.0)%.


“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent, the Borrower or a Subsidiary. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent, the Borrower or a
Subsidiary, or (c) constituting or resulting in the redemption of Preferred
Equity Interests, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.


“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.


“Prepayment Premium” has the meaning given that term in Section 2.9(a).


- 24 -



--------------------------------------------------------------------------------







“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.


“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402‑1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.


“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the amount of such Lender’s Revolving Commitment plus (ii) the amount
of such Lender’s outstanding Term Loans to (b) (i) the aggregate amount of the
Revolving Commitments of all Lenders plus (ii) the aggregate amount of all
outstanding Term Loans; provided, however, that if at the time of determination
the Revolving Commitments have terminated or been reduced to zero, the “Pro Rata
Share” of each Lender shall be the ratio, expressed as a percentage of (A) the
sum of the unpaid principal amount of all outstanding Revolving Loans, Term
Loans, Swingline Loans and Letter of Credit Liabilities owing to such Lender as
of such date to (B) the sum of the aggregate unpaid principal amount of all
outstanding Revolving Loans, Term Loans, Swingline Loans and Letter of Credit
Liabilities of all Lenders as of such date. If at the time of determination the
Commitments have terminated and there are no outstanding Loans or Letter of
Credit Liabilities, then the Pro Rata Shares of the Lenders shall be determined
as of the most recent date on which Commitments were in effect or Loans or
Letters of Credit Liabilities were outstanding.


“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) by the Parent, the Borrower, any Subsidiary or
any Unconsolidated Affiliate.


“Property Management Agreements” means, collectively, all agreements entered
into by the Parent, the Borrower or any other Loan Party pursuant to which the
Parent, the Borrower or such other Loan Party engages a Person to advise it with
respect to the management of a given Property and/or to manage a given Property.


“Property Management Contract Assignment” means an Assignment and Subordination
of Management Agreement executed by the Borrower or any other Loan Party in
favor of the Administrative Agent for its benefit and the benefit of the
Lenders, the Issuing Banks and each Specified Derivatives Provider substantially
in form and substance reasonably satisfactory to the Administrative Agent. Such
document may, at the Administrative Agent’s election, constitute a subordination
of Property Management Agreement, rather than an assignment thereof.


“Protective Advance” means all sums expended as determined by the Administrative
Agent to be necessary or appropriate after the Borrower or any other Loan Party
fails to do so when required: (a) to protect the validity, enforceability,
perfection or priority of the Liens in any of the Collateral and the instruments
evidencing the Obligations; (b) to prevent the value of any Collateral from
being materially diminished (assuming the lack of such a payment within the
necessary time frame could potentially cause such Collateral to lose value); or
(c) to protect any of the Collateral from being materially damaged, impaired,
mismanaged or taken, including, without limitation, any amounts expended in
connection therewith in accordance with Section 13.2.




- 25 -



--------------------------------------------------------------------------------





“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.


“Recourse Indebtedness” means any Indebtedness of a Person that is not
Non-Recourse Indebtedness.


“Recurring Capital Expenditures” means capital expenditures made in respect of a
Property for maintenance of such Property and replacement of items due to
ordinary wear and tear including, but not limited to, expenditures made for
maintenance or replacement of carpeting, roofing materials, mechanical systems,
electrical systems and other structural systems and expenditures relating to
tenant improvements and leasing commissions. “Recurring Capital Expenditures”
shall not include any of the following: (a) improvements to the appearance of
such Property or any other major upgrade or renovation of such Property not
necessary for proper maintenance or marketability of such Property; (b) capital
expenditures for seismic upgrades; or (c) capital expenditures for deferred
maintenance for such Property existing at the time such Property was acquired by
the Borrower or a Subsidiary.


“Register” has the meaning given that term in Section 13.5(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.


“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse any Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit.




- 26 -



--------------------------------------------------------------------------------





“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.


“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the Revolving Commitments, the outstanding Term Loans of
all Lenders, and, during the Tranche B Term Loan Availability Period, the unused
Tranche B Term Loan Commitments of all Lenders, or (b) if the Revolving
Commitments and Term Loan Commitments have been terminated or reduced to zero,
Lenders holding more than 50% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders. For purposes
of this definition, a Lender shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.


“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
holding more than 50% of the aggregate amount of the Revolving Commitments of
all Revolving Lenders, or (b) if the Revolving Commitments have been terminated
or reduced to zero, the Revolving Lenders holding more than 50% of the principal
amount of the aggregate outstanding Revolving Loans and Swingline Loans and
Letter of Credit Liabilities; provided that (i) in determining such percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Revolving Lenders (excluding
Defaulting Lenders) are party to this Agreement, the term “Requisite Revolving
Lenders” shall in no event mean less than two Revolving Lenders. For purposes of
this definition, a Revolving Lender (other than the Swingline Lender) shall be
deemed to hold a Swingline Loan and a Revolving Lender (other than any Issuing
Bank) shall be deemed to hold a Letter of Credit Liability, in each case, to the
extent such Revolving Lender has acquired a participation therein under the
terms of this Agreement and has not failed to perform its obligations in respect
of such participation.


“Requisite Tranche A Term Loan Lenders” means, as of any date, Tranche A Term
Loan Lenders having more than 50% of the aggregate outstanding principal amount
of the Tranche A Term Loans; provided that (i) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Tranche A Term Loan Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Tranche A Term Loan Lenders” shall in no event mean less than two Tranche A Term
Loan Lenders.


“Requisite Tranche B Term Loan Lenders” means, as of any date, Tranche B Term
Loan Lenders having more than 50% of the aggregate outstanding principal amount
of the Tranche B Term Loans and, during the Tranche B Term Loan Availability
Period, unused Tranche B Term Loan Commitments; provided that (i) in determining
such percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and (ii) at all times when two or more Tranche B Term
Loan Lenders (excluding Defaulting Lenders) are party to this Agreement, the
term “Requisite Tranche B Term Loan Lenders” shall in no event mean less than
two Tranche B Term Loan Lenders.


“Reserves for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate square footage of all completed
space of such Property times (b) $0.25 times (c) the


- 27 -



--------------------------------------------------------------------------------





number of days in such period divided by (d) 365. If the term Reserves for
Replacements is used without reference to any specific Property, then it shall
be determined on an aggregate basis with respect to all Properties and the
applicable Ownership Shares of all Properties of all Unconsolidated Affiliates.


“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, chief
accounting officer or senior vice president of capital markets of the Parent,
the Borrower or such Subsidiary.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interest to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Parent or any of its Subsidiaries now or hereafter outstanding;
(c) any payment or prepayment of principal of, premium, if any, or interest on,
redemption, conversion, exchange, purchase, retirement, defeasance, sinking fund
or similar payment with respect to, any Subordinated Debt; and (d) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Parent or any of its
Subsidiaries now or hereafter outstanding.


“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1, to issue (in the case of any Issuing Bank) and to participate (in
the case of the other Lenders) in Letters of Credit pursuant to Section 2.4(i),
and to participate in Swingline Loans pursuant to Section 2.5(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Revolving Commitment Amount” or as set forth in any applicable
Assignment and Assumption, or agreement executed by a Person becoming a Lender
in accordance with Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.13 or increased or reduced as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 13.5 or
increased as appropriate to reflect any increase effected in accordance with
Section 2.17.


“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.


“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.


“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.


“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1(a).


“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.


- 28 -



--------------------------------------------------------------------------------







“Revolving Termination Date” means December 18, 2018, or such later date to
which the Revolving Termination Date may be extended pursuant to Section 2.14.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.    


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Second Amendment” means that certain Increase and Second Amendment to Amended
and Restated Credit Agreement, dated as of the Second Amendment Agreement Date,
by and among the Parent, the Borrower, the Administrative Agent and the Lenders
party thereto.


“Second Amendment Agreement Date” means March 15, 2016.


“Second Amendment Effective Date” means the later of (a) the Second Amendment
Agreement Date and (b) the date on which all of the conditions precedent set
forth in Section 4 of the Second Amendment shall have been fulfilled or waived
by all of the Lenders party thereto.
    
“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien, and in the case of the
Parent, shall include (without duplication) the Parent’s Ownership Share of the
Secured Indebtedness of its Unconsolidated Affiliates.


“Secured Pool Property” means an Eligible Property that the Administrative Agent
and the Lenders have agreed to include in calculations of the Maximum Loan
Availability pursuant to Section 4.1. A Property shall be excluded from
determinations of the Maximum Loan Availability if (a) at any time such Property
shall cease to be an Eligible Property, (b) the Administrative Agent shall cease
to hold a valid and perfected first priority Lien in such Property, or (c) there
shall have occurred and be continuing a default (after giving effect to any
applicable cure period) under the Security Deed or any other Security Document
relating to such Property. For the avoidance of doubt, from and after the
Collateral Release Event, no Property shall be deemed to be a Secured Pool
Property.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Security Deed” means a Deed to Secure Debt, Deed of Trust or other Mortgage
executed by the Borrower or a Subsidiary of the Borrower in favor of the
Administrative Agent for its benefit and the benefit of the Lenders, the Issuing
Banks and each Specified Derivatives Provider in form and substance satisfactory
to the Administrative Agent.


“Security Document” means the Guaranty, any Security Deed, any Property
Management Contract Assignments, and any security agreement, pledge agreement,
financing statement, or other document, instrument or agreement creating,
evidencing or perfecting the Administrative Agent’s Liens in any of the
Collateral.




- 29 -



--------------------------------------------------------------------------------





“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.


“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
this Agreement when made or entered into.


“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Derivatives Contract with a Loan Party, is a Lender or an Affiliate of a
Lender or (b) at the time it (or its Affiliate) becomes a Lender (including on
the Effective Date), is a party to a Derivatives Contract with a Loan Party, in
each case in its capacity as a party to such Derivatives Contract.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.
    
“Stabilization Date” means, with respect to any Pool Property, the last day of
the month in which the Net Operating Income of such Property equals or exceeds
the corresponding Net Operating Income levels used in the applicable Appraisal
to determine the “stabilized value” of such Property for thirty (30) consecutive
days as certified by the Borrower. If a new Appraisal is obtained in accordance
with any of the provisions of Section 4.1(c), the Stabilization Date shall be
reestablished as the last day of the month to occur following acceptance of such
Appraisal by the Administrative Agent during which month the Net Operating
Income of such Property equals or exceeds the corresponding Net Operating Income
levels used in such Appraisal to determine the “stabilized value” of such
Property as certified by the Borrower.


“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.


“Subordinated Debt” means Indebtedness for money borrowed of the Parent, the
Borrower or any of its Subsidiaries that is subordinated in right of payment and
otherwise to the Loans, the other Obligations and the Specified Derivatives
Contracts, if any, in a manner satisfactory to the Administrative Agent in its
reasonable discretion.


“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.




- 30 -



--------------------------------------------------------------------------------





“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 10.0% of total consolidated assets (exclusive of depreciation) at such
time of the Parent and its Subsidiaries determined on a consolidated basis.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.5 in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.5(a), as such amount may be reduced
from time to time in accordance with the terms hereof.


“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.


“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.5.


“Swingline Maturity Date” means the date which is five (5) Business Days prior
to the Revolving Termination Date.


“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.


“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Parent and its Subsidiaries determined on a consolidated basis plus accumulated
depreciation and amortization, minus (to the extent included when determining
stockholders’ equity of the Borrower and its Subsidiaries): (a) the amount of
any write-up in the book value of any assets reflected in any balance sheet
resulting from revaluation thereof or any write‑up in excess of the cost of such
assets acquired, and (b) the aggregate of all amounts appearing on the assets
side of any such balance sheet for franchises, licenses, permits, patents,
patent applications, copyrights, trademarks, service marks, trade names,
goodwill, treasury stock, experimental or organizational expenses and other like
assets which would be classified as intangible assets under GAAP, all determined
on a consolidated basis.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Tenant Lease” means any lease entered into by the Parent, the Borrower, any
Loan Party or any Subsidiary with respect to any portion of a Secured Pool
Property prior to the occurrence of a Collateral Release Event.


“Term Loan” means, a Tranche A Term Loan or a Tranche B Term Loan, as
applicable.


“Term Loan Commitment” means, collectively, the Tranche A Term Loan Commitment
and the Tranche B Term Loan Commitment.




- 31 -



--------------------------------------------------------------------------------





“Term Loan Lender” means, Tranche A Term Loan Lenders or Tranche B Term Loan
Lenders, as applicable.


“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date or the
Tranche B Term Loan Maturity Date, as applicable.
        
“Term Note” means a Tranche A Term Note or a Tranche B Term Note, as applicable.


“Tie‑In Jurisdiction” means a jurisdiction in which a “tie-in” endorsement may
be obtained for a Title Policy covering property located in such jurisdiction
which endorsement effectively ties coverage to other Title Policies covering
properties located in other jurisdictions.


“Titled Agent” has the meaning given that term in Section 12.9.


“Title Insurance Company”  means Republic Title of Texas, Inc., Fidelity
National, Chicago Title or First American and/or any other title insurance
company or companies approved by the Administrative Agent and the Borrower.
 
“Title Policy”  With respect to each Secured Pool Property, an ALTA standard
form title insurance policy (or, if such form is not available, an equivalent,
legally promulgated form of mortgagee title insurance policy reasonably
acceptable to the Administrative Agent) issued by a Title Insurance Company
(with such reinsurance as the Administrative Agent may reasonably require, any
such reinsurance to be with direct access endorsements to the extent available
under Applicable Law) in an amount as the Administrative Agent may reasonably
require based upon the fair market value of the applicable Secured Pool Property
insuring the priority of the Mortgage thereon and that the Borrower or a Loan
Party, as applicable, holds marketable or indefeasible (with respect to Texas)
fee simple title to such parcel, subject only to the encumbrances acceptable to
Administrative Agent in its reasonable discretion and which shall not contain
standard exceptions for mechanics liens, persons in occupancy (other than
tenants as tenants only under Tenant Leases) or matters which would be shown by
a survey, shall not insure over any matter except to the extent that any such
affirmative insurance is acceptable to the Administrative Agent in its
reasonable discretion, and shall contain (a) a revolving credit endorsement and
(b) such other endorsements and affirmative insurance as the Administrative
Agent may reasonably require and is available in the state in which the Secured
Pool Property is located, including but not limited to (i) a comprehensive
endorsement, (ii) a variable rate of interest endorsement, (iii) a usury
endorsement, (iv) a doing business endorsement, (v) an ALTA form 3.1 zoning
endorsement, (vi) a “tie-in” endorsement relating to all Title Policies issued
by such Title Insurance Company in respect of other Secured Pool Property in any
Tie-In Jurisdiction, (vii) “first loss” and “last dollar” endorsements, and
(viii) a utility location endorsement.


“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP applied on a consistent basis: (a) cash and Cash
Equivalents (other than tenant deposits and other cash and Cash Equivalents that
are subject to a Lien or a Negative Pledge or the disposition of which is
restricted in any way); plus (b) with respect to all Properties owned (or leased
pursuant to a Ground Lease) by the Borrower or any Subsidiary for the 12-month
period ending on such date of determination, the quotient of (i) Net Operating
Income of the Parent and its Subsidiaries for such 12-month period, divided by
(ii) the Capitalization Rate; plus (c) with respect to any Property acquired
during the 12-month period ending on such date of determination, the acquisition
price paid for all such Properties; plus (d) the GAAP book value of all
Development Properties; plus (e) the acquisition price of Unimproved Land, less
any GAAP impairment charges specific to any such asset; plus (f) the acquisition
price of all mortgage notes receivable and mezzanine


- 32 -



--------------------------------------------------------------------------------





loans, less any GAAP impairment charges specific to any such asset. The
Borrower’s Ownership Share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in the immediately preceding clause (a))
will be included in the calculation of Total Asset Value consistent with the
above described treatment for wholly owned assets. For purposes of determining
Total Asset Value, Properties which are not valued under subsections (c), (d),
or (e), of this definition above, and which either have an Occupancy Rate of
less than 85% as of the applicable date of determination or shall have had an
Occupancy Rate of 85% or more for less than two (2) consecutive fiscal quarters
during the 6-month period ending on such date of determination, shall be valued
at the greater of (i) gross book value (undepreciated) reported for GAAP
purposes and (ii) the capitalized value obtained under subsection (b) of this
definition above, provided, however, that any such Property (x) may only be
included in the calculation of Total Asset Value with a valuation calculated
pursuant to this clause for a maximum of six (6) consecutive fiscal quarters
(and thereafter any such Property shall be valued in accordance with subsection
(b) above), and (y) may not be included in the calculation of Total Asset Value
with a valuation calculated pursuant to this clause if such Property has already
been valued pursuant to this clause and subsequently valued in any other manner.
Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the amount of Total Asset Value attributable to (A) Properties leased
under Ground Leases would exceed 20% of Total Asset Value, such excess shall be
excluded, and (B) Properties subject to adjustment above for having an Occupancy
Rate of less than 85% would exceed 30% of Total Asset Value (or, from and after
the Collateral Release Event, 25% of Total Asset Value), such excess shall be
excluded.


“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Parent, the Borrower, a Subsidiary of the
Parent or an Unconsolidated Affiliate with respect to such Property to achieve
an Occupancy Rate of 100%, including without limitation, all amounts budgeted
with respect to all of the following: (a) acquisition of land and any related
improvements; (b) a reasonable and appropriate reserve for construction
interest; (c) a reasonable and appropriate operating deficit reserve; (d) tenant
improvements; (e) leasing commissions and (f) other hard and soft costs
associated with the development or redevelopment of such Property. With respect
to any Property to be developed in more than one phase, the Total Budgeted Cost
shall exclude budgeted costs (other than costs relating to acquisition of land
and related improvements) to the extent relating to any phase for which
(i) construction has not yet commenced and (ii) a binding construction contract
has not been entered into by the Parent, the Borrower, any other Subsidiary of
the Parent or any Unconsolidated Affiliate, as the case may be.


“Total Indebtedness” means all Indebtedness of the Parent and its Ownership
Share of all Indebtedness of all Subsidiaries.


“Tranche A Term Loan” means a loan made by a Tranche A Term Loan Lender to the
Borrower pursuant to Section 2.2 and the Existing Term Loans.


“Tranche A Term Loan Commitment” means, as to each Tranche A Term Loan Lender,
such Lender’s obligation to make Tranche A Term Loans pursuant to Section 2.2 of
the Existing Credit Agreement. The aggregate Tranche A Term Loan Commitments as
of the Effective Date are $0.


“Tranche A Term Loan Lender” means a Lender holding a Tranche A Term Loan.


“Tranche A Term Loan Maturity Date” means December 18, 2019.




- 33 -



--------------------------------------------------------------------------------





“Tranche A Term Note” means a promissory note of the Borrower substantially in
the form of Exhibit J-1, payable to the order of a Tranche A Term Loan Lender in
a principal amount equal to the amount of such Tranche A Term Loan Lender’s
Tranche A Term Loan.


“Tranche B Term Loan” means a loan made by a Tranche B Term Loan Lender to the
Borrower pursuant to Section 2.2.


“Tranche B Term Loan Availability Period” means the period commencing on the
Effective Date and ending on September 30, 2015.


“Tranche B Term Loan Commitment” means, as to each Tranche B Term Loan Lender,
such Lender’s obligation to make Tranche B Term Loans during the Tranche B Term
Loan Availability Period pursuant to Section 2.2, in an amount up to, but not
exceeding, the amount set forth for such Lender on Schedule I as such Lender’s
“Tranche B Term Loan Commitment Amount”.


“Tranche B Term Loan Commitment Percentage” means, as to each Lender with a
Tranche B Term Loan Commitment, the ratio, expressed as a percentage, of (a) the
amount of such Lender’s Tranche B Term Loan Commitment to (b) the aggregate
amount of the Tranche B Term Loan Commitments of all Tranche B Term Loan
Lenders.


“Tranche B Term Loan Lender” means a Lender having a Tranche B Term Loan
Commitment, or if the Tranche B Term Loan Commitments have terminated, a Lender
holding a Tranche B Term Loan.


“Tranche B Term Loan Maturity Date” means June 30, 2022.


“Tranche B Term Note” means a promissory note of the Borrower substantially in
the form of Exhibit J-2, payable to the order of a Tranche B Term Loan Lender in
a principal amount equal to the amount of such Tranche B Term Loan Lender’s
Tranche B Term Loan.


“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Unencumbered Asset Value” means, at a given time, the sum (without duplication)
of all of the following of the Parent and its Subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis: (a)
with respect to all Unencumbered Pool Properties owned (or leased pursuant to a
Ground Lease) by the Borrower or any Subsidiary for the 12-month period ending
on such date of determination, the quotient of (i) Unencumbered NOI (excluding
NOI attributable to Development Properties) for 12-month period ending on such
date of determination divided by (ii) the Capitalization Rate, plus (b) with
respect to any Unencumbered Pool Property acquired during the 12-month period
ending on such date of determination, the acquisition price paid for all such
Unencumbered Pool Properties. Notwithstanding the foregoing, for purposes of
determining Unencumbered Asset Value, to the extent the


- 34 -



--------------------------------------------------------------------------------





amount of Unencumbered Asset Value attributable to Unencumbered Pool Properties
leased under Ground Leases would exceed 10% of Unencumbered Asset Value, such
excess shall be excluded.


“Unencumbered NOI” means, for any period, NOI for all Unencumbered Pool
Properties.


“Unencumbered Pool Property” means an Eligible Property included in the
calculation of Unencumbered Asset Value, subject to the provisions of Section
10.1(j). A Property shall be excluded from determining Unencumbered Asset Value
if at any time such Property shall cease to be an Eligible Property.


“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following 12 months.


“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.


“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such period (calculated at the greater
of the actual rate or 6.0% per annum) attributable to Unsecured Indebtedness of
such Person.


“Unsecured Liabilities” means, as to any Person as of a given date, the
following (without duplication): (a) all liabilities which would, in conformity
with GAAP, be properly classified as a liability on the balance sheet of such
Person as of such date, plus (b) all Indebtedness of such Person (to the extent
not included in the preceding clause (a)), minus (c) all liabilities included in
the preceding clauses (a) and (b) that are secured by a Lien.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(III).


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.


“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In


- 35 -



--------------------------------------------------------------------------------





Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.



b.
Section 1.2. General; References to Central Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the appropriate Lenders pursuant to
Section 13.6); provided further that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding the preceding sentence, the
calculation of liabilities shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) except as expressly
provided otherwise in any Loan Document, shall include all documents,
instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent or a Subsidiary of such Subsidiary
and a reference to an “Affiliate” means a reference to an Affiliate of the
Parent. Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Unless otherwise indicated, all references to time
are references to Central time daylight or standard, as applicable.



c.
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining the Applicable Margin and compliance by the Parent or the
Borrower with any financial covenant contained in any of the Loan Documents (a)
only the Ownership Share of the Parent or the Borrower, as applicable, of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included and (b) the Parent’s Ownership Share of the Borrower shall be deemed
to be 100.0%.



d.
Section 1.4. Amendment and Restatement of the Existing Credit Agreement.

The parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 6.1, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute


- 36 -



--------------------------------------------------------------------------------





a novation. All “Loans” made, “Obligations” incurred and “Letters of Credit”
issued under the Existing Credit Agreement which are outstanding on the
Agreement Date shall continue as Obligations and Letters of Credit under (and
shall be governed by the terms of) this Agreement and the other Loan Documents.
Without limiting the foregoing, upon the effectiveness hereof: (a) all
references in the “Loan Documents” (as defined in the Existing Credit Agreement)
to the “Administrative Agent”, the “Credit Agreement” and the “Loan Documents”
shall be deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, (b) all obligations constituting “Obligations” with any Lender
or any Affiliate of any Lender which are outstanding on the Agreement Date shall
continue as Obligations under this Agreement and the other Loan Documents, (c)
all liens and security interests in favor of the Administrative Agent for the
benefit of the Lenders, the Issuing Banks and each Specified Derivatives
Provider securing payment of the Specified Derivatives Contracts are in all
respects continuing and in full force and effect with respect to all of the
Obligations and the obligations under the Specified Derivatives Contracts, (d)
the Administrative Agent shall make such reallocations, sales, assignments or
other relevant actions in respect of each Lender’s credit and loan exposure
under the Existing Credit Agreement as are necessary in order that each such
Lender’s outstanding Loans and Commitments hereunder reflect such Lender’s pro
rata share of the outstanding aggregate Loans and Commitments on the Agreement
Date, and (e) the Borrower hereby agrees to compensate each Lender for any and
all losses, costs and expenses, if any, incurred by such Lender in connection
with the sale and assignment of any LIBOR Loans (including the “LIBOR Loans”
under the Existing Credit Agreement) and such reallocation described above, in
each case on the terms and in the manner set forth in Section 5.4 hereof.



25.
Article II. Credit Facility


a.
Section 2.1. Revolving Loans.

(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.16, each Revolving
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
during the period from and including the Effective Date to but excluding the
Revolving Termination Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, such Lender’s Revolving Commitment. Each
borrowing of Revolving Loans that are to be (i) Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof and (ii) LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $250,000 in excess thereof. Notwithstanding
the immediately preceding two sentences but subject to Section 2.16, a borrowing
of Revolving Loans may be in the aggregate amount of the unused Revolving
Commitments. Within the foregoing limits and subject to the terms and conditions
of this Agreement, the Borrower may borrow, repay and reborrow Revolving Loans.


(b)    Requests for Revolving Loans. Not later than 11:00 a.m. Central time at
least one (1) Business Day prior to a borrowing of Revolving Loans that are to
be Base Rate Loans and not later than 11:00 a.m. Central time at least three (3)
Business Days prior to a borrowing of Revolving Loans that are to be LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing. Each Notice of Borrowing shall specify the aggregate principal amount
of the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), a general statement as to the use of
the proceeds of such Revolving Loans, the Type of the requested Revolving Loans,
and if such Revolving Loans are to be LIBOR Loans, the initial Interest Period
for such Revolving Loans. Each Notice of Borrowing shall be irrevocable once
given and binding on the Borrower. Prior to delivering a Notice of Borrowing,
the Borrower may (without specifying whether a Revolving Loan will be a Base
Rate Loan or a LIBOR Loan) request that the Administrative Agent provide the
Borrower with the most recent LIBOR available to the


- 37 -



--------------------------------------------------------------------------------





Administrative Agent. The Administrative Agent shall provide such quoted rate to
the Borrower on the date of such request or as soon as possible thereafter.


(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Revolving Lender of the proposed borrowing. Each
Revolving Lender shall deposit an amount equal to the Revolving Loan to be made
by such Lender to the Borrower with the Administrative Agent at the Principal
Office, in immediately available funds not later than 11:00 a.m. Central time on
the date of such proposed Revolving Loans. Subject to fulfillment of all
applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower in the account specified in the Disbursement
Instruction Agreement, not later than 2:00 p.m. Central time on the date of the
requested borrowing of Revolving Loans, the proceeds of such amounts received by
the Administrative Agent.


(d)    Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Lender will not
make available to the Administrative Agent a Revolving Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender. In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the Administrative Agent on demand the
amount of such Revolving Loan with interest thereon, for each day from and
including the date such Revolving Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay the amount of such interest to the Administrative
Agent for the same or overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays to the Administrative Agent the amount of
such Revolving Loan, the amount so paid shall constitute such Lender’s Revolving
Loan included in the borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Revolving Lender that
shall have failed to make available the proceeds of a Revolving Loan to be made
by such Lender.



b.
Section 2.2. Term Loans.

(a)    Making of Term Loans. Prior to the Effective Date, certain “Term Loans”
were made to the Borrower under (and as defined in) the Existing Credit
Agreement which remain outstanding as of the date of this Agreement (such
outstanding loans being hereinafter referred to as the “Existing Term Loans”).
Subject to the terms and conditions set forth in this Agreement, the Borrower
and each of the Lenders agree that on the Effective Date but subject to the
satisfaction of the conditions precedent set forth in Article VI, the Existing
Term Loans shall be reevidenced as Tranche A Term Loans under this Agreement.
Subject to the terms and conditions hereof, each Tranche B Term Loan Lender
severally and not jointly agrees to make Tranche B Term Loans to the Borrower in
up to three (3) installments during the Tranche B Term Loan Availability Period
in an aggregate principal amount for all such Tranche B Term Loan Lenders and
Tranche B Term Loans not to exceed $275,000,000 and, with respect to each
Tranche B Term Loan Lender, in a principal amount equal to such Lender’s Tranche
B Term Loan Commitment Percentage of the aggregate principal amount of the
Tranche B Term Loans being requested by the Borrower; provided, that after
giving


- 38 -



--------------------------------------------------------------------------------





effect thereto, the aggregate amount of all Tranche B Term Loans made by each
Tranche B Term Loan Lender shall not exceed such Tranche B Term Loan Lender’s
Tranche B Term Loan Commitment. Upon a Lender’s funding of all or any portion of
its Tranche B Term Loan Commitment, such Tranche B Term Loan Commitment of such
Lender shall terminate by the amount so funded. Any undrawn portion of the
Tranche B Term Loan Commitments shall be reduced to zero at the expiration of
the Tranche B Term Loan Availability Period.


(b)    Requests for Term Loans. With respect to Term Loans made by the Term Loan
Lenders after the Effective Date, not later than 11:00 a.m. Central time at
least one (1) Business Day prior to a borrowing of Term Loans that are to be
Base Rate Loans and not later than 11:00 a.m. Central time at least three (3)
Business Days prior to a borrowing of Term Loans that are to be LIBOR Loans, the
Borrower shall notify the Administrative Agent of such requested borrowing by
hand delivery or telecopy of a Notice of Borrowing or by telephone (which, in
the case of notification by telephone, shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a Notice of Borrowing). Each
such Notice of Borrowing, whether telephonic or written, shall specify the
aggregate principal amount of the Term Loans to be borrowed, the date such Term
Loans are to be borrowed (which must be a Business Day), the Type of the
requested Term Loans, whether such Term Loans shall be Tranche A Term Loans or
Tranche B Term Loans, and if such Term Loans are to be LIBOR Loans, the initial
Interest Period for such Term Loans. Each Notice of Borrowing, whether
telephonic or written, shall be irrevocable once given and binding on the
Borrower.


(c)    Funding of Term Loans. Each Term Loan Lender shall deposit an amount
equal to the Term Loan to be made or made available by such Term Loan Lender to
the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds by 11:00 a.m. Central time on such other date
specified by the Borrower in any Notice of Borrowing. Subject to fulfillment of
all applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower in the account specified by the Borrower in the
Disbursement Instruction Agreement, not later than 2:00 p.m. Central time on the
date specified by the Borrower in any Notice of Borrowing, the proceeds of such
amounts received by the Administrative Agent. The Borrower may not reborrow any
portion of the Term Loans once repaid.


(d)    Assumptions Regarding Funding by Lenders. With respect to Term Loans to
be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender that such Lender will not make available to the
Administrative Agent a Term Loan to be made by such Lender in connection with
any borrowing, the Administrative Agent may assume that such Lender will make
the proceeds of such Term Loan available to the Administrative Agent in
accordance with this Section, and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Term Loan to be provided by such Lender. In such event, if
such Lender does not make available to the Administrative Agent the proceeds of
such Term Loan, then such Lender and the Borrower severally agree to pay to the
Administrative Agent on demand the amount of such Term Loan with interest
thereon, for each day from and including the date such Term Loan is made
available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Term Loan, the
amount so paid shall constitute such Lender’s Term Loan included in the
borrowing. Any payment by the Borrower


- 39 -



--------------------------------------------------------------------------------





shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make available the proceeds of a Term Loan to be made
by such Lender.



c.
Section 2.3. [Reserved].


d.
Section 2.4. Letters of Credit.

(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.16, each Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date thirty
(30) days prior to the Revolving Termination Date, one or more standby letters
of credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed $25,000,000 as such amount may be reduced
from time to time in accordance with the terms hereof (the “L/C Commitment
Amount”); provided that unless the applicable Issuing Bank shall otherwise
consent, no Issuing Bank shall be obligated to issue Letters of Credit hereunder
having a maximum aggregate Stated Amount in excess of $12,500,000 at any one
time outstanding.


(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower. Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the date that is thirty (30) days prior to
the Revolving Termination Date, or (ii) any Letter of Credit have an initial
duration in excess of one year; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the applicable Issuing Bank but
in no event shall any such provision permit the extension of the expiration date
of such Letter of Credit beyond the date that is thirty (30) days prior to the
Revolving Termination Date. Notwithstanding the foregoing, a Letter of Credit
may, as a result of its express terms or as the result of the effect of an
automatic extension provision, have an expiration date of not more than one year
beyond the Revolving Termination Date (any such Letter of Credit being referred
to as an “Extended Letter of Credit”), so long as the Borrower delivers to the
Administrative Agent for its benefit and the benefit of the applicable Issuing
Bank and the Revolving Lenders no later than thirty (30) days prior to the
Revolving Termination Date, Cash Collateral for such Letter of Credit for
deposit into the Letter of Credit Collateral Account in an amount equal to the
Stated Amount of such Letter of Credit; provided, that the obligations of the
Borrower under this Section in respect of such Extended Letters of Credit shall
survive the termination of this Agreement and shall remain in effect until no
such Extended Letters of Credit remain outstanding. If the Borrower fails to
provide Cash Collateral with respect to any Extended Letter of Credit by the
date thirty (30) days prior to the Revolving Termination Date, such failure
shall be treated as a drawing under such Extended Letter of Credit (in an amount
equal to the maximum Stated Amount of such Letter of Credit), which shall be
reimbursed (or participations therein funded) by the Revolving Lenders in
accordance with the immediately following subsections (i) and (j), with the
proceeds being utilized to provide Cash Collateral for such Letter of Credit.
The initial Stated Amount of each Letter of Credit shall be at least $100,000
(or such lesser amount as may be acceptable to the applicable Issuing Bank, the
Administrative Agent and the Borrower).


(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
applicable Issuing Bank and the Administrative Agent written notice at least
five (5) Business Days prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such


- 40 -



--------------------------------------------------------------------------------





customary applications and agreements for standby letters of credit, and other
forms as requested from time to time by each Issuing Bank. Provided the Borrower
has given the notice prescribed by the first sentence of this subsection and
delivered such applications and agreements referred to in the preceding
sentence, subject to the other terms and conditions of this Agreement, including
the satisfaction of any applicable conditions precedent set forth in
Section 6.2, the applicable Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in no event prior to the date five (5) Business Days following
the date after which such Issuing Bank has received all of the items required to
be delivered to it under this subsection. No Issuing Bank shall at any time be
obligated to issue any Letter of Credit if such issuance would conflict with, or
cause such Issuing Bank or any Revolving Lender to exceed any limits imposed by,
any Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. Upon
the written request of the Borrower, the applicable Issuing Bank shall deliver
to the Borrower a copy of each issued Letter of Credit within a reasonable time
after the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control.


(d)    Reimbursement Obligations. Upon receipt by any Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, such Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by such Issuing Bank as a result
of such demand and the date on which payment is to be made by such Issuing Bank
to such beneficiary in respect of such demand; provided, however, that such
Issuing Bank’s failure to give, or delay in giving, such notice shall not
discharge the Borrower in any respect from the applicable Reimbursement
Obligation. The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse such Issuing Bank for the amount of each demand for
payment under such Letter of Credit at or prior to the date on which payment is
to be made by such Issuing Bank to the beneficiary thereunder, without
presentment, demand, protest or other formalities of any kind. Upon receipt by
any Issuing Bank of any payment in respect of any Reimbursement Obligation, such
Issuing Bank shall promptly pay to each Revolving Lender that has acquired a
participation therein under the second sentence of the immediately following
subsection (i) such Lender’s Revolving Commitment Percentage of such payment.


(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and such Issuing Bank, or if the Borrower fails to
reimburse such Issuing Bank for a demand for payment under a Letter of Credit by
the date of such payment, the failure of which such Issuing Bank shall promptly
notify the Administrative Agent, then (i) if the applicable conditions contained
in Article VI would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 12:00 noon Central time and (ii) if such conditions would not
permit the making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply. The limitations set forth in the second sentence of Section
2.1(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.


(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by any Issuing Bank of any Letter of Credit and until such Letter of Credit
shall have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in


- 41 -



--------------------------------------------------------------------------------





an amount equal to the product of (i) such Lender’s Revolving Commitment
Percentage and (ii) (A) the Stated Amount of such Letter of Credit plus (B) any
related Reimbursement Obligations then outstanding.


(g)    Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, each Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Banks,
the Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Lenders. None of
the above shall affect, impair or prevent the vesting of any of each Issuing
Bank’s or the Administrative Agent’s rights or powers hereunder. Any action
taken or omitted to be taken by the applicable Issuing Bank under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against such
Issuing Bank any liability to the Borrower, the Administrative Agent or any
Lender. In this connection, the obligation of the Borrower to reimburse any
Issuing Bank for any drawing made under any Letter of Credit, and to repay any
Revolving Loan made pursuant to the second sentence of the immediately preceding
subsection (e), shall be absolute, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against such Issuing Bank, the Administrative Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between the Borrower, such Issuing Bank, the Administrative Agent, any Lender or
any other Person; (E) any demand, statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non‑application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by such
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s


- 42 -



--------------------------------------------------------------------------------





Reimbursement Obligations. Notwithstanding anything to the contrary contained in
this Section or Section 13.9, but not in limitation of the Borrower’s
unconditional obligation to reimburse any Issuing Bank for any drawing made
under a Letter of Credit as provided in this Section and to repay any Revolving
Loan made pursuant to the second sentence of the immediately preceding
subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, such Issuing Bank or any Lender in respect of any
liability incurred by the Administrative Agent, such Issuing Bank or such Lender
arising solely out of the gross negligence or willful misconduct of the
Administrative Agent, such Issuing Bank or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Administrative Agent, any
Issuing Bank or any Lender with respect to any Letter of Credit.


(h)    Amendments, Etc. The issuance by any Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through such Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Revolving Lenders, if any, required by
Section 13.6. shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5(c).


(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
the issuance by any Issuing Bank of any Letter of Credit each Revolving Lender
shall be deemed to have absolutely, irrevocably and unconditionally purchased
and received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage of the liability of such Issuing Bank with respect to such Letter of
Credit and each Revolving Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to such Issuing Bank to pay and discharge when due,
such Lender’s Revolving Commitment Percentage of such Issuing Bank’s liability
under such Letter of Credit. In addition, upon the making of each payment by a
Revolving Lender to the Administrative Agent for the account of any Issuing Bank
in respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of such Issuing Bank, the Administrative Agent or such Lender,
acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to such Issuing Bank by the Borrower in respect
of such Letter of Credit and (ii) a participation in a percentage equal to such
Lender’s Revolving Commitment Percentage in any interest or other amounts
payable by the Borrower in respect of such Reimbursement Obligation (other than
the Fees payable to each Issuing Bank pursuant to the second and the last
sentences of Section 3.5(c)).


(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, on demand in immediately available funds in Dollars the amount of
such Lender’s Revolving Commitment Percentage of each drawing paid by such
Issuing Bank under each Letter of Credit to the extent such amount is not
reimbursed by the Borrower pursuant to the immediately preceding subsection (d);
provided, however, that in respect of any drawing under any Letter of Credit,
the maximum amount that any Revolving Lender shall be required to fund, whether
as a Revolving Loan or as a participation, shall not exceed such Lender’s
Revolving Commitment Percentage of such drawing except as otherwise provided in
Section 3.9(d). If the notice referenced in the second sentence of Section
2.4(e) is received by a Revolving Lender not later than 11:00 a.m. Central time,
then such Lender shall make such payment available to the Administrative Agent
not later


- 43 -



--------------------------------------------------------------------------------





than 2:00 p.m. Central time on the date of demand therefor; otherwise, such
payment shall be made available to the Administrative Agent not later than 1:00
p.m. Central time on the next succeeding Business Day. Each Revolving Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same for the
account of the applicable Issuing Bank, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Revolving
Lender to make its payment under this subsection, (ii) the financial condition
of the Borrower or any other Loan Party, (iii) the existence of any Default or
Event of Default, including any Event of Default described in Section 11.1(e) or
(f), (iv) the termination of the Revolving Commitments or (v) the delivery of
Cash Collateral in respect of any Extended Letter of Credit. Each such payment
to the Administrative Agent for the account of any Issuing Bank shall be made
without any offset, abatement, withholding or deduction whatsoever.


(k)    Information to Lenders. Promptly following any change in Letters of
Credit outstanding, the applicable Issuing Bank shall deliver to the
Administrative Agent, which shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit outstanding at such time. Upon the request of any Revolving Lender
from time to time, the applicable Issuing Bank shall deliver any other
information reasonably requested by such Lender with respect to each Letter of
Credit then outstanding. Other than as set forth in this subsection, no Issuing
Bank shall have the duty to notify the Lenders regarding the issuance or other
matters regarding Letters of Credit issued hereunder. The failure of any Issuing
Bank to perform its requirements under this subsection shall not relieve any
Revolving Lender from its obligations under the immediately preceding subsection
(j).


(l)    Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.



e.
Section 2.5. Swingline Loans.

(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.16, the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, $25,000,000, as such amount may
be reduced from time to time in accordance with the terms hereof; provided that
the Swingline Lender shall not be obligated to make Swingline Loans in an
aggregate outstanding principal amount in excess of the amount of the Revolving
Commitment of the Swingline Lender in its capacity as a Revolving Lender
hereunder, minus the sum of (i) the aggregate outstanding amount of all
Swingline Loans and (ii) the aggregate outstanding principal amount of such
Revolving Lender’s Revolving Loans and Letter of Credit Liabilities. If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess. Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.


(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 11:00 a.m. Central time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing


- 44 -



--------------------------------------------------------------------------------





and shall be promptly confirmed in writing by the Borrower pursuant to a Notice
of Swingline Borrowing sent to the Swingline Lender by telecopy on the same day
of the giving of such telephonic notice. Not later than 1:00 p.m. Central time
on the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Section 6.2 for such borrowing, the Swingline
Lender will make the proceeds of such Swingline Loan available to the Borrower
in Dollars, in immediately available funds, at the account specified by the
Borrower in the Notice of Swingline Borrowing.


(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans accruing interest at the Base Rate or at such other rate or
rates as the Borrower and the Swingline Lender may agree from time to time in
writing. Interest on Swingline Loans is solely for the account of the Swingline
Lender (except to the extent a Revolving Lender acquires a participating
interest in a Swingline Loan pursuant to subsection (e) of this Section 2.5).
All accrued and unpaid interest on Swingline Loans shall be payable on the dates
and in the manner provided in Section 2.6 with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).


(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof, or
such other minimum amounts agreed to by the Swingline Lender and the Borrower.
Any voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender and the Administrative Agent prior written notice thereof
no later than 12:00 noon Central time on the day prior to the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.


(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one (1) Business Day of demand therefor by the
Swingline Lender and, in any event, within five (5) Business Days after the date
such Swingline Loan was made (or, if earlier, the date on which any Revolving
Loan shall be made following the date such Swingline Loan shall be made);
provided, that the proceeds of a Swingline Loan may not be used to pay a
Swingline Loan. Notwithstanding the foregoing, the Borrower shall repay the
entire outstanding principal amount of, and all accrued but unpaid interest on,
the Swingline Loans on the Swingline Maturity Date (or such earlier date as the
Swingline Lender and the Borrower may agree in writing). In lieu of demanding
repayment of any outstanding Swingline Loan from the Borrower, the Swingline
Lender may, on behalf of the Borrower (which hereby irrevocably directs the
Swingline Lender to act on its behalf), request a borrowing of Revolving Loans
that are Base Rate Loans from the Revolving Lenders in an amount equal to the
principal balance of such Swingline Loan. The amount limitations contained in
the second sentence of Section 2.1(a) shall not apply to any borrowing of such
Revolving Loans made pursuant to this subsection. The Swingline Lender shall
give notice to the Administrative Agent of any such borrowing of Revolving Loans
not later than 11:00 a.m. Central time at least one (1) Business Day prior to
the proposed date of such borrowing. Promptly after receipt of such notice of
borrowing of Revolving Loans from the Swingline Lender under the immediately
preceding sentence, the Administrative Agent shall notify each Revolving Lender
of the proposed borrowing. Not later than 11:00 a.m. Central time on the
proposed date of such borrowing, each Revolving Lender will make available to
the Administrative Agent at the Principal Office for the account of the
Swingline Lender, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Lender. The Administrative Agent shall pay the proceeds
of such Revolving Loans to the Swingline Lender, which shall apply such proceeds
to repay such Swingline Loan. If the Revolving Lenders are prohibited from
making Revolving Loans required to be made under this subsection for any reason
whatsoever, including without limitation, the existence of any of the Defaults
or Events of Default described in Sections 11.1(e) or (f), each


- 45 -



--------------------------------------------------------------------------------





Revolving Lender shall purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation to the extent of such Lender’s
Revolving Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of the Swingline Lender in
Dollars and in immediately available funds. A Revolving Lender’s obligation to
purchase such a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Administrative Agent, the Swingline Lender or any other Person
whatsoever, (ii) the existence of a Default or Event of Default (including
without limitation, any of the Defaults or Events of Default described in
Sections 11.1(e) or (f)), or the termination of any Revolving Lender’s Revolving
Commitment, (iii) the existence (or alleged existence) of an event or condition
which has had or could have a Material Adverse Effect, (iv) any breach of any
Loan Document by the Administrative Agent, any Lender, the Borrower or any other
Loan Party, or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. If such amount is not in fact
made available to the Swingline Lender by any Revolving Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with accrued interest thereon for each day from the date of demand
thereof, at the Federal Funds Rate. If such Lender does not pay such amount
forthwith upon the Swingline Lender’s demand therefor, and until such time as
such Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Revolving Lenders to purchase a
participation therein). Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other amounts due it hereunder, to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).



f.
Section 2.6. Rates and Payment of Interest on Loans.

(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:


(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate
Loans; and


(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans.


Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and each
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).


(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance


- 46 -



--------------------------------------------------------------------------------





of such Loan is due and payable in full (whether at maturity, due to
acceleration or otherwise). Interest payable at the Post-Default Rate shall be
payable from time to time on demand. All determinations by the Administrative
Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.


(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent’s, any Issuing Bank’s, or any
Lender’s other rights under this Agreement.



g.
Section 2.7. Number of Interest Periods.

There may be no more than eleven (11) different Interest Periods outstanding at
the same time.



h.
Section 2.8. Repayment of Loans.

(a)    Revolving Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Revolving Termination Date.


(b)    Term Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Tranche A Term Loans on
the Tranche A Term Loan Maturity Date. The Borrower shall repay the entire
outstanding principal amount of, and all accrued but unpaid interest on, the
Tranche B Term Loans on the Tranche B Term Loan Maturity Date.



i.
Section 2.9. Prepayments.

(a)    Optional. Subject to Section 5.4, the Borrower may prepay any Tranche A
Term Loan or Revolving Loan at any time without premium or penalty. The Borrower
shall give the Administrative Agent at least three (3) Business Days prior
written notice of the prepayment of any Loan. Each voluntary prepayment of Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$100,000 in excess thereof. Subject to Section 5.4, the Borrower may prepay any
Tranche B Term Loan at any time subject to the payment of a prepayment premium
(the “Prepayment Premium”) equal to the percentage of the principal amount so
prepaid set forth in the following table corresponding to the period during
which such prepayment is made:


    


- 47 -



--------------------------------------------------------------------------------





Period
Prepayment Premium
After the Effective Date and prior to the 1-year anniversary of the Effective
Date
2.0
%
On or after the 1-year anniversary of the Effective Date and prior to the 2-year
anniversary of the Effective Date
1.0
%
On or after the 2-year anniversary of the Effective Date
0.0
%



Any Prepayment Premium shall be non-refundable and payable concurrently with any
such payment of any Tranche B Term Loan.


(b)    Mandatory.


(i)    Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans and Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Revolving Commitments, the Borrower shall immediately upon demand
pay to the Administrative Agent for the account of the Lenders then holding
Revolving Commitments (or if the Revolving Commitments have been terminated,
then holding outstanding Revolving Loans, Swingline Loans and/or Letter of
Credit Liabilities), the amount of such excess.


(ii)    Maximum Loan Availability Overadvance. If at any time the aggregate
principal amount of all outstanding Loans, together with the aggregate amount of
all Letter of Credit Liabilities, exceeds the Maximum Loan Availability, the
Borrower shall within three (3) days of the Borrower obtaining knowledge of the
occurrence of any such excess, repay first, the outstanding principal amount of
all Revolving Loans and Cash Collateralize any outstanding Letters of Credit and
second, the Term Loans, ratably, by such excess. Any sums repaid in connection
with the immediately preceding sentence in respect of the Revolving Loans can be
reborrowed provided the Maximum Loan Availability supports such borrowing.


(iii)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsections (b)(i) shall be applied to pay all amounts of principal outstanding
on the Loans and any Reimbursement Obligations pro rata in accordance with
Section 3.2 and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations. If the Borrower is
required to pay any outstanding LIBOR Loans by reason of this Section prior to
the end of the applicable Interest Period therefor, the Borrower shall pay all
amounts due under Section 5.4.


(c)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section shall affect any of the Borrower’s obligations
under any Derivatives Contracts entered into with respect to the Loans.




- 48 -



--------------------------------------------------------------------------------






j.
Section 2.10. Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $250,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. Central
time on the third (3rd) Business Day prior to the date of any such Continuation.
Such notice by the Borrower of a Continuation shall be by telecopy, electronic
mail or other similar form of communication in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans and portions thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given. Promptly after receipt of a Notice of Continuation, the
Administrative Agent shall notify each Lender of the proposed Continuation. If
the Borrower shall fail to select in a timely manner a new Interest Period for
any LIBOR Loan in accordance with this Section, such Loan will automatically, on
the last day of the current Interest Period therefor, continue as a LIBOR Loan
with an Interest Period of one month; provided, however that if a Default or
Event of Default exists, such Loan will automatically, on the last day of the
current Interest Period therefor, Convert into a Base Rate Loan notwithstanding
the first sentence of Section 2.11 or the Borrower’s failure to comply with any
of the terms of such Section.



k.
Section 2.11. Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess of that
amount. Each such Notice of Conversion shall be given not later than 11:00 a.m.
Central time three (3) Business Days prior to the date of any proposed
Conversion. Promptly after receipt of a Notice of Conversion, the Administrative
Agent shall notify each Lender of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telecopy,
electronic mail or other similar form of communication in the form of a Notice
of Conversion specifying (a) the requested date of such Conversion, (b) the Type
of Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.



l.
Section 2.12. Notes.

(a)    Notes. To the extent requested by any Revolving Lender, the Revolving
Loans made by such Revolving Lender shall, in addition to this Agreement, also
be evidenced by a Revolving Note, payable to the order of such Revolving Lender
in a principal amount equal to the amount of its Revolving Commitment as
originally in effect and otherwise duly completed. The Swingline Loans made by
the Swingline Lender to the Borrower shall, in addition to this Agreement, also
be evidenced by a Swingline Note payable to the order of the Swingline Lender.
To the extent requested by any Term Loan Lender, the Term Loan made by a Term
Loan Lender shall, in addition to this Agreement, also be evidenced by a Term
Note, payable to the


- 49 -



--------------------------------------------------------------------------------





order of such Term Loan Lender in a principal amount equal to the amount of its
Term Loan and otherwise duly completed.


(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8, in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8 shall be
controlling.


(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at such Lender’s
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.



m.
Section 2.13. Voluntary Reductions of the Revolving Commitment.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than five (5) Business Days prior written notice to the
Administrative Agent of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Revolving Commitments shall not be
less than $5,000,000 and integral multiples of $100,000 in excess of that amount
in the aggregate) and shall be irrevocable once given and effective only upon
receipt by the Administrative Agent (“Commitment Reduction Notice”); provided,
however, the Borrower may not reduce the aggregate amount of the Revolving
Commitments below $100,000,000 unless the Borrower is terminating the Revolving
Commitments in full. Promptly after receipt of a Commitment Reduction Notice the
Administrative Agent shall notify each Lender of the proposed termination or
Revolving Commitment reduction. Except to the extent expressly set forth in
Section 2.17, the Revolving Commitments, once reduced or terminated pursuant to
this Section, may not be increased or reinstated. The Borrower shall pay all
interest and fees on the Revolving Loans accrued to the date of such reduction
or termination of the Revolving Commitments to the Administrative Agent for the
account of the Revolving Lenders, including but not limited to any applicable
compensation due to each Revolving Lender in accordance with Section 5.4.



n.
Section 2.14. Extension of Revolving Termination Date.

The Borrower shall have the right, exercisable one time, to request that the
Administrative Agent and the Revolving Lenders agree to extend the Revolving
Termination Date by one year. The Borrower may exercise such right only by
executing and delivering to the Administrative Agent at least 90 days but not
more than 180 days prior to the current Revolving Termination Date, a written
request for such extension (an “Extension Request”). The Administrative Agent
shall notify the Revolving Lenders if it receives an Extension Request promptly
upon receipt thereof. Subject to satisfaction of the following conditions, the
Revolving Termination Date shall be extended for one year effective upon receipt
by the Administrative


- 50 -



--------------------------------------------------------------------------------





Agent of the Extension Request and payment of the fee referred to in the
following clause (y): (x) immediately prior to such extension and immediately
after giving effect thereto, (A) no Default or Event of Default shall exist and
(B) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents, (y) the Borrower
shall have paid the Fees payable under Section 3.5(d) and (z) the Borrower shall
have delivered duly executed copies of such additional documents (including
without limitation, amendments to the Security Documents) as the Administrative
Agent may reasonably request and the Borrower shall pay the cost of any
mortgages, Title Policy or any endorsement or update thereto, and any and all
costs, fees, taxes, assessments or charges required to be paid in connection
therewith. At any time prior to the effectiveness of any such extension, upon
the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent a certificate from any Responsible Officer certifying the
matters referred to in the immediately preceding clauses (x)(A) and (x)(B). The
Administrative Agent shall promptly notify the Borrower once the foregoing
conditions have been satisfied as of the new Revolving Termination Date.



o.
Section 2.15. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise)
there are any Letters of Credit outstanding hereunder and the aggregate Stated
Amount of such Letters of Credit exceeds the balance of available funds on
deposit in the Letter of Credit Collateral Account, then the Borrower shall, on
such date, provide additional Cash Collateral to the Administrative Agent, for
its benefit and the benefit of the Lenders and the Issuing Banks, for deposit
into the Letter of Credit Collateral Account, in an amount equal to the amount
of such excess.



p.
Section 2.16. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, no Issuing Bank shall be required to
issue a Letter of Credit and no reduction of the Revolving Commitments pursuant
to Section 2.13 shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Revolving
Commitments:


(a)    the aggregate principal amount of all outstanding Revolving Loans and
Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities, would exceed the aggregate amount of the Revolving Commitments at
such time; or


(b)    the aggregate principal amount of all outstanding Loans, together with
the aggregate amount of all Letter of Credit Liabilities, would exceed the
Maximum Loan Availability at such time.



q.
Section 2.17. Increase in Revolving Commitments and Incremental Term Loans.

The Borrower shall have the right to request increases in the aggregate amount
of the Revolving Commitments or enter into one or more tranches of term loans
(each an “Incremental Term Loan”) by


- 51 -



--------------------------------------------------------------------------------





providing written notice to the Administrative Agent, which notice shall be
irrevocable once given; provided, however, that any such increases and all such
Incremental Term Loans (exclusive of increases and Incremental Term Loans
pursuant to the terms of the Second Amendment) shall not exceed $225,000,000 in
the aggregate. Each such increase in the Revolving Commitments or issuance of
Incremental Term Loans must be an aggregate minimum amount of $25,000,000 and
integral multiples of $5,000,000 in excess thereof. The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Revolving Commitments or issuance of Incremental Term
Loans, including decisions as to the selection of the existing Lenders and/or
other banks, financial institutions and other institutional lenders to be
approached with respect to such increase and the allocations of the increase in
the Revolving Commitments or issuance of Incremental Term Loans among such
existing Lenders and/or other banks, financial institutions and other
institutional lenders. No Lender shall be obligated in any way whatsoever to
increase its Revolving Commitment or provide a new Revolving Commitment or
participate in such Incremental Term Loans, and any new Lender becoming a party
to this Agreement in connection with any such requested increase must be an
Eligible Assignee. If a new Lender becomes a party to this Agreement, or if any
existing Lender is increasing its Revolving Commitment, such Lender shall on the
date it becomes a Lender hereunder (or in the case of an existing Lender,
increases its Revolving Commitment) (and as a condition thereto) purchase from
the other Lenders its Revolving Commitment Percentage (determined with respect
to the Lenders’ respective Revolving Commitments and after giving effect to the
increase of Revolving Commitments) of any outstanding Revolving Loans, by making
available to the Administrative Agent for the account of such other Lenders, in
same day funds, an amount equal to (A) the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Revolving Lenders
under Section 2.4(j) that have not been repaid, plus (C) interest accrued and
unpaid to and as of such date on such portion of the outstanding principal
amount of such Revolving Loans. The Borrower shall pay to the Revolving Lenders
amounts payable, if any, to such Revolving Lenders under Section 5.4 as a result
of the prepayment of any such Revolving Loans. Revolving Loans made pursuant to
any increased Revolving Commitment and the Incremental Term Loans (a) shall rank
pari passu in right of payment with the Revolving Loans and the Term Loans, and
(b) shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loans and the Term Loans; provided that (i) the
terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Tranche B Term Loan Maturity Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Tranche B Term Loan Maturity Date and
(ii) Applicable Margins applicable to the Incremental Term Loans may deviate
from the pricing of the Revolving Loans and the existing Term Loans. Incremental
Term Loans may be made hereunder pursuant to an amendment or an amendment and
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
participating in such tranche and the Administrative Agent. The Incremental Term
Loan Amendment may, without the consent of any other Lenders and consistent with
the foregoing provisions of this Section 2.17, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.17 and such Incremental Term Loan Amendment shall include
customary provisions with respect to remedial rights under the Agreement to
ensure that the existing Term Loans shall not be adversely affected by such
Incremental Term Loans. Effecting the increase of the Revolving Commitments or
issuance of Incremental Term Loans under this Section is subject to the
following conditions precedent: (x) no Default or Event of Default shall be in
existence on the effective date of such increase, (y) the representations and
warranties made or deemed made by the Borrower and any other Loan Party in any
Loan Document to which such Loan Party is a party shall be true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on the effective date of such increase except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall


- 52 -



--------------------------------------------------------------------------------





have been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder, and (z)  the Administrative
Agent shall have received each of the following, in form and substance
satisfactory to the Administrative Agent: (i) if not previously delivered to the
Administrative Agent, copies certified by the Secretary or Assistant Secretary
of (A) all corporate, partnership, member or other necessary action taken by the
Borrower to authorize such increase and (B) all corporate, partnership, member
or other necessary action taken by each Guarantor authorizing the guaranty of
such increase; (ii) an opinion of counsel to the Borrower and the Guarantors,
and addressed to the Administrative Agent and the Lenders covering such matters
as reasonably requested by the Administrative Agent including matters related to
such increase with respect to the Security Documents; (iii) new Revolving Notes
or Term Notes executed by the Borrower, payable to any new Lenders and
replacement Revolving Notes or Term Notes executed by the Borrower, payable to
any existing Lenders increasing their Revolving Commitments or participating in
the issuance of the Incremental Term Loans, in the amount of such Revolving
Lender’s Revolving Commitment at the time of the effectiveness of the applicable
increase in the aggregate amount of the Revolving Commitments or such Term Loan
Lender’s Term Loan Commitment at the time of the effectiveness of such
Incremental Term Loans and (iv) the Borrower shall have delivered duly executed
copies of such additional documents (including without limitation, amendments to
the Security Documents) as the Administrative Agent may reasonably request and
the Borrower shall pay the cost of any mortgages, Title Policy or any
endorsement or update thereto, and any and all costs, fees, taxes, assessments
or charges required to be paid in connection therewith. In connection with any
increase in the aggregate amount of the Revolving Commitments or issuance of
Incremental Term Loans pursuant to this Section 2.17 any Lender becoming a party
hereto shall (1) execute such documents and agreements as the Administrative
Agent may reasonably request and (2) in the case of any Lender that is organized
under the laws of a jurisdiction outside of the United States of America,
provide to the Administrative Agent, its name, address, tax identification
number and/or such other information as shall be necessary for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.



r.
Section 2.18. Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.



26.
Article III. Payments, Fees and Other General Provisions


a.
Section 3.1. Payments.

(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10),
to the Administrative Agent at the Principal Office, not later than 1:00 p.m.
Central time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 11.5, the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the


- 53 -



--------------------------------------------------------------------------------





Administrative Agent for the account of a Lender under this Agreement or any
Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. Each payment received by the
Administrative Agent for the account of any Issuing Bank under this Agreement
shall be paid to such Issuing Bank by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Issuing Bank
to the Administrative Agent from time to time, for the account of such Issuing
Bank. In the event the Administrative Agent fails to pay such amounts to such
Lender or such Issuing Bank, as the case may be, within one (1) Business Day of
receipt of such amounts, the Administrative Agent shall pay interest on such
amount until paid at a rate per annum equal to the Federal Funds Rate from time
to time in effect. If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.


(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Banks hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Banks, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or each Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or such Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.



b.
Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1(a), 2.4(e) and 2.5(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5(a), 3.5(b),
the first sentence of 3.5(c), and 3.5(e) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.13. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9, if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with such respective Revolving Commitments; (c) the making of
Tranche B Term Loans under Section 2.2(a) shall be made from the Tranche B Term
Loan Lenders, pro rata according to the amounts of their respective Tranche B
Term Loan Commitments, as designated by the Borrower; (d) each payment or
prepayment of principal of any tranche of Term Loans shall be made for the
account of the applicable Tranche A Term Loan Lenders or Tranche B Term Loan
Lenders, as applicable as designated by the Borrower, pro rata in accordance
with the respective unpaid principal amounts of the applicable tranche of Term
Loans held by them; (e) each payment of interest on Revolving Loans or Term


- 54 -



--------------------------------------------------------------------------------





Loans shall be made for the account of the Revolving Lenders or Term Loan
Lenders, as applicable, pro rata in accordance with the amounts of interest on
such Revolving Loans or Term Loans, as applicable, then due and payable to the
respective Lenders; (f) the Conversion and Continuation of Revolving Loans or
Term Loans of a particular Type (other than Conversions provided for by
Sections 5.1(c) and 5.5) shall be made pro rata among the Revolving Lenders or
Term Loan Lenders, as applicable, according to the amounts of their respective
Revolving Loans or Term Loans, as applicable, and the then current Interest
Period for each Lender’s portion of each such Loan of such Type shall be
coterminous; (g) the Revolving Lenders’ participation in, and payment
obligations in respect of, Swingline Loans under Section 2.5, shall be in
accordance with their respective Revolving Commitment Percentages; and (h) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.4, shall be in accordance with their
respective Revolving Commitment Percentages. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Lender shall
have acquired a participating interest in any such Swingline Loan pursuant to
Section 2.5(e), in which case such payments shall be pro rata in accordance with
such participating interests).



c.
Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.2 or
Section 11.5, as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2 or Section 11.5, as applicable.
To such end, all the Lenders shall make appropriate adjustments among themselves
(by the resale of participations sold or otherwise) if such payment is rescinded
or must otherwise be restored. The Borrower agrees that any Lender so purchasing
a participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.



d.
Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.



e.
Section 3.5. Fees.



- 55 -



--------------------------------------------------------------------------------





(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.


(b)    Facility Fees. During the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders an unused facility fee equal to
the sum of the daily amount (the “Unused Amount”) by which the aggregate amount
of the Revolving Commitments exceeds the aggregate outstanding principal balance
of Revolving Loans and Letter of Credit Liabilities set forth in the table below
multiplied by the corresponding per annum rate:


Unused Amount
Unused Fee
(percent per annum)
Greater than or equal to 50% of the aggregate amount of Revolving Commitments
0.25
%
Less than 50% of the aggregate amount of Revolving Commitments
0.15
%



Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero. For the avoidance of doubt, for purposes of calculating an
unused facility fee, the outstanding principal balance of Swingline Loans shall
not be factored into the computation.


(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for LIBOR Loans times the daily average
Stated Amount of each Letter of Credit for the period from and including the
date of issuance of such Letter of Credit (x) to and including the date such
Letter of Credit expires or is cancelled or terminated or (y) to but excluding
the date such Letter of Credit is drawn in full. In addition to such fees, the
Borrower shall pay to each Issuing Bank solely for its own account, a fronting
fee in respect of each Letter of Credit pursuant to the Fee Letters. The fees
provided for in this subsection shall be nonrefundable and payable, in the case
of the fee provided for in the first sentence, in arrears (i) quarterly on the
first day of January, April, July and October, (ii) on the Revolving Termination
Date, (iii) on the date the Revolving Commitments are terminated or reduced to
zero and (iv) thereafter from time to time on demand of the Administrative
Agent. The Borrower shall pay directly to each Issuing Bank from time to time on
demand all commissions, charges, costs and expenses in the amounts customarily
charged or incurred by such Issuing Bank from time to time in like circumstances
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or any other transaction relating thereto.


(d)    Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Termination Date in accordance with Section 2.14, the
Borrower shall pay to the Administrative Agent for the account of each Revolving
Lender a fee equal to two tenths of one percent (0.20%) of the amount of such
Revolving Lender’s Revolving Commitment (whether or not utilized). Such fee
shall be due and payable in full on the effective date of such extension.


(e)    Ticking Fee. From and after August 31, 2015, the Borrower agrees to pay
to the Administrative Agent for the account of each Tranche B Term Loan Lender,
in respect of each Tranche B


- 56 -



--------------------------------------------------------------------------------





Term Loan Lender’s Tranche B Term Loan Commitment, a ticking fee, which shall
accrue at one quarter of one percent (0.25%) per annum on the daily amount of
such Lender’s remaining Tranche B Term Loan Commitment. Such fee shall be
payable (i) upon any date on which an installment of the Tranche B Term Loan
Commitments has been drawn and (ii) on the earlier of the expiration date of the
Tranche B Term Loan Availability Period and the date the Tranche B Term Loan
Commitments have been terminated or reduced to zero. The Borrower acknowledges
that the fee payable hereunder is a bona fide commitment fee and is intended as
reasonable compensation to the Lenders for committing to make funds available to
the Borrower as described herein and for no other purposes.


(f)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letters and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.


All fees payable hereunder shall be paid on the dates due and in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees, to the applicable Lenders. Fees paid shall not be
refundable under any circumstances.



f.
Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed.



g.
Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.6(a)(i) through (iv) and,
with respect to Swingline Loans, in Section 2.5(c). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.



h.
Section 3.8. Statements of Account.



- 57 -



--------------------------------------------------------------------------------





The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.



i.
Section 3.9. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Revolving Lender becomes a Defaulting Lender, then, until such time as such
Revolving Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:


(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 13.6.


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks or the Swingline Lender
hereunder; third, to Cash Collateralize each Issuing Bank’s Fronting Exposure
with respect to such Defaulting Lender in accordance with subsection (e) below;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize each Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with subsection (e) below; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Banks or the Swingline Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or amounts owing by such Defaulting
Lender under Section 2.4(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article VI were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Revolving Lenders pro rata in accordance with their
respective Revolving Commitment Percentages (determined without giving effect to
the immediately following subsection (d)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or


- 58 -



--------------------------------------------------------------------------------





held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this subsection shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.


(c)    Certain Fees.


(i)    Each Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.5(b) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the outstanding principal amount of
the Revolving Loans funded by it, and (2) its Revolving Commitment Percentage of
the Stated Amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).


(ii)    Each Defaulting Lender shall be entitled to receive the Fee payable
under Section 3.5(c) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Revolving Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).


(iii)    No Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.5(d) or (e) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been paid to that Defaulting Lender).
(iv)    With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) through (iii), the Borrower
shall (x) pay to each Non‑Defaulting Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such Non‑Defaulting Lender pursuant to the immediately
following subsection (d), (y) pay to the Issuing Banks and the Swingline Lender,
as applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent not reallocated to Non-Defaulting Lenders pursuant to the
immediately following Subsection (d) and allocable to such Issuing Bank’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender and not, in the
case of the Issuing Bank, Cash Collateralized in accordance with Subsection (e)
of this Section 3.9, and (z) not be required to pay the remaining amount of any
such Fee.


(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Article VI are satisfied at the time
of such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 13.22, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Revolving Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(e)    Cash Collateral, Repayment of Swingline Loans.


(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy


- 59 -



--------------------------------------------------------------------------------





available to it hereunder or under law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize each Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in this subsection.


(ii)    At any time that there shall exist a Defaulting Lender, within one (1)
Business Day following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize such Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of such Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.


(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the applicable Issuing Bank, and agree to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letter of Credit Liabilities, to
be applied pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the applicable
Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of such Issuing Bank
with respect to Letters of Credit issued and outstanding at such time, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).


(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and such Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and such Issuing Bank may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.


(f)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Banks agree in writing that a Revolving Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Revolving Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine


- 60 -



--------------------------------------------------------------------------------





to be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without giving effect to the immediately preceding subsection (d)),
whereupon such Revolving Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to Fees accrued or
payments made by or on behalf of the Borrower while that Revolving Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Revolving Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Revolving Lender’s having been a
Defaulting Lender.


(g)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
(after giving effect to any reallocations in accordance with Subsection (a) of
this Section 3.9) after giving effect to such Swingline Loan and (ii) no Issuing
Bank shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure (after giving
effect to any reallocations in accordance with subsection (d) of this Section
3.9, Cash Collateral provided by the Borrower and any defaulting Lenders at such
time) after giving effect thereto.


(h)    Purchase of Defaulting Lender’s Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.5(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 13.5(b). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 13.5(b),
shall pay to the Administrative Agent an assignment fee in the amount of $7,500.
The exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent or any of the Lenders.



j.
Section 3.10. Taxes.

(a)    Issuing Bank. For purposes of this Section, the term “Lender” includes
each Issuing Bank and the term “Applicable Law” includes FATCA.


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings for Indemnified Taxes applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.


- 61 -



--------------------------------------------------------------------------------







(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.


(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.5 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)    Status of Lenders.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such


- 62 -



--------------------------------------------------------------------------------





documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Internal
Revenue Code, (x) a certificate substantially in the form of Exhibit K-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or
other


- 63 -



--------------------------------------------------------------------------------





certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit K-4 on behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been


- 64 -



--------------------------------------------------------------------------------





in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.


(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.



27.
Article IV. Pool Properties


a.
Section 4.1. Eligibility of Properties.

(a)    Initial Secured Pool Properties. The Properties identified on
Schedule 4.1 shall, on the Effective Date, be Secured Pool Properties, and the
Appraised Value initially attributable to such Property shall be as approved by
the Lenders and set forth on Schedule 4.1.


(b)    Additional Secured Pool Properties. If after the Effective Date the
Parent desires that the Lenders include any additional Property in calculations
of the Maximum Loan Availability, the Parent shall so notify the Administrative
Agent in writing. No Property will be evaluated by the Lenders unless and until
the Parent delivers to the Administrative Agent the following, in form and
substance reasonably satisfactory to the Administrative Agent:


(i)    An executive summary of the Property including, at a minimum, the
following information relating to such Property: (A) a description of such
Property, such description to include the age, location, site plan, current
occupancy rate and physical condition of such Property; (B) the purchase price
paid or to be paid for such Property; (C) the current and projected condition of
the regional market and specific submarket in which such Property is located;
and (D) the current projected capital plans and, if applicable, current
renovation plans for such Property;


(ii)    An operating statement for such Property audited or certified by a
representative of the Parent as being true and correct in all material respects
and prepared in accordance with GAAP for the previous three fiscal years,
provided that, with respect to any period such Property was owned by the Parent
or a Subsidiary of the Parent for less than three years, such information shall
only be required to be delivered to the extent reasonably available to the
Parent and such certification may be based upon the best of the Parent’s
knowledge and provided further, that if such Property has been operating for
less than three years, the Parent shall provide such projections and other
information concerning the anticipated operation of such Property as the
Administrative Agent may reasonably request;


(iii)    A current rent roll for such Property certified by a representative of
the Parent as being true and correct in all material respects, and three‑year
occupancy history of such Property certified by a representative of the Parent
to be true and correct, provided that, with respect to any period such Property
was owned by the Parent or a Subsidiary of the Parent for less than three years,
such information shall only be required to be delivered to the extent reasonably
available to the Parent and such certification may be based upon the best of the
Parent’s knowledge;




- 65 -



--------------------------------------------------------------------------------





(iv)    A copy of a recent ALTA Owner’s Policy of Title Insurance (“Owner’s
Policy”) covering such Property showing the identity of the fee titleholder
thereto and all matters of record;


(v)    Copies of all documents of record reflected in Schedule A and Schedule B
of the Owner’s Policy and a copy of the most recent real estate tax bill and
notice of assessment;


(vi)    A current or currently certified survey of such Property certified by a
surveyor licensed in the applicable jurisdiction to have been prepared in
accordance with the then effective Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys;


(vii)    If not adequately covered by the survey certification provided for
above, a certificate from a licensed engineer or other professional satisfactory
to the Administrative Agent that such Property is not located in a special flood
hazard area as defined by the Federal Emergency Management Agency;


(viii)    A “Phase I” environmental assessment of such Property not more than
twelve (12) months old, which report (1) has been prepared by an environmental
engineering firm acceptable to the Administrative Agent and (2) complies with
the requirements contained in the Administrative Agent’s guidelines adopted from
time to time by the Administrative Agent to be used in its lending practice
generally and any other environmental assessments or other reports relating to
such Property, including any “Phase II” environmental assessment prepared or
recommended by such environmental engineering firm to be prepared for such
Property;


(ix)    A property condition report for such Property not more than twelve (12)
months old and prepared by a firm or firms acceptable to the Administrative
Agent;


(x)    Copies of (1) all Property Management Agreements relating to the use,
occupancy, operation, maintenance, enjoyment or ownership of such Property, if
any, and (2)  copies of all Tenant Leases with respect to such Property in
excess of 75,000 square feet (or, if acceptable to the Administrative Agent, a
summary of the terms thereof);


(xi)    A property zoning report indicating that such Property complies with
applicable zoning and land use laws;


(xii)    UCC, tax, judgment and lien search reports with respect to the Parent
and the Borrower (or Subsidiary if such Property is owned by a Subsidiary) and
such Property in all necessary or appropriate jurisdictions indicating that
there are no Liens of record on such Property other than Permitted Liens;


(xiii)    Plans and specifications for such Property, provided the same shall
only be required to the extent reasonably available to the Parent;


(xiv)    Final certificates of occupancy and any other Governmental Approvals
relating to such Property;


(xv)    Copies of all policies of insurance required by Section 8.5; and




- 66 -



--------------------------------------------------------------------------------





(xvi)    Such other information the Administrative Agent may reasonably request
in order to evaluate the Property (including any supplements to the Schedules
hereto with respect to such Property reasonably acceptable to the Administrative
Agent).


Upon its receipt and approval of the foregoing documents and information, if the
Administrative Agent shall recommend acceptance of such Property as a Secured
Pool Property, the Administrative Agent will so notify the Borrower and each
Lender within ten (10) Business Days after receipt and review of all of such
documents and information. Within five (5) Business Days of the Administrative
Agent’s giving such notice to the Lenders, the Administrative Agent will send
the foregoing documents and information to each of the Lenders.


(c)    Appraisal; Final Approval. Promptly upon giving notice to the Lenders
under the immediately preceding subsection (b) that the Administrative Agent
recommends acceptance of such Property as a Secured Pool Property because it
satisfies the requirements of an Eligibility Property, the Administrative Agent
shall commission, at the Administrative Agent’s discretion and the Borrower’s
expense, an Appraisal of such Property, to be in form and substance satisfactory
to the Administrative Agent. Within ten (10) Business Days of receipt of such
Appraisal, the Administrative Agent shall review such Appraisal and shall
determine the Appraised Value of such Property. If after such review and
determination the Administrative Agent is unwilling to recommend acceptance of
such Property as a Secured Pool Property, the Administrative Agent shall
promptly notify the Borrower and the Lenders and the consideration by the
Administrative Agent and the Lenders of such Property shall cease. If after such
review and determination the Administrative Agent remains prepared to recommend
acceptance of such Property as a Secured Pool Property, the Administrative Agent
shall forward a copy of such Appraisal to the Lenders together with notice of
such Appraised Value. Within ten (10) Business Days of the date on which a
Lender has received all of the items referred to in this subsection and the
immediately preceding subsection (b), such Lender shall notify the
Administrative Agent in writing whether or not such Lender accepts such Property
as a Secured Pool Property. If a Lender fails to give such notice within such
time period, such Lender shall be deemed to have approved such Property as a
Secured Pool Property. Such Property shall become a Secured Pool Property upon
written approval of the Requisite Lenders and upon execution and delivery to the
Administrative Agent of (i) a Maximum Loan Availability Certificate showing the
Maximum Loan Availability after inclusion of such Property as a Secured Pool
Property, (ii) if such property is owned by a Subsidiary of the Borrower, all of
the items required to be delivered to the Administrative Agent under Section
8.14 if not previously delivered, (iii) the documents and items described on
Schedule 6.1 (to the extent requested by the Administrative Agent) and (iv) such
other items or documents as may be appropriate under the circumstances,
including updates of the documents described in the immediately preceding
subsections (b)(i), (b)(ii), (b)(vi), and (b)(viii), and satisfaction of all
other closing requirements reasonably imposed by the Administrative Agent.


Section 4.2. Release of Secured Pool Property.


From time to time the Borrower may request, upon not less than thirty (30) days
prior written notice to the Administrative Agent or such shorter period as may
be acceptable to the Administrative Agent, that any Property (if then a Secured
Pool Property) in its entirety be released from the Liens created by the
Security Documents applicable thereto, which release (the “Property Release”)
shall be effected by the Administrative Agent if the Administrative Agent
determines all of the following conditions are satisfied as of the date of such
Property Release:


(a)    No Default or Event of Default exists or will exist immediately after
giving effect to such Property Release and the reduction in the Maximum Loan
Availability by reason of the release of such Property;


- 67 -



--------------------------------------------------------------------------------







(b)    The Borrower shall have delivered to the Administrative Agent a Maximum
Loan Availability Certificate demonstrating on a pro forma basis, and the
Administrative Agent shall have determined to its satisfaction (which
determination may be based on Appraisals ordered pursuant to
Section 4.3(b)(iii)), that the outstanding principal balance of the Loans,
together with the Letter of Credit Liabilities and the Derivatives Termination
Value of all Specified Derivatives Contracts, will not exceed the Maximum Loan
Availability after giving effect to such request and any prepayment to be made
and/or the acceptance of any Property as an additional or replacement Secured
Pool Property to be given concurrently with such request;


(c)    The Borrower shall have delivered to the Administrative Agent all
documents and instruments reasonably requested by the Administrative Agent in
connection with such Property Release;


(d)    The Administrative Agent shall have determined that the market values of
the remaining Secured Pool Properties have not materially deteriorated since the
respective dates of acceptance as Secured Pool Properties;


(e)     The Borrower remains in compliance with the covenants contained in this
Section 4.2 and Sections 10.1(a) through (d) inclusive and Section 10.1(k), in
each case on a pro forma basis after giving effect to such release;


(f)     The Borrower states in writing that release is required as part of a
sale or secured refinancing which shall be secured by such Secured Pool
Property; and


(g)     All representations and warranties in the Loan Documents are true and
accurate in all material respects at the time of such release and immediately
after giving effect to such release except to the extent that any such
representation or warranty relates to a specific earlier date in which case they
are true and correct in all material respects as of such earlier date; provided,
that to the extent any representation or warranty is qualified by materiality or
Material Adverse Effect or similar language, such representation and warranty
shall be true and correct in all respects.


Except as set forth in this Section 4.2, prior to the Collateral Release Event,
no Secured Pool Property shall be released from the Liens created by the
Security Documents applicable thereto.



b.
Section 4.3. Frequency of Appraisals.

Prior to the Collateral Release Event, the Appraised Value of a Secured Pool
Property shall be determined or redetermined, as applicable, under each of the
following circumstances:


(a)    In connection with the acceptance of a Property as a Secured Pool
Property the Administrative Agent will determine the Appraised Value thereof as
provided in Section 4.1; or


(b)    From time to time upon at least five (5) Business Days written notice to
the Borrower and at the Borrower’s expense, the Administrative Agent may (and
shall at the direction of the Requisite Lenders) redetermine the Appraised Value
of a Secured Pool Property (based on a new Appraisal obtained by the
Administrative Agent) in any of the following circumstances:


(i)    if a material adverse change occurs with respect to such Secured Pool
Property, including, without limitation, a material deterioration in the Net
Operating Income of such Property,


- 68 -



--------------------------------------------------------------------------------





a major casualty at such Property that is not fully covered by insurance, a
material condemnation of any part of such Property, a material change in the
market conditions affecting such Property or a material decrease in the leasing
level of such Property; or


(ii)    if necessary in order to comply with FIRREA or other Applicable Law
relating to the Administrative Agent or the Lenders; or


(iii)     if the Administrative Agent determines an Appraisal of such Property
is necessary in connection with its determination under Section 4.2(b) regarding
the release of a Secured Pool Property; or


(c)    Once during the period prior to the Collateral Release Event (but not
during the six month period prior to the Tranche B Term Loan Maturity Date), or
more frequently if any Default or Event of Default has occurred and is
continuing, upon written notice from the Administrative Agent to the Borrower,
all at the Borrower’s expense;


(d)    At any time by the request of the Borrower, at the Borrower’s expense; or


(e)    At any time and from time to time, the Administrative Agent may (and
shall at the written direction of the Requisite Lenders) redetermine the
Appraised Value of a Secured Pool Property (based on a new Appraisal obtained by
the Administrative Agent), all at the Lenders’ expense.


All Appraisals shall be engaged by the Administrative Agent and subject to
satisfactory review and approval of the Administrative Agent.





c.
Section 4.4. Frequency of Calculations of Maximum Loan Availability.

Initially, the Maximum Loan Availability shall be the amount set forth as such
in the Maximum Loan Availability Certificate delivered under Section 6.1.
Thereafter, the Maximum Loan Availability shall be the amount set forth as such
in the Maximum Loan Availability Certificate delivered from time to time under
Article IX or Section 4.2(b). Any increase in the Appraised Value of a Secured
Pool Property shall become effective as of the next determination of the Maximum
Loan Availability as provided in this Section, provided that prior to such date
of determination (a) if such increase is the result of an increase in the
Appraised Value of such Secured Pool Property, the Requisite Lenders shall have
given their written approval of such increase, the applicable Maximum Loan
Availability Certificate substantiates such increase and (b) the Borrower
delivers to the Administrative Agent the following: (i) if the Property is not
located in a Tie‑In Jurisdiction and such increase is the result of an increase
in the Appraised Value of such Property, an endorsement to the Title Policy in
favor of the Administrative Agent with respect to such Property increasing the
coverage amount thereof as related to such Property to not less than 70% of the
Appraised Value (based on the “stabilized value” of such Property and excluding
the value of personal property) for such Property and (ii) if the Property is
located in a Tie‑In Jurisdiction, an endorsement to the Title Policy in favor of
the Administrative Agent with respect to such Property increasing the coverage
amount thereof as related to such Property to not less than the portion of the
Maximum Loan Availability attributable to such Property, as well as endorsements
to all other existing Title Policies issued to the Administrative Agent with
respect to all other Properties located in Tie‑In Jurisdictions reflecting an
increase in the aggregate insured amount under the “tie-in” endorsements to an
amount equal to the Maximum Loan Availability (including the Property which
experienced the increase in Appraised Value) but in no event in an amount in
excess of the aggregate amount of the Commitments and Term Loans.


- 69 -



--------------------------------------------------------------------------------










28.
Article V. Yield Protection, Etc.


a.
Section 5.1. Additional Costs; Capital Adequacy.

(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.


(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making,
Continuing, Converting to or maintaining of any Loans or its obligation to make
any Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect
of its Loans or its Commitments (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:


(i)    changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes);


(ii)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or




- 70 -



--------------------------------------------------------------------------------





(iii)    imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.


(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 5.5 shall
apply).


(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy, liquidity or similar requirement against or with
respect to or measured by reference to Letters of Credit and the result shall be
to increase the cost to the Issuing Banks of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by any Issuing Bank or any Lender hereunder in respect of any Letter
of Credit, then, upon demand by such Issuing Bank or such Lender, the Borrower
shall pay immediately to such Issuing Bank or, in the case of such Lender, to
the Administrative Agent for the account of such Lender, from time to time as
specified by such Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate such Issuing Bank or such Lender for such increased
costs or reductions in amount.


(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank or a Lender,
to notify the Administrative Agent) of any event occurring after the Agreement
Date entitling the Administrative Agent, such Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Issuing Bank or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder. The Administrative Agent, each
Issuing Bank and each Lender, as the case may be, agrees to furnish to the
Borrower (and in the case of an Issuing Bank or a Lender to the Administrative
Agent as well) a certificate setting forth the basis and amount of each request
for compensation under this Section. Determinations by the Administrative Agent,
such Issuing Bank or such Lender, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error. The Borrower shall pay the Administrative Agent, any such
Issuing Bank and or any such Lender, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.




- 71 -



--------------------------------------------------------------------------------






b.
Section 5.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:


(a)    the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for the ascertaining
LIBOR for such Interest Period;


(b)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein; or


(c)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;




then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.



c.
Section 5.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5 shall be applicable).



d.
Section 5.4. Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:


(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or


(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2 to be satisfied) to borrow a


- 72 -



--------------------------------------------------------------------------------





LIBOR Loan from such Lender on the date for such borrowing, or to Convert a Base
Rate Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date of
such Conversion or Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.



e.
Section 5.5. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), Section 5.2 or Section 5.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c), Section 5.2, or Section 5.3 on such earlier date as
such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1, Section 5.2
or Section 5.3 that gave rise to such Conversion no longer exist:


(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and


(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.


If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1(c), 5.2 or 5.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then


- 73 -



--------------------------------------------------------------------------------





such Lender’s Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.



f.
Section 5.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1(c) or 5.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 13.5(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) the aggregate
amount of payments previously made by the Affected Lender under Section 2.4(j)
that have not been repaid, plus (z) any accrued but unpaid interest thereon and
accrued but unpaid fees owing to the Affected Lender, or any other amount as may
be mutually agreed upon by such Affected Lender and Eligible Assignee. Each of
the Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Administrative Agent, such Affected Lender, any other Lender
or any Titled Agent be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. The exercise by the
Borrower of its rights under this Section shall be at the Borrower’s sole cost
and expense and at no cost or expense to the Administrative Agent, the Affected
Lender or any of the other Lenders. The terms of this Section shall not in any
way limit the Borrower’s obligation to pay to any Affected Lender compensation
owing to such Affected Lender pursuant to this Agreement (including, without
limitation, pursuant to Sections 3.10, 5.1 or 5.4) with respect to any period up
to the date of replacement.



g.
Section 5.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10, 5.1 or 5.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.



h.
Section 5.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
 

29.
Article VI. Conditions Precedent



- 74 -



--------------------------------------------------------------------------------






a.
Section 6.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:


(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:


(i)    counterparts of this Agreement executed by each of the parties hereto;


(ii)    Revolving Notes and Term Notes executed by the Borrower, payable to each
applicable Lender (excluding any Lender that has requested that it not receive
Notes) and complying with the terms of Section 2.12(a) and the Swingline Note
executed by the Borrower;


(iii)    the Guaranty executed by each of the Guarantors initially to be a party
thereto;


(iv)    an opinion of Akin Gump Strauss Hauer & Feld LLP, counsel to the Parent,
the Borrower and the other Loan Parties, addressed to the Administrative Agent
and the Lenders and covering the matters set forth in Exhibit L;


(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party (or certification from the Secretary of the applicable Loan Party that
there have been no changes thereto since the Original Closing Date);


(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party;


(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;


(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;


(ix)    a Maximum Loan Availability Certificate calculated as of the Effective
Date;


(x)    Appraisals of all Secured Pool Properties, together with all other due
diligence reasonably requested by the Administrative Agent with respect to each
Secured Pool Property,


- 75 -



--------------------------------------------------------------------------------





including, to the extent requested by the Administrative Agent, the items set
forth on Schedule 6.1 hereto;


(xi)    a Compliance Certificate calculated on a pro forma basis for the
Parent’s fiscal quarter ending March 31, 2015;


(xii)    a Disbursement Instruction Agreement effective as of the Agreement
Date;


(xiii)    evidence that all accrued and unpaid interest, fees and expenses then
due and owing by the Loan Parties under the Existing Credit Agreement as of the
Effective Date shall have been paid in full;


(xiv)    copies of all Specified Derivatives Contracts in existence on the
Agreement Date;


(xv)    copies of the form of Tenant Lease to be used for each Property from the
Effective Date until the Revolving Termination Date and each Tenant Lease
entered into as of the Agreement Date with respect to such Property;


(xvi)    evidence that the Fees, if any, then due and payable under Section 3.5,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent, the Arrangers and any of the Lenders pursuant to
the Fee Letters or pursuant to the terms of this Agreement, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;


(xvii)    insurance certificates, or other evidence, providing that the
insurance coverage required under Section 8.5 (including, without limitation,
both property and liability insurance) is in full force and effect and stating
that the coverage shall not be cancelable or materially changed without ten (10)
days prior written notice to the Administrative Agent of any cancellation for
nonpayment of premiums, and not less than thirty (30) days prior written notice
to the Administrative Agent of any other cancellation or any modification
(including a reduction in coverage), together with appropriate evidence that the
Administrative Agent, for its benefit and the benefit of the Lenders, the
Issuing Banks, and the Specified Derivatives Providers is named as a mortgagee
lender’s loss payee and additional insured, as appropriate, on all insurance
policies that the Borrower, any Loan Party or any other Subsidiary actually
maintains with respect to any Property and improvements on such Property; and


(xviii) such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;


(b)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Parent and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;


(c)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely


- 76 -



--------------------------------------------------------------------------------





affect, the ability of the Parent or any other Loan Party to fulfill its
obligations under the Loan Documents to which it is a party;


(d)    the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (A) any Applicable Law or (B) any
agreement, document or instrument to which any Loan Party is a party or by which
any of them or their respective properties is bound;


(e)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act; and


(f)    there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.



b.
Section 6.2. Conditions Precedent to All Loans and Letters of Credit.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1, the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Banks to issue Letters of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.16 would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except that, to the extent
any representation or warranty is qualified by materiality or Material Adverse
Effect or similar language, such representation or warranty shall be true and
correct in all respects) on and as of the date of the making of such Loan or
date of issuance of such Letter of Credit with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except that, to the extent any representation or warranty is qualified
by materiality or Material Adverse Effect or similar language, such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Borrowing, in the case of a Swingline Loan, the Swingline
Lender shall have received a timely Notice of Swingline Borrowing, and in the
case of the issuance of a Letter of Credit the applicable Issuing Bank and the
Administrative Agent shall have received a timely request for the issuance of
such Letter of Credit. Each Credit Event shall constitute a certification by the
Borrower to the effect set forth in the preceding sentence (both as of the date
of the giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event). In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time any Loan is made or any Letter of Credit is issued that all
conditions to the making of such Loan or issuing of such Letter of Credit
contained in this Article VI have been satisfied. Unless set forth in writing to
the contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Administrative Agent for the benefit of the
Administrative Agent, the Borrower and the Lenders that the conditions precedent
for initial Loans set forth in Sections 6.1 and 6.2 that have not previously
been waived by the Lenders in accordance with the terms of this Agreement have
been satisfied.


- 77 -



--------------------------------------------------------------------------------








30.
Article VII. Representations and Warranties


a.
Section 7.1. Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, each of the Parent and the Borrower represents and warrants
to the Administrative Agent, each Issuing Bank and each Lender as follows:


(a)    Organization; Power; Qualification. Each of the Parent and the Borrower,
the other Loan Parties and the other Subsidiaries of the Parent (i) is a
corporation, limited liability company, partnership or other legal entity, duly
organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, (ii) has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and (iii) is in good standing as a foreign corporation, limited
liability company, partnership or other legal entity, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization and where
the failure to be so qualified or authorized could reasonably be expected to
have, in each instance, a Material Adverse Effect.


(b)    Ownership Structure. Part I of Schedule 7.1(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Parent setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
As of the Agreement Date, except as disclosed in such Schedule and, in the case
of clause (A), Schedule 1.1(c), (A) each of the Parent, the Borrower and the
Subsidiaries of the Parent owns, free and clear of all Liens, and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on such Schedule, (B) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (C) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other Equity Interests of any type in, any such Person. As of the
Agreement Date, Part II of Schedule 7.1(b) correctly sets forth all
Unconsolidated Affiliates of the Parent, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Parent.


(c)    Authorization of Loan Documents and Borrowings. Each of the Parent and
the Borrower has the right and power, and has taken all necessary corporate,
limited liability company, or partnership action required to authorize it, to
borrow and obtain other extensions of credit hereunder. Each of the Parent, the
Borrower and each other Loan Party has the right and power, and has taken all
necessary corporate, limited liability company or partnership action required to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents to which
the Parent, the Borrower or any other Loan Party is a party have been duly
executed and delivered by the duly authorized officers of such Person and each
is a legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.


- 78 -



--------------------------------------------------------------------------------







(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Parent, the Borrower or any other Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of any Loan
Party, or any indenture, agreement or other instrument to which the Parent, the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the other Lender Parties.


(e)    Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries of the Parent is in
compliance with each Governmental Approval and all other Applicable Laws
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to cause a Default or Event of Default or have a Material
Adverse Effect.


(f)    Title to Properties; Liens. Schedule 7.1(f) is a complete and correct
listing of all real estate assets of the Borrower, each other Loan Party and
each other Subsidiary, as of the date of the financial statements for the fiscal
quarter most recently ended prior to the Agreement Date, and sets forth all
material adjustments thereto as of the Agreement Date occurring as a result of
any transaction occurring after the date of such financial statements, and for
each such Property, the current occupancy status of such Property and whether
such Property is a Development Property and, if such Property is a Development
Property, the status of completion of such Property. Except as indicated on
Schedule 7.1(f) or other adjustments which are not material in amount, the
Borrower, each other Loan Party and each other Subsidiary owns or leases the
assets reflected in the most recent consolidated balance sheet of the Parent as
of the date thereof or acquired or leased since that date (except property sold
or otherwise disposed of in the ordinary course since such date). Schedule 4.1
is, as of the Agreement Date, a complete and correct listing of all Pool
Properties. As of the occurrence of the Collateral Release Event, the list of
Properties attached to the certificate referenced in the definition of
“Collateral Release Event” will be a complete and correct listing of all
Unencumbered Pool Properties. Each of the Borrower and the Parent, each other
Loan Party and each other Subsidiary has good, marketable and legal title to, or
a valid leasehold interest in, its respective assets. None of the Collateral is
subject to any Lien other than Permitted Liens. No Pool Property is subject to
any Lien other than Permitted Liens. Each Property included in the calculation
of the Maximum Loan Availability satisfies all requirements under the Loan
Documents for being an Eligible Property.


(g)    Existing Indebtedness; Total Indebtedness. Part I of Schedule 7.1(g) is a
complete and correct listing of all Indebtedness (including all Guarantees other
than Guarantees entered into in the ordinary course of business guaranteeing the
payment of tenant improvement allowances under Tenant Leases) in excess of
$1,000,000 of each of the Parent, the Borrower, the other Loan Parties and the
other Subsidiaries of the Parent, as of the date of the financial statements for
the fiscal quarter most recently ended prior to the Agreement Date, and sets
forth all material adjustments thereto as of the Agreement Date occurring as a
result of any transaction occurring after the date of such financial statements
and if such Indebtedness is secured by any Lien, a description of all of the
property subject to such Lien. As of the Agreement Date, the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries of the Parent have
performed and are in compliance with all of the terms of such Indebtedness and
all instruments and agreements relating thereto, and no default or event of
default, or event or condition which with the giving of notice, the lapse


- 79 -



--------------------------------------------------------------------------------





of time, or both, would constitute a default or event of default, exists with
respect to any such Indebtedness. There are no liabilities, contingent or
otherwise, of Parent or any of its Subsidiaries involving material amounts not
disclosed in the financial statements of Parent and the related notes thereto as
of the date of such financial statements. Part II of Schedule 7.1(g) is a
complete and correct listing of all total liabilities of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries of the Parent
included in the calculation of total liabilities as of the date of the financial
statements for the fiscal quarter most recently ended prior to the Agreement
Date, and sets forth all material adjustments thereto as of the Agreement Date
occurring as a result of any transaction occurring after the date of such
financial statements.


(h)    Secured Pool Properties. Prior to the Collateral Release Event,


b.        (i)    Americans with Disabilities Act Compliance. To each Loan
Party’s knowledge, the Secured Pool Properties comply in all material respects
with the requirements and regulations of the Americans with Disabilities Act, of
July 26, 1990, Pub. L. No. 101-336, 104 Stat. 327, 42 U.S.C. § 12101, et seq.,
as amended from time to time.
c.        (ii)    Property Agreements. The Parent and the Borrower have
delivered to the Administrative Agent true, correct and complete copies of each
Property Management Agreement. To each Loan Party’s knowledge, each Property
Management Agreement is in full force and effect, has not been amended or
modified, and there are no defaults or events of default thereunder.
d.        (iii)    Certificate of Occupancy; Licenses. To each Loan Party’s
knowledge, all material certificates, permits, licenses and approvals, including
certificates of completion and occupancy permits, required for the legal use,
occupancy and operation of each Secured Pool Property as an office building
(excluding, however, certificates of occupancy for tenant spaces and
improvements) have been obtained and are in full force and effect. The Parent
and the Borrower shall cause all such certificates, permits, licenses and
approvals to be maintained in full force and effect. The use being made of each
Secured Pool Property is in conformity with all certificates, permits, licenses
and approvals issued for and currently applicable to each Secured Pool Property.
e.        (iv)    Physical Condition. Except as disclosed in the building
condition reports addressed and certified to the Administrative Agent in
connection with the disbursements of the Loans on the Agreement Date, to each
Loan Party’s knowledge: (a) each Secured Pool Property (including all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, as applicable) is in good condition,
order and repair in all material respects subject to ordinary wear and tear; and
(b) there exist no structural or other material defects in or damage to any
Secured Pool Property, whether latent or otherwise. No Loan Party has received
or has any knowledge of: (i) any written notice from any insurance company or
bonding company of any defects or inadequacies in any Property, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon; or (ii) any written
notice of any termination or threatened termination of any policy of insurance
or bond.
f.        (v)    Boundaries. Except as disclosed in the Title Policies or on the
surveys delivered by the Borrower to the Administrative Agent in connection with
the


- 80 -



--------------------------------------------------------------------------------





disbursements of the Loans on the Agreement Date, all of the improvements at
each Secured Pool Property lie wholly within the boundaries and building
restriction lines of such Secured Pool Property, and no improvements on
adjoining properties encroach upon any Secured Pool Property, and no
improvements encroach upon or violate any easements or other encumbrances upon
any Secured Pool Property, except those which are insured against by title
insurance.
g.        (vi)    Flood Zone. Except as set forth on Schedule 7.1(h)(vi), no
portion of any Secured Pool Property is located in an area identified by the
Federal Emergency Management Agency as a special flood hazard area.
h.        (vii)    Filing and Recording Taxes. To Borrower’s knowledge, all
transfer taxes, deed stamps, intangible taxes, personal property taxes or other
amounts in the nature of transfer or debt taxes required to be paid under
applicable law in connection with the transfer of or debt on the Secured Pool
Properties, if any, have been paid. Any mortgage or deed of trust recording,
stamp, intangible, personal property or other similar taxes required to be paid
under applicable law in connection with the execution, delivery, recordation,
filing, registration, perfection or enforcement of any of the Loan Documents,
including, without limitation, the Security Documents, have been paid or are
being paid simultaneously herewith. Except as disclosed in the Title Policies,
to each Loan Party’s knowledge, all taxes and governmental assessments due and
owing in respect of the Secured Pool Properties have been paid.
i.        (viii)    Reserved.
(ix)    Tenant Leases. Except as disclosed on Schedule 7.1(h)(ix) and in the
rent roll for the Secured Pool Properties delivered to and approved by the
Administrative Agent in connection with the disbursement of Loan proceeds on the
Agreement Date (the “Rent Roll”), and on the estoppel certificates from the
tenants at the Secured Pool Properties delivered to the Administrative Agent on
the Agreement Date, with respect to the Secured Pool Properties: (a) the Loan
Party owning the fee interest in the Secured Pool Property relating to such Rent
Roll (the “Applicable Loan Party”) is the sole owner of the entire lessor’s
interest in the Tenant Leases; provided, with respect to the Secured Pool
Properties known as “250 W. Pratt” and “Colorado Building”, the Loan Parties
owning such properties are tenants-in-common which own undivided interests in
such properties; (b) to each Loan Party’s knowledge, the Tenant Leases are valid
and enforceable against the Applicable Loan Party and the tenants set forth
therein and are in full force and effect; (c) all of the Tenant Leases are
arms-length agreements with bona fide, independent third parties; (d) to each
Loan Party’s knowledge, no party under any Tenant Lease is in default beyond any
applicable notice and/or grace period thereunder; (e) all rents due have been
paid in full and no tenant is in arrears in its payment of rent (other than
payment of work orders, direct utility recovery and CAM reconciliation not more
than 60 days past due); (f) neither the Parent, the Borrower nor the Applicable
Loan Party nor any of their Affiliates has assigned or otherwise pledged or
hypothecated the rents reserved in the Tenant Leases; (g) none of the rents has
been collected for more than one (1) month in advance (except security deposits,
percentage rent, if any, and other amounts collected and subject to later
reconciliation pursuant to the terms of the applicable Tenant Leases, which
shall not be deemed rent collected in advance); (h) the premises demised under
the Tenant Leases have been completed and the tenants have accepted the same and
have taken possession of the same on a rent-paying basis with no rent
concessions to any tenants; (i) to each Loan Party’s knowledge, there exist no
offsets or defenses to the payment of any portion of the rents and Applicable
Loan Party has no monetary obligation to any tenant under any Tenant Lease which
has not been disclosed in writing to the Administrative Agent; (j) neither the
Parent, the Borrower nor the Applicable Loan Party has received any


- 81 -



--------------------------------------------------------------------------------





written notice from any tenant challenging the validity or enforceability of any
Tenant Lease; (k) to each Loan Party’s knowledge, there are no agreements with
the tenants other than expressly set forth in each Tenant Lease; (l) no Tenant
Lease contains an option to purchase, right of first refusal to purchase, or any
other similar provision; (m) to each Loan Party’s knowledge, no Person has any
possessory interest in, or right to occupy, such Secured Pool Property except
under and pursuant to a Tenant Lease; (n) to each Loan Party’s knowledge, no
event has occurred that, but for the giving of notice and/or passage of time,
would give any tenant any right to terminate any Tenant Lease at such Secured
Pool Property; (o) all security deposits relating to the Tenant Leases reflected
on the Rent Roll have been collected by the Applicable Loan Party and, if
required pursuant to the terms hereof, delivered to the Administrative Agent;
(p) no brokerage commissions or finder’s fees are due and payable regarding any
Tenant Lease; (q) to each Loan Party’s knowledge, each tenant is in actual,
physical occupancy of the premises demised under its Tenant Lease; and (r) no
Tenant is a debtor in any state or federal bankruptcy, insolvency or similar
proceeding. Notwithstanding the foregoing, when the representations in this
section are remade from time to time in accordance with this Agreement, such
representations shall be made with respect to the Rent Rolls of the applicable
Secured Pool Properties delivered to the Administrative Agent from time to time.
j.        (x)    Property Information. Except as set forth on the Title Policy
or surveys delivered in connection with the disbursement of the Loans on the
Agreement Date, or in the zoning reports delivered to the Administrative Agent
in connection with the disbursement of the Loans on the Agreement Date: to
Borrower’s knowledge, (a) the Secured Pool Properties include sufficient on-site
parking to comply with Applicable Law; (b) the Secured Pool Properties currently
abut completed and dedicated public thoroughfares; and (c) no Loan Party has any
knowledge, or reason to believe that any archaeological ruins, discoveries or
specimens, or cemeteries exist on any Secured Pool Property.


(xi)    Brokers. Except as set forth on Schedule 7.1(h)(xi), no agreements exist
which are binding on any of the Loan Parties relating to the leasing of premises
within the Secured Pool Properties by brokers or other similar agents.


(xii)    Parking. Except as set forth on Schedule 7.1(h)(xii), no agreements
exist which are binding on any of the Loan Parties relating to the rights of
tenants at the Secured Pool Properties to park at locations other than at the
Secured Pool Properties


(xiii)    Management. Except as set forth on Schedule 7.1(h)(xiii), no
agreements exist which are binding on any of the Loan Parties relating to the
management of the Secured Pool Properties
        
(i)    Litigation. Except as set forth on Schedule 7.1(i), there are no actions,
suits or proceedings pending (or, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Parent, the
Borrower, any other Loan Party, any other Subsidiary of the Parent or any of
their respective property in any court or before any arbitrator of any kind or
before or by any other Governmental Authority which, (i) could reasonably be
expected to have a Material Adverse Effect or (ii) in any manner draws into
question the validity or enforceability of any Loan Document. There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, the Parent, the Borrower, any Loan Party or
any other Subsidiary of the Parent.




- 82 -



--------------------------------------------------------------------------------





(j)    Taxes. All federal, state and other tax returns of each of the Parent,
the Borrower, each other Loan Party and each other Subsidiary of the Parent
required by Applicable Law to be filed have been duly filed (or the applicable
Loan Party has obtained an extension for filing in respect thereof), and all
federal, state and other taxes, assessments and other governmental charges or
levies upon, each of the Parent, the Borrower, each Loan Party, each other
Subsidiary of the Parent and their respective properties, income, profits and
assets which are due and payable have been paid, except any such nonpayment or
non-filing which is at the time permitted under Section 8.6. As of the Agreement
Date, none of the United States income tax returns of the Parent, the Borrower,
any other Loan Party or any other Subsidiary of the Parent is under audit. All
charges, accruals and reserves on the books of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries of the Parent in respect of any
taxes or other governmental charges are in accordance with GAAP.


(k)    Financial Statements. The Borrower has furnished to the Administrative
Agent copies of (i) the audited consolidated balance sheets of the Parent and
its consolidated Subsidiaries for the fiscal years ended December 31, 2013 and
December 31, 2014, and the related audited consolidated statements of
operations, changes in shareholders’ equity and cash flow for the fiscal years
ended on such dates, with the opinion thereon of Deloitte & Touche LLP, and (ii)
the unaudited condensed consolidated balance sheets of the Parent and its
consolidated Subsidiaries for the fiscal quarter ended March 31, 2015, and the
related unaudited consolidated statements of operations, changes in
shareholders’ equity and cash flow of the Parent and its consolidated
Subsidiaries for the fiscal quarter period ended on such date. Such financial
statements (including in each case related schedules and notes) are complete and
correct in all material respects and present fairly as of the respective dates
thereof, in accordance with GAAP consistently applied throughout the periods
involved, the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments). None of the Parent, the
Borrower or any of their respective Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.


(l)    No Material Adverse Change. Since December 31, 2014, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. Except as set forth on Schedule 7.1(l), each of
the Parent, the Borrower, the other Loan Parties and the other Subsidiaries of
the Parent is Solvent.


(m)    Operating Statements. Each of the operating summaries pertaining to each
of the Properties then included in calculations of the Appraised Value delivered
by the Borrower to the Administrative Agent in accordance with Section 9.4(d)
fairly presents the Net Operating Income of each such Property for the period
then ended.


(n)    ERISA.


(i)    Except as set forth on Schedule 7.1(n), each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws in all material respects. Except with respect to
Multiemployer Plans, each Qualified Plan (A) has received a favorable
determination from the Internal Revenue Service applicable to such Qualified
Plan’s current remedial amendment cycle (as defined in Revenue Procedure 2007-44
or “2007-44” for short), (B) has timely filed for a favorable determination
letter from the Internal Revenue Service during its staggered remedial amendment
cycle (as defined in 2007-44) and such application is


- 83 -



--------------------------------------------------------------------------------





currently being processed by the Internal Revenue Service, (C) had filed for a
determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of the Parent
and the Borrower, nothing has occurred which would cause the loss of its
reliance on each Qualified Plan’s favorable determination letter or opinion
letter.


(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.


(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Parent and the Borrower, threatened, claims, actions or lawsuits or other action
by any Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.


(o)    Absence of Default. None of the Parent, the Borrower, the other Loan
Parties or any of the other Subsidiaries of the Parent is in default under its
certificate or articles of incorporation or formation, bylaws, partnership
agreement or other similar organizational documents, and no event has occurred,
which has not been remedied, cured or waived: (i) which constitutes a Default or
an Event of Default; or (ii) which constitutes, or which with the passage of
time, the giving of notice, or both, would constitute, a default or event of
default by, the Parent, the Borrower, any Loan Party or any other Subsidiary of
the Parent under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(p)    Environmental Laws. Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary of the Parent: (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals with respect to the Secured Pool Properties, and, with
respect to Properties other than Secured Pool Properties only, where the failure
to obtain or comply with each of the immediately preceding clauses (i) through
(iii) could reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 7.1(p), no Loan Party has any knowledge of, or has
received notice of, any past, present, or pending releases, events, conditions,
circumstances, activities, practices, incidents, facts, occurrences, actions, or
plans that, with respect to the Parent, the Borrower, each other Loan Party and
each other Subsidiary of the Parent, their respective businesses, operations or
with respect to the Secured Pool Properties or, with respect to the Properties
other than the Secured Pool Properties, where the same could reasonably be
expected to have a Material Adverse Effect,


- 84 -



--------------------------------------------------------------------------------





in each case where the same may: (x) cause or contribute to a violation of or
noncompliance with Environmental Laws, (y) cause or contribute to any other
potential common‑law or legal claim or other liability, or (z) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law which
has not been filed or recorded and, with respect to the immediately preceding
clauses (x) through (z) is based on or related to the on-site or off-site
manufacture, generation, processing, distribution, use, treatment, storage,
disposal, transport, removal, clean up or handling, or the emission, discharge,
release or threatened release of any wastes or Hazardous Material, or any other
requirement under Environmental Law. Except as set forth on Schedule 7.1(p),
there is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Parent’s or the Borrower’s knowledge
threatened, against the Parent, the Borrower, any other Loan Party or any other
Subsidiary of the Parent relating in any way to Environmental Laws with respect
to the Secured Pool Properties and, with respect to Properties that are not
Secured Pool Properties only, which, reasonably could be expected to have a
Material Adverse Effect. Except as set forth on Schedule 7.1(p), none of the
Properties is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law.
Except as set forth on Schedule 7.1(p), to the Parent’s and the Borrower’s
knowledge, no Hazardous Materials generated at or transported from the
Properties are or have been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except, with respect to Properties that are not Secured Pool Properties
only, to the extent that such generation, transportation or disposal could not
reasonably be expected to result in a Material Adverse Effect.


(q)    Investment Company. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other extensions of credit or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.


(r)    Margin Stock. None of the Parent, the Borrower, any other Loan Party or
any Subsidiary of the Parent is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.


(s)    Affiliate Transactions. Except as permitted by Section 10.9 or as
otherwise set forth on Schedule 7.1(s), none of the Borrower, any other Loan
Party or any other Subsidiary is a party to or bound by any agreement or
arrangement with any Affiliate.


(t)    Intellectual Property. Each of the Parent, the Borrower, any other Loan
Party and any other Subsidiary of the Parent owns or has the right to use, under
valid license agreements or otherwise, all patents, licenses, franchises,
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of its businesses, without known conflict
with any patent, license, franchise, trademark, trademark right, service mark,
service mark right, trade secret, trade name, copyright, or other proprietary
right of any other Person. All such Intellectual Property is fully protected
and/or duly and properly registered, filed or issued in the appropriate office
and jurisdictions for such registrations, filing or issuances. No material claim
has been


- 85 -



--------------------------------------------------------------------------------





asserted by any Person against Parent, the Borrower, any other Loan Party or any
other Subsidiary with respect to the use of any such Intellectual Property by
the Parent, the Borrower, any other Loan Party or any other Subsidiary of the
Parent, or challenging or questioning the validity or effectiveness of any such
Intellectual Property. The use of such Intellectual Property by the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries of the Parent does
not infringe on the rights of any Person, subject to such claims and
infringements as do not, in the aggregate, give rise to any liabilities on the
part of the Parent, the Borrower, any other Loan Party or any other Subsidiary
of the Parent that could reasonably be expected to have a Material Adverse
Effect.


(u)    Business. As of the Agreement Date, the Borrower, the other Loan Parties
and the other Subsidiaries are engaged in the business of ownership, operation
and development of office properties, non-office properties and business
consistent with operation of the Parent and the Borrower as of the Agreement
Date, together with other business activities incidental thereto.


(v)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent ancillary to the transactions
contemplated hereby.


(w)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Parent, the Borrower, any other
Loan Party or any other Subsidiary of the Parent were, at the time the same were
so furnished, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter, or, in the case of financial statements, present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments and absence of full footnote
disclosure). All financial projections and other forward looking statements
prepared by or on behalf of the Parent, the Borrower, any other Loan Party or
any other Subsidiary of the Parent that have been or may hereafter be made
available to the Administrative Agent or any Lender were or will be prepared in
good faith based on reasonable assumptions. No fact is known to any Loan Party
which has had, or may in the future have (so far as any Loan Party can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 7.1(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders. No document furnished or written statement
made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary in order
to make the statements contained therein not misleading; provided that such
representation shall not include any such information prepared by any third
party at the request of and for the benefit of the Administrative Agent or any
Lender and that has not otherwise been made available to the Administrative
Agent or any Lender in writing by the Borrower, or any of the Borrower’s
representatives, subsidiaries or affiliates (or on the Borrower’s or the
Borrower’s representatives’, subsidiaries’ or affiliates’ behalf).


(x)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary of the Parent constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions


- 86 -



--------------------------------------------------------------------------------





of credit and repayment of amounts hereunder, do not and will not constitute
“prohibited transactions” under ERISA or the Internal Revenue Code.


(y)    OFAC. None of the Parent, the Borrower, any of the other Loan Parties,
any of the other Subsidiaries of the Parent, or any other Affiliate of the
Parent: (i) is a person named on the list of Specially Designated Nationals or
Blocked Persons maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to or the target of a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and no Letter of Credit, will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person. The Borrower,
its Subsidiaries and their respective officers and to the knowledge of the
Borrower its directors, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. No Loan
or Letter of Credit, use of the proceeds of any Loan or Letter of Credit, or
other transactions contemplated hereby will violate Anti-Corruption Laws.
Neither the making of the Loans nor the use of the proceeds thereof will violate
the Patriot Act, the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or successor statute thereto. The Borrower and
its Subsidiaries are in compliance in all material respects with the Patriot
Act.


(z)    REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.


(aa)    Collateral Release Event. Prior to the Collateral Release Event, each
Secured Pool Property, and from and after the Collateral Release Event each
Unencumbered Pool Property, is an Eligible Property.


(bb)    Security Interests. Each of the Security Documents creates, as security
for the Obligations and the Specified Derivatives Contracts, a valid and
enforceable Lien on all of the Collateral, superior to and prior to the rights
of all third Persons and subject to no other Liens (except for Permitted Liens),
in favor of the Administrative Agent for its benefit and the benefit of the
Lenders, the Issuing Banks and each Specified Derivatives Provider.





k.
Section 7.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent to the Administrative Agent or any
Lender pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party prior to the Agreement Date and delivered to the
Administrative Agent or any Lender in connection with the underwriting or
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Parent, the Borrower, any other Loan Party or any
other Subsidiary of the Parent under this Agreement. All representations and
warranties made under


- 87 -



--------------------------------------------------------------------------------





this Agreement and the other Loan Documents shall be deemed to be made at and as
of the Agreement Date, the Effective Date, the date on which any extension of
the Revolving Termination Date is effectuated pursuant to Section 2.14, the date
on which any increase of the Revolving Commitments or Term Loan Commitments are
effectuated pursuant to Section 2.17, the date of funding of any Term Loans
after the Agreement Date and at and as of the date of the occurrence of each
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder. All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.



31.
Article VIII. Affirmative Covenants

For so long as this Agreement is in effect, the Parent and the Borrower shall,
and shall cause each other Loan Party and Subsidiary thereof to, comply with the
following covenants:



a.
Section 8.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4, each of the Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
of the Parent to, preserve and maintain its respective existence, rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation and qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization and where the failure to
be so authorized and qualified could reasonably be expected to have a Material
Adverse Effect.



b.
Section 8.2. Compliance with Applicable Law.

The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary of the Parent to comply, and the Parent and the
Borrower shall use, and shall cause each other Loan Party and each other
Subsidiary of the Parent to use, commercially reasonable efforts to cause all
other Persons occupying, using or present on the Properties to comply, with all
Applicable Law (including, without limitation, Anti-Corruption Laws and
Sanctions), including the obtaining of all Governmental Approvals, the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect.



c.
Section 8.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary of the Parent to, protect and preserve all of its respective material
properties, including, but not limited to, all Intellectual Property necessary
to the conduct of its respective business, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted.



d.
Section 8.4. Conduct of Business.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, carry on its respective businesses
substantially in the same manner as described in Section 7.1(u).


- 88 -



--------------------------------------------------------------------------------








e.
Section 8.5. Insurance.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary of the Parent to, maintain insurance (on a replacement cost basis)
with financially sound and reputable insurance companies against such risks and
in such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law. The Parent and the Borrower
shall from time to time deliver to the Administrative Agent upon request a
detailed list, together with copies of all policies of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby and/or insurance certificates, in form acceptable to the
Administrative Agent, providing that the insurance coverage required under this
Section 8.5 (including without limitation, both property and liability
insurance) is in full force and effect and, prior to the Collateral Release
Event, stating that coverage shall not be cancelable or materially changed
without ten (10) days prior written notice to the Administrative Agent of any
cancelation for nonpayment of premiums, and not less than thirty (30) days prior
written notice to the Administrative Agent of any other cancellation or any
modification (including a reduction in coverage), together with appropriate
evidence that the Administrative Agent, for the benefit of the Lenders, the
Issuing Banks and the Specified Derivatives Providers, is named as mortgagee
lender’s loss payee and additional insured, as appropriate, on all insurance
policies that the Parent, the Borrower, any Loan Party or any other Subsidiary
of the Parent actually maintains with respect to any Property and improvements
on such Property. Such insurance shall, in any event, include terrorism coverage
and all of the following:


(a)    Insurance against loss to such Properties on an “all risk” policy form,
covering insurance risks no less broad than those covered under a Special Multi
Peril (SMP) policy form, which contains a Commercial ISO “Causes of Loss-Special
Form,” in the then current form, and such other risks as the Administrative
Agent may reasonably require, in amounts equal to the full replacement cost of
the Properties including fixtures and equipment, the Borrower’s interest in
leasehold improvements, and the cost of debris removal, with, if required by the
Administrative Agent, an agreed amount endorsement, and with deductibles of not
more than $25,000 (or such higher commercially reasonable deductible as the
Administrative Agent shall determine in its sole discretion), except that any
deductibles for any insurance covering damage by windstorm may be in amounts up
to 5% of the value of the Property insured;


(b)    Business income insurance in amounts sufficient to pay during any period
in which a Property may be damaged or destroyed, for a period of twenty-four
(24) months; (i) at least 100% of all rents and (ii) all amounts (including, but
not limited to, all taxes, assessments, utility charges and insurance premiums)
required to be paid by tenants of the Property;


(c)    During the making of any alterations or improvements to a Property, carry
or cause to be carried builder’s completed value risk insurance against “all
risks of physical loss” for the full replacement cost of the construction
Properties;


(d)    Insurance against loss or damage by flood or mud slide in compliance with
the Flood Disaster Protection Act of 1973, as amended from time to time, if the
Properties are now, or at any time while the Obligations or any portion thereof
remains unpaid shall be, situated in any area which an appropriate Governmental
Authority designates as a special flood hazard area, in amounts equal to the
full replacement value of all above grade structures on the Properties, or as
such lesser amounts as may be available under Federal flood insurance programs;




- 89 -



--------------------------------------------------------------------------------





(e)    Commercial general public liability insurance, with the location of the
Properties designated thereon, against death, bodily injury and property damage
arising on, about or in connection with the Properties, with the Parent, the
Borrower or the applicable Subsidiary listed as the named insured, with such
limits as the Parent, the Borrower or the applicable Subsidiary may reasonably
require (but in no event less than $5,000,000 per occurrence including any
excess coverage); and


(f)    Such other insurance, including, without limitation, earthquake and
environmental coverages, relating to the Properties and the uses and operation
thereof as the Administrative Agent may, from time to time, reasonably require.


All insurance (except for auto, earthquake or flood insurance) shall be written
by carriers with a claims paying ability of “A” or better by Standard & Poor’s
(and the equivalent by any other rating agency) or having a rating of A VII or
better in the current Best’s insurance reports.



f.
Section 8.6. Payment of Taxes and Claims.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, pay and discharge when due (a) all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP.



g.
Section 8.7. Books and Records; Inspections.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, keep proper books of record and account
in which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities. The Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
of the Parent to, permit representatives of the Administrative Agent or any
Lender to visit and inspect any of their respective properties (subject to the
rights of tenants under any applicable Tenant Lease), to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants (in the presence of an officer of
the Borrower if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and so
long as no Event of Default exists, with reasonable prior notice. The Parent and
the Borrower shall be obligated to reimburse the Administrative Agent and the
Lenders for their costs and expenses incurred in connection with the exercise of
their rights under this Section only if such exercise occurs while a Default or
Event of Default exists. The Parent hereby authorizes and instructs its
accountants to discuss the financial affairs of the Parent, the Borrower, any
other Loan Party or any other Subsidiary of the Parent with the Administrative
Agent or any Lender. The Lenders shall use good faith efforts to coordinate such
visits and inspections so as to minimize the interference with and disruption to
the normal business operations of the Parent and its Subsidiaries.



h.
Section 8.8. Use of Proceeds.



- 90 -



--------------------------------------------------------------------------------





The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Parent or any Subsidiary of the Parent; (b) to finance acquisitions
otherwise permitted under this Agreement; (c) to finance capital expenditures
and the repayment of Indebtedness of the Parent and its Subsidiaries; and (d) to
provide for the general working capital needs of the Parent and its Subsidiaries
and for other general corporate purposes of the Parent and its Subsidiaries. The
Borrower shall only use Letters of Credit for the same purposes for which it may
use the proceeds of Loans. The Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, use any part of such proceeds to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any margin stock (within the meaning of Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock. The Borrower shall not request any Loan or Letter of Credit, shall
not use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents do not use the proceeds of any Loan or
Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (ii) in any manner that
would result in the violation of any applicable Sanctions.



i.
Section 8.9. Environmental Matters.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, comply with all Environmental Laws with
respect to the Secured Pool Properties. The Parent and the Borrower shall, and
shall cause each other Loan Party and each other Subsidiary of the Parent to,
comply with all Environmental Laws with respect to Properties that are not
Secured Pool Properties, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect. The Parent and the Borrower shall
comply, and shall cause each other Loan Party and each other Subsidiary of the
Parent to comply, and the Parent and the Borrower shall use, and shall cause
each other Loan Party and each other Subsidiary of the Parent to use,
commercially reasonable efforts to cause all other Persons occupying, using or
present on the Properties to comply, with all Environmental Laws with respect to
the Secured Pool Properties, and, with respect to the Properties that are not
Secured Pool Properties, with all Environmental Laws to the extent the failure
to comply could reasonably be expected to have a Material Adverse Effect. The
Parent and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary of the Parent to, promptly take all actions and pay or arrange
to pay all costs necessary for it and for the Properties to comply: (a) with
respect to the Secured Pool Properties, in all respects; and (b) with respect to
Properties that are not Secured Pool Properties, to the extent the failure to
comply could reasonably be expected to have a Material Adverse Effect, in each
case with all Environmental Laws and all Governmental Approvals, including
actions to remove and dispose of all Hazardous Materials and to clean up the
Properties as required under Environmental Laws. The Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary of the
Parent to, promptly take all actions necessary to prevent the imposition of any
Liens on any of their respective properties arising out of or related to any
Environmental Laws. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender. Notwithstanding
anything in this Agreement or any other Loan Document to the contrary, after
prior written notice to the Administrative Agent, either the Borrower or any
Guarantor, at its own expense, shall have the right to contest by appropriate
legal proceedings, promptly initiated and conducted at all times in good faith
with due diligence, without cost or expense to the Administrative Agent or any
Lender, the validity or application of any Environmental Laws which do not
subject the Administrative Agent or any Lender to any civil or criminal
liability, provided that continually and at all times (i) no Event of Default
shall occur under this Agreement or the other Loan Documents, (ii) neither any
Property nor any part thereof or interest therein will be in danger of being
sold, attached, liened, forfeited, terminated, canceled or lost, and (iii) the
Borrower or a Guarantor shall have furnished security to the Administrative
Agent, satisfactory to the


- 91 -



--------------------------------------------------------------------------------





Administrative Agent, in its reasonable discretion, against any loss or injury
by reason of such contest or delay.



j.
Section 8.10. Further Assurances.

At the Parent’s or the Borrower’s cost and expense and upon request of the
Administrative Agent, the Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary of the Parent to, duly execute and
deliver or cause to be duly executed and delivered, to the Administrative Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.



k.
Section 8.11. Liens.

If a claim of Lien is recorded which affects any Property, the Borrower shall,
within thirty (30) days after the Administrative Agent’s demand, or any Loan
Party obtains knowledge thereof, whichever occurs first: (a) pay and discharge
the claim of Lien; (b) effect the release thereof by recording or depositing
with a court of competent jurisdiction a surety bond in sufficient form and
amount; (c) contest such Lien as provided below; or (d) provide the
Administrative Agent with other assurances which the Administrative Agent deems,
in its reasonable discretion, to be satisfactory for the payment of such claim
of Lien and for the full and continuous protection of the Administrative Agent
from the effect of such Lien. The Borrower may contest in good faith any Lien,
claim, demand, levy or assessment by any Person if: (a) the Borrower pursues the
contest diligently, in a manner which does not materially impair the rights of
the Administrative Agent under any of the Loan Documents; and (b) the Borrower
deposits with the Administrative Agent any funds or other forms of assurance
which the Administrative Agent in good faith determines from time to time
appropriate to protect the Administrative Agent from the consequences of the
contest being unsuccessful.



l.
Section 8.12. REIT Status.

The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.



m.
Section 8.13. Exchange Listing.

Following an IPO Event, the Parent shall maintain at least one class of common
shares of the Parent having trading privileges on the New York Stock Exchange or
NYSE Amex Equities or which is subject to price quotations on The NASDAQ Stock
Market’s National Market System.



n.
Section 8.14. Guarantors.

(a)    With respect to any owner of any Secured Pool Property, as of the date
such Secured Pool Property shall be included in the calculation of Maximum Loan
Availability, and from and after the Collateral Release Event, within five (5)
Business Days of (x) with respect to any Subsidiary of the Parent (other than
the Borrower) that owns, directly or indirectly, any Equity Interests of any
owner of any Unencumbered Pool Property, the Collateral Release Event (or if
later, the date such Subsidiary acquires such Equity Interests) and (y) any
other Person becoming a Material Subsidiary (other than an Excluded Subsidiary)
after the Agreement Date, the Borrower shall deliver to the Administrative Agent
each of the following in form and substance satisfactory to the Administrative
Agent: (i) an Accession Agreement executed by such Subsidiary and (ii) the items
that would have been delivered under subsections (iv) through (viii) and (xviii)
of


- 92 -



--------------------------------------------------------------------------------





Section 6.1(a) and under Section 6.1(e) if such Subsidiary had been a Material
Subsidiary on the Agreement Date; provided, however, promptly (and in any event
within five (5) Business Days) upon any Excluded Subsidiary ceasing to be
subject to the restriction which prevented it from becoming a Guarantor on the
Effective Date or delivering an Accession Agreement pursuant to this Section, as
the case may be, such Subsidiary shall comply with the provisions of this
Section.


(b)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) such Guarantor owns no
Pool Property, nor any direct or indirect Equity Interest in any Subsidiary that
owns a Pool Property; (ii) such Guarantor is not otherwise required to be a
party to the Guaranty under the immediately preceding subsection (a); (iii) no
Default or Event of Default shall then be in existence or would occur as a
result of such release, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 10.1; (iv) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such release with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents; and (v) the
Administrative Agent shall have received such written request at least ten (10)
Business Days (or such shorter period as may be acceptable to the Administrative
Agent) prior to the requested date of release. Delivery by the Borrower to the
Administrative Agent of any such request shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.


Section 8.15. Tenant Leases.


Unless consented to in writing by the Administrative Agent or otherwise
permitted under any other provision of the Loan Documents (including, without
limitation, Section 10.8 below), prior to the Collateral Release Event, the
Borrower and/or the Applicable Loan Party shall not, with respect to any Secured
Pool Property:
a)
    (a)    grant any tenant under any Tenant Lease any option, right of first
refusal or other right to purchase all or any portion of such Secured Pool
Property under any circumstances;

b)
    (b)    grant any tenant under any Tenant Lease any right to prepay rent more
than one month in advance (other than the initial rental payment payable upon
execution of a Tenant Lease and other than security deposits);

c)
    (c)    execute any assignment of landlord’s interest in any Tenant Lease;

d)
    (d)    collect rent or other sums due under any Tenant Lease in advance,
other than to collect rent one month in advance of the time when it becomes due;



- 93 -



--------------------------------------------------------------------------------





e)
    (e)    permit any sublease or assignment of a Major Tenant Lease to which
the landlord’s consent is expressly required pursuant to the terms of such
Tenant Lease;

f)
    (f)    terminate, modify, restate or amend any Tenant Lease in any material
manner if such Tenant Lease demises space in excess of 50,000 rentable square
feet (including, without limitation, any changes to the economic provisions
thereof); or



(g)    release or discharge the tenant or any guarantor under any Major Tenant
Lease from any material obligation thereunder.



32.
Article IX. Information

For so long as this Agreement is in effect, the Parent and the Borrower shall
furnish to the Administrative Agent for distribution to each of the Lenders:



a.
Section 9.1. Quarterly Financial Statements.

As soon as available and in any event within five (5) days after the same is
required to be filed with the SEC (but in no event later than forty-five (45)
days after the end of each of the first, second and third fiscal quarters of the
Borrower), the unaudited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of operations, stockholders’ equity and cash flows of the Parent and
its Subsidiaries for such period, setting forth in each case in comparative form
the figures as of the end of the previous fiscal year, all of which shall be
certified by any Responsible Officer of the Parent, in his or her opinion, to
present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year‑end audit adjustments).



b.
Section 9.2. Year‑End Statements.

As soon as available and in any event within five (5) days after the same is
required to be filed with the SEC (but in no event later than ninety-five (95)
days after the end of each fiscal year of the Parent), the audited consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
year and the related audited consolidated statements of operations, changes in
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be (a) certified by any
Responsible Officer of the Parent, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects, the financial position of the
Parent and its Subsidiaries as at the date thereof and the result of operations
for such period and (b) accompanied by the report thereon of Deloitte & Touche
LLP or any other independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent, whose report shall
not be subject to (i) any “going concern” or like qualification or exception or
(ii) any qualification or exception as to the scope of such audit.



c.
Section 9.3. Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 9.1 and
9.2, a certificate substantially in the form of Exhibit M (a “Compliance
Certificate”) executed on behalf of the Parent by


- 94 -



--------------------------------------------------------------------------------





any Responsible Officer of the Parent (a) setting forth in reasonable detail as
of the end of such fiscal quarter or fiscal year, as the case may be, the
calculations required to establish whether the Parent was in compliance with the
covenants contained in Section 10.1; and (b) stating that no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred and the steps being taken by the Parent
with respect to such event, condition or failure.



d.
Section 9.4. Other Information.

(a)    Promptly upon receipt thereof, copies of all reports, if any, submitted
to the Parent or the Borrower or its Board of Directors by its independent
public accountants including, without limitation, any management report (all of
which may be made available and deemed delivered in accordance with Section 9.5
below);


(b)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S‑8 or its
equivalent), reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary of the
Parent shall file with the SEC or any national securities exchange;


(c)    Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Parent, the Borrower, any Subsidiary of the Parent or any other
Loan Party;


(d)    Within forty-five (45) days after the end of each fiscal quarter of the
Parent, (i) prior to the Collateral Release Event, (x) a Maximum Loan
Availability Certificate setting forth the information to be contained therein,
as of the last day of such fiscal quarter and (y) all financial information
maintained on the Secured Pool Properties, including, but not limited to,
property cash flow projections, operating statements, a current rent roll, note
receivable summary, and summary of cash and Cash Equivalents and (ii) from and
after the Collateral Release Event, financial information maintained on the
Unencumbered Pool Properties, including operating statements and a current rent
roll;


(e)    (i) Prior to the end of each fiscal year of the Parent, prior to the
Collateral Release Event, property budgets and overhead budgets, and (ii)
applicable investment memorandums within 60 days from the beginning of the
current fiscal year;


(f)    No later than sixty (60) days before the end of each fiscal year of the
Parent ending prior to the Revolving Termination Date, projected balance sheets,
operating statements, profit and loss projections and cash flow budgets of the
Parent and its Subsidiaries on a consolidated basis for each quarter of the next
succeeding fiscal year, all itemized in reasonable detail, including in the case
of the cash flow budgets, excess operating cash flow, availability under this
Agreement, unused availability under committed development loans, unfunded
committed equity and any other committed sources of funds, as well as, cash
obligations for acquisitions, unfunded development costs, capital expenditures,
debt service, overhead, dividends, maturing Property loans, hedge settlements
and other anticipated uses of cash. The foregoing shall be accompanied by pro
forma calculations, together with detailed assumptions, required to establish
whether or not the Parent, and when appropriate its consolidated Subsidiaries,
will be in compliance with the covenants contained in Sections 10.1 and at the
end of each fiscal quarter of the next succeeding fiscal year;


(g)    [RESERVED];




- 95 -



--------------------------------------------------------------------------------





(h)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of any Responsible Officer of the Parent
setting forth details as to such occurrence and the action, if any, which the
Parent or applicable member of the ERISA Group is required or proposes to take;


(i)    To the extent the Parent or the Borrower is aware of the same, prompt
notice of the commencement of any proceeding or investigation by or before any
Governmental Authority and any action or proceeding in any court or other
tribunal or before any arbitrator against or in any other way relating to, or
affecting, the Parent, the Borrower, any Loan Party or any other Subsidiary of
the Parent or any of their respective properties, assets or businesses which
could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of the
Parent, the Borrower, any Loan Party or, to the extent any such audit could
reasonably be expected to have a Material Adverse Effect, any other Subsidiary
of the Parent, are being audited;


(j)    A copy of any amendment to the certificate or articles of incorporation
or formation, bylaws, partnership agreement or other similar organizational
documents of the Parent, the Borrower, any other Loan Party or to the extent
could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary of the Parent within five (5) Business Days after the effectiveness
thereof;


(k)    Prompt notice of (i) any change in the senior management of the Parent,
the Borrower, any other Loan Party or any other Subsidiary of the Parent,
(ii) any change in the business, assets, liabilities, financial condition,
results of operations or business prospects of the Parent, the Borrower, any
Loan Party or any other Subsidiary of the Parent or (iii) the occurrence of any
other event which, in the case of any of the immediately preceding clauses (i)
through (iii), has had, or could reasonably be expected to have, a Material
Adverse Effect;


(l)    Prompt notice of the occurrence of any Default or Event of Default;


(m)    Promptly upon entering into any Specified Derivatives Contract after the
Agreement Date, a copy of such contract;


(n)    Prompt notice of (a) any litigation pending or credibly threatened in
writing against any Loan Party with respect to any Secured Pool Property that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (b) any casualty (other than de minimus loss) affecting
any portion of the Secured Pool Properties, which is insured or uninsured or
partially uninsured loss through fire, theft, liability or damage; and (c) any
order, judgment or decree having been entered against any Loan Party or any
other Subsidiary of the Parent or any of their respective properties or assets
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;


(o)    Any notification of a material violation of any Applicable Law or any
inquiry that shall have been received by any Loan Party or, to the extent could
reasonably be expected to have a Material Adverse Effect, any other Subsidiary
of the Parent from any Governmental Authority;


(p)    [RESERVED];


(q)    Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;




- 96 -



--------------------------------------------------------------------------------





(r)    Promptly, upon any change in the Parent’s Credit Rating, a certificate
stating that the Parent’s Credit Rating has changed and the new Credit Rating
that is in effect;


(s)    Promptly, upon each request, information identifying the Borrower as a
Lender may request in order to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act;


(t)    Promptly, and in any event within three (3) Business Days after the
Parent or the Borrower obtains knowledge thereof, written notice of the
occurrence of any of the following: (i) the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent shall receive notice that any
violation of or noncompliance with any Environmental Law has or may have been
committed or is threatened; (ii) the Parent, the Borrower, any other Loan Party
or any other Subsidiary of the Parent shall receive notice that any
administrative or judicial complaint, order or petition has been filed or other
proceeding has been initiated, against any such Person alleging any violation of
or noncompliance with any Environmental Law or requiring any such Person to take
any action in connection with the release or threatened release of Hazardous
Materials; (iii) the Parent, the Borrower, any other Loan Party or any other
Subsidiary of the Parent shall receive any notice from a Governmental Authority
or private party alleging that any such Person may be liable or responsible for
any costs associated with a response to, or remediation or cleanup of, a release
or threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Parent, the Borrower, any other Loan Party or any other Subsidiary of
the Parent shall receive notice of any other fact, circumstance or condition
that could reasonably be expected to form the basis of an Environmental Claim,
in each of the cases described in the preceding clauses (i) through (iv) with
respect to the Secured Pool Properties, and with respect to the Properties that
are not Secured Pool Properties only, where the matters covered by notices
referred to in any of the immediately preceding clauses (i) through (iv),
whether individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;


(u)    Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding; and


(v)    From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower, any Subsidiaries of the Parent, or any other Loan Party as the
Administrative Agent or any Lender may reasonably request.



e.
Section 9.5. Electronic Delivery of Certain Information.

(a)    Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent, the Parent or the Borrower) provided that
the foregoing shall not apply to (i) notices to any Lender (or any Issuing Bank)
pursuant to Article II and (ii) any Lender that has notified the Administrative
Agent, the Parent and the Borrower that it cannot or does not want to receive
electronic communications. The Administrative Agent, the Parent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic delivery pursuant to procedures approved by it for all
or particular notices or communications. Documents or notices delivered
electronically shall be deemed to have been delivered on the date and time on
which the Administrative Agent, the Parent or the Borrower posts such documents
or the documents become available on a commercial website and the Administrative
Agent, the Parent or the Borrower notifies each Lender of said posting and


- 97 -



--------------------------------------------------------------------------------





provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of 9:00 a.m. Central time on
the opening of business on the next Business Day for the recipient.
Notwithstanding anything contained herein, the Parent or the Borrower shall
deliver paper copies of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Parent or the
Borrower with any such request for delivery. Each Lender shall be solely
responsible for requesting delivery to it of paper copies and maintaining its
paper or electronic documents.


(b)    Documents required to be delivered pursuant to Article II may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Parent and the
Borrower by the Administrative Agent.


(c)    Any materials to be delivered pursuant to Section 9.4(b) or (c) may be
delivered to the Administrative Agent by posting such materials to the
Borrower’s website (at www.tierreit.com) or on EDGAR (www.sec.gov/edgar) and
simultaneously notifying the Administrative Agent of the availability of such
materials at such website (or such other website as the Borrower may designate
in writing to the Administrative Agent). In the event that the Administrative
Agent receives paper copies of any material delivered pursuant to Section 9.4
for the benefit of all of the Lenders and which is not made available by
Intralinks, Syndtrak or any other electronic information dissemination system
(or by posting to the Borrower’s website as provided above), upon written
instruction of the Borrower the Administrative Agent shall promptly deliver
copies of such material to each Lender.



f.
Section 9.6. Public/Private Information.

Each of the Parent and the Borrower shall cooperate with the Administrative
Agent in connection with the publication of certain materials and/or information
provided by or on behalf of the Parent or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the Parent
and the Borrower shall designate Information Materials (a) that are either
available to the public or not material with respect to the Parent, the Borrower
and the Subsidiaries of the Parent or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information” and (b) that are not Public Information as “Private Information”.



g.
Section 9.7. USA Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Parent and the
Borrower shall, and shall cause the other Loan Parties and Subsidiaries of the
Parent to, provide promptly upon any such request to such Lender, such Loan
Party’s or Subsidiary’s name, address, tax identification number and/or such
other identification information as shall be necessary for such Lender to comply
with federal law, including without limitation, applicable “know your customer”
and anti-money laundering rules and regulations). An “account” for this purpose
may include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.




- 98 -



--------------------------------------------------------------------------------






h.
Section 9.8. Post-Closing Deliveries.

Notwithstanding the conditions precedent set forth in Section 6.1, the Borrower
has informed the Administrative Agent and the Lenders that certain of such items
required to be delivered to the Administrative Agent or otherwise satisfied as
conditions precedent to the effectiveness of this Agreement will not be
delivered to the Administrative Agent as of the date hereof. Therefore, with
respect to the items set forth on Schedule 9.8 (collectively, the “Outstanding
Items”), and notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Borrower shall deliver or otherwise satisfy each
Outstanding Item to the Administrative Agent in the form, manner and time set
forth thereon for such Outstanding Item, or as the Administrative Agent may
otherwise agree in its sole discretion.



33.
Article X. Negative Covenants

For so long as this Agreement is in effect, the Parent and the Borrower shall,
and shall cause each other Loan Party or Subsidiary thereof to, comply with the
following covenants:



a.
Section 10.1. Financial Covenants.

(a)    Minimum Tangible Net Worth. The Parent and the Borrower shall not permit
Tangible Net Worth at any time to be less than (i) $1,053,000,000 plus (ii) 75%
of the Net Proceeds of all Equity Issuances effected at any time after the
Second Amendment Effective Date by the Parent, the Borrower or any of the
Subsidiaries of the Parent to any Person other than the Parent, the Borrower or
any of the Subsidiaries of the Parent.


(b)    Ratio of Total Indebtedness to Total Asset Value. The Parent and the
Borrower shall not permit the ratio of (i) Total Indebtedness of the Parent and
its Subsidiaries to (ii) Total Asset Value to exceed at any time (x) 0.65 to
1.00 for the period from the Effective Date through and including December 31,
2015 and (y) 0.60 to 1.00 at any time thereafter; provided, that, from and after
the Collateral Release Event, the Parent and the Borrower shall not permit the
ratio of (i) Total Indebtedness of the Parent and its Subsidiaries to (ii) Total
Asset Value to exceed 0.60 to 1.00 at any time.


(c)    Ratio of Adjusted EBITDA to Fixed Charges. The Parent and the Borrower
shall not permit the ratio of (i) Adjusted EBITDA of the Parent and its
Subsidiaries for any two consecutive fiscal quarter period, annualized, to
(ii) Fixed Charges of the Parent and its Subsidiaries for such two consecutive
fiscal quarter period, annualized, to be less than (x) 1.25 to 1.00 as of the
last day of such two consecutive fiscal quarter period for the period from the
Effective Date through and including June 30, 2015, (y) 1.35 to 1.00 as of the
last day of such two consecutive fiscal quarter period for the period from July
1, 2015 through and including December 31, 2015 and (z) 1.45 to 1.00 as of the
last day of such two consecutive fiscal quarter period at any time thereafter;
provided, that, from and after the Collateral Release Event, the Parent and the
Borrower shall not permit the ratio of (i) Adjusted EBITDA of the Parent and its
Subsidiaries for any two consecutive fiscal quarter period to (ii) Fixed Charges
of the Parent and its Subsidiaries for such two consecutive fiscal quarter
period, to be less than 1.50 to 1.00 as of the last day of such two consecutive
fiscal quarter period.


(d)    Maximum Recourse Indebtedness. The Parent and the Borrower shall not
permit the Recourse Indebtedness (excluding the Obligations) to be greater than
10% of Total Asset Value at any time.




- 99 -



--------------------------------------------------------------------------------





(e)    Permitted Investments. The Parent and the Borrower shall not, and shall
not permit any Loan Party or other Subsidiary of the Parent to, make an
Investment in or otherwise own the following items which would cause the
aggregate value of such holdings of such Persons to exceed the following
percentages of Total Asset Value at any time:


(i)    Unimproved Land (which shall not include any Development Property) such
that the aggregate book value thereof exceeds 5.0% of Total Asset Value;


(ii)    Common stock, Preferred Equity Interests, other capital stock,
beneficial interest in trust, membership interest in limited liability companies
and other equity interests in Persons (other than consolidated Subsidiaries and
Unconsolidated Affiliates), such that the aggregate value of such interests
calculated on the basis of the lower of cost or market, exceeds 5.0% of Total
Asset Value;


(iii)    Mortgage Receivables, such that the aggregate book value thereof
exceeds 5.0% of Total Asset Value;


(iv)    Investments in Unconsolidated Affiliates, such that the aggregate value
of such Investments (determined in accordance with GAAP) in Unconsolidated
Affiliates exceeds 10.0% of Total Asset Value;


(v)    the aggregate amount of Total Budgeted Costs for Development Properties
in which the Borrower either has a direct or indirect ownership interest such
that the aggregate amount thereof exceeds 10.0% of Total Asset Value. If a
Development Property is owned by an Unconsolidated Affiliate of the Borrower or
any Subsidiary, then the greater of (1) the product of (A) the Borrower’s or
such Subsidiary’s Ownership Share in such Unconsolidated Affiliate and (B) the
amount of the Total Budgeted Costs for such Development Property or (2) the
recourse obligations of the Borrower or any Subsidiary relating to the
Indebtedness of such Unconsolidated Affiliate, shall be used in calculating such
investment limitation.


In addition to the foregoing limitations, the aggregate value of (i), (ii),
(iii) (iv) and (v) shall not exceed 25.0% of Total Asset Value.


(f)    Secured Indebtedness to Total Asset Value. From and after the Collateral
Release Event, the Parent and the Borrower shall not permit the ratio of (i)
Secured Indebtedness of the Parent and its Subsidiaries to (ii) Total Asset
Value to exceed at any time (x) 0.55 to 1.00 during the period commencing on the
Collateral Release Event to but not including the first anniversary of the
Collateral Release Event, (y) 0.50 to 1.00 during the period commencing on the
first anniversary of the Collateral Release Event to but not including the
second anniversary of the Collateral Release Event and (z) 0.45 to 1.00 at any
time thereafter.


(g)    Unsecured Indebtedness to Unencumbered Asset Value. From and after the
Collateral Release Event, the Parent and the Borrower shall not permit the ratio
of (i) Unsecured Indebtedness to (ii) Unencumbered Asset Value to be greater
than 0.60 to 1.00 at any time.


(h)    Unsecured Indebtedness to Unsecured Interest Expense. From and after the
Collateral Release Event, the Parent and the Borrower shall not permit the ratio
of (i) Unencumbered NOI to (ii) Unsecured Interest Expense to be less than 1.75
to 1.00 at any time.




- 100 -



--------------------------------------------------------------------------------





(i)    Dividends and Other Restricted Payments. Each of the Parent and the
Borrower shall not, and shall not permit any of its Subsidiaries to, declare or
make any Restricted Payment; provided, however, that each of the Parent, the
Borrower and its Subsidiaries may declare and make the following Restricted
Payments so long as no Default or Event of Default is continuing or would result
therefrom:


(i)    the Borrower may pay cash dividends to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute, cash dividends to its shareholders
in an aggregate amount not to exceed the greater of (i) the amount required to
be distributed for the Parent to remain in compliance with Section 8.12 or
(ii) 95% of Funds From Operation;


(ii)    the Borrower may pay cash dividends to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute cash distributions to its
shareholders of capital gains resulting from gains from certain asset sales to
the extent necessary to avoid payment of taxes on such asset sales imposed under
Sections 857(b)(3) and 4981 of the Internal Revenue Code;


(iii)    a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary so long
as such distributions are made ratably according to the holders’ respective
holdings of the type of Equity Interest in respect of which such distributions
are being made;


(iv)    Subsidiaries may pay Restricted Payments to the Parent, the Borrower or
any other Subsidiary;


(v)    to the extent consummated in advance of or in connection with and made
substantially concurrently with an IPO Event, Restricted Payments made pursuant
to any tender offer for the Equity Interests of the Parent; and


(vi)    the Parent may from time to time purchase, redeem or otherwise acquire
Equity Interests of the Parent, provided that the aggregate amount of payments
pursuant to this clause (vi) shall not exceed $50,000,000 during any twelve
consecutive month period, and the Borrower may pay cash dividends to the Parent
to the extent necessary to enable the Parent to make such purchases, redemptions
and acquisitions.


Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare and make cash
distributions to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year to the extent necessary for the Parent
to distribute, and the Parent may so distribute, an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 8.12. If a Default or Event of Default specified in Section 11.1(a) or
Section 11.1(f) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 11.2(a), the Parent and the Borrower shall not make any Restricted
Payments. Subsidiaries of the Parent (other than the Borrower) may make
Restricted Payments to the Borrower and other Subsidiaries at any time.




- 101 -



--------------------------------------------------------------------------------





b.        (j)    Unencumbered Pool Properties. For purposes of determination of
the occurrence of the Collateral Release Event and from and after the Collateral
Release Event, the Borrower shall not permit:
(i)    the aggregate value of the Unencumbered Pool Properties to be less than
$500,000,000;


(ii)    there to be less than ten (10) Properties included in the Unencumbered
Asset Value at any time;


(iii)    more than 20% of the unadjusted aggregate NOI from the Unencumbered
Pool Properties, as used in calculating Unencumbered Asset Value to be
attributable to any tenant (other than the federal General Services
Administration); or


(iv)    more than 30% of the unadjusted aggregate NOI from the Unencumbered Pool
Properties, as used in calculating Unencumbered Asset Value to be attributable
to any Unencumbered Pool Property (other than the Property identified as
“Burnett Plaza” in Fort Worth, Texas).


c.        (k)    Secured Pool Properties. At all times prior to the Collateral
Release Event, the Borrower shall not permit:
(i)    the aggregate value of the Secured Pool Properties included in the
calculation of Maximum Loan Availability to be less than $350,000,000;


(ii)    there to be less than six (6) Secured Pool Properties included in the
calculation of Maximum Loan Availability at any time;


(iii)    more than 20% of the unadjusted aggregate NOI from the Secured Pool
Properties, as used in calculating Debt Service Coverage Amount, to be
attributable to any tenant (other than the federal General Services
Administration);


(iv)    more than 30% of the unadjusted aggregate as-is Appraised Value of all
Secured Pool Properties, as used in calculating Maximum Loan Availability, to be
attributable to any Secured Pool Property (other than the Property identified as
“Burnett Plaza” in Fort Worth, Texas); or


(v)    more than 30% of the unadjusted aggregate NOI from the Secured Pool
Properties, as used in calculating Debt Service Coverage Amount, to be
attributable to any Secured Pool Property (other than the Property identified as
“Burnett Plaza” in Fort Worth, Texas).





d.
Section 10.2. Negative Pledge.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or Subsidiary of the Parent to, (a) create, assume, incur, permit or suffer to
exist any Lien on any Pool Property or any direct or indirect ownership interest
of the Parent in any Person owning any Pool Property, now owned or hereafter
acquired, except for Permitted Liens, (b) permit any Pool Property or any direct
or indirect ownership interest of the Borrower or in any Person owning a Pool
Property, to be subject to a Negative Pledge or (c) create, assume, incur,
permit or suffer to exist any Lien on other Collateral, or any direct or
indirect ownership interest of the Parent in any Person owning any other
Collateral, except for Permitted Liens.


- 102 -



--------------------------------------------------------------------------------








e.
Section 10.3. Restrictions on Intercompany Transfers.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any Subsidiary of the Parent (other than an Excluded Subsidiary) to, create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (other
than the Borrower) to: (a) pay dividends or make any other distribution on any
of such Subsidiary’s capital stock or other equity interests owned by the
Parent, the Borrower or any Subsidiary of the Parent; (b) pay any Indebtedness
owed to the Parent, the Borrower or any Subsidiary of the Parent; (c) make loans
or advances to the Parent, the Borrower or any Subsidiary of the Parent; or
(d) transfer any of its property or assets to the Parent, the Borrower or any
Subsidiary of the Parent; other than (i) with respect to clauses (a) through (d)
those encumbrances or restrictions contained in any Loan Document or, (ii) with
respect to clause (d), customary provisions restricting assignment of any
agreement entered into by the Parent, the Borrower, any other Loan Party or any
other Subsidiary of the Parent in the ordinary course of business.



f.
Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent to, (a) enter into any transaction of
merger or consolidation; (b) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); (c) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; or (d) acquire a Substantial Amount of the assets of, or make an
Investment of a Substantial Amount in, any other Person; provided, however,
that:


(i)    any Subsidiary of the Parent (other than the Borrower) may merge with (x)
Parent or the Borrower, provided that Parent or the Borrower, as applicable,
shall be the continuing or surviving Person, or (y) any other Subsidiary of the
Parent, provided that if such merger involves a Loan Party (other than the
Parent or the Borrower), such Loan Party shall be the survivor, and any
Subsidiary of the Parent, which is not a Loan Party and does not own, directly
or indirectly, any Equity Interests of any Loan Party, may be dissolved;


(ii)    any Subsidiary of the Parent may sell, transfer or dispose of its assets
to any other Subsidiary of the Parent;


(iii)    a Loan Party (other than the Borrower or any Loan Party that owns a
Pool Property) and any Subsidiary of the Parent that is not (and is not required
to be) a Loan Party may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries, and immediately thereafter liquidate, provided that
immediately prior to any such conveyance, sale, transfer, disposition or
liquidation and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence;


- 103 -



--------------------------------------------------------------------------------







(iv)    any Loan Party and any other Subsidiary may, directly or indirectly,
(A) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result of a merger or consolidation) a Substantial Amount of the assets
of, or make an Investment of a Substantial Amount in, any other Person and
(B) sell, lease or otherwise transfer, whether by one or a series of
transactions, a Substantial Amount of assets (including capital stock or other
securities of Subsidiaries) to any other Person, so long as, in each case,
(1) the Borrower shall have given the Administrative Agent and the Lenders at
least 30‑days’ prior written notice of such consolidation, merger, acquisition,
Investment, sale, lease or other transfer; (2) immediately prior thereto, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, including, without limitation, a Default or
Event of Default resulting from a breach of Section 10.1; (3) in the case of a
consolidation or merger involving the Borrower or a Loan Party that owns a Pool
Property, the Borrower or such Loan Party shall be the survivor thereof and
(4) at the time the Borrower gives notice pursuant to clause (1) of this
subsection, the Borrower shall have delivered to the Administrative Agent for
distribution to each of the Lenders a Compliance Certificate, calculated on a
pro forma basis, evidencing the continued compliance by the Loan Parties with
the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the financial covenants contained in Section 10.1,
after giving effect to such consolidation, merger, acquisition, Investment,
sale, lease or other transfer; and


(v)    the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries of the Parent may lease and sublease their respective assets, as
lessor or sublessor (as the case may be), in the ordinary course of their
business.


Further, no Loan Party nor any Subsidiary of the Parent, shall enter into any
sale‑leaseback transactions or other transaction by which such Person shall
remain liable as lessee (or the economic equivalent thereof) of any real or
personal property that it has sold or leased to another Person.



g.
Section 10.5. Plans.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent to, permit any of its respective assets to
become or be deemed to be “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder. The
Parent and the Borrower shall not cause or permit to occur, and shall not permit
any other member of the ERISA Group to cause or permit to occur, any ERISA Event
if such ERISA Event could reasonably be expected to have a Material Adverse
Effect.



h.
Section 10.6. Fiscal Year.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary of the Parent to, change its fiscal year from that in effect
as of the Agreement Date.



i.
Section 10.7. Modifications of Organizational Documents.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent to, amend, supplement, restate or
otherwise modify or waive the application of any provision of its certificate or
articles of incorporation or formation, by-laws, operating agreement,
declaration


- 104 -



--------------------------------------------------------------------------------





of trust, partnership agreement or other applicable organizational document if
such amendment, supplement, restatement or other modification (a) is adverse to
the interest of the Administrative Agent, the Issuing Banks or the Lenders or
(b) could reasonably be expected to have a Material Adverse Effect; provided
that notwithstanding anything to the contrary herein or in any other Loan
Document, so long as (i) the Administrative Agent shall have received at least
thirty (30) days prior written notice thereof (or such shorter period of notice
as the Administrative Agent shall agree in its sole discretion) and (ii) during
the period prior to the occurrence of the Collateral Release Event the
Administrative Agent shall have acknowledged in writing that either (x) such
change will not adversely affect the validity, perfection or priority of the
Administrative Agent's security interest in the Collateral, or (y) any
reasonable action requested by the Administrative Agent in connection therewith
has been completed or taken (including any action to continue the perfection of
any Liens in favor of the Administrative Agent, on behalf of Lenders, in any
Collateral), any Loan Party or other Subsidiary may change its name as it
appears in official filings in the state of its incorporation or organization.



j.
Section 10.8. Approval of Tenant Leases; Security Deposits.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent to, prior to the Collateral Release Event,
terminate, modify, restate, amend, permit the sublease or assignment requiring
landlord’s consent under or release or discharge any tenant or Guarantor from
any material obligation under any Major Tenant Lease or enter into any Major
Tenant Lease (or extension, renewal, modification or amendment of such lease) of
space in any Secured Pool Property without the Administrative Agent’s prior
written approval. Notwithstanding anything to the contrary contained herein, to
the extent the Administrative Agent’s prior approval is required for any leasing
matters set forth in this Section 10.8, the Administrative Agent shall have ten
(10) Business Days from its receipt of written request and all required
information and documentation (including a copy of the proposed lease to be
approved) relating thereto (the “Leasing Request”), in which to approve or
disapprove such matter; provided that: (i) the Leasing Request to the
Administrative Agent is received by not less than two representatives of the
Administrative Agent and marked at the top in bold lettering with the following
language: “LEASING REQUEST – THE ADMINISTRATIVE AGENT’S RESPONSE IS REQUIRED
WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS
OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND THE ADMINISTRATIVE AGENT AND
FAILURE OF THE ADMINISTRATIVE AGENT TO RESPOND MAY RESULT IN THE ADMINISTRATIVE
AGENT’S CONSENT BEING DEEMED TO HAVE BEEN GRANTED” and the envelope containing
the request must be marked “PRIORITY” and (ii) the applicable Tenant Lease shall
conform to the form of lease for the applicable Property previously delivered to
the Administrative Agent in all material respects unless the Parent or the
Borrower obtains the prior written approval of the Requisite Lenders of any
modified or additional terms included therein. In the event that the
Administrative Agent fails to grant or withhold its consent to such leasing
matter within the ten (10) Business Day period following receipt of any Leasing
Request, then Administrative Agent’s approval shall be deemed to have been
granted. The Borrower shall deliver to the Administrative Agent all security
deposits under any Tenant Lease (whether in the form of cash or letter of
credit), which deposit is in excess of $500,000. Such security deposit shall be
held by the Administrative Agent as Collateral and delivered to the applicable
Guarantor upon a tenant default under such Tenant Lease, or to be returned to
such tenant in accordance with the terms of the applicable Tenant Lease.
k.    

l.
Section 10.9. Transactions with Affiliates.



- 105 -



--------------------------------------------------------------------------------





The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent to, permit to exist or enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (other than any Loan Party or
any other Subsidiary of the Parent), except (a) as set forth on Schedule 7.1(s),
(b) the provision of services under any Property Management Agreement or
(c) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Parent, the Borrower, such other Loan Party
or such other Subsidiary of the Parent and upon fair and reasonable terms which
are no less favorable to the Parent, the Borrower, such other Loan Party or such
other Subsidiary of the Parent than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, no payments may be made with respect to any items set forth on such
Schedule 7.1(s) if a Default or Event of Default exists or would result
therefrom.



m.
Section 10.10. Environmental Matters.

The Parent and the Borrower shall not, and shall not permit any other Loan
Party, any other Subsidiary of the Parent or any other Person to, use, generate,
discharge, emit, manufacture, handle, process, store, release, transport,
remove, dispose of or clean up any Hazardous Materials on, under or from the
Properties: (a) with respect to the Secured Pool Properties, in violation of any
Environmental Law or in a manner that would reasonably be expected to lead to
any Environmental Claim or pose a risk to human health, safety or the
environment; and (b) with respect to Properties that are not Secured Pool
Properties, in material violation of any Environmental Law or in a manner that
could reasonably be expected to result in a Material Adverse Effect. Nothing in
this Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.



n.
Section 10.11. Derivatives Contracts.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent to, enter into or become obligated in
respect of Derivatives Contracts other than Derivatives Contracts entered into
by the Parent, the Borrower, any such Loan Party or any such Subsidiary of the
Parent in the ordinary course of business and which establish an effective hedge
in respect of liabilities, commitments or assets held or reasonably anticipated
by the Parent, the Borrower, such other Loan Party or such other Subsidiary of
the Parent.



34.
Article XI. Default


a.
Section 11.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)    Default in Payment. The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) (i) the principal of any of the Loans or
any Reimbursement Obligation, or (ii) interest or any of the other payment
Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
obligation owing by such Loan Party, as applicable under any Loan Document to
which it is a party and such failure under this clause (ii) only shall continue
for a period of two (2) days after the due date thereof.




- 106 -



--------------------------------------------------------------------------------





(b)    Default in Performance.


(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.1 (solely with respect to the existence of any Loan Party), Section
8.8, Article IX or Article X; or


(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Parent or the Borrower or such other Loan Party obtains knowledge
of such failure or (y) the date upon which the Parent has received written
notice of such failure from the Administrative Agent.


(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent, any Issuing Bank or any Lender, shall at
any time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.


(d)    Indebtedness Cross‑Default.


(i)    The Parent, the Borrower, any other Loan Party or any other Subsidiary of
the Parent shall fail to make any payment when due and payable in respect of any
Indebtedness (other than the Loans and Reimbursement Obligations) having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having, without regard to the effect of any close-out netting
provision, a Derivatives Termination Value), in each case individually or in the
aggregate with all other Indebtedness as to which such a failure exists, of
$10,000,000 or more for Recourse Indebtedness, $75,000,000 or more for
Non-Recourse Indebtedness or $10,000,000 in the aggregate in respect of
Derivatives Contracts (“Material Indebtedness”); or


(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof; or


(iii)    Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity; or


(iv)    There occurs an “Event of Default” under and as defined in any
Derivatives Contract as to which the Borrower, any Loan Party or any other
Subsidiary of the Parent is a “Defaulting Party” (as defined therein), or there
occurs an “Early Termination Date” (as defined therein) in respect of any
Specified Derivatives Contract as a result of a “Termination Event” (as defined
therein) as to which the Parent, the Borrower or any of its Subsidiaries is an
“Affected Party” (as defined therein).


- 107 -



--------------------------------------------------------------------------------







(e)    Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party, or any other Subsidiary of the Parent to which more than 5% of Total
Asset Value is attributable shall: (i) commence a voluntary case under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.


(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party, or any
Subsidiary of the Parent to which more than 5% of Total Asset Value is
attributable in any court of competent jurisdiction seeking: (i) relief under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding‑up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of sixty (60) consecutive days, or an order granting the remedy or other relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.


(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to
by any action at law, suit in equity or other legal proceeding) disavow, revoke
or terminate any Loan Document to which it is a party or shall otherwise
challenge or contest in any action, suit or proceeding in any court or before
any Governmental Authority the validity or enforceability of any Loan Document
or any Loan Document shall cease to be in full force and effect (except as a
result of the express terms thereof).


(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party, or any other Subsidiary of the Parent by any
court or other tribunal and (i) (x) such judgment or order shall continue for a
period of 45 days or (y) any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of such Person to enforce any such
judgment, in each case, without being paid, stayed or dismissed through
appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order for which insurance has not been acknowledged in writing by
the applicable insurance carrier (or the amount as to which the insurer has
denied liability) exceeds, individually or together with all other such
judgments or orders entered against the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent, $50,000,000 or (B) in the case of
an injunction or other non-monetary relief, such injunction or judgment or order
could reasonably be expected to have a Material Adverse Effect.


(i)    Security Documents. Prior to the Collateral Release Event, any provision
of any Security Documents shall for any reason cease to be valid and binding on,
enforceable against, any Loan Party, or any Lien created under any Security
Document ceases to be a valid and perfected first priority Lien in any of the
Collateral purported to be covered thereby.


- 108 -



--------------------------------------------------------------------------------







(j)    ERISA. Any ERISA Event shall have occurred that results or could
reasonably be expected to result in a Material Adverse Effect.
(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.


(l)    Change of Control/Change in Management.


(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 30% of the total voting power of the then
outstanding voting stock of the Parent or the Borrower;


(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12‑month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Borrower then
in office, other than in preparation for an IPO Event to the extent the
Administrative Agent shall have consented thereto in writing prior to the
occurrence thereof;


(iii)    The Parent shall cease to own and control, directly or indirectly, at
least 70% of the outstanding Equity Interests of the Borrower, free and clear of
any liens (other than in favor of the Administrative Agent);


(iv)    The Parent or a Wholly Owned Subsidiary of the Parent shall cease to be
the sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower; or


(v)    The Borrower shall fail to own and control, directly or indirectly, 100%
of the outstanding Equity Interests of each Guarantor (other than the Parent),
free and clear of any liens (other than in favor of the Administrative Agent).



b.
Section 11.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default until such time as such Event of
Default is waived in accordance with the terms of the Loan Documents the
following provisions shall apply:


(a)    Acceleration; Termination of Facilities.


(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1(e) or 11.1(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the


- 109 -



--------------------------------------------------------------------------------





date of the occurrence of such Event of Default for deposit into the Letter of
Credit Collateral Account and (C) all of the other Obligations, including, but
not limited to, the other amounts owed to the Lenders and the Administrative
Agent under this Agreement, the Notes or any of the other Loan Documents shall
become immediately and automatically due and payable without presentment,
demand, protest, or other notice of any kind, all of which are expressly waived
by the Parent and the Borrower, each on behalf of itself and the other Loan
Parties, and (2) the Commitments and the Swingline Commitment and the obligation
of the Issuing Banks to issue Letters of Credit hereunder, shall all immediately
and automatically terminate.


(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders (or, with respect to
any Event of Default occurring under Section 11.1(a) in respect of the Tranche A
Term Loans on the Tranche A Term Loan Maturity Date, at the direction of the
Requisite Tranche A Term Loan Lenders with respect to the Tranche A Term Loans
and all other related Obligations) shall: (1) declare the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding, all of the
other Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Parent and
the Borrower, each on behalf of itself and the other Loan Parties, (2) require
an amount equal to the Stated Amount of all Letters of Credit outstanding as of
the date of the occurrence of such Event of Default to be deposited into the
Letter of Credit Collateral Account and (3) terminate the Commitments and the
Swingline Commitment and the obligation of the Issuing Banks to issue Letters of
Credit hereunder.


(b)    Loan Documents. The Requisite Lenders (or, with respect to any Event of
Default occurring under Section 11.1(a) in respect of the Tranche A Term Loans
on the Tranche A Term Loan Maturity Date, at the direction of the Requisite
Tranche A Term Loan Lenders with respect to the Tranche A Term Loans and all
other related Obligations) may direct the Administrative Agent to, and the
Administrative Agent if so directed shall, exercise any and all of its rights
under any and all of the other Loan Documents.


(c)    Applicable Law. The Requisite Lenders (or, with respect to any Event of
Default occurring under Section 11.1(a) in respect of the Tranche A Term Loans
on the Tranche A Term Loan Maturity Date, at the direction of the Requisite
Tranche A Term Loan Lenders with respect to the Tranche A Term Loans and all
other related Obligations) may direct the Administrative Agent to, and the
Administrative Agent if so directed shall, exercise all other rights and
remedies it may have under any Applicable Law.


(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the Collateral, the property and/or
the business operations of the Parent and its Subsidiaries and to exercise such
power as the court shall confer upon such receiver.


(e)    Remedies in Respect of Specified Derivatives Contracts. Notwithstanding
any other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent, the Issuing Banks or the Lenders, and without
limitation of other remedies available to such Specified Derivatives Provider
under contract or Applicable Law, to undertake any of the following: (a) to
declare an event of default, termination event or other similar event under any
Specified


- 110 -



--------------------------------------------------------------------------------





Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, (b) to determine net termination amounts in respect
of any and all Specified Derivatives Contracts in accordance with the terms
thereof, and to set off amounts among such contracts, (c) to set off or proceed
against deposit account balances, securities account balances and other property
and amounts held by such Specified Derivatives Provider and (d) to prosecute any
legal action against the Borrower, any Loan Party or other Subsidiary to enforce
or collect net amounts owing to such Specified Derivatives Provider pursuant to
any Specified Derivatives Contract.



c.
Section 11.3. Remedies Upon Default.

Upon the occurrence of a Default specified in Section 11.1(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.



d.
Section 11.4. Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.



e.
Section 11.5. Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3) under any of the Loan Documents in respect of any Guaranteed
Obligations, or any other amounts payable by any Loan Party hereunder or
thereunder, shall be applied in the following order and priority:


(a)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, each Issuing Bank in its
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, each Issuing Bank and Swingline Lender in proportion
to the respective amounts described in this clause (a) payable to them;


(b)    to amounts due to the Administrative Agent and the Lenders in respect of
Protective Advances;


(c)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;




- 111 -



--------------------------------------------------------------------------------





(d)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;


(e)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (e) payable to them;


(f)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Swingline Loans;


(g)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Banks and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (g) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and


(h)    the balance, if any, after all of the Guaranteed Obligations (other than
any contingent obligation for which no claim has been made) have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.


Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII for itself and its Affiliates as if a “Lender” party hereto.



f.
Section 11.6. Letter of Credit Collateral Account.

(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Banks as provided herein. Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.


(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care


- 112 -



--------------------------------------------------------------------------------





in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.


(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Banks for the payment made by the
Issuing Banks to the beneficiary with respect to such drawing.


(d)    During the continuance of an Event of Default, the Administrative Agent
may (and, if instructed by the Requisite Lenders, shall) in its (or their)
discretion at any time and from time to time elect to liquidate any such
investments and reinvestments and apply the proceeds thereof to the Obligations
in accordance with Section 11.5. Notwithstanding the foregoing, the
Administrative Agent shall not be required to liquidate and release any such
amounts if such liquidation or release would result in the amount available in
the Letter of Credit Collateral Account to be less than the Stated Amount of all
Extended Letters of Credit that remain outstanding.


(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within ten (10) Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.4(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever. When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.


(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.





g.
Section 11.7. Performance by Administrative Agent.

If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Parent


- 113 -



--------------------------------------------------------------------------------





or the Borrower, perform or attempt to perform such covenant, duty or agreement
on behalf of the Parent, the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Parent or the Borrower shall, at the request of the Administrative Agent,
promptly pay any amount reasonably expended by the Administrative Agent in such
performance or attempted performance to the Administrative Agent, together with
interest thereon at the applicable rate or Post-Default Rate from the date of
such expenditure until paid. Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Parent, the Borrower or
any other Loan Party under this Agreement or any other Loan Document.



h.
Section 11.8. Rights Cumulative.

(a)    Generally. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders under this Agreement and each of the other Loan
Documents, of the Specified Derivatives Providers under the Specified
Derivatives Contracts, shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by any such Lender Party in exercising any
right shall operate as a waiver of it, nor shall any single or partial exercise
of any power or right preclude its other or further exercise or the exercise of
any other power or right.


(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as the Administrative Agent) hereunder and under the
other Loan Documents, (ii) the Issuing Banks or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Bank or Swingline Lender, as the case may be) hereunder
or under the other Loan Documents, (iii) any Specified Derivatives Provider from
exercising the rights and remedies that inure to its benefit under any Specified
Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 13.3 (subject to the terms of Section 3.3), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as the Administrative Agent hereunder and under the other Loan Documents,
then (x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article XI and (y) in addition to the matters
set forth in clauses (ii), (iv) and (v) of the preceding proviso and subject to
Section 3.3, any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.



35.
Article XII. The Administrative Agent


a.
Section 12.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit


- 114 -



--------------------------------------------------------------------------------





of the Lenders. Each Lender hereby agrees that, except as otherwise set forth
herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Administrative Agent a trustee or fiduciary for any Lender or to impose on the
Administrative Agent duties or obligations other than those expressly provided
for herein. Without limiting the generality of the foregoing, the use of the
terms “Agent”, “Administrative Agent”, “agent” and similar terms in the Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead, use of such terms is merely a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The Administrative Agent
shall deliver to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article IX that the Parent or the Borrower is not otherwise required to deliver
directly to the Lenders. The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Parent, the Borrower, any other Loan Party or any
other Affiliate of the Borrower, pursuant to this Agreement or any other Loan
Document not already delivered or otherwise made available to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or, subject to the
terms of Section 13.6, the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
directed the Administrative Agent otherwise. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.



b.
Section 12.2. Administrative Agent as Lender.

The Lender acting as the Administrative Agent shall have the same rights and
powers as a Lender or a Specified Derivatives Provider under this Agreement, any
other Loan Document or any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Parent, the Borrower, any
other Loan Party or any other Affiliate thereof as if it were any other bank and
without any duty to account therefor to the Issuing Banks, the other Lenders or
any Specified Derivatives Providers. Further, the Administrative Agent and any
Affiliate may accept fees and other consideration from the Borrower for services
in connection with this Agreement or any Specified Derivatives Contract, or
otherwise without having to account for the same to the Issuing Banks, the other


- 115 -



--------------------------------------------------------------------------------





Lenders or any Specified Derivatives Providers. The Issuing Banks and the
Lenders acknowledge that, pursuant to such activities, Wells Fargo or its
Affiliates may receive information regarding the Parent, the Borrower, other
Loan Parties, other Subsidiaries of the Parent and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.



c.
Section 12.3. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Parent, the Borrower in
respect of the matter or issue to be resolved. Solely with respect to any
request for consent or approval requiring only the consent of the Requisite
Lenders, Requisite Revolving Lenders or Requisite Term Loan Lenders, as
applicable, pursuant to Section 13.6, unless a Lender shall give written notice
to the Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such.



d.
Section 12.4. Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender, the Parent or the Borrower referring to this
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.” If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”; provided, a Lender’s failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.



e.
Section 12.5. Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Parent, the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, any Issuing Bank or any other Person, or shall be
responsible to any Lender, any Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Parent, the
Borrower, any other Loan


- 116 -



--------------------------------------------------------------------------------





Party or any other Person in or in connection with this Agreement or any other
Loan Document; (b) shall have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Parent,
the Borrower or other Persons, or to inspect the property, books or records of
the Parent, the Borrower or any other Person; (c) shall be responsible to any
Lender or any Issuing Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Administrative Agent on behalf of the Lenders Parties in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.



f.
Section 12.6. Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as the Administrative Agent but not as a Lender) in any way relating to
or arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limiting the generality
of the foregoing, each Lender agrees to reimburse the Administrative Agent (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) promptly upon demand for its ratable share of any
out‑of‑pocket expenses (including reasonable attorneys’ fees, expenses and
charges) incurred by the Administrative Agent in connection with the
preparation, negotiation, execution, administration, or enforcement (whether
through negotiations, legal proceedings, or otherwise) of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Administrative Agent to enforce the
terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Administrative Agent and/or the
Lenders, and any claim or suit brought against the Administrative Agent and/or
the Lenders arising under any Environmental Laws. Such out‑of‑pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the


- 117 -



--------------------------------------------------------------------------------





Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.



g.
Section 12.7. Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Parent, the Borrower, any other Loan Party or any other
Subsidiary or Affiliate, shall be deemed to constitute any such representation
or warranty by the Administrative Agent to any Issuing Bank or any Lender. Each
of the Lenders and the Issuing Banks acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective Related Parties, and based on the financial
statements of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries of the Parent and other Affiliates, and inquiries of such Persons,
its independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries of the Parent and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders and
the Issuing Banks also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Parent, the Borrower
or any other Loan Party of the Loan Documents or any other document referred to
or provided for therein or to inspect the properties or books of, or make any
other investigation of, the Parent, the Borrower, any other Loan Party or any
other Subsidiary. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders and the Issuing
Banks by the Administrative Agent under this Agreement or any of the other Loan
Documents, the Administrative Agent shall have no duty or responsibility to
provide any Lender or any Issuing Bank with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Administrative Agent or
any of its Related Parties. Each of the Lenders and the Issuing Banks
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or any Issuing
Bank.



h.
Section 12.8. Successor Administrative Agent.

The Administrative Agent may resign at any time as the Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. The Administrative Agent may be removed as administrative agent by all
of the Lenders (other than the Lender then acting as Administrative Agent) and
the Borrower upon 30 days’ prior written notice if (a) the Administrative Agent
is found by a court of competent jurisdiction in a final, non-appealable
judgment to have committed gross


- 118 -



--------------------------------------------------------------------------------





negligence or willful misconduct in the course of performing its duties
hereunder or (b) the Lender then acting in the capacity of Administrative Agent
shall be a Defaulting Lender. Upon any such resignation or removal, the
Requisite Lenders shall have the right to appoint a successor Administrative
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and any of its Affiliates as a successor
Administrative Agent). If no successor Administrative Agent shall have been so
appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within thirty (30) days after the current
Administrative Agent’s giving of notice of resignation or the Lenders’ removal
of the current Administrative Agent, then the current Administrative Agent may,
on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no Lender
has accepted such appointment, then such resignation or removal shall
nonetheless become effective in accordance with such notice, or, in the case of
removal, at the end of such 30-day period and (1) the Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made to each
Lender and each Issuing Bank directly, until such time as a successor
Administrative Agent has been appointed as provided for above in this Section;
provided, further that such Lenders and such Issuing Bank so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender or such Issuing Bank were itself the Administrative Agent. Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. Any resignation by or removal of an Administrative Agent shall also
constitute the resignation or removal as an Issuing Bank and as the Swingline
Lender by the Lender then acting as the Administrative Agent (the “Resigning
Lender”). Upon the acceptance of a successor’s appointment as the Administrative
Agent hereunder (i) the Resigning Lender shall be discharged from all duties and
obligations of an Issuing Bank and the Swingline Lender hereunder and under the
other Loan Documents and (ii) the successor Issuing Bank shall issue letters of
credit in substitution for all Letters of Credit issued by the Resigning Lender
as an Issuing Bank outstanding at the time of such succession (which letters of
credit issued in substitutions shall be deemed to be Letters of Credit issued
hereunder) or make other arrangements satisfactory to the Resigning Lender to
effectively assume the obligations of the Resigning Lender with respect to such
Letters of Credit. After any Administrative Agent’s resignation or removal
hereunder as the Administrative Agent, the provisions of this Article XII shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Administrative Agent under the Loan Documents.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents to any of its
Affiliates by giving the Borrower and each Lender prior written notice.



i.
Section 12.9. Titled Agents.

Each of the Arrangers, Syndication Agent and Co-Documentation Agents (each a
“Titled Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Administrative
Agent, any Lender, any Issuing Bank, the Parent, the Borrower or any other Loan
Party and the use of such titles does not impose on the Titled Agents any duties


- 119 -



--------------------------------------------------------------------------------





or obligations greater than those of any other Lender or entitle the Titled
Agents to any rights other than those to which any other Lender is entitled.



Section 12.10. Specified Derivatives Contracts.
No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.



j.
Section 12.11. Collateral Matters; Protective Advances.

(a)    Each Lender hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to any of the Loan Documents.


(b)    The Lenders hereby authorize the Administrative Agent, at its option and
in its discretion (or, in the case of clause (ii) below, promptly following the
occurrence of the Collateral Release Event), to release any Lien granted to or
held by the Administrative Agent upon any Collateral (i) upon termination of the
Commitments and indefeasible payment and satisfaction in full of all of the
Obligations and all of the obligations under Specified Derivatives Contracts;
(ii) upon the occurrence of the Collateral Release Event; (iii) as expressly
permitted by, but only in accordance with, the terms of the applicable Loan
Document; and (iv) if approved, authorized or ratified in writing by the
Requisite Lenders (or such greater number of Lenders as this Agreement or any
other Loan Document may expressly provide). Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant to
this Section.


(c)    Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least five (5) Business
Days’ prior written request by the Borrower, the Administrative Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to the
Administrative Agent for its benefit and the benefit of the Lenders, the Issuing
Banks and the Specified Derivatives Providers herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty and (ii) such release
shall not in any manner discharge, affect or impair the Obligations or the
obligations under any Specified Derivatives Contracts or any Liens upon (or
obligations of the Borrower or any other Loan Party in respect of) all interests
retained by the Borrower or any other Loan Party, including (without limitation)
the proceeds of such sale or transfer, all of which shall continue to constitute
part of the Collateral. In the event of any sale or transfer of Collateral, or
any foreclosure with respect to any of the Collateral, the Administrative Agent
shall be authorized to


- 120 -



--------------------------------------------------------------------------------





deduct all of the expenses reasonably incurred by the Administrative Agent from
the proceeds of any such sale, transfer or foreclosure.


(d)    The Administrative Agent shall have no obligation whatsoever to the
Lenders, the Issuing Banks or the Specified Derivatives Providers or to any
other Person to assure that the Collateral exists or is owned by the Borrower,
any other Loan Party or any other Subsidiary or is cared for, protected or
insured or that the Liens granted to the Administrative Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Administrative Agent in this Section or in any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Administrative Agent may act in
any manner it may deem appropriate, in its sole discretion, and that the
Administrative Agent shall have no duty or liability whatsoever to the Lenders,
except to the extent resulting from its gross negligence or willful misconduct.


(e)    The Administrative Agent may make, and shall be reimbursed by the Lenders
(in accordance with their Pro Rata Shares) to the extent not reimbursed by the
Borrower for, Protective Advances during any one calendar year with respect to
each Property that is Collateral up to the sum of (i) amounts expended to pay
real estate taxes, assessments and governmental charges or levies imposed upon
such Property; (ii) amounts expended to pay insurance premiums for policies of
insurance related to such Property; and (iii) $500,000. Protective Advances in
excess of said sum during any calendar year for any Property that is Collateral
shall require the consent of the Requisite Lenders. The Borrower agrees to pay
on demand all Protective Advances.


(f)    By their acceptance of the benefits of the Security Documents, each
Lender that is at any time itself a Specified Derivatives Provider, or having an
Affiliate that is a Specified Derivatives Provider, hereby, for itself, and on
behalf of any such Affiliate, in its capacity as a Specified Derivatives
Provider, irrevocably appoints and authorizes the Administrative Agent as its
collateral agent, to take such action as contractual representative on such
Specified Derivative’s Provider’s behalf and to exercise such powers under the
Security Documents as are specifically delegated to the Administrative Agent by
the terms of this Section 12.11, Section 12.12 and any Security Document,
together with such powers as are reasonably incidental thereto; provided, that
this subsection (f) shall not affect any of the terms of a Specified Derivatives
Contract or restrict a Specified Derivatives Provider from taking any action
permitted by a Specified Derivatives Contract. For the avoidance of doubt, all
references in this Section 12.11 to “Lender” or “Lenders” shall be deemed to
include each Lender (and Affiliate thereof) in its capacity as a Specified
Derivatives Provider.



k.
Section 12.12. Post‑Foreclosure Plans.

If all or any portion of the Collateral is acquired by the Administrative Agent
as a result of a foreclosure or the acceptance of a deed or assignment in lieu
of foreclosure, or is retained in satisfaction of all or any part of the
Obligations and/or the obligations under the Specified Derivatives Contracts,
the title to any such Collateral, or any portion thereof, shall be held in the
name of the Administrative Agent or a nominee or Subsidiary of the
Administrative Agent, as “Administrative Agent”, for the ratable benefit of all
Lenders, the Issuing Banks and the Specified Derivatives Providers. The
Administrative Agent shall prepare a recommended course of action for such
Collateral (a “Post-Foreclosure Plan”), which shall be subject to the approval
of the Requisite Lenders. In accordance with the approved Post-Foreclosure Plan,
the Administrative Agent shall manage, operate, repair, administer, complete,
construct, restore or otherwise deal with the Collateral acquired, and shall
administer all transactions relating thereto, including, without


- 121 -



--------------------------------------------------------------------------------





limitation, employing a management agent, leasing agent and other agents,
contractors and employees, including agents for the sale of such Collateral, and
the collecting of rents and other sums from such Collateral and paying the
expenses of such Collateral. Actions taken by the Administrative Agent with
respect to the Collateral, which are not specifically provided for in the
approved Post-Foreclosure Plan or reasonably incidental thereto, shall require
the written consent of the Requisite Lenders by way of supplement to such
Post-Foreclosure Plan. Upon demand therefor from time to time, each Lender will
contribute its share (based on its Pro Rata Share) of all reasonable costs and
expenses incurred by the Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral. In addition, the
Administrative Agent shall render or cause to be rendered to each Lender, the
Issuing Banks and each Specified Derivatives Provider, on a monthly basis, an
income and expense statement for such Collateral, and each Lender shall promptly
contribute its Pro Rata Share of any operating loss for such Collateral, and
such other expenses and operating reserves as the Administrative Agent shall
deem reasonably necessary pursuant to and in accordance with the approved
Post-Foreclosure Plan. To the extent there is Net Operating Income from such
Collateral, the Administrative Agent shall, in accordance with the approved
Post-Foreclosure Plan, determine the amount and timing of distributions to the
Lenders, the Issuing Banks and the Specified Derivatives Providers. All such
distributions shall be made to the Lenders in accordance with their respective
Pro Rata Shares. The Lenders, the Issuing Banks and the Specified Derivatives
Providers acknowledge and agree that if title to any Collateral is obtained by
the Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated and the proceeds of such liquidation
will be distributed in accordance with Section 11.5. as soon as practicable. The
Administrative Agent shall undertake to sell such Collateral, at such price and
upon such terms and conditions as the Requisite Lenders reasonably shall
determine to be most advantageous to the Lenders, the Issuing Banks and the
Specified Derivatives Providers. Any purchase money mortgage or deed of trust
taken in connection with the disposition of such Collateral in accordance with
the immediately preceding sentence shall name the Administrative Agent, as
Administrative Agent for the Lenders, as the beneficiary or mortgagee. In such
case, the Administrative Agent and the Lenders shall enter into an agreement
with respect to such purchase money mortgage or deed of trust defining the
rights of the Lenders in the same Pro Rata Shares as provided hereunder, which
agreement shall be in all material respects similar to this Article insofar as
the same is appropriate or applicable.



36.
Article XIII. Miscellaneous


a.
Section 13.1. Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:


If to the Borrower:


Tier Operating Partnership LP
5950 Sherry Lane, Suite 700
Dallas, TX 75225
Attention: Telisa Webb Schelin
Telecopy Number:    (469) 232-2081
Telephone Number:    (972) 483-2430
with a copy to:




- 122 -



--------------------------------------------------------------------------------





Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue, Suite 4100
Dallas, TX 75201-4624
Attention: Randall M. Ratner
Telecopy Number:    (214) 969-4343
Telephone Number:    (469) 969-2893


If to the Administrative Agent:


Wells Fargo Bank, National Association
401 B Street, Suite 1100
San Diego, California 92101
Attn: Dale Northup
Telecopier:    619-699-3105
Telephone:    619-699-3025
With a copy, solely for purposes of Section 10.8, to:


Wells Fargo Bank, National Association
REIT Finance Group
10 South Wacker Dr.
Chicago, IL 60606
Attn: Craig Koshkarian
Telecopier:    312-345-7666
Telephone:    312-782-0969


If to the Administrative Agent under Article II:


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: Kirby Wilson
Telecopier:    866-595-7863
Telephone:    612-667-6009
    
If to the Issuing Banks:


Wells Fargo Bank, National Association
401 B Street, Suite 1100
San Diego, California 92101
Attn: Dale Northup
Telecopier:    619-699-3105
Telephone:    619-699-3025




- 123 -



--------------------------------------------------------------------------------





JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, IL 60603
Attn: Elizabeth R. Johnson
Telecopier:    312-325-5174
Telephone:    312-325-5008


If to any other Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent, the Issuing Banks and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 9.5 to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, any Issuing Bank or any Lender under
Article II shall be effective only when actually received. None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.



b.
Section 13.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including reasonable attorneys’
fees, expenses and charges and costs and expenses of the Administrative Agent in
connection with the use of IntraLinks, SyndTrak or other similar information
transmission systems in connection with the Loan Documents and of the
Administrative Agent in connection with the review of Properties for inclusion
in calculations of the Maximum Loan Availability and the Administrative Agent’s
other activities under Article IV and the reasonable fees and disbursements of
counsel to the Administrative Agent relating to all such activities, (b) to pay
or reimburse the Administrative Agent, the Issuing Banks and the Lenders for all
their reasonable and documented costs and expenses incurred in connection with
the enforcement or preservation of any rights under the Loan Documents,
including the reasonable fees and disbursements of their respective counsel and
any payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents, (c) to pay, and indemnify
and hold harmless the Administrative Agent, the Issuing Banks and the Lenders
from, any


- 124 -



--------------------------------------------------------------------------------





and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the fees and disbursements of counsel to the Administrative Agent, any
Issuing Bank and any Lender incurred in connection with the representation of
the Administrative Agent, any Issuing Bank or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Sections 11.1(e) or 11.1(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor‑in‑possession financing or any plan of
reorganization of the Parent, the Borrower or any other Loan Party, whether
proposed by the Parent, the Borrower, such Loan Party, the Lenders or any other
Person, and whether such fees and expenses are incurred prior to, during or
after the commencement of such proceeding or the confirmation or conclusion of
any such proceeding. If the Borrower shall fail to pay any amounts required to
be paid by it pursuant to this Section, the Administrative Agent and/or the
Lenders may pay such amounts on behalf of the Borrower and such amounts shall be
deemed to be Obligations owing hereunder.



c.
Section 13.3. Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2, and although such Obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.



d.
Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers.

(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH


- 125 -



--------------------------------------------------------------------------------





OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS, THE PARENT AND THE
BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE
COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS OR ANY OF
THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.


(b)    THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE COLLATERAL AGAINST THE PARENT, THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.



e.
Section 13.5. Successors and Assigns.



- 126 -



--------------------------------------------------------------------------------





(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Parent, the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (e) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or the Loans at the time
owing to it, or in the case of an assignment of the entire remaining amount of
an assigning Term Loan Lender’s Term Loans at the time owing to it, or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and


(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, and the principal
outstanding balance of the Term Loan subject to such assignment (in each case,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 in the case of any assignment of a Revolving Commitment and
$1,000,000 in the case of any assignment in respect of a Term Loan, and unless
each of the Administrative Agent and, so long as no Default or Event of Default
shall exist, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Commitment held by such assigning
Lender or the outstanding principal balance of the Loans of such assigning
Lender, as applicable, would be less than $5,000,000 in the case of a Commitment
or Revolving Loans or $1,000,000 in the case of a Term Loan, then such assigning
Lender shall assign the entire amount of its Commitment and the Loans at the
time owing to it.


(ii)    Proportionate Amounts; Specified Swap Obligations. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations


- 127 -



--------------------------------------------------------------------------------





under this Agreement with respect to the Loan or the Revolving Commitment
assigned. If the assigning Lender (or its Affiliate) is a Specified Derivatives
Provider and if after giving effect to such assignment such Lender will hold no
further Loans or Commitments under this Agreement, such Lender shall undertake
such assignment only contemporaneously with an assignment by such Lender (or its
Affiliate, as the case may be) of all of its Specified Derivatives Contracts to
the Assignee or another Lender (or Affiliate thereof).


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Revolving Commitment or any unfunded Term Loan Commitments if such
assignment is to a Person that is not already a Lender with a Commitment, an
Affiliate of such a Lender or an Approved Fund with respect to such a Lender or
(y) a Term Loan to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and


(C)    the consent of the Issuing Banks and the Swingline Lender shall be
required for any assignment in respect of a Revolving Commitment.


(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment (or
$7,500 for any assignment with respect to a Defaulting Lender pursuant to
Section 3.9(h), which fee, in each case, the Administrative Agent may, in its
sole discretion, elect to waive), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire. If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the assignee
and such transferor Lender, as appropriate.


(v)    No Assignment to Certain Persons. No such assignment shall be made (A)
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon


- 128 -



--------------------------------------------------------------------------------





distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.9 and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations


- 129 -



--------------------------------------------------------------------------------





under this Agreement. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to (w) increase such Lender’s Commitment, (x) extend the date
fixed for the payment of principal on the Loans or portions thereof owing to
such Lender, (y) reduce the rate at which interest is payable thereon or
(z) release any Guarantor from its Obligations under the Guaranty except as
contemplated by Section 8.14(b), in each case, as applicable to that portion of
such Lender’s rights and/or obligations that are subject to the participation.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.10, 5.1, 5.4 (subject to the requirements and limitations therein,
including the requirements under Section 3.10(g) (it being understood that the
documentation required under Section 3.10(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.6 as if it were an assignee under subsection (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.1 or
3.10, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 5.6 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.3 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.


(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the


- 130 -



--------------------------------------------------------------------------------





Patriot Act, prior to any Lender that is organized under the laws of a
jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender shall provide to the
Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law.



f.
Section 13.6. Amendments and Waivers.

(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Parent, the Borrower, any other Loan Party or any other
Subsidiary of the Parent of any terms of this Agreement or such other Loan
Document may be waived, and (iv) the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (or the Administrative Agent at the written direction of the
Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is party thereto. Subject to the
immediately following subsection (b), any term of this Agreement or of any other
Loan Document relating to the rights or obligations of the Revolving Lenders,
and not any other Lenders, may be amended, and the performance or observance by
the Parent, the Borrower or any other Loan Party or any other Subsidiary of the
Parent of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Revolving Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto). Subject to the immediately following subsection (b), any term of this
Agreement or of any other Loan Document relating to the rights or obligations of
the Term Loan Lenders, and not any other Lenders, may be amended, and the
performance or observance by the Parent, the Borrower or any other Loan Party or
any other Subsidiary of the Parent of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Requisite Term Loan Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto). Notwithstanding anything to the contrary
contained in this Section, the Fee Letters may only be amended, and the
performance or observance by any Loan Party thereunder may only be waived, in a
writing executed by the parties thereto.


(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:


(i)    increase (or reinstate) the Commitments of a Lender or subject a Lender
to any additional obligations without the written consent of such Lender;


(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Revolving Lenders with respect to any Revolving Loans and Reimbursement
Obligations, the Requisite Tranche A Term Loan Lenders with respect to any
Tranche A Term Loans, and the Requisite Tranche B Term Loan Lenders with respect
to the Tranche B Term Loans, shall be required for the waiver of interest on
such applicable Loans and Obligations payable at the Post-Default Rate,
retraction of the imposition of interest at the Post-Default Rate and amendment
of the definition of “Post-Default Rate”;


- 131 -



--------------------------------------------------------------------------------







(iii)    reduce the amount of any Fees (including any Prepayment Premium)
payable to a Lender without the written consent of such Lender;


(iv)    modify the definitions of “Revolving Termination Date” (except in
accordance with Section 2.14) or “Revolving Commitment Percentage”, otherwise
postpone any date fixed for, or forgive, any payment of principal of, or
interest on, any Revolving Loans or for the payment of Fees or any other
Obligations owing to the Revolving Lenders, or extend the expiration date of any
Letter of Credit beyond the Revolving Termination Date (except for Extended
Letters of Credit extended pursuant to Section 2.4 hereof), in each case,
without the written consent of each Revolving Lender;


(v)    modify the definition of “Tranche A Term Loan Maturity Date” or “Tranche
B Term Loan Maturity Date”, or otherwise postpone any date fixed for, or
forgive, any payment of principal of, or interest on, any tranche of Term Loans
or for the payment of Fees or any other Obligations owing to the applicable Term
Loan Lenders, in each case, without the written consent of each Term Loan Lender
in the applicable tranche;


(vi)    while any Term Loans remain outstanding, amend, modify or waive (A)
Section 6 or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans when such Lenders would not otherwise be required to do so,
(B) the amount of the Swingline Commitment or (C) the L/C Commitment Amount, in
each case, without the prior written consent of the Requisite Revolving Lenders;


(vii)    modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 3.2 or, in any manner that would alter the pro rata
sharing of payments required thereof, Section 11.5, without the written consent
of each Lender;


(viii)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;


(ix)    modify the definition of the term “Requisite Revolving Lenders” or
modify in any other manner the number or percentage of the Revolving Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Revolving Lender;


(x)    modify the definition of the term “Requisite Tranche A Term Loan Lenders”
or modify in any other manner the number or percentage of the Tranche A Term
Loan Lenders required to make any determinations or waive any rights hereunder
or to modify any provision hereof without the written consent of each Tranche A
Term Loan Lender;




- 132 -



--------------------------------------------------------------------------------





(xi)    modify the definition of the term “Requisite Tranche B Term Loan
Lenders” or modify in any other manner the number or percentage of the Tranche B
Term Loan Lenders required to make any determinations or waive any rights
hereunder or to modify any provision hereof without the written consent of each
Tranche B Term Loan Lender;


(xii)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;


(xiii)    release any Guarantor from its obligations under the Guaranty (except
as contemplated by Section 8.14(b)) without the written consent of each Lender;


(xiv)    release or dispose of any Collateral unless released or disposed of as
permitted by, and in accordance with, Section 12.3, Section 12.11(b) or Section
4.2 without the written consent of each Lender; or


(xv)    amend, or waive the Borrower’s compliance with, Section 2.16 without the
written consent of each Lender.


(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.5 or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.4 or the obligations of any Issuing Bank
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
such Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or (ii)
increases the liabilities or obligations of a Specified Derivatives Provider
shall, in addition to the Lenders required hereinabove to take such action,
require the consent of the Lender that is (or having an Affiliate that is) such
Specified Derivatives Provider. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this


- 133 -



--------------------------------------------------------------------------------





Section, notwithstanding any attempted cure or other action by the Parent, the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default. Except as otherwise explicitly provided for herein or
in any other Loan Document, no notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances.


(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.6, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.



g.
Section 13.7. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Parent, the Borrower, any Subsidiary of the Parent or
any other Loan Party. None of the Administrative Agent, any Issuing Bank or any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.



h.
Section 13.8. Confidentiality.

The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law (in which case
such Person shall, to the extent permitted by Applicable Law, inform the
Borrower promptly in advance thereof); (d) to the Administrative Agent’s, such
Issuing Bank’s or such Lender’s independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information); (e) in connection with the exercise of any remedies under any Loan
Document (or any Specified Derivatives Contract) or any action or proceeding
relating to any Loan Document (or any Specified Derivatives Contract) or the
enforcement of rights hereunder or thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent, such Issuing Bank or
such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as


- 134 -



--------------------------------------------------------------------------------





the National Association of Insurance Commissioners) having or purporting to
have jurisdiction over it; (h) to bank trade publications, such information to
consist solely of structure and amount of the facilities provided hereunder,
role of the agents and arrangers and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower. Notwithstanding the foregoing, the Administrative Agent, each Issuing
Bank and each Lender may disclose any such confidential information, without
notice to the Parent, the Borrower or any other Loan Party, to Governmental
Authorities in connection with any regulatory examination of the Administrative
Agent, such Issuing Bank or such Lender or in accordance with the regulatory
compliance policy of the Administrative Agent, such Issuing Bank or such Lender.
As used in this Section, the term “Information” means all information received
from the Parent, the Borrower, any other Loan Party, any other Subsidiary or
Affiliate relating to any Loan Party or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or any Issuing Bank on a nonconfidential basis prior to disclosure by
the Parent, the Borrower, any other Loan Party, any other Subsidiary of the
Parent or any Affiliate, provided that, in the case of any such information
received from the Parent, the Borrower, any other Loan Party, any other
Subsidiary of the Parent or any Affiliate after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.



i.
Section 13.9. Indemnification.

(a)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Issuing Bank, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all losses, claims (including
without limitation, Environmental Claims), damages, liabilities and related
expenses (including without limitation, the reasonable fees, charges and
disbursements of any counsel for any Indemnified Party, incurred by any
Indemnified Party or asserted against any Indemnified Party by any Person
(including the Parent, the Borrower, any other Loan Party or any other
Subsidiary of the Parent) other than such Indemnified Party and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) either or
both of the following: (A) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower,
any other Loan Party or any other Subsidiary of the Parent; or (B) any
Environmental Claim related in any way to the Borrower, any other Loan Party or
any other Subsidiary of the Parent, it being agreed that, with respect to the
foregoing clauses (A) and (B), such indemnification shall include, without
limitation: (1) the costs, whether foreseeable or unforeseeable, of any repair,
cleanup or detoxification of the Property, or the removal or remediation of any
Hazardous Materials (regardless of the medium) from the Property, or the taking
of any emergency action, which is required by any Governmental Authority or is
otherwise necessary to render the Property in compliance with all Environmental
Laws; (2) all other direct or indirect consequential damages (including any
third party tort claims or governmental claims, fines or penalties against any
and all Indemnified Parties); and (3) all court costs and reasonable attorneys’
fees and expenses paid or incurred by any and all Indemnified Parties; (iv) any
actual or prospective claim, litigation, investigation or proceeding (an
“Indemnity Proceeding”) relating to any of the foregoing, whether based on


- 135 -



--------------------------------------------------------------------------------





contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or any other Subsidiary of the Parent, and
regardless of whether any Indemnified Party is a party thereto or (v) any claim
(including without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent, any
Issuing Bank or any Lender is a party thereto) and the prosecution and defense
thereof, arising out of or in any way connected with the Loans, this Agreement,
any other Loan Document, or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby, or the
foreclosure upon, or seizure of, any Collateral or the exercise of any other
right of a secured party including without limitation, reasonable attorneys and
consultant’s fees; provided, however, that such indemnity shall not, as to any
Indemnified Party, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnified Party.


(b)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.


(c)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.


(d)    Notwithstanding the foregoing indemnification set forth in Section
13.9(a)(iii), Borrower shall not have any obligations or liabilities under
Section 13.9(a)(iii) with respect to a Secured Pool Property if: (i) Borrower
shall have satisfied the Post-Foreclosure Conditions; (ii) such matters first
arise from Hazardous Materials that Borrower proves were first introduced to or
at any Secured Pool Property following the date on which a Foreclosing Successor
takes title to such Secured Pool Property; and (iii) such matters do not arise
or result from (and are not exacerbated by) any act or negligence of Borrower or
any Affiliate, or any of their respective agents or contractors. Borrower agrees
that if any Hazardous Materials are discovered in, on under or about the Secured
Pool Property that are consistent with the ownership, occupancy, use or
operation of the Secured Pool Property during the applicable Guarantor’s
ownership, occupancy, use or operation of such Secured Pool Property, then there
shall be a rebuttable presumption that the use, generation, manufacture,
storage, disposal of, transportation or presence of any of such Hazardous
Materials in, on, under, about, or migrating from, the Secured Pool Property
occurred during such Guarantor’s ownership, occupancy, use or operation of the
Secured Pool Property, and notwithstanding anything herein to the contrary,
Borrower shall continue to be obligated to indemnify Administrative Agent and
the Lenders under Section 13.9(a) hereunder unless Borrower overcomes said
presumption with the burden of proof.


For purposes of this Section 13.9(d), the following terms shall have the
following meanings:


“Foreclosing Successor” means: (A) Administrative Agent or Administrative
Agent’s designee or affiliate who takes title to the Secured Pool Property,
either through an Uncontested Foreclosure or through a deed-in-lieu of
foreclosure; or (B) any other successful bidder at an Uncontested Foreclosure.


“Uncontested Foreclosure” means a foreclosure or power of sale proceeding
conducted pursuant to Administrative Agent’s exercise of remedies under the Loan
Documents, as to which Borrower (or any Affiliate thereof) has not contested or
objected, and as to which Borrower (or any


- 136 -



--------------------------------------------------------------------------------





Affiliate thereof) has not filed any litigation or other legal proceeding that
impedes or interferes with the efforts of Administrative Agent to exercise its
rights and remedies under the Loan Documents.


“Post-Foreclosure Conditions” means both of the following: (A) Borrower shall
have delivered a Clean Audit, at Borrower’s sole cost and expense, which is
dated no earlier than ten (10) Business Days prior to the date the Foreclosing
Successor takes title to the Secured Pool Property and on which the Foreclosing
Successor is entitled to rely; and (B) no claims, litigation, demands, defenses,
judgments, suits or proceedings with respect to a matter covered by Section
13.9(a)(iii) shall have occurred or been threatened in writing prior to the date
the Foreclosing Successor shall have taken title to the Property.


“Clean Audit” means a then current Phase I environmental site assessment with
respect to the Secured Pool Property (and a follow up Phase II environmental
assessment report if required by the Phase I), ordered by Administrative Agent
at Borrower’s expense upon the request of Borrower, from an environmental
consultant reasonably acceptable to Administrative Agent and certified to
Administrative Agent and the Lenders (and, if applicable, the Foreclosing
Successor), which is dated not more than ten (10) Business Days prior to the
effective date of the transfer of the Secured Pool Property pursuant to the
Uncontested Foreclosure or deed-in-lieu, together with such other information
and investigations as Administrative Agent may require in its reasonable
discretion, which assessments indicate no release, threatened release,
discharge, disposal, or presence of any Hazardous Substances in, on, under,
about or migrating from the Secured Pool Property, and indicates that the
Secured Pool Property is not subject to any risk of contamination from any off
site Hazardous Substances, in each case, in violation of the representations,
warranties, and covenants set forth in this Agreement, all as determined by
Administrative Agent in its reasonable discretion.


References in this Section 13.9 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.



j.
Section 13.10. Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.4(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Banks are no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Banks and the Lenders are entitled under the provisions of
Sections 3.10, 5.1, 5.4, 12.6, 13.2 and 13.9 and any other provision of this
Agreement and the other Loan Documents, and the provisions of Section 13.4,
shall continue in full force and effect and shall protect the Administrative
Agent, the Issuing Banks and the Lenders (i) notwithstanding any termination of
this Agreement, or of the other Loan Documents, against events arising after
such termination as well as before and (ii) at all times after any such party
ceases to be a party to this Agreement with respect to all matters and events
existing on or prior to the date such party ceased to be a party to this
Agreement.



k.
Section 13.11. Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan


- 137 -



--------------------------------------------------------------------------------





Documents, and the validity, legality and enforceability of the remaining
provisions shall remain in full force as though the invalid, illegal, or
unenforceable provision had never been part of the Loan Documents.



l.
Section 13.12. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.



m.
Section 13.13. Stamp, Intangible and Recording Taxes.

n.    The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

o.
Section 13.14. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.


Section 13.15. No Advisory or Fiduciary Relationship.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Parent and the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i)(A) the
arranging and other services regarding this Agreement provided by Administrative
Agent and Arrangers are arm’s-length commercial transactions between the Parent,
the Borrower each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Arrangers, on the other hand, (B)
each of the Parent, the Borrower, and the other Loan Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Parent, the Borrower and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii)(A) the Administrative Agent, each Lender, each Issuing Bank and
each Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Parent, the
Borrower, any other Loan Party, or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent, any Lender, any Issuing
Bank nor any Arranger has any obligation to the Parent, the Borrower, any other
Loan Party, or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, each
Lender, each Issuing Bank and each


- 138 -



--------------------------------------------------------------------------------





Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Parent, the
Borrower, the other Loan Parties, and their respective Affiliates, and neither
the Administrative Agent, any Lender, any Issuing Bank nor any Arranger has any
obligation to disclose any of such interests to the Parent, the Borrower, any
other Loan Party, or any of their respective Affiliates. To the fullest extent
permitted by Applicable Law, each of the Parent, the Borrower, and the other
Loan Parties hereby waives and releases any claims that it may have against the
Administrative Agent, each Lender, each Issuing Bank and each Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.



p.
Section 13.16. Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Parent or the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties or Subsidiaries.



q.
Section 13.17. Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.



r.
Section 13.18. Limitation of Liability.

None of the Administrative Agent, any Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents.



s.
Section 13.19. Entire Agreement.

This Agreement, the Notes and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency. There are no oral agreements among the parties hereto.



t.
Section 13.20. Construction.

The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.


- 139 -



--------------------------------------------------------------------------------








u.
Section 13.21. Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


v.
Section 13.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)     a reduction in full or in part or cancellation of any such liability;


(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or



(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

w.    




[Signatures on Following Pages]



IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.




TIER OPERATING PARTNERSHIP LP, as Borrower




By:    
Name:    
Title:    








- 140 -



--------------------------------------------------------------------------------





TIER REIT, INC., as Parent




By:    
Name:    
Title:    












































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to Amended and Restated Credit Agreement with Tier Operating
Partnership LP]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Swingline
Lender, as an Issuing Bank and as a Lender




By:    
Name:    
Title:    












[Signatures Continued on Next Page]









--------------------------------------------------------------------------------





[Signature Page to Amended and Restated Credit Agreement with Tier Operating
Partnership LP]




JPMORGAN CHASE BANK, N.A., as an Issuing Bank and as a Lender




By:    
Name:    
Title:    























--------------------------------------------------------------------------------






SCHEDULE I


Commitments


LENDER
Revolving Commitment
Tranche A Term Loan Commitment
Tranche A Term Loans as of the Second Amendment Effective Date
Tranche B Term Loan Commitment
Revolving Commitment and Term Loans as of the Second Amendment Effective Date
Wells Fargo Bank, National Association
$57,500,000
$0
$62,500,000
$62,500,000
$182,500,000
JPMorgan Chase Bank, N.A.
$57,500,000
$0
$62,500,000
$62,500,000
$182,500,000
U.S. Bank National Association
$48,000,000
$0
$52,000,000
$55,000,000
$155,000,000
Deutsche Bank AG, New York Branch
$28,500,000
$0
$31,500,000
$0
$60,000,000
Fifth Third Bank
$28,500,000
$0
$31,500,000
$40,000,000
$100,000,000
Capital One, National Association
$31,250,000
$0
$33,750,000
$0
$65,000,000
PNC Bank, National Association
$23,750,000
$0
$26,250,000
$35,000,000
$85,000,000
Associated Bank, National Association
$10,000,000
$0
$0
$20,000,000
$30,000,000
TOTAL
$285,000,000
$0
$300,000,000
$275,000,000
$860,000,000










--------------------------------------------------------------------------------






EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the] [any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:        ______________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:        ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower(s):        ______________________________





A-1



--------------------------------------------------------------------------------





4.
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement



5.
Credit Agreement:    The Amended and Restated Credit Agreement dated as of June
30, 2015 among Tier Operating Partnership LP, a Texas limited partnership, TIER
REIT, Inc., a Maryland corporation, the Lenders parties thereto, Wells Fargo
Bank, National Association, as Administrative Agent, and the other parties
thereto



6.
Assigned Interest[s]:



Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]


[Page break]


A-2

--------------------------------------------------------------------------------











Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________




[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________




A-3

--------------------------------------------------------------------------------





[Consented to and] Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent




By: _________________________________
Name: _____________________________
Title: ______________________________


[Consented to:]


[NAME OF RELEVANT PARTY]




By: _________________________________
Name: _____________________________
Title: ______________________________






A-4

--------------------------------------------------------------------------------






ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 7.1(k) thereof
or of the most recent financial statements delivered pursuant to Section 9.1 or
9.2 thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate


A-5



--------------------------------------------------------------------------------





adjustments in payments by the Administrative Agent for periods prior to such
Effective Date or with respect to the making of this assignment directly between
themselves.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




A-6



--------------------------------------------------------------------------------






EXHIBIT B


FORM OF DISBURSEMENT INSTRUCTION AGREEMENT




Borrower: TIER OPERATING PARTNERSHIP LP, A TEXAS LIMITED PARTNERSHIP




Administrative Agent: Wells Fargo Bank, National Association




Loan:  Loan number 1012683 made pursuant to that certain “Amended and Restated
Credit Agreement” dated as of June 30, 2015 between Borrower, TIER REIT, Inc., a
Maryland corporation, as Parent, Administrative Agent, Wells Fargo Securities,
LLC and Lenders, as amended from time to time




Effective Date: June 30, 2015




Check applicable box:



New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.





This Agreement must be signed by the Borrower and is used for the following
purposes:


(4)
to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(5)
to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(6)
to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.



Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”


Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.5(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.


B-1

--------------------------------------------------------------------------------








Disbursement of Loan Proceeds at Origination/Closing




Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):


 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING


Permitted Wire Transfers:  Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.


 
Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)
1.
 
2.
 
3.
 



DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING


Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:









B -2

--------------------------------------------------------------------------------








Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination




Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):


 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):  
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED


Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.


 
Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)
1.
 
2.
 
3.
 



DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED


Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:





B-3

--------------------------------------------------------------------------------










Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.


TIER OPERATING PARTNERSHIP LP




By: _________________________________
Name: _____________________________
Title: ______________________________






B-5

--------------------------------------------------------------------------------






Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.


Limitation of Liability. Administrative Agent , Issuing Banks, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for: (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Banks,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, any Issuing Bank’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, any Issuing Bank,
Swingline Lender any Lender or Borrower knew or should have known the likelihood
of these damages in any situation. Neither Administrative Agent, any Issuing
Bank, Swingline Lender nor any Lender makes any representations or warranties
other than those expressly made in this Agreement. IN NO EVENT WILL
ADMINISTRATIVE AGENT, ANY ISSUING BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE
FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED
BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.


B-6

--------------------------------------------------------------------------------






CLOSING EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)









B-7

--------------------------------------------------------------------------------






SUBSEQUENT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)













B-8

--------------------------------------------------------------------------------






RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)





















B-9



--------------------------------------------------------------------------------






EXHIBIT C


FORM OF AMENDED AND RESTATED GUARANTY




THIS AMENDED AND RESTATED GUARANTY dated as of June 30, 2015 (this “Guaranty”)
executed and delivered by each of the undersigned and the other Persons from
time to time party hereto pursuant to the execution and delivery of an Accession
Agreement in the form of Annex I hereto (all of the undersigned, together with
such other Persons each a “Guarantor” and collectively, the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Amended and Restated Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Tier Operating Partnership LP, a Texas limited
partnership (the “Borrower”), TIER REIT, Inc., a Maryland corporation (the
“Parent”), the financial institutions party thereto and their assignees under
Section 13.5 thereof (the “Lenders”), the Administrative Agent, for its benefit
and the benefit of the Lenders, the Issuing Banks and the Specified Derivatives
Providers (the Administrative Agent, the Lenders, the Swingline Lender, the
Issuing Banks and the Specified Derivatives Providers, each individually a
“Guarantied Party” and collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks, the Swingline Lender and the other Lenders have agreed to make available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;


WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;


WHEREAS, certain Guarantors (the “Existing Guarantors”) are party to that
certain Guaranty, dated December 18, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Existing Guaranty”);


WHEREAS, the parties hereto wish to amend and restate the Existing Guaranty in
its entirety and each Existing Guarantor wishes to affirm its obligations under
the Existing Guaranty;


WHEREAS, each Guarantor is owned or controlled by the Borrower, owns or controls
the Borrower, or is otherwise an Affiliate of the Borrower;


WHEREAS, the Borrower and the Guarantors have determined it to be in their
mutual best interests to obtain financial accommodations from the Guarantied
Parties through their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and


WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:




C-
 



--------------------------------------------------------------------------------





Section 1. Guaranty. Each Existing Guarantor affirms its obligations under, and
the terms and conditions of, the Existing Guaranty and agrees that such
obligations remain in full force and effect and are hereby ratified, reaffirmed
and confirmed. Each Guarantor hereby absolutely, irrevocably and unconditionally
guaranties the due and punctual payment and performance when due, whether at
stated maturity, by acceleration or otherwise, of all of the following
(collectively referred to as the “Guarantied Obligations” (provided, however,
that the definition of “Guarantied Obligations” shall not create any guarantee
by any Guarantor of (or grant of security interest by any Guarantor to support,
as applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor)): (a) all indebtedness and
obligations owing by the Borrower or any other Loan Party to any Lender, the
Issuing Banks or the Administrative Agent under or in connection with the Credit
Agreement or any other Loan Document, including without limitation, the
repayment of all principal of the Revolving Loans, Term Loans and Swingline
Loans, and the Reimbursement Obligations, and the payment of all interest, fees,
charges, attorneys’ fees and other amounts required to be paid to any Lender,
the Issuing Banks or the Administrative Agent thereunder or in connection
therewith; (b) all existing or future payment and other obligations owing by any
Loan Party under any Specified Derivatives Contract (other than any Excluded
Swap Obligation) and any Specified Cash Management Agreement; (c) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (d) all expenses, including, without limitation, attorneys’ fees and
disbursements, that are incurred by the Administrative Agent or any other
Guarantied Party in the enforcement of any of the foregoing or any obligation of
such Guarantor hereunder; and (e) all other Obligations.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.


Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same. The liability of each Guarantor under this Guaranty shall
be absolute, irrevocable and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, subject to the termination provisions
contained in Section 20, including without limitation, the following (whether or
not such Guarantor consents thereto or has notice thereof) to the extent
permitted by Applicable Law:


(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, any Specified
Derivatives Contract or any other document, instrument or agreement evidencing
or relating to any Guarantied Obligations (the “Guarantied Documents”), or (iv)
any waiver, renewal, extension, addition, or supplement to, or deletion from, or
any other action or inaction under or in respect of, any Guarantied Document or
any assignment or transfer of any Guarantied Document;




C-
 



--------------------------------------------------------------------------------





(b)    any lack of validity or enforceability of any Guarantied Document or any
assignment or transfer of any Guarantied Document;


(c)    any furnishing to any of the Guarantied Parties of any security for any
of the Guarantied Obligations, or any sale, exchange, release or surrender of,
or realization on, any collateral securing any of the Guarantied Obligations;


(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to any of
the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;


(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
any other Loan Party or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;


(f)    any act or failure to act by any Loan Party or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against any other
Loan Party or any other Person to recover payments made under this Guaranty;


(g)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;


(h)    any application of sums paid by any Loan Party or any other Person with
respect to the liabilities of any Loan Party to any of the Guarantied Parties,
regardless of what liabilities of the Borrower remain unpaid;


(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;


(j)    any defense, set off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by any Loan Party or any other Person against any Guarantied Party;


(k)    any change in the corporate existence, structure or ownership of any Loan
Party;


(l)    any statement, representation or warranty made or deemed made by or on
behalf of any Loan Party under any Guarantied Document, or any amendment hereto
or thereto, proves to have been incorrect or misleading in any respect; or


(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).


Section 4. Action with Respect to Guarantied Obligations. The Guaranteed Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations in accordance with the terms thereof, including, but not limited to,
extending or shortening the time of payment of any of the


C-
 



--------------------------------------------------------------------------------





Guarantied Obligations or changing the interest rate that may accrue on any of
the Guarantied Obligations; (b) amend, modify, alter or supplement any
Guarantied Document; (c) sell, exchange, release or otherwise deal with all, or
any part, of any collateral securing any of the Guarantied Obligations;
(d) release any Loan Party or other Person liable in any manner for the payment
or collection of any of the Guarantied Obligations; (e) exercise, or refrain
from exercising, any rights against any Loan Party or any other Person; and (f)
apply any sum, by whomsoever paid or however realized, to the Guarantied
Obligations in such order as the Guarantied Parties shall elect.


Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Parent or the Borrower with respect to or in any way
relating to such Guarantor in the Credit Agreement and the other Guarantied
Documents, as if the same were set forth herein in full.


Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Parent or the Borrower is to cause such Guarantor to comply under the terms
of the Credit Agreement or any of the other Guarantied Documents.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate. To the extent permitted by Applicable Law,
if the Guarantied Parties or any of them are prevented under Applicable Law or
otherwise from demanding or accelerating payment of any of the Guarantied
Obligations by reason of any automatic stay or otherwise, the Administrative
Agent and/or the other Guarantied Parties shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of any of the
Guarantied Documents and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guarantied Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guarantied Party, to the extent permitted
by Applicable Law.


Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full. If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation


C-
 



--------------------------------------------------------------------------------





rights or other claims or causes of action, such Guarantor shall hold such
amount in trust for the benefit of the Guarantied Parties and shall forthwith
pay such amount to the Administrative Agent to be credited and applied against
the Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or to be held by the Administrative Agent as
collateral security for any Guarantied Obligations existing.


Section 11. Payments Free and Clear. Section 3.10 of the Credit Agreement shall
be applicable, mutatis mutandis, to all payments required to be made by any
Guarantor under this Guaranty.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, subject to Section 13.3 of the Credit Agreement,
each Guarantor hereby authorizes each Guarantied Party, each Affiliate of a
Guarantied Party, and each Participant, at any time while an Event of Default
exists, without any prior notice to such Guarantor or to any other Person, any
such notice being hereby expressly waived, but in the case of a Guarantied Party
(other than the Administrative Agent), an Affiliate of a Guarantied Party (other
than the Administrative Agent), or a Participant, subject to receipt of the
prior written consent of the Requisite Lenders exercised in their sole
discretion, to set-off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by a Guarantied Party, an Affiliate of a
Guarantied Party or such Participant to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured. Each Guarantor agrees, to the
fullest extent permitted by Applicable Law, that any Participant may exercise
rights of setoff or counterclaim and other rights with respect to its
participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any other Loan Party to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from any
other Loan Party (collectively, the “Junior Claims”) shall be subordinate and
junior in right of payment to all Guarantied Obligations. During the continuance
of an Event of Default, no Guarantor shall accept any direct or indirect payment
(in cash, property or securities, by setoff or otherwise) from or any other Loan
Party on account of or in any manner in respect of any Junior Claim until all of
the Guarantied Obligations have been indefeasibly paid in full.


Section 14. Avoidance Provisions. It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of any Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance


C-
 



--------------------------------------------------------------------------------





Provisions. This Section is intended solely to preserve the rights of the
Administrative Agent and the other Guarantied Parties hereunder to the maximum
extent that would not cause the obligations of any Guarantor hereunder to be
subject to avoidance under the Avoidance Provisions, and no Guarantor or any
other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.


Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Loan Parties, and of
all other circumstances bearing upon the risk of nonpayment of any of the
Guarantied Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither of the
Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.


Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


SECTION 17. WAIVER OF JURY TRIAL.


(a)    EACH GUARANTOR, AND EACH OF THE GUARANTIED PARTIES BY ACCEPTING THE
BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG
SUCH GUARANTOR AND ANY OF THE GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.


(b)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY


C-
 



--------------------------------------------------------------------------------





OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY
GUARANTIED PARTY OR THE ENFORCEMENT BY ANY GUARANTIED PARTY OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.


Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Loan Documents, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until the earliest of the (x) the date on which
all of the Guarantied Obligations have been indefeasibly paid and performed in
full or (y) solely with respect to such Guarantor (but not any other Guarantor),
release or termination of the obligations of such Guarantor hereunder in
accordance with the terms of the Credit Agreement, at which point this Guaranty
shall (solely with respect to such Guarantor, in the case of clause (y)),
automatically terminate and have no further force and effect (other than any
provisions of this Guaranty that expressly survive the termination hereof). The
Administrative Agent agrees to execute and deliver such documents as are
reasonably requested in accordance with the terms of the Credit Agreement by the
Borrower or any such Guarantor to evidence such termination or release, at the
Borrower’s or such Guarantor’s sole cost and expense.


Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Guarantied Documents, assign, transfer or sell any


C-
 



--------------------------------------------------------------------------------





Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder. Each Guarantor hereby consents to the delivery by the Administrative
Agent and any other Guarantied Party to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor. No Guarantor may assign or transfer its
obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.


Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.


Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 13.6
of the Credit Agreement.


Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 1:00 p.m. Central
time, on the date one Business Day after demand therefor.


Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Guarantied Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties. Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of 3 days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of a
Guarantor or Guarantied Party at the addresses specified; (ii) if telecopied,
when transmitted; or (iii) if hand delivered or sent by overnight courier, when
delivered; provided, however, that in the case of the immediately preceding
clauses (i) through (iii), non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.


Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 28. Limitation of Liability. None of the Administrative Agent, any other
Guarantied Party or any of their respective Related Parties shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Guarantied Documents, or any of the transactions contemplated by this
Guaranty or any of the other Guarantied Documents. Each Guarantor hereby waives,
releases, and agrees not to sue the Administrative Agent, any other Guarantied
Party or any of their respective Related


C-
 



--------------------------------------------------------------------------------





Parties for punitive damages in respect of any claim in connection with, arising
out of, or in any way related to, this Guaranty, any of the other Guarantied
Documents, or any of the transactions contemplated by thereby.


Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.


Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated. Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Applicable Law
against any other Loan Party in respect of any payment of Guarantied
Obligations. Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall cease to be a Guarantor in accordance with the applicable
provisions of the Loan Documents.


Section 31. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


Section 32. Definitions. (a) For the purposes of this Guaranty:


“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.


C-
 



--------------------------------------------------------------------------------







“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.


(b)    As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) the Parent, (b) each Subsidiary identified as a “Guarantor” on
the signature pages hereto, (c) each Person that joins this Guaranty as a
Guarantor pursuant to Section 8.14 of the Credit Agreement, (d) with respect to
(i) any Specified Derivatives Obligations between any Loan Party (other than the
Borrower) and any Specified Derivatives Provider, the Borrower and (ii) the
payment and performance by each other Loan Party of its obligations under the
Guaranty with respect to all Swap Obligations, the Borrower, and (e) the
successors and permitted assigns of the foregoing.


(c)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.


C-
 



--------------------------------------------------------------------------------







[Signatures on Following Page]




C-
 



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.


GUARANTORS:


TIER REIT, INC.


By:    
Name:    
Title:    




[SUBSIDIARY]


By:    
Name:    
Title:    


Address for Notices for all Guarantors:


c/o TIER OPERATING PARTNERSHIP LP
_____________________
_____________________
Attention:______________________
Telecopier: (_____) ______________
Telephone: (_____) ______________


BORROWER:


TIER OPERATING PARTNERSHIP LP


By:    
Name:    
Title:    






C-
 



--------------------------------------------------------------------------------





ANNEX I


FORM OF ACCESSION AGREEMENT


THIS ACCESSION AGREEMENT dated as of ____________, ____, executed and delivered
by ______________________, a _____________ (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) under that certain Amended and Restated Credit
Agreement dated as of June 30, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among TIER
OPERATING PARTNERSHIP LP, a Texas limited partnership (the “Borrower”), TIER
REIT, INC., a Maryland corporation (the “Parent”), the financial institutions
party thereto and their assignees under Section 13.5 thereof (the “Lenders”),
the Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the other Guarantied Parties.


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lender, the Issuing Banks and the other Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;


WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;


WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;


WHEREAS, the Borrower, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Guarantied Parties through their collective efforts;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available ; and


WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under the Amended and Restated Guaranty dated as of June 30, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), made by the Guarantors party thereto in favor of the Administrative
Agent, for its benefit and the benefit of the other Guarantied Parties, and
assumes all obligations of a “Guarantor” thereunder, all as if the New Guarantor
had been an original signatory to the Guaranty. Without limiting the generality
of the foregoing, the New Guarantor hereby:


(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);




C-
 



--------------------------------------------------------------------------------





(b)    makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and


(c)    consents and agrees to each provision set forth in the Guaranty.


SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.




[Signatures on Following Page]




C-
 



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


[NEW GUARANTOR]




By:    
Name:    
Title:    


([CORPORATE] SEAL)


Address for Notices:


c/o TIER OPERATING PARTNERSHIP LP
____________________________
____________________________
Attention:______________________
Telecopier: (_____) ______________
Telephone: (_____) ______________




Accepted:


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent




By:    
Name:    
Title:    




C-
 



--------------------------------------------------------------------------------






EXHIBIT D


FORM OF NOTICE OF BORROWING


____________, 20__


Wells Fargo Bank, National Association, as Administrative Agent
__________________________
__________________________
Attn: _____________________


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


1.
Pursuant to Section [2.1(b)][2.2(b)] of the Credit Agreement, the Borrower
hereby requests that the Lenders make [Revolving][Tranche B Term] Loans to the
Borrower in an aggregate amount equal to $___________________.



2.
The Borrower requests that such [Revolving][Tranche B Term] Loans be made
available to the Borrower on ____________, 20__.



3.
The proceeds of such [Revolving][Tranche B Term] Loans will be used for
___________________________________________.



4.
The Borrower hereby requests that such [Revolving][Tranche B Term] Loans be of
the following Type:



[Check one box only]    
ž¨    Base Rate Loan
ž¨    LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]
ž¨    one month
ž¨    three months
ž¨    six months


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested
[Revolving][Tranche B Term] Loans, and immediately after making such
[Revolving][Tranche B Term] Loans, (a) no Default or Event of Default exists or
would exist, and none of the limits specified in Section 2.16 would be violated;
and (b) the representations and warranties


D-



--------------------------------------------------------------------------------





made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party are and shall be true and correct in
all material respects (except that, to the extent any representation or warranty
is qualified by materiality or Material Adverse Effect or similar language, such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except that, to the extent any representation
or warranty is qualified by materiality or Material Adverse Effect or similar
language, such representation or warranty shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents. In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested [Revolving][Tranche B Term]
Loans contained in Article VI of the Credit Agreement will have been satisfied
at the time such [Revolving][Tranche B Term] Loans are made.


[Signatures on Following Page]


D-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.


TIER OPERATING PARTNERSHIP LP




By:    
Name:    
Title:    






D-



--------------------------------------------------------------------------------






EXHIBIT E


FORM OF NOTICE OF CONTINUATION


____________, 20__


Wells Fargo Bank, National Association, as Administrative Agent
__________________________
__________________________
Attn: _____________________


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


Pursuant to Section 2.10 of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:


1.
The requested date of such Continuation is ____________, 20__.



[2.
The Loans subject to such Continuation are [Revolving] [Tranche A Term] [Tranche
B Term] Loans.]



[2.][3.]
The aggregate principal amount of the Loans subject to such Continuation is
$________________________ and the portion of such principal amount subject to
such Continuation is $__________________________.



[3.][4.]
The current Interest Period of the Loans subject to such Continuation ends on
________________, 20__.



[4.][5.]
The duration of the Interest Period for the Loans or portion thereof subject to
such Continuation is:



[Check one box only]


ž¨    one month
ž¨    three months
ž¨    six months


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and immediately after giving effect to such


E-



--------------------------------------------------------------------------------





Continuation, (a) no Default or Event of Default exists or would exist, and none
of the limits specified in Section 2.16 would be violated; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects (except that, to the extent
any representation or warranty is qualified by materiality or Material Adverse
Effect or similar language, such representation or warranty shall be true and
correct in all respects) with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
that, to the extent any representation or warranty is qualified by materiality
or Material Adverse Effect or similar language, such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents.


[Signatures on Following Page]


E-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.


TIER OPERATING PARTNERSHIP LP




By:    
Name:    
Title:    






E-



--------------------------------------------------------------------------------






EXHIBIT F


FORM OF NOTICE OF CONVERSION


____________, 20__


Wells Fargo Bank, National Association, as Administrative Agent
_______________________
_______________________
Attn: __________________


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


Pursuant to Section 2.11 of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:


1.
The requested date of such Conversion is ______________, 20__.



[2.
The Loans to be Converted are [Revolving][Tranche A Term][Tranche B Term]
Loans.]



[2.][3.]
The Type of Loans to be Converted pursuant hereto is currently:



[Check one box only]


ž¨
Base Rate Loan

ž¨
LIBOR Loan



[3.][4.]
The aggregate principal amount of the Loans subject to the requested Conversion
is $_____________________ and the portion of such principal amount subject to
such Conversion is $___________________.





F-



--------------------------------------------------------------------------------





[4.][5.]
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:



[Check one box only]    


ž¨
Base Rate Loan

ž¨
LIBOR Loan, with an initial Interest Period for a duration of:



[Check one box only]


ž¨    one month
ž¨    three months
ž¨    six months


[The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
immediately after giving effect to such Conversion, (a) no Default or Event of
Default exists or would exist, and none of the limits specified in Section 2.16
would be violated; and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects (except that, to the extent any representation or warranty is qualified
by materiality or Material Adverse Effect or similar language, such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except that, to the extent any representation
or warranty is qualified by materiality or Material Adverse Effect or similar
language, such representation or warranty shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents]








[Signatures on Following Page]




F-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.




TIER OPERATING PARTNERSHIP LP




By:    
Name:    
Title:    






F-



--------------------------------------------------------------------------------






EXHIBIT G


FORM OF NOTICE OF SWINGLINE BORROWING


____________, 20___


Wells Fargo Bank, National Association, as Administrative Agent
_______________________
_______________________
Attn: __________________


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


1.
Pursuant to Section 2.5(b) of the Credit Agreement, the Borrower hereby requests
that the Swingline Lender make a Swingline Loan to the Borrower in an amount
equal to $___________________.



2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on ____________, 20___.



The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the other Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and after making such Swingline Loan, (a) no
Default or Event of Default exists or would exist, and none of the limits
specified in Section 2.16 would be violated; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects (except that, to the extent any representation or
warranty is qualified by materiality or Material Adverse Effect or similar
language, such representation or warranty shall be true and correct in all
respects) with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except that, to the
extent any representation or warranty is qualified by materiality or Material
Adverse Effect or similar language, such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Loan Documents. In addition, the Borrower certifies to the Administrative Agent
and the Lenders that all conditions to the making of the requested Swingline
Loan contained in Article VI of the Credit Agreement will have been satisfied at
the time such Swingline Loan is made.


If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.5(b) of the Credit Agreement.


G-





--------------------------------------------------------------------------------







[Signatures on Following Page]


G-





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.




TIER OPERATING PARTNERSHIP LP




By:    
Name:    
Title:    








G-





--------------------------------------------------------------------------------






EXHIBIT H


FORM OF REVOLVING NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, TIER OPERATING PARTNERSHIP LP, a Texas
limited partnership (the “Borrower”) hereby unconditionally promises to pay to
___________________________ or registered assigns (the “Lender”), in care of
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address as 608 Second Avenue S., 11th Floor,
Minneapolis, Minnesota 55402‑1916, or at such other address as may be specified
by the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________)(or such lesser amount
as shall equal the aggregate unpaid principal amount of Revolving Loans made by
the Lender to the Borrower under the Credit Agreement (defined below)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.


This Revolving Note is one of the “Revolving Notes” referred to in the Amended
and Restated Credit Agreement dated as of June 30, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.5 thereof, the Administrative Agent, and the other
parties thereto, and is subject to, and entitled to, all provisions and benefits
thereof. Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement. The Credit
Agreement provides for the acceleration of the maturity of this Revolving Note
upon the occurrence of certain events and for prepayments of Revolving Loans
upon the terms and conditions specified therein.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Revolving Note.


THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


[Signatures on Following Page]


H-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.


TIER OPERATING PARTNERSHIP LP




By:    
Name:    
Title:    










H-



--------------------------------------------------------------------------------






EXHIBIT I


FORM OF SWINGLINE NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, TIER OPERATING PARTNERSHIP LP, a Texas
limited partnership (the “Borrower”), hereby promises to pay to WELLS FARGO
BANK, NATIONAL ASSOCIATION or registered assigns (the “Swingline Lender”) to its
address at 608 Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402‑1916,
or at such other address as may be specified by the Swingline Lender to the
Borrower, the principal sum of __________________ AND NO/100 DOLLARS
($________________) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Swingline Loans made by the Swingline Lender to the Borrower
under the Credit Agreement (defined below)), on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount owing hereunder, at the rates and on the dates provided in the
Credit Agreement.


This Swingline Note is the “Swingline Note” referred to in the Amended and
Restated Credit Agreement dated as of June 30, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.5 thereof, the Administrative Agent, and the other
parties thereto, and evidences Swingline Loans made to the Borrower thereunder.
Terms used but not otherwise defined in this Swingline Note have the respective
meanings assigned to them in the Credit Agreement. The Credit Agreement provides
for the acceleration of the maturity of this Swingline Note upon the occurrence
of certain events and for prepayments of Swingline Loans upon the terms and
conditions specified therein.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Swingline Note.


THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


[Signatures on Following Page]


I-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.


TIER OPERATING PARTNERSHIP LP




By:    
Name:    
Title:    












I-



--------------------------------------------------------------------------------






EXHIBIT J-1


FORM OF TRANCHE A TERM NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, TIER OPERATING PARTNERSHIP LP, a Texas
limited partnership (the “Borrower”) hereby unconditionally promises to pay to
___________________________ or registered assigns (the “Lender”), in care of
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address at 608 Second Avenue S., 11th Floor,
Minneapolis, Minnesota 55402‑1916, or at such other address as may be specified
by the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________)(or such lesser amount
as shall equal the aggregate unpaid principal amount of the Tranche A Term Loan
made by the Lender to the Borrower under the Credit Agreement (defined below)),
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Credit Agreement.


This Tranche A Term Note is one of the “Term Notes” referred to in the Amended
and Restated Credit Agreement dated as of June 30, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.5 thereof, the Administrative Agent, and the other
parties thereto, and is subject to, and entitled to, all provisions and benefits
thereof. Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement. The Credit
Agreement provides for the acceleration of the maturity of this Tranche A Term
Note upon the occurrence of certain events and for prepayments of Tranche A Term
Loans upon the terms and conditions specified therein.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Tranche A Term Note.


THIS TRANCHE A TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.


[Signatures on Following Page]


J-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche A
Term Note under seal as of the date written above.


TIER OPERATING PARTNERSHIP LP




By:    
Name:    
Title:    










J-



--------------------------------------------------------------------------------









J-



--------------------------------------------------------------------------------







EXHIBIT J-2


FORM OF TRANCHE B TERM NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, TIER OPERATING PARTNERSHIP LP, a Texas
limited partnership (the “Borrower”) hereby unconditionally promises to pay to
___________________________ or registered assigns (the “Lender”), in care of
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address at 608 Second Avenue S., 11th Floor,
Minneapolis, Minnesota 55402‑1916, or at such other address as may be specified
by the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________)(or such lesser amount
as shall equal the aggregate unpaid principal amount of the Tranche B Term Loan
made by the Lender to the Borrower under the Credit Agreement (defined below)),
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Credit Agreement.


This Tranche B Term Note is one of the “Term Notes” referred to in the Amended
and Restated Credit Agreement dated as of June 30, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.5 thereof, the Administrative Agent, and the other
parties thereto, and is subject to, and entitled to, all provisions and benefits
thereof. Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement. The Credit
Agreement provides for the acceleration of the maturity of this Tranche B Term
Note upon the occurrence of certain events and for prepayments of Tranche B Term
Loans upon the terms and conditions specified therein.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Tranche B Term Note.


THIS TRANCHE B TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.


[Signatures on Following Page]


J-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche B
Term Note under seal as of the date written above.


TIER OPERATING PARTNERSHIP LP




By:    
Name:    
Title:    




J-



--------------------------------------------------------------------------------






EXHIBIT K-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.


Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]




By:    
Name:    
Title:    


Date: ________ __, 20__






K-1-
Rev 9-25-14



--------------------------------------------------------------------------------






EXHIBIT K-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.
  
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:    
Name:    
Title:    


Date: ________ __, 20__






K-2-



--------------------------------------------------------------------------------






EXHIBIT K-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.
  
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:    
Name:    
Title:    


Date: ________ __, 20__




K-3-



--------------------------------------------------------------------------------






EXHIBIT K-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.
  
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By:    
Name:    
Title:    


Date: ________ __, 20__






K-4-



--------------------------------------------------------------------------------









K-4-



--------------------------------------------------------------------------------






EXHIBIT L


FORM OF OPINION OF COUNSELTO THE BORROWER AND GUARANTORS




(Attached)




L-



--------------------------------------------------------------------------------








EXHIBIT M


FORM OF COMPLIANCE CERTIFICATE




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


Pursuant to Section 9.3 of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent, the Issuings Banks and the Lenders that:


1.    The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Parent and its Subsidiaries as of, and during the relevant accounting period
ending on, _______________, 20__.


2.    Schedule I attached hereto sets forth in reasonable detail as of the end
of such fiscal quarter or fiscal year, as the case may be, the calculations
required to establish whether the Parent was in compliance with the covenants
contained in Section 10.1 of the Credit Agreement


3.    As of the date hereof the aggregate outstanding principal amount of all
outstanding Term Loans and Revolving Loans, together with the aggregate
principal amount of all outstanding Swingline Loans are less than or equal to
the Maximum Loan Availability at such time.


4.    No Default or Event of Default exists [except as set forth on Attachment A
hereto, which accurately describes the nature of the conditions(s) or event(s)
that constitute (a) Default(s) or (an) Event(s) of Default and the actions which
the Borrower (is taking)(is planning to take) with respect to such condition(s)
or event(s)].


    
IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of ___________, 20__.




    
Name:     
Title:     






M-



--------------------------------------------------------------------------------






EXHIBIT N
FORM OF MAXIMUM LOAN AVAILABILITY CERTIFICATE




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TIER OPERATING PARTNERSHIP
LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


Pursuant to Section [4.1(c)][4.2(b)][6.1(a)(ix)][9.4(d)] of the Credit
Agreement, the undersigned hereby certifies to the Lenders and the
Administrative Agent that:


1.    With respect to each of the Properties listed on Schedule 1 attached
hereto, that:


(a)
such Property is fully developed as an office Property;



(b)
such Property is owned in fee simple or leased under a Ground Lease by the
Borrower or a Guarantor;



(c)
such Property is located in a State of the United States of America or in the
District of Columbia;



(d)
regardless of whether such Property is owned by the Borrower or a Subsidiary,
the Borrower has the right directly, or indirectly through a Subsidiary, to take
the following actions without the need to obtain the consent of any Person:



(i)
to create Liens on such Property as security for Indebtedness of the Borrower or
such Subsidiary, as applicable; and



(ii)
to sell, transfer or otherwise dispose of such Property;



(e)
neither such Property, nor if such Property is owned by a Subsidiary, any of the
Borrower’s direct or indirect ownership interest in such Subsidiary is subject
to:



(i)
any Lien other than the Permitted Liens (but not Permitted Liens described in
clause (g) of the definition of that term) or



(iii)
any Negative Pledge;



(f)
such Property is not a Development Property; and



(g)
such Property is free of all structural defects, title defects, environmental
conditions or other adverse matters except for defects, conditions or matters
individually or collectively which are not material to the profitable operation
of such Property.





M-



--------------------------------------------------------------------------------





2.    Schedule 2 attached hereto accurately and completely sets forth for each
Secured Pool Property as of ___________, 20____:


(a)
As-is Appraised Value for such Property;



(b)
(i) Net Operating Income of such Property for the 12-month period ending on the
date of determination; and (ii) aggregate NOI from all Secured Pool Properties
determined under clause (b)(i) divided by 1.35.



(c)
The maximum principal amount of the Indebtedness under the Credit Agreement
amortized over a thirty (30) year period which, when bearing interest at a rate
per annum equal to the greater of (i) the then-current annual yield on ten (10)
year obligations issued by the United States Treasury most recently prior to the
date of determination plus two hundred (200) basis points (2.0%) and (ii) six
and one-half percent (6.5%), would be payable by the monthly principal and
interest payment amount resulting from dividing (a) the calculation set forth in
clause (b)(ii) above, by (b) 12.



(d)
The Maximum Loan Availability, which is the amount equal to the lesser of (i)
65% of the as-is Appraised Value for all Secured Pool Properties set forth in
clause (a) above, and (ii) the amount derived from the calculations set forth in
clause (c) above (the “Debt Service Coverage Amount”).



3.    As of the date hereof (a) no Default or Event of Default exists or would
exist, and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects (except that,
to the extent any representation or warranty is qualified by materiality or
Material Adverse Effect or similar language, such representation or warranty
shall be true and correct in all respects) with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except that, to the extent any representation or warranty is qualified
by materiality or Material Adverse Effect or similar language, such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.


IN WITNESS WHEREOF, the undersigned has signed this Maximum Loan Availability
Certificate on and as of ___________, 20__.




    
Name:     
Title:     














M-



--------------------------------------------------------------------------------






EXHIBIT B




COMMITMENTS


LENDER
Incremental Term Loan Commitment
Additional Revolving Commitment
Wells Fargo Bank, National Association
$15,000,000
$15,000,000
JPMorgan Chase Bank, N.A.
$15,000,000
$15,000,000
U.S. Bank National Association
$12,500,000
$12,500,000
Deutsche Bank AG, New York Branch
$0
$0
Fifth Third Bank
$0
$0
Capital One, National Association
$7,500,000
$7,500,000
PNC Bank, National Association
$0
$0
Associated Bank, National Association
$0
$10,000,000
TOTAL
$50,000,000
$60,000,000





M-



--------------------------------------------------------------------------------






SCHEDULE I




CLOSING DOCUMENTS


See attached.


M-



--------------------------------------------------------------------------------






TIER OPERATING PARTNERSHIP LP

COLLATERAL RELEASE DOCUMENTS
AND INCREASE AND AMENDMENT NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT
March 15, 2016

LIST OF CLOSING DOCUMENTS
I.    COLLATERAL RELEASE DOCUMENTS
A. Operative Documents
1.
Notice of Collateral Release, delivered by Tier Operating Partnership, LP (the
“Borrower”) to Wells Fargo Bank, National Association, in its capacity as
Administrative Agent for itself and the other Lenders (as defined below) (the
“Administrative Agent”), including identification of (i) each additional
Property to become an Unencumbered Pool Property and (ii) each Subsidiary (a
“New Guarantor”) of the Parent that owns, directly or indirectly, the Equity
Interests of any owner of Pool Properties and that was not a Guarantor prior to
the Collateral Release Event.

2.
Accession Agreement signed by each New Guarantor in favor of the Administrative
Agent.

B. Corporate Documents
3.
Certificate of the Secretary or Assistant Secretary of each New Guarantor
certifying (i) the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each New
Guarantor certified as of a recent date by the Secretary of State of the state
of formation of such New Guarantor, (ii) the by-laws of such New Guarantor, if a
corporation, the operating agreement, if a limited liability company, the
partnership agreement, if a limited or general partnership, or other comparable
document in the case of any other form of legal entity, (iii) resolutions
adopted by the board of directors, general partner, managers, members or other
appropriate governing body of such New Guarantor authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, (iv) a
certificate of incumbency of each New Guarantor with respect to each of the
officers of such New Guarantor authorized to execute and deliver the Loan
Documents to which such New Guarantor is a party and (v) a certificate of good
standing (or certificate of similar meaning) with respect to each New Guarantor
issued as of a recent date by the Secretary of State of the state of formation
of each such New Guarantor.

C.
Opinion

4.
Opinion of Akin Gump Strauss Hauer & Feld LLP, counsel to each New Guarantor.

5.
Opinion of Venable LLP, counsel to each New Guarantor organized under Maryland
law.

D.
Release Documents

6.
Release of Security Instruments



M-



--------------------------------------------------------------------------------





(a) 111 Woodcrest, Cherry Hill, NJ    

(b) 5104 Eisenhower, Tampa, FL    

(c) Centreport Office Center, Forth Worth, TX    

(d) Eldridge III, Houston, TX    

(e) Four40, Chicago, IL    

(f) Burnett Plaza, Forth Worth, TX    

(g) 801 Thompson, Rockville, MD    

(h) 5950 Sherry Lane, Dallas TX    

(i) Buena Vista Plaza, Burbank, CA    

(j) Bank of America, Charlotte, NC    

(k) Terrace, Austin, TX    

(l) One Oxmoor Place, Louisville, KY     

(m) Forum Office Park, Louisville, KY     

(n) Loop Central, Houston, TX
7.
Release of Assignment Agreements

8.
UCC lien, tax lien and name variation search reports naming each Loan Party and
each New Guarantor from the appropriate offices in relevant jurisdictions.

9.
UCC-3 Termination Statements

II.    INCREASE AND AMENDMENT DOCUMENTS
A. Operative Documents


M-



--------------------------------------------------------------------------------





1.
Increase and Second Amendment (the “Amendment”) to Amended and Restated Credit
Agreement (the “Credit Agreement”, as amended prior to the Second Amendment
Agreement Date and as amended by the Amendment, the “Amended Credit Agreement”),
dated as of the Second Amendment Agreement Date, by and among the Borrower, TIER
REIT, Inc., a Maryland corporation (the “Parent”), the financial institutions
from time to time parties thereto as Lenders (the “Lenders”) and the
Administrative Agent.

SCHEDULES
SCHEDULE I        List of Closing Documents
SCHEDULE II        List of Guarantors
EXHIBITS
EXHIBIT A-1        Marked Copy of the Amended Credit Agreement
EXHIBIT A-2        Clean Copy of the Amended Credit Agreement
EXHIBIT B        Commitments


2.
Revolving Notes executed by the Borrower, payable to each applicable new Lender
(excluding any Lender that has requested that it not receive Notes) and
complying with the terms of Section 2.12(a).



3.
Term Notes executed by the Borrower, payable to each applicable new Lender
participating in the issuance of the Incremental Term Loans (excluding any
Lender that has requested that it not receive Notes) and complying with the
terms of Section 2.12(a).



4.
Replacement Revolving Notes executed by the Borrower, payable to each applicable
Lender increasing its Revolving Commitment (excluding any Lender that has
requested that it not receive Notes) and complying with the terms of
Section 2.12(a).



5.
Replacement Term Notes executed by the Borrower, payable to each applicable
Lender participating in the issuance of the Incremental Term Loans (excluding
any Lender that has requested that it not receive Notes) and complying with the
terms of Section 2.12(a).



B. Corporate Documents
6.
Certificate of the Secretary or Assistant Secretary of each Loan Party
certifying (i) the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each Loan Party
certified as of a recent date by the Secretary of State of the state of
formation of such Loan Party (or certification that there have been no changes
thereto since the date of a specifically identified prior certificate), (ii) the
by-laws of such Loan Party, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity (or certification that there have been no changes thereto since the date
of a specifically idenitifed prior certificate), (iii) resolutions adopted by
the board of directors, general partner, managers, members or other appropriate
governing body of such



M-



--------------------------------------------------------------------------------





Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which it is a party, (iv) a certificate of incumbency of each Loan
Party with respect to each of the officers of such Loan Party authorized to
execute and deliver the Loan Documents to which such Loan Party is a party, and
in the case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation and (v) a
certificate of good standing (or certificate of similar meaning) with respect to
each Loan Party issued as of a recent date by the Secretary of State of the
state of formation of each such Loan Party.
C. Opinions
7.
Opinion of Akin Gump Strauss Hauer & Feld LLP, counsel to the Parent, the
Borrower and each Guarantor, and addressed to the Administrative Agent and the
Lenders covering such matters as reasonably requested by the Administrative
Agent, including matters related to the increase with respect to the Security
Documents.

8.
Opinion of Venable LLP, counsel to the Parent covering Maryland law.

D. Closing Certificates and Miscellaneous
9.
Certificate of a Responsible Officer of the Parent certifying that the
conditions specified in Sections 2.17(x) and (y) of the Amended Credit Agreement
have been satisfied.

10.
Compliance Certificate as of the Second Amendment Effective Date and calculated
on a pro forma basis for the Parent’s fiscal quarter ending December 31, 2015,
signed by a Responsible Officer of Parent.

11.
Notice of Borrowing.

12.
Disbursement Instruction Agreement.





M-



--------------------------------------------------------------------------------






SCHEDULE II


LIST OF GUARANTORS


Legal Entity Name
Jurisdiction of Organization
5950 Sherry Property, LLC
Delaware
101 South Tryon GP, LLC
Delaware
101 South Tryon LP
Delaware
Buena Vista Plaza GP, LLC
Delaware
Buena Vista Plaza LP
Delaware
Burnett Plaza GP, LLC
Delaware
Burnett Plaza LP
Texas
CentrePort Office Centre GP, LLC
Delaware
CentrePort Office Centre LP
Texas
TR Eldridge GP, LLC
Texas
TR Eldridge LP
Texas
FOUR40 Holding Business Trust
Maryland
FOUR40, LLC
Delaware
FOUR40 Equity LLC
Delaware
FOUR40 Holding LLC
Delaware
FOUR40 Services LLC
Delaware
FOUR40 Property LLC
Delaware
TIER REIT, Inc.
Maryland
TR Terrace GP, LLC
Delaware
TR Terrace LP
Delaware
Woodcrest Holding, LLC
Delaware
Woodcrest I, LLC
Delaware
Woodcrest II, LLC
Delaware
Woodcrest III, LLC
Delaware
Woodcrest IV, LLC
Delaware
IPC (US), LLC
Delaware
IPC Florida III Holdings, LLC
Delaware
IPC Florida III, LLC
Delaware
IPC Loop Central Holdings, LLC
Delaware
IPC Loop Central, LP
Delaware
IPC Louisville Properties, LLC
Delaware
IPC LP/WP Holdings, LLC
Delaware
IPC Maryland I Holdings, LLC
Delaware
IPC Maryland I, LP
Delaware
IPC Realty II, LLC
Delaware
Woodcrest Road Associates, L.P.
Pennsylvania
Woodcrest Road Urban Renewal, LLC
New Jersey
TR Domain, LLC
Delaware
Burnett Parking LP
Delaware
Burnett Parking GP, LLC
Delaware
Tier Partners, LLC
Delaware
Tier Business Trust
Maryland
Tier BT, Inc.
Delaware





M-

